Exhibit 10

CONTRIBUTION AGREEMENT

by and between

CRESTWOOD PIPELINE AND STORAGE NORTHEAST LLC

and

CON EDISON GAS PIPELINE AND STORAGE NORTHEAST, LLC

April 20, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS      1      1.1    Definitions      1      1.2    Rules of
Construction      17    ARTICLE II FORMATION, CONTRIBUTION AND EXCHANGE;
CLOSING; ADJUSTMENTS      18      2.1    Formation, Contribution and Exchange   
  18      2.2    Closing      19      2.3    Initial Closing Adjustment      19
     2.4    Initial Post-Closing Adjustment      21      2.5    Initial
Examination and Review      21      2.6    Second Closing Adjustment      22   
  2.7    Second Post-Closing Adjustment      22      2.8    Second Examination
and Review      23      2.9    Resolution of Disputes      23      2.10   
Second Closing Termination Adjustment      24    ARTICLE III REPRESENTATIONS AND
WARRANTIES OF CRESTWOOD      25      3.1    Organization; Qualification      25
     3.2    Authority      25      3.3    No Violation; Consents and Approvals
     25      3.4    Capitalization      26      3.5    Compliance with
Applicable Laws      27      3.6    Certain Contracts and Arrangements      28
     3.7    Legal Proceedings      30      3.8    Environmental Matters      30
     3.9    Title to Properties; Sufficiency of Assets      31      3.10   
Insurance      32      3.11    Tax Matters      33      3.12    Employment and
Benefits Matters      34      3.13    Financial Statements; Books and Records;
Undisclosed Liabilities; No Operation      35      3.14    No Changes or
Material Adverse Effects      36      3.15    Regulation      36      3.16   
Energy Regulatory Matters; Permits      36      3.17    Business Relationships
with Crestwood      37      3.18    Bankruptcy      37      3.19    Brokers’
Fees      37      3.20    Investment Intent      38      3.21    Intellectual
Property      38      3.22    Limitation of Representations and Warranties     
38    ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CEGPS      38      4.1   
Organization; Qualification      38      4.2    Authority      39   

 

i



--------------------------------------------------------------------------------

  4.3    No Violation; Consents and Approvals      39      4.4    Sufficient
Funds      39      4.5    Brokers’ Fees      39      4.6    Investment Intent   
  39      4.7    Limitation of Representations and Warranties      40    ARTICLE
V ADDITIONAL AGREEMENTS AND COVENANTS      40      5.1    Conduct of Business   
  40      5.2    Access to Information; Confidentiality      43      5.3   
Certain Filings      44      5.4    Reasonable Efforts; Further Assurances     
45      5.5    No Public Announcement      45      5.6    Transfer Taxes;
Expenses      46      5.7    Control of Other Parties’ Businesses      46     
5.8    Insurance      46      5.9    Credit Support      46      5.10    No Shop
     47      5.11    Termination of Certain Affiliated Transactions      47     
5.12    Casualty Loss      47      5.13    Condemnation Loss      50      5.14
   Use of Proceeds      52      5.15    Newco Employees      52      5.16   
Cooperation with Financing      53    ARTICLE VI CONDITIONS TO CLOSING      53
     6.1    Conditions to Each Party’s Obligations – Initial Closing      53   
  6.2    Conditions to Crestwood’s Obligations – Initial Closing      53     
6.3    Conditions to CEGM’s Obligations – Initial Closing      54      6.4   
Conditions to Each Party’s Obligations – Second Closing      55      6.5   
Conditions to Crestwood’s Obligations – Second Closing      56      6.6   
Conditions to CEGM’s Obligations – Second Closing      56    ARTICLE VII TAX
MATTERS;GUARANTIES      57      7.1    Tax Treatment      57      7.2   
Contributed Entity Tax Filings      57      7.3    Current Tax Period Taxes     
58      7.4    Allocation of Initial Closing Tax Purchase Price      59      7.5
   Allocation of Second Closing Tax Purchase Price      59      7.6    Payable
Distribution Rights      60    ARTICLE VIII TERMINATION      61      8.1   
Termination of Agreement      61      8.2    Termination of Second Closing     
62      8.3    Effect of Termination      63    ARTICLE IX INDEMNIFICATION     
64      9.1    General Indemnification Obligations      64   

 

ii



--------------------------------------------------------------------------------

  9.2    Limitations      64      9.3    General Indemnification Procedures     
66      9.4    Exclusive Remedy      67    ARTICLE X MISCELLANEOUS      68     
10.1    Notices      68      10.2    Governing Law; Jurisdiction; Waiver of Jury
Trial      69      10.3    Entire Agreement; Amendments and Waivers      70     
10.4    Binding Effect and Assignment      72      10.5    Severability      72
     10.6    Execution      72      10.7    Specific Performance      72     
10.8    No Third Party Beneficiaries      73      10.9    Limitation on
Liability of Financing Sources      73   

EXHIBITS

Exhibit A – Newco LLC Agreement

Exhibit B – Management Agreement

SCHEDULES

Crestwood Disclosure Schedules

CEGPS Disclosure Schedules

 

iii



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (this “Agreement”) dated as of April 20, 2016 (the
“Execution Date”), is entered into by and between Crestwood Pipeline and Storage
Northeast LLC, a Delaware limited liability company (“Crestwood”), and Con
Edison Gas Pipeline and Storage Northeast, LLC, a New York limited liability
company (“CEGPS”). Crestwood and CEGPS are hereinafter collectively referred to
as the “Parties” and each individually as a “Party.”

WITNESSETH:

WHEREAS, Crestwood owns 100% of the Equity Interests of (i) Stagecoach
Pipeline & Storage Company, LLC, a New York limited liability company,
(ii) Arlington Storage Company, LLC, a Delaware limited liability company,
(iii) Crestwood Pipeline East LLC, a Delaware limited liability company,
(iv) Crestwood Gas Marketing LLC, a Delaware limited liability company, and
(v) Crestwood Storage Inc., a Delaware corporation (each a “Contributed Entity”
and collectively, the “Contributed Entities”);

WHEREAS, the Parties desire to form a joint venture that will own and operate
the Contributed Entities;

WHEREAS, in order to induce CEGPS to enter into this Agreement, simultaneously
with the execution of this Agreement, Crestwood Parent Guarantor has delivered
to CEGPS a guaranty (the “Crestwood Parent Guaranty”), pursuant to which
Crestwood Parent Guarantor has agreed to guarantee certain of the obligations of
Crestwood hereunder; and

WHEREAS, in order to induce Crestwood to enter into this Agreement,
simultaneously with the execution of this Agreement, CEGPS Parent Guarantor has
delivered to Crestwood a guaranty (the “CEGPS Parent Guaranty”), pursuant to
which CEGPS Parent Guarantor has agreed to guarantee certain of the obligations
of CEGPS hereunder.

NOW, THEREFORE, in consideration of the premises set forth above and the
respective representations, warranties, covenants, agreements and conditions
contained in this Agreement, as well as other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In this Agreement, unless the context otherwise requires, the
following terms shall have the following respective meanings:

“Action” means any charge, demand, investigation, suit, proceeding, grievance,
inquiry, audit, arbitration, claim or other action brought, conducted or heard
by or before any Governmental Entity.

“Adverse Consequences” means any and all Actions, suits, proceedings, hearings,
investigations, charges, claims, injunctions, judgments, orders, decrees,
liabilities, damages,



--------------------------------------------------------------------------------

losses, obligations, penalties, costs, amounts paid in settlement, investigation
or defense and fees (including court costs and reasonable attorneys’,
accountants’, consultants’ and other experts’ fees and expenses).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise. For the avoidance of
doubt, from and after the Initial Closing, Newco and its Subsidiaries (including
the Initial Contributed Entities) shall not be deemed to be Affiliates of
Crestwood or CEGPS (or their respective Affiliates), and from and after the
Second Closing, Crestwood Pipeline East shall not be deemed to be an Affiliate
of Crestwood or CEGPS (or their respective Affiliates).

“Affiliated Transaction” has the meaning set forth in Section 3.17.

“Agreement” has the meaning set forth in the Preamble.

“Anti-Corruption Laws” means any applicable Laws relating to anti-bribery or
anticorruption (governmental or commercial), including Laws that prohibit the
corrupt payment, offer, promise, or authorization of the payment or transfer of
anything of value (including gifts or entertainment), directly or indirectly, to
any representative of a foreign Governmental Entity or commercial entity to
obtain a business advantage, including the U.S. Foreign Corrupt Practices Act,
the U.K. Bribery Act of 2010, and all national and international Laws enacted to
implement the OECD Convention on Combating Bribery of Foreign Officials in
International Business Transactions.

“Applicable Closing” means (i) for the Initial Contributed Entities and Newco
Service Company, the Initial Closing, and (ii) for Crestwood Pipeline East, the
Second Closing.

“Applicable Closing Date” means (i) for the Initial Contributed Entities and
Newco Service Company, the Initial Closing Date, and (ii) for Crestwood Pipeline
East, the Second Closing Date.

“Arlington” means Arlington Storage Company, LLC, a Delaware limited liability
company.

“Bank Agreements” means the $1,500,000,000 Amended and Restated Credit Agreement
dated September 30, 2015, by and among CMLP, the lenders party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent and Collateral
Agent, as amended from time to time, and the Loan Documents (as defined
therein).

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

“CEGPS” has the meaning set forth in the Preamble.

 

2



--------------------------------------------------------------------------------

“CEGPS Disclosure Schedule” means the disclosure schedule prepared and delivered
by CEGPS to Crestwood as of the Execution Date.

“CEGPS Fundamental Representations” has the meaning set forth in Section 9.2(a).

“CEGPS Indemnified Parties” has the meaning set forth in Section 9.1(a).

“CEGPS Material Adverse Effect” means a material adverse effect on the ability
of CEGPS to consummate the transactions contemplated hereby or to perform its
material obligations hereunder.

“CEGPS Parent Guarantor” means Consolidated Edison, Inc., a New York
corporation.

“CEGPS Parent Guaranty” has the meaning set forth in the Recitals.

“CEQP” means Crestwood Equity Partners LP, a Delaware limited partnership.

“CEQP Entity” means any Affiliate of CEQP (which shall in any event, subject to
the following exception, include Crestwood and its Affiliates), except for Newco
and its Subsidiaries (including the Contributed Entities).

“Claim” has the meaning set forth in Section 9.3(a).

“Claim Notice” has the meaning set forth in Section 9.3(a).

“CMLP” means Crestwood Midstream Partners LP.

“CMLP Indentures” means the indentures, as supplemented from time to time, under
which the 6% Senior Notes due 2020, the 6.125% Senior Notes due 2022, and the
6.25% Senior Notes due 2023 were issued by CMLP.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidential Information” has the meaning set forth in Section 5.2(b).

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of July 1, 2015, by and between CMLP and CEGPS Parent Guarantor, as extended
pursuant to that certain letter agreement between such parties, dated
January 18, 2016.

“Contract” means any contract, agreement, lease, license, instrument,
commitment, evidence of Indebtedness, purchase order, binding bid or other
legally binding arrangement, whether written or oral.

“Contributed Entity” and “Contributed Entities” have the meanings set forth in
the recitals.

“Contributed Entity Insurance Policy” has the meaning set forth in Section 3.10.

 

3



--------------------------------------------------------------------------------

“Contributed Entity Intellectual Property” means each of the Intellectual
Property Rights of each of the Contributed Entities.

“Contributed Entity Material Adverse Effect” means a Material Adverse Effect
with respect to Newco and its Subsidiaries (including the Contributed Entities),
taken as a whole, or a material adverse effect on the ability of Crestwood to
consummate the transactions contemplated hereby or to perform its material
obligations hereunder, or a material adverse effect on the ability of Crestwood
or its Affiliate to perform its material obligations under the Management
Agreement.

“Contributed Entity Permits” has the meaning set forth in Section 3.16(d).

“Credit Rating” means, with respect to any Person, the rating given to such
Person’s senior long-term unsecured debt obligations (not supported by third
party credit enhancement) or current corporate credit rating (whichever is
lower) by S&P or Moody’s, as applicable.

“Crestwood” has the meaning set forth in the Preamble.

“Crestwood Contribution” has the meaning set forth in Section 2.1(f).

“Crestwood Disclosure Schedule” means the disclosure schedule prepared and
delivered by Crestwood to CEGPS as of the Execution Date.

“Crestwood Distributions” has the meaning set forth in Section 2.1(h).

“Crestwood Fundamental Representations” has the meaning set forth in
Section 9.2(a).

“Crestwood Indemnified Taxes” means (i) all federal, state and local income tax
liabilities attributable to the ownership, management and operation of one or
more of the Contributed Entities, Newco and Newco Service Company or the
ownership and operation of the assets or business of one or more of the
Contributed Entities, Newco and Newco Service Company and incurred on or prior
to the Initial Closing Date with respect to the Initial Contributed Entities,
Newco and Newco Service Company and the Second Closing Date with respect to
Crestwood Pipeline East, determined for the avoidance of doubt, on a closing of
the books method, including (a) any such income tax liabilities of Crestwood and
its Affiliates (including any Contributed Entity, Newco and Newco Service
Company) that may result from the consummation of the transactions contemplated
by this Agreement and (b) any income tax liabilities arising under Treasury
Regulations Section 1.1502-6 and any similar provisions from state, local or
foreign applicable Law, by Contract, as successor, transferee or otherwise, or
which income tax is attributable to having been a member of a consolidated,
combined or unitary group and also any Tax other than an income Tax imposed one
or more of the Contributed Entities, Newco or Newco Service Company that does
not relate to the assets and business of the Contributed Entities, Newco or
Newco Service Company but results from the business or operation of any other
Affiliate of Crestwood, or (ii) all other Taxes assessed against one or more of
the Contributed Entities, Newco or Newco Service Company and allocable to
Crestwood pursuant to Article VII, in each case, to the extent such amount is
not properly included in the determination of Initial Closing Working Capital.
For purposes of this definition, any tax (including the Texas franchise tax)
that may be computed based on income or net margin shall be treated as an income
tax.

 

4



--------------------------------------------------------------------------------

“Crestwood Parent Guarantor” means CEQP.

“Crestwood Parent Guaranty” has the meaning set forth in the Recitals.

“Crestwood Pipeline East” means Crestwood Pipeline East LLC, a Delaware limited
liability company.

“Crestwood Pipeline East Condemnation Value” has the meaning set forth in
Section 5.13(b).

“Crestwood Pipeline East Contribution” has the meaning set forth in
Section 2.1(f).

“Crestwood Pipeline East Leakage” means, between the Initial Closing and the
Second Closing, (i) except for payments expressly provided for pursuant to the
terms of the Management Agreement or any other Affiliated Transaction that will,
in accordance with Section 5.11, remain in effect following the Initial Closing
solely in accordance with the terms and conditions of such Affiliated
Transaction (but, in each case, excluding any discretionary or voluntary
payments thereunder), any dividends, distributions or other payments by
Crestwood Pipeline East to, or on behalf or for the benefit of, or any
forgiveness by Crestwood Pipeline East of any obligation, liability or amount
owing from, Crestwood or any of its Affiliates, (ii) any payments, costs or
expenses incurred or made by Crestwood Pipeline East in order to cure, mitigate
or avoid (or seek to cure, mitigate or avoid) any breach, inaccuracy or untruth
of any representation, warranty, covenant or agreement with respect to Crestwood
Pipeline East as of the Second Closing and (iii) payments of Indebtedness of
Crestwood Pipeline East.

“Crestwood Pipeline East Material Adverse Effect” means a Material Adverse
Effect with respect to Crestwood Pipeline East or a material adverse effect on
the ability of Crestwood to consummate the transactions contemplated by the
Second Closing or to perform its material obligations hereunder relating to the
Second Closing.

“Crestwood Pipeline East Restoration Cost” has the meaning set forth in
Section 5.12(b).

“Crestwood Pipeline East Termination Adjustment” has the meaning set forth in
Section 2.10.

“Crestwood Related Parties” means (a) Crestwood, (b) prior to the Initial
Closing, Newco and the Initial Contributed Entities, and (c) prior to the Second
Closing, Crestwood Pipeline East, and, in each case, each of their respective
stockholders, partners, members, Affiliates, directors, officers, employees,
controlling persons and agents.

“Current Assets” means cash and cash equivalents, accounts receivable, inventory
and prepaid expenses, in each case, determined in accordance with GAAP, applied
on a basis consistent with past practice, but excluding (a) the portion of any
prepaid expense of which Newco or any of its Subsidiaries (including any
Contributed Entity) will not receive the benefit following the Applicable
Closing, (b) deferred Tax assets, and (c) receivables from any Contributed
Entity’s directors or officers or any of their respective Affiliates to the
extent such Affiliated Transactions are terminated pursuant to Section 5.11.

 

5



--------------------------------------------------------------------------------

“Current Liabilities” means accounts payable, accrued Taxes and accrued
expenses, in each case, determined in accordance with GAAP, applied on a basis
consistent with past practice, but excluding (a) payables to any Contributed
Entity’s directors or officers or any of their respective Affiliates to the
extent such Affiliated Transactions are terminated pursuant to Section 5.11, and
(b) deferred Tax liabilities.

“Debt Financing” means the debt financing incurred or intended to be incurred by
CEGPS or any of its Affiliates in connection with the funding of the Initial
CEGPS Contribution or the Second CEGPS Contribution, or any refinancing thereof.

“Delaware Courts” has the meaning set forth in Section 10.2(a).

“Disputed Amounts” has the meaning set forth in Section 2.9(a).

“Effect” means an event, occurrence, circumstance, fact, effect, matter, change,
development or other impact.

“Employee Benefit Plan” means any “employee benefit plan” (within the meaning of
Section 3(3) of ERISA), any plans that would be “employee benefits plans” if
they were subject to ERISA (such as foreign plans and plans for directors), and
any equity-based compensation, option, change-in-control, incentive, employee
loan, deferred compensation, pension, profit-sharing, retirement, bonus,
retention bonus, severance and other employee benefit, compensation or fringe
benefit plan, agreement, program, policy, practice, understanding or other
arrangement, regardless of whether subject to ERISA (including any funding
mechanism now in effect or required in the future), whether formal or informal,
oral or written, legally binding or not, maintained by, sponsored by or
contributed to by or obligated to be contributed to by the entity in question or
with respect to which the entity in question has any obligation or liability,
whether secondary, contingent or otherwise.

“Encumbrances” means pledges, restrictions on transfer, proxies and voting or
other agreements, liens, claims, charges, mortgages, leases, easements,
covenants, adverse claims, options, rights of first refusal or offer, security
interests or other legal or equitable encumbrances, limitations or restrictions
of any nature whatsoever. For the avoidance of doubt, the fact that Newco, Newco
Service Company or any Contributed Entity is a restricted subsidiary pursuant to
any instrument of Indebtedness of Crestwood or any of its Affiliates or
otherwise guarantees any Indebtedness of Crestwood or any of its Affiliates
shall constitute an “Encumbrance” for all purposes of this Agreement.

“Environmental Laws” means any applicable Law regulating or prohibiting Releases
of Hazardous Materials into any part of the workplace or the environment,
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, transport or use of Hazardous Materials, or pertaining to
the prevention of pollution or remediation of contamination or the protection of
natural resources, wildlife, the environment or public or employee health and
safety, including the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. Section 9601 et seq.), the Hazardous Materials

 

6



--------------------------------------------------------------------------------

Transportation Act (49 U.S.C. Section 5101 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. Section 6901 et seq.), the Clean Water Act (33
U.S.C. Section 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.), the
Oil Pollution Act of 1990 (33 U.S.C. Section 2701 et seq.), the Atomic Energy
Act of 1954 (42 U.S.C. Section 2014 et seq.), the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. Section 136 et seq.), the National
Environmental Policy Act (42 U.S.C. Section 4321 et seq.) and the Occupational
Safety and Health Act (29 U.S.C. Section 651 et seq.) and the regulations
promulgated pursuant thereto, and any analogous international treaties,
national, provincial, state or local statutes, and the regulations promulgated
pursuant thereto, as such Laws have been amended as of the Applicable Closing
Date.

“Equity Interests” means all shares, participations, capital stock, partnership
interests, limited liability company interests, units, participations or similar
equity interests issued by any Person (including the right to participate in the
management and business and affairs or otherwise control such Person), however
designated.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Estimated Crestwood Pipeline Leakage” has the meaning set forth in
Section 2.6(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Execution Date” has the meaning set forth in the Preamble.

“FERC” means the United States Federal Energy Regulatory Commission.

“Final Initial Closing Tax Allocation Statement” has the meaning set forth in
Section 7.4(b).

“Final Order” means an order by the relevant Governmental Entity that (a) has
not been reversed, stayed, enjoined, set aside, annulled or suspended and is in
full force and effect, (b) with respect to which, if applicable, any
(i) mandatory waiting period prescribed by Law before the Initial Closing or
Second Closing, as applicable, may occur has expired and (ii) before the Second
Closing, either (x) the NYPSC approval(s) were unopposed or (y) any appeal or
rehearing periods applicable to the NYPSC approval(s) have expired, without any
appeal or rehearing being filed, and (c) as to which all conditions to the
Initial Closing or Second Closing, as applicable, specified therein have been
satisfied.

“Final Second Closing Tax Allocation Statement” has the meaning set forth in
Section 7.5(b).

“Financial Statements” has the meaning set forth in Section 3.13(a).

“Financing Sources” means the entities that commit or have committed to provide
or arrange or otherwise have entered into or will enter into agreements in
connection with all or any part of the Debt Financing, including the parties to
any joinder agreements, indentures or credit agreements pursuant thereto or
relating thereto, together with their respective affiliates, and their and their
respective affiliates’ officers, directors, employees, agents and
representatives and their respective successors and assigns.

 

7



--------------------------------------------------------------------------------

“Fundamental Representations” has the meaning set forth in Section 9.2(a).

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Governing Documents” means any of the following: (a) in the instance of a
corporation, the certificate or articles of incorporation or formation and
bylaws of such corporation, (b) in the instance of a partnership, the
partnership agreement, (c) in the instance of a limited partnership, the
certificate of formation of limited partnership and the limited partnership
agreement, and (d) in the instance of a limited liability company, the articles
of organization or certificate of formation and limited liability company
agreement or similar agreement.

“Governmental Entity” means any (a) multinational, federal, national,
provincial, tribal, territorial, state, regional, municipal, local or other
government, governmental or public department, central bank, court, tribunal,
arbitral body, commission, administrative agency, board, bureau or agency,
domestic or foreign, (b) subdivision, agent, commission, board, or authority of
any of the foregoing, or (c) quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under, or for the account of, any
of the foregoing, in each case, that has jurisdiction or authority with respect
to the applicable party.

“Hazardous Material” means and includes any substance defined, designated or
classified as a hazardous waste, hazardous substance, hazardous material,
pollutant, contaminant or toxic substance under any Environmental Laws,
including any petroleum or petroleum products that have been Released into the
environment.

“Hedge Contract” means any (a) interest, commodity or currency rate or exchange
protection Contracts or transactions, (b) hedges, futures, swaps, collars, puts,
calls, floors, caps, options or similar derivative products or instruments or
(c) other Contracts or transactions that are intended to benefit from or reduce
or eliminate the risk of fluctuations in interest rates, currencies or the price
of commodities or any derivatives thereof, in each case, in any form (financial
or physical).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“HSR Clearance” means the expiration or termination of the applicable waiting
period under the HSR Act (including any extended waiting period arising as a
result of a request for additional information).

“Indebtedness” means, with respect to any Person, all liabilities and
obligations of such Person (a) in respect of borrowed money (including overdraft
facilities), (b) evidenced by notes, bonds, indentures, debentures or similar
obligations under any Contract (other than surety, appeal, or performance bonds
issued by third parties to the extent that such bonds do not constitute or
result in the incurrence of reimbursement or indemnity obligations payable by
such Person), (c) in respect of the deferred purchase price of, or compensation
for, property, goods or

 

8



--------------------------------------------------------------------------------

services (other than trade payables or accruals incurred in the ordinary course
of business, but including any deferred purchase price liabilities, earnouts,
contingent payments, installment payments, seller notes, promissory notes, or
similar liabilities), (d) in respect of capital leases, (e) in respect of
letters of credit and bankers’ acceptances or similar facilities, (f) in respect
of any Hedge Contract, including with respect to any open trade or credit
exposure thereunder, (g) that would properly be classified as indebtedness in
accordance with GAAP, (h) in respect of credit or sale-leaseback transactions,
(i) in the nature of accrued fees, interest, premiums, penalties, breakage,
prepayment or make-whole payments or escalations in respect of any Indebtedness
described in clauses (a) through (h) above, or (j) in the nature of guarantees,
assumptions, endorsements or other Contracts to have any liability, obligation
or responsibility (whether directly, contingently or otherwise, including
through the pledge, mortgage or grant of any security or Encumbrances or
guaranty whether or not there is other recourse therefor) for any Indebtedness
described in clauses (a) through (h) above of any other Person. However,
Indebtedness will not include liabilities or obligations of Newco to any
Contributed Entity, of any Contributed Entity to Newco, or of any Contributed
Entity to any other Contributed Entity.

“Indemnified Party” has the meaning set forth in Section 9.3(a).

“Indemnifying Party” has the meaning set forth in Section 9.3(a).

“Indemnity Cap” has the meaning set forth in Section 9.2(b).

“Indemnity Deductible” has the meaning set forth in Section 9.2(b).

“Independent Accountants” has the meaning set forth in Section 2.9(a).

“Initial CEGPS Contribution” means an amount in cash equal to $945 million,
subject to adjustment as set forth in Article II.

“Initial Closing” has the meaning set forth in Section 2.2.

“Initial Closing Casualty Items” has the meaning set forth in Section 5.12(a).

“Initial Closing Casualty Loss” has the meaning set forth in Section 5.12(a).

“Initial Closing Condemnation Loss” has the meaning set forth in
Section 5.13(a).

“Initial Closing Condemnation Value” has the meaning set forth in
Section 5.13(a).

“Initial Closing Condemnation Value Calculation” has the meaning set forth in
Section 5.13(a).

“Initial Closing Crestwood Pipeline East Indebtedness” means, without
duplication, the Indebtedness of Crestwood Pipeline East as of the Initial
Closing.

“Initial Closing Crestwood Pipeline East Working Capital” means, without
duplication, (a) the Current Assets of Crestwood Pipeline East, less (b) the
Current Liabilities of Crestwood Pipeline East, determined as of the Initial
Closing.

 

9



--------------------------------------------------------------------------------

“Initial Closing Date” has the meaning set forth in Section 2.2.

“Initial Closing Indebtedness” means, without duplication, the Indebtedness of
Newco and its Subsidiaries (including the Contributed Entities) as of the
Initial Closing.

“Initial Closing Restoration Cost” has the meaning set forth in Section 5.12(a).

“Initial Closing Restoration Cost Calculation” has the meaning set forth in
Section 5.12(a).

“Initial Closing Statement” has the meaning set forth in Section 2.4(a).

“Initial Closing Tax Allocation Statement” has the meaning set forth in
Section 7.4(a).

“Initial Closing Tax Purchase Price” has the meaning set forth in Section 7.1.

“Initial Closing Transaction Expenses” means, without duplication, the
Transaction Expenses (if any) to be paid by Newco or its Subsidiaries (including
the Contributed Entities) as of the Initial Closing Date (after giving effect to
the transactions to be consummated on the Initial Closing Date, including the
Initial Contributed Entities Contribution). For clarity, Initial Closing
Transaction Expenses will not include Transaction Expenses to be paid by the
Parties or their Affiliates (excluding Newco, its Subsidiaries and the
Contributed Entities).

“Initial Closing Working Capital” means, without duplication, (a) the Current
Assets of Newco and its Subsidiaries (including the Contributed Entities), less
(b) the Current Liabilities of Newco and its Subsidiaries (including the
Contributed Entities), determined as of the Initial Closing.

“Initial Contributed Entities” means the Contributed Entities other than
Crestwood Pipeline East.

“Initial Contributed Entities Contribution” has the meaning set forth in
Section 2.1(a).

“Initial Distribution” has the meaning set forth in Section 2.1(e).

“Initial End Date” has the meaning set forth in Section 8.1(e).

“Initial Estimated Closing Adjustment” has the meaning set forth in
Section 2.3(b).

“Initial Estimated Closing Crestwood Pipeline East Indebtedness” has the meaning
set forth in Section 2.3(a).

“Initial Estimated Closing Crestwood Pipeline East Working Capital” has the
meaning set forth in Section 2.3(a).

“Initial Estimated Closing Indebtedness” has the meaning set forth in
Section 2.3(a).

“Initial Estimated Closing Transaction Expenses” has the meaning set forth in
Section 2.3(a).

 

10



--------------------------------------------------------------------------------

“Initial Estimated Closing Working Capital” has the meaning set forth in
Section 2.3(a).

“Initial Post-Closing Adjustment” has the meaning set forth in Section 2.4(b).

“Initial Resolution Period” has the meaning set forth in Section 2.5(b).

“Initial Review Period” has the meaning set forth in Section 2.5(a).

“Initial Statement of Objections” has the meaning set forth in Section 2.5(b).

“Intellectual Property Rights” means all rights in and to the following:
(i) patents, patent applications and patent disclosures, (ii) trademarks,
service marks, trade dress, logos, Internet domain names, and registrations and
applications for registration thereof together with any goodwill associated
therewith, (iii) copyrights (registered or unregistered) and registrations and
applications for registration thereof, (iv) computer software, and (v) trade
secrets, inventions (whether patentable or unpatentable and whether or not
reduced to practice) and know-how.

“Interim Financial Statements” has the meaning set forth in Section 3.13(a).

“Investment” as applied to any Person means (i) any direct or indirect purchase
or other acquisition by such Person of any Indebtedness or Equity Interest
(including partnership interests and joint venture interests) of any other
Person and (ii) any capital contribution by such Person to any other Person.

“Knowledge” means (a) with respect to Crestwood, the actual knowledge, after
reasonable inquiry, of each individual listed in Section 1.1(a) of the Crestwood
Disclosure Schedule, and (b) with respect to CEGPS, the actual knowledge, after
reasonable inquiry, of each individual listed in Section 1.1(a) of the CEGPS
Disclosure Schedule.

“Laws” means all laws, codes, statutes, regulations, codes, principles of common
law, administrative interpretations, rules, orders, judgments and decrees and
all terms and conditions of any grant of approval, permission, authority, permit
or license issued by any Governmental Entity.

“Lease” has the meaning set forth in Section 3.6(a)(vi).

“Management Agreement” means that certain Management Agreement between Newco,
the Operator, and Newco Service Company, substantially in the form of Exhibit B
hereto.

“Material Adverse Effect” means, with respect to any given Person, an Effect
which (individually or together with one or more Effects) has had or would
reasonably be expected to have a material and adverse effect on the condition
(financial or otherwise), properties, assets, liabilities, obligations (whether
absolute, accrued, conditional or otherwise), businesses, operations or results
of operations of such Person and its Subsidiaries, taken as a whole; provided,
however, that a Material Adverse Effect shall not include any effect on the
condition (financial or otherwise), properties, assets, liabilities, obligations
(whether absolute, accrued, conditional or otherwise), businesses, operations or
results of operations of such Person to the extent arising out of or
attributable to (a) any decrease in the market price of such Person’s (or

 

11



--------------------------------------------------------------------------------

such Person’s parent’s) publicly traded equity securities (it being understood
and agreed that the facts and circumstances that may have given rise or
contributed to such decrease that are not otherwise excluded from the definition
of a Material Adverse Effect may be taken into account in determining whether
there has been a Material Adverse Effect), (b) changes in the general state of
the industries in which such Person operates, (c) changes in general economic
conditions (including changes in commodity prices or interest rates), financial
or securities markets or political conditions, (d) the announcement of the
transactions contemplated by this Agreement, including any adverse change in
customer, distributor, supplier or similar relationships resulting therefrom
(provided that such exception shall not apply to any representation or warranty
in this Agreement to the extent that the purpose of such representation or
warranty is to address the consequences resulting from the execution delivery,
or performance of this Agreement), (e) changes in GAAP or the interpretation
thereof to the extent required by Law or changes in applicable Law or the
interpretation or enforcement thereof, (f) acts of terrorism, war, sabotage, or
insurrection not directly damaging or impacting such Person, (g) any legal
proceedings arising out of or related to this Agreement or any of the
transactions contemplated hereby or (h) the failure by such Person or any of its
Subsidiaries to meet any internal or published industry analyst projections or
forecasts or estimates of revenues or earnings for any period (it being
understood and agreed that the facts and circumstances that may have given rise
or contributed to such failure that are not otherwise excluded from the
definition of a Material Adverse Effect may be taken into account in determining
whether there has been a Material Adverse Effect); provided, that the matters
described in the immediately preceding clauses (e) and (f) may be deemed to
constitute, and shall be taken into account in determining, whether there has
been a “Material Adverse Effect” if they disproportionately affect such Person
and its Subsidiaries relative to other Persons operating in the industries in
which such Person and its Subsidiaries operate.

“Material Agreements” has the meaning set forth in Section 3.6(a).

“Material Real Property” has the meaning set forth in Section 3.9(a).

“Materiality Requirement” means any requirement in a representation or warranty
that a condition, event or state of fact be “material,” correct or true in “all
material respects,” have a “CEGPS Material Adverse Effect”, a “Contributed
Entity Material Adverse Effect”, a “Crestwood Pipeline East Material Adverse
Effect” or be or not be “reasonably expected to have a CEGPS Material Adverse
Effect”, “reasonably expected to have a Contributed Entity Material Adverse
Effect”, or “reasonably expected to have a “Crestwood Pipeline East Material
Adverse Effect” (or other words or phrases of similar effect or impact) in order
for such condition, event or state of facts to cause such representation or
warranty to be inaccurate.

“Membership Interest” has the meaning ascribed to such term in the Newco LLC
Agreement.

“Minimum Claim Amount” has the meaning set forth in Section 9.2(b).

“Natural Gas Act” has the meaning set forth in Section 3.16(a).

 

12



--------------------------------------------------------------------------------

“Net Initial Closing Contributed Entities Condemnation Value” has the meaning
set forth in Section 5.13(b).

“Net Initial Closing Contributed Entities Restoration Cost” has the meaning set
forth in Section 5.12(b).

“Newco” means Stagecoach Gas Services LLC, a Delaware limited liability company.

“Newco Employees” has the meaning set forth in Section 5.15.

“Newco LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of Newco, substantially in the form of Exhibit A hereto.

“Newco Service Company” means Stagecoach Operating Services LLC, a Delaware
limited liability company.

“Newco Support Instruments” has the meaning set forth in Section 5.9(a).

“NGPA” has the meaning set forth in Section 3.16(a).

“Notice” has the meaning set forth in Section 10.1.

“NYPSC” means the New York Public Service Commission.

“Objection Notice” has the meaning set forth in Section 9.3(b).

“Operator” means Crestwood Midstream Operations LLC, a Delaware limited
liability company.

“Party” or “Parties” has the meaning set forth in the Preamble.

“Payable Date” has the meaning set forth in Section 7.7.

“Payable Distribution” has the meaning set forth in Section 7.7.

“Payable Distribution Right” has the meaning set forth in Section 7.7.

“Payee Party” has the meaning set forth in Section 7.7.

“Payor Party” has the meaning set forth in Section 7.7.

“Permitted Encumbrances” means (a) Encumbrances for Taxes not yet delinquent or
being contested in good faith by appropriate proceedings, none of which
contested Taxes are material, (b) statutory Encumbrances (including
materialmen’s, warehousemen’s, mechanic’s, repairmen’s, landlord’s and other
similar liens) arising in the ordinary course of business and securing payments
not yet delinquent or being contested in good faith by appropriate proceedings,
none of which contested Encumbrances are material, (c) the rights of third
parties under any Lease or Right-of-Way, (d) restrictive covenants, easements,
rights of way, defects, imperfections or irregularities of title and other
similar Encumbrances that do not materially

 

13



--------------------------------------------------------------------------------

interfere with, restrict or reduce either the present use or value of, or the
intended use of, the encumbered assets or property, (e) purchase money
Encumbrances and Encumbrances securing rental payments under capital lease
arrangements, (f) Encumbrances contained in the Governing Documents of a
Contributed Entity or Newco Service Company that were made available to CEGPS
prior to the date hereof, (g) Encumbrances listed in Section 1.1(b) of the
Crestwood Disclosure Schedule, and (h) any Encumbrances that are not otherwise
Permitted Encumbrances and that do not, individually or collectively with any
other Encumbrances that are not otherwise Permitted Encumbrances, materially
interfere with, restrict or reduce either the present use or value of, or the
intended use of, the encumbered assets or properties; provided, however, that
(x) for purposes of Section 6.3(e), clause (h) above is modified to read “any
Encumbrances that are not otherwise Permitted Encumbrances and that do not,
individually or collectively with any other Encumbrances that are not otherwise
Permitted Encumbrances, materially interfere with, restrict or reduce either the
present use or value of, or the intended use of, the assets and properties of
the Initial Contributed Entities, taken as a whole, and (y) for purposes of
Section 6.6(d), clause (h) above is modified to read “any Encumbrances that are
not otherwise Permitted Encumbrances and that do not, individually or
collectively with any other Encumbrances that are not otherwise Permitted
Encumbrances, materially interfere with, restrict or reduce either the present
use or value of, or the intended use of, the assets and properties of Crestwood
Pipeline East, taken as a whole.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Entity or other entity.

“Pre-Closing Tax Period” means any Tax period ending on or before the day before
each Applicable Closing Date and that portion of any Straddle Period ending on
(and including) the day before such Applicable Closing Date.

“Release” or “Released” means any depositing, spilling, leaking, pumping,
pouring, placing, burying, emitting, discarding, abandoning, emptying,
discharging, migrating, injecting, escaping, leaching, dumping or disposing into
the environment.

“Released Support Instruments” has the meaning set forth in Section 5.9(a).

“Rights-of-Way” has the meaning set forth in Section 3.9(b).

“Second CEGPS Contribution” means an amount in cash equal to $30 million,
subject to adjustment as set forth in Article II.

“Second Closing” has the meaning set forth in Section 2.2.

“Second Closing Casualty Items” has the meaning set forth in Section 5.12(c).

“Second Closing Casualty Loss” has the meaning set forth in Section 5.12(c).

“Second Closing Condemnation Item” has the meaning set forth in Section 5.13(c).

“Second Closing Condemnation Loss” has the meaning set forth in Section 5.13(c).

 

14



--------------------------------------------------------------------------------

“Second Closing Condemnation Value” has the meaning set forth in
Section 5.13(c).

“Second Closing Condemnation Value Calculation” has the meaning set forth in
Section 5.13(c).

“Second Closing Date” has the meaning set forth in Section 2.2.

“Second Closing Restoration Cost” has the meaning set forth in Section 5.12(c).

“Second Closing Restoration Cost Calculation” has the meaning set forth in
Section 5.12(c).

“Second Closing Statement” has the meaning set forth in Section 2.7(a).

“Second Closing Tax Allocation Statement” has the meaning set forth in
Section 7.5(a).

“Second Closing Tax Purchase Price” has the meaning set forth in Section 7.1.

“Second Closing Transaction Expenses” means, without duplication, all
Transaction Expenses (if any) to be paid by Newco or its Subsidiaries (including
the Contributed Entities) as of the Second Closing Date (after giving effect to
the transactions to be consummated on the Second Closing Date, including the
Crestwood Pipeline East Contribution, but without double-counting Initial
Closing Transaction Expenses). For clarity, Second Closing Transaction Expenses
will not include Transaction Expenses to be paid by the Parties or their
Affiliates (excluding Newco, its Subsidiaries and the Contributed Entities).

“Second Distribution” has the meaning set forth in Section 2.1(h).

“Second End Date” has the meaning set forth in Section 8.2(e).

“Second Estimated Closing Adjustment” has the meaning set forth in
Section 2.6(b).

“Second Estimated Closing Statement” has the meaning set forth in
Section 2.6(a).

“Second Estimated Closing Transaction Expenses” has the meaning set forth in
Section 2.6(a).

“Second Post-Closing Adjustment” has the meaning set forth in Section 2.7(b).

“Second Resolution Period” has the meaning set forth in Section 2.8(b).

“Second Review Period” has the meaning set forth in Section 2.8(a).

“Second Statement of Objections” has the meaning set forth in Section 2.8(b).

“Securities Act” means the Securities Act of 1933, as amended.

“Stagecoach” means Stagecoach Pipeline & Storage Company, LLC, a New York
limited liability company.

 

15



--------------------------------------------------------------------------------

“State Regulatory Authority” means any state agency or authority having
jurisdiction over the rates or facilities of any Contributed Entity.

“Straddle Period” means any Tax period beginning before and ending on or after
each Applicable Closing Date.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
by a combination thereof, (b) a partnership (whether general or limited) in
which such Person or a Subsidiary of such Person is, at the date of
determination, a general or limited partner of such partnership, but only if
more than 50% of the partnership interests of such partnership (considering all
of the partnership interests of the partnership as a single class) is owned,
directly or indirectly, at the date of determination, by such Person, by one or
more Subsidiaries of such Person, or by a combination thereof, or (c) any other
Person (other than a corporation or a partnership) in which such Person, one or
more Subsidiaries of such Person, or a combination thereof, directly or
indirectly, at the date of determination, has (i) at least a majority ownership
interest or (ii) the power to elect or direct the election of a majority of the
directors or other governing body of such Person.

“Tax” or “Taxes” means any taxes, assessments, charges, duties, fees, levies,
imposts or other similar charges imposed by any Governmental Entity, including
income, profits, gross receipts, net proceeds, alternative or add-on minimum, ad
valorem, value added, goods and services, turnover, sales, use, property,
personal property (tangible and intangible), environmental, stamp, leasing,
lease, user, excise, duty, franchise, capital stock, transfer, registration,
license, withholding, social security (or similar), unemployment, disability,
payroll, employment, fuel, excess profits, occupational, premium, windfall
profit, severance, estimated, deficiency, escheat or unclaimed property
obligation or any similar charge, including interest, penalty or addition
thereto, whether disputed or not.

“Tax Return” means any return, declaration, report, election, designation,
notice, claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

“Total CEGPS Contribution” means the sum of (a) the Initial CEGPS Contribution,
plus (b) the Second CEGPS Contribution.

“Transaction Documents” means, collectively, this Agreement, the Newco LLC
Agreement, the Management Agreement, the CEGPS Parent Guaranty and the Crestwood
Parent Guaranty.

“Transaction Expense” means, with respect to any Person, any costs, fees and
expenses incurred by such Person and that arise from, were incurred in
connection with, or are incident to the negotiation, documentation or
consummation of the transactions contemplated by this Agreement (including the
Crestwood Contributions, as applicable) including the fees and expenses of
legal, accounting, financial and other advisors, and including any change of
control

 

16



--------------------------------------------------------------------------------

or assignment payments to third parties or any stay bonuses, retention or
signing bonuses, success bonuses, and other similar bonuses payable in
connection with the consummation of the transactions contemplated hereby
(including the Crestwood Contributions, as applicable), but, for clarity, not
including costs, fees, and expenses (none of which will be material) associated
with post-closing notices by Newco or Contributed Entities to Governmental
Entities or other third parties regarding the consummation of the transactions
contemplated by this Agreement.

“Transfer Taxes” has the meaning set forth in Section 5.6.

“Undisputed Amounts” has the meaning set forth in Section 2.9(a).

“US Salt Lease” means that certain State of New York Underground Gas Storage
Lease dated September 6, 1994, by and between the Department of Environmental
Conservation of the State of New York and US Salt, LLC, as successor in interest
to Akzo Nobel Salt Inc.

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof (without regard to the occurrence of any
contingency) to vote in the election of, or to appoint, members of the board of
directors or other similar governing body of the Person; provided, that if such
Person is a partnership, Voting Securities of such Person shall be the general
partner interests in such Person.

1.2 Rules of Construction.

(a) The division of this Agreement into articles, sections and other portions
and the insertion of headings are for convenience of reference only and shall
not affect the construction or interpretation hereof. Unless otherwise
indicated, all references to an “Article” or “Section” followed by a number or a
letter refer to the specified Article or Section of this Agreement. The Exhibits
attached to this Agreement are hereby incorporated by reference into this
Agreement and form part hereof. Unless otherwise indicated, all references to an
“Exhibit” followed by a number or a letter refer to the specified Exhibit to
this Agreement. The terms “this Agreement,” “hereof,” “herein” and “hereunder”
and similar expressions refer to this Agreement (including the Crestwood
Disclosure Schedule and the Exhibits) and not to any particular Article, Section
or other portion hereof.

(b) The Crestwood Disclosure Schedule, as well as all other schedules and all
exhibits hereto, will be deemed part of this Agreement and included in any
reference to this Agreement. The Crestwood Disclosure Schedule sets forth items
of disclosure with specific reference to the particular Section or subsection of
this Agreement to which the information in the Crestwood Disclosure Schedule
relates; provided, however, that any fact or item that is disclosed in any
section of the Crestwood Disclosure Schedule that is reasonably apparent on its
face to qualify another representation or warranty of Crestwood shall be deemed
also to be disclosed in the other sections of the Crestwood Disclosure Schedule
notwithstanding the omission of any appropriate cross-reference thereto.
Notwithstanding anything in this Agreement to the contrary, the inclusion of an
item in the Crestwood Disclosure Schedule as an exception to a representation or
warranty will not be deemed an admission that such item represents a material
exception or material fact, event or circumstance or that such item has had or
could or would reasonably be expected to have a Contributed Entity Material
Adverse Effect, a Crestwood Pipeline East Material Adverse Effect, or a CEGPS
Material Adverse Effect, as applicable.

 

17



--------------------------------------------------------------------------------

(c) Unless otherwise specifically indicated or the context otherwise requires,
(i) all references to “dollars” or “$” mean United States dollars, (ii) words
importing the singular shall include the plural and vice versa, and words
importing any gender shall include all genders, (iii) “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation,”
(iv) all words used as accounting terms shall have the meanings assigned to them
under GAAP, (v) “ordinary course of business” means, with respect to a Person,
the ordinary course of business of such Person consistent with past practices of
such Person, and (vi) the word “or” shall be disjunctive but not exclusive. If
any date on which any action is required to be taken hereunder by any of the
Parties hereto is not a Business Day, such action shall be required to be taken
on the next succeeding day that is a Business Day. Reference to any Party hereto
is also a reference to such Party’s permitted successors and assigns.

(d) The Parties have participated jointly in the negotiation and drafting of
this Agreement. No provision of this Agreement will be interpreted in favor of,
or against, any of the Parties to this Agreement by reason of the extent to
which any such Party or its counsel participated in the drafting thereof or by
reason of the extent to which any such provision is inconsistent with any prior
draft of this Agreement, and no rule of strict construction will be applied
against any Party. This Agreement will not be interpreted or construed to
require any person to take any action, or fail to take any action, if to do so
would violate any applicable Law.

ARTICLE II

FORMATION, CONTRIBUTION AND EXCHANGE; CLOSING; ADJUSTMENTS

2.1 Formation, Contribution and Exchange. On the terms and subject to the
conditions set forth in this Agreement:

(a) prior to the Initial Closing, Crestwood will contribute to Newco, as a
capital contribution, (i) 100% of the Equity Interests of the Initial
Contributed Entities, free and clear of all Encumbrances and (ii) 20% of the
Equity Interests of Newco Service Company (the “Initial Contributed Entities
Contribution”);

(b) at the Initial Closing, CEGPS will contribute to Newco, as a capital
contribution, the Initial CEGPS Contribution;

(c) in exchange for the contributions required by Section 2.1(a) and
Section 2.1(b), at the Initial Closing Crestwood will cause Newco to issue to
each of Crestwood and CEGPS Membership Interests representing 50% of the
ownership of Newco, free and clear of all Encumbrances;

(d) immediately prior to the Initial Closing, Crestwood will cause the Operator,
Newco and Newco Service Company to enter into the Management Agreement;

(e) immediately following the Initial Closing, Crestwood and CEGPS will cause
Newco to distribute to Crestwood an amount in cash equal to the Initial CEGPS
Contribution, subject to adjustment and true-up as provided in Section 2.3,
Section 2.4 and Section 2.5 (the “Initial Distribution”);

 

18



--------------------------------------------------------------------------------

(f) immediately prior to the Second Closing, Crestwood will contribute to Newco,
as a capital contribution, 100% of the Equity Interests of Crestwood Pipeline
East, free and clear of all Encumbrances (the “Crestwood Pipeline East
Contribution” and, together with the Initial Contributed Entities Contribution,
the “Crestwood Contribution”);

(g) at the Second Closing, CEGPS will (subject to Section 2.6(b)) contribute to
Newco, as a capital contribution, the Second CEGPS Contribution; and

(h) immediately following the Second Closing, Crestwood and CEGPS will cause
Newco to distribute to Crestwood an amount in cash equal to the Second CEGPS
Contribution, subject to adjustment and true-up as provided in Section 2.6,
Section 2.7 and Section 2.8 (the “Second Distribution,” and together with the
Initial Distribution, the “Crestwood Distributions”).

2.2 Closing. Subject to the satisfaction or waiver of the conditions to closing
set forth in Article VI, the closings of the transactions contemplated by this
Article II shall be held at the offices of Husch Blackwell LLP at 4801 Main
Street, Suite 1000, Kansas City, Missouri 64112. Subject to Sections 5.12 and
Section 5.13, the closing of the transactions contemplated by
Section 2.1(b)-(e) (the “Initial Closing”) shall occur on the second Business
Day following the satisfaction or waiver of all of the conditions set forth in
Article VI with respect to the Initial Closing (other than conditions to be
satisfied at the Initial Closing but subject to the satisfaction or waiver
thereof at the Initial Closing) but in no event earlier than May 20, 2016 (such
date, the “Initial Closing Date”), commencing at 9:00 a.m., Kansas City time, or
such other place, date and time as may be mutually agreed upon in writing by the
Parties hereto. Subject to Sections 5.12 and Section 5.13, the closing of the
transactions contemplated by Section 2.1(f)-(h) (the “Second Closing”) shall
occur on the second Business Day following the satisfaction or waiver of all of
the conditions set forth in Article VI with respect to the Second Closing (other
than conditions to be satisfied at the Second Closing but subject to the
satisfaction or waiver thereof at the Second Closing) (such date, the “Second
Closing Date”), commencing at 9:00 a.m., Kansas City time, or such other place,
date and time as may be mutually agreed upon in writing by the Parties hereto.

2.3 Initial Closing Adjustment.

(a) At least three Business Days before the Initial Closing Date, Crestwood
shall prepare and deliver to CEGPS a statement setting forth (i) its good faith
estimate of Initial Closing Working Capital (the “Initial Estimated Closing
Working Capital”), Initial Closing Indebtedness (the “Initial Estimated Closing
Indebtedness”) and Initial Closing Transaction Expenses (the “Initial Estimated
Closing Transaction Expenses”) and (ii) its good faith estimate of Initial
Closing Crestwood Pipeline East Working Capital (the “Initial Estimated Closing
Crestwood Pipeline East Working Capital”) and Initial Closing Crestwood Pipeline
East Indebtedness (the “Initial Estimated Closing Crestwood Pipeline East
Indebtedness”), which statement shall contain (x) an estimated consolidated
balance sheet of Newco and its Subsidiaries (including the Contributed
Entities), based on the trial balances of Newco and the Contributed

 

19



--------------------------------------------------------------------------------

Entities, and an estimated balance sheet of Crestwood Pipeline East, based on
the trial balances of Crestwood Pipeline East, in each case as of the Initial
Closing Date (assuming the contribution to Newco of the Contributed Entities but
without giving effect to the Initial CEGPS Contribution or the Second CEGPS
Contribution), (y) a calculation of Initial Estimated Closing Working Capital
and Initial Estimated Closing Crestwood Pipeline East Working Capital, and an
itemized list of Initial Estimated Closing Indebtedness, Initial Estimated
Closing Transaction Expenses, and Initial Estimated Closing Crestwood Pipeline
East Indebtedness, and (z) a certificate of the Chief Financial Officer of
Crestwood that (1) Initial Estimated Closing Working Capital, Initial Estimated
Closing Indebtedness, Initial Estimated Closing Transaction Expenses, Initial
Estimated Closing Crestwood Pipeline East Working Capital and Initial Estimated
Closing Crestwood Pipeline East Indebtedness were determined in accordance with
the definitions thereof, respectively, and (2) the estimated consolidated
balance sheet of Newco and its Subsidiaries (including the Contributed
Entities), based on the trial balances of Newco and the Contributed Entities,
and estimated balance sheet of Crestwood Pipeline East, based on the trial
balances of Crestwood Pipeline East, were prepared in accordance with GAAP.

(b) The “Initial Estimated Closing Adjustment” shall be an amount equal to the
sum of (i) 50% of (A) the Initial Estimated Closing Working Capital minus
(B) $16,570,432, minus (ii) 50% of the Initial Estimated Closing Indebtedness,
minus (iii) the Initial Estimated Closing Transaction Expenses. If the Initial
Estimated Closing Adjustment is a positive number, the Initial CEGPS
Contribution shall be increased by the amount of the Initial Estimated Closing
Adjustment. If the Initial Estimated Closing Adjustment is a negative number,
the Initial CEGPS Contribution shall be reduced by the absolute value of such
negative number.

 

20



--------------------------------------------------------------------------------

2.4 Initial Post-Closing Adjustment.

(a) Within 60 days after the Initial Closing Date, Crestwood shall prepare and
deliver to CEGPS a statement (the “Initial Closing Statement”) setting forth its
determination of Initial Closing Working Capital, Initial Closing Crestwood
Pipeline East Working Capital, Initial Closing Indebtedness, Initial Closing
Transaction Expenses, and Initial Closing Crestwood Pipeline East Indebtedness,
which statement shall contain (i) an unaudited consolidated balance sheet of
Newco and its Subsidiaries (including the Contributed Entities) and an unaudited
balance sheet of Crestwood Pipeline East, in each case as of the Initial Closing
Date (assuming the contribution to Newco of the Contributed Entities but without
giving effect to the Initial CEGPS Contribution or the Second CEGPS
Contribution), (ii) a calculation of Initial Closing Working Capital and Initial
Closing Crestwood Pipeline East Working Capital, and an itemized list of Initial
Closing Indebtedness, Initial Closing Transaction Expenses, and Initial Closing
Crestwood Pipeline East Indebtedness, and (iii) a certificate of the Chief
Financial Officer of Crestwood that (A) Initial Closing Working Capital, Initial
Closing Indebtedness, Initial Closing Transaction Expenses, Initial Closing
Crestwood Pipeline East Working Capital and Initial Closing Crestwood Pipeline
East Indebtedness were determined in accordance with the definitions thereof,
respectively, and (B) the consolidated balance sheet of Newco and its
Subsidiaries (including the Contributed Entities), based on the trial balances
of Newco and the Contributed Entities, and the balance sheet of Crestwood
Pipeline East, based on the trial balances of Crestwood Pipeline East, were
prepared in accordance with GAAP.

(b) The initial post-Closing adjustment shall be an amount equal to the sum of
(i) 50% of (A) Initial Closing Working Capital minus (B) Initial Estimated
Closing Working Capital, plus (ii) 50% of (A) Initial Estimated Closing
Indebtedness minus (B) Initial Closing Indebtedness, and plus (iii) (A) Initial
Estimated Closing Transaction Expenses minus (B) Initial Closing Transaction
Expenses, in each case, as finally determined by this Article II (the “Initial
Post-Closing Adjustment”). If the Initial Post-Closing Adjustment is a positive
number, CEGPS shall pay to Crestwood an amount equal to the Initial Post-Closing
Adjustment. If the Initial Post-Closing Adjustment is a negative number,
Crestwood shall pay to CEGPS an amount equal to the absolute value of the
Initial Post-Closing Adjustment, in each case in accordance with Section 2.9(d).

2.5 Initial Examination and Review.

(a) After receipt of the Initial Closing Statement, CEGPS shall have 45 days
(the “Initial Review Period”) to review the Initial Closing Statement. During
the Initial Review Period, CEGPS and CEGPS’s accountants shall have such access
to the books and records of Newco and Crestwood Pipeline East, and to the
personnel of and the work papers prepared by Crestwood and Crestwood’s
accountants, as CEGPS may reasonably request for the purpose of reviewing the
Initial Closing Statement and to prepare an Initial Statement of Objections.

(b) On or prior to the last day of the Initial Review Period, CEGPS may object
to the Initial Closing Statement by delivering to Crestwood a written statement
setting forth CEGPS’s objections in reasonable detail, indicating each disputed
item or amount and the basis for CEGPS’s disagreement therewith, including (if
the Second Closing has not yet occurred) any objections to Initial Closing
Crestwood Pipeline East Working Capital and Initial Closing

 

21



--------------------------------------------------------------------------------

Crestwood Pipeline East Indebtedness (the “Initial Statement of Objections”). If
CEGPS fails to deliver the Initial Statement of Objections before the expiration
of the Initial Review Period, the Initial Closing Statement and the Initial
Post-Closing Adjustment, as the case may be, reflected in the Initial Closing
Statement shall be deemed to have been accepted by CEGPS. If CEGPS delivers the
Initial Statement of Objections before the expiration of the Initial Review
Period, CEGPS and Crestwood shall negotiate in good faith to resolve such
objections within 30 days after the delivery of the Initial Statement of
Objections (the “Initial Resolution Period”), and, if the same are so resolved
within the Initial Resolution Period, the Initial Post-Closing Adjustment and
the Initial Closing Working Capital Statement with such changes as may be agreed
to in writing by CEGPS and Crestwood, shall be final and binding.

2.6 Second Closing Adjustment.

(a) At least three Business Days before the Second Closing Date, Crestwood shall
prepare and deliver to CEGPS a statement (the “Second Estimated Closing
Statement”) setting forth its good faith estimate of Crestwood Pipeline East
Leakage (the “Estimated Crestwood Pipeline East Leakage”) and Second Closing
Transaction Expenses (the “Second Estimated Closing Transaction Expenses”) which
statement shall contain (i) a calculation of Estimated Crestwood Pipeline East
Leakage, and an itemized list of Second Estimated Closing Transaction Expenses,
and (ii) a certificate of the Chief Financial Officer of Crestwood that
Estimated Crestwood Pipeline East Leakage and Second Estimated Closing
Transaction Expenses were determined in accordance with the definitions thereof,
respectively.

(b) The “Second Estimated Closing Adjustment” shall be an amount equal to the
sum of (i) the Second Estimated Closing Transaction Expenses plus (ii) 65% of
the Estimated Crestwood Pipeline East Leakage. The Second CEGPS Contribution
shall be reduced by the amount of the Second Estimated Closing Adjustment;
provided, that if such reduction results in a negative number, Crestwood shall
pay, or cause to be paid, to CEGPS the absolute value of such negative number.

2.7 Second Post-Closing Adjustment.

(a) Within 60 days after the Second Closing Date, Crestwood shall prepare and
deliver to CEGPS a statement (the “Second Closing Statement”) setting forth its
calculation of Crestwood Pipeline East Leakage, an itemized list of Second
Closing Transaction Expenses, and a certificate of the Chief Financial Officer
of Crestwood that Crestwood Pipeline East Leakage and Second Closing Transaction
Expenses were determined in accordance with the definitions thereof,
respectively.

(b) The second post-Closing adjustment shall be an amount equal to the sum of
(i) (A) Second Estimated Closing Transaction Expenses minus (B) Second Closing
Transaction Expenses plus (ii) 65% of the sum of (A) Estimated Crestwood
Pipeline East Leakage minus (B) Crestwood Pipeline East Leakage, as finally
determined by this Article II (the “Second Post-Closing Adjustment”). If the
Second Post-Closing Adjustment is a positive number, CEGPS shall pay to
Crestwood an amount equal to the Second Post-Closing Adjustment. If the Second
Post-Closing Adjustment is a negative number, Crestwood shall pay to CEGPS an
amount equal to the absolute value of the Second Post-Closing Adjustment, in
each case in accordance with Section 2.9(d).

 

22



--------------------------------------------------------------------------------

2.8 Second Examination and Review.

(a) After receipt of the Second Closing Statement, CEGPS shall have 45 days (the
“Second Review Period”) to review the Second Closing Statement. During the
Second Review Period, CEGPS and CEGPS’s accountants shall have such access to
the books and records of Newco, and to the personnel and work papers prepared by
Crestwood or Crestwood’s accountants, as CEGPS may reasonably request for the
purpose of reviewing the Second Closing Statement and to prepare a Second
Statement of Objections.

(b) On or prior to the last day of the Second Review Period, CEGPS may object to
the Second Closing Statement by delivering to Crestwood a written statement
setting forth CEGPS’s objections in reasonable detail, indicating each disputed
item or amount and the basis for CEGPS’s disagreement therewith (the “Second
Statement of Objections”). If CEGPS fails to deliver the Second Statement of
Objections before the expiration of the Second Review Period, the Second Closing
Statement and the Second Post-Closing Adjustment, as the case may be, reflected
in the Second Closing Statement shall be deemed to have been accepted by CEGPS.
If CEGPS delivers the Second Statement of Objections before the expiration of
the Second Review Period, CEGPS and Crestwood shall negotiate in good faith to
resolve such objections within 30 days after the delivery of the Second
Statement of Objections (the “Second Resolution Period”), and, if the same are
so resolved within the Second Resolution Period, the Second Post-Closing
Adjustment and the Second Closing Working Capital Statement with such changes as
may be agreed to in writing by CEGPS and Crestwood, shall be final and binding.

2.9 Resolution of Disputes.

(a) If Crestwood and CEGPS fail to reach an agreement with respect to all of the
matters set forth in the Initial Statement of Objections or Second Statement of
Objections before expiration of the Initial Resolution Period or Second
Resolution Period, as applicable, then any amounts remaining in dispute
(“Disputed Amounts” and any amounts not so disputed, the “Undisputed Amounts”)
shall be submitted for resolution to an independent nationally recognized
accounting firm other than Crestwood’s accountants or CEGPS’s accountants that
CEGPS and Crestwood shall appoint by mutual agreement, or failing such
agreement, CEGPS and Crestwood shall engage the American Arbitration Association
to appoint an independent nationally recognized accounting firm other than
Crestwood’s accountants or CEGPS’s accountants (the “Independent Accountants”)
who, acting as experts and not arbitrators, shall resolve the Disputed Amounts
only and make any adjustments to the Initial Post-Closing Adjustment, the Second
Post-Closing Adjustment or the Crestwood Pipeline East Termination Adjustment,
as the case may be, and the Initial Closing Statement and Second Closing
Statement, as the case may be. The Parties agree that all adjustments shall be
made without regard to materiality. The Independent Accountants shall only
decide the specific items under dispute by the Parties and their decision for
each Disputed Amount must be within the range of values assigned to each such
item in the Initial Closing Statement and the Initial Statement of Objections
with respect to the Initial Closing, and the Second Closing Statement and the
Second Statement of Objections with respect to the Second Closing.

 

23



--------------------------------------------------------------------------------

(b) The fees and expenses of the Independent Accountants shall be paid by
Crestwood, on the one hand, and by CEGPS, on the other hand, based upon the
percentage that the amount actually contested but not awarded to Crestwood or
CEGPS, respectively, bears to the aggregate amount actually contested by
Crestwood and CEGPS. Each of Crestwood and CEGPS shall pay 50% of the fees and
expenses of the American Arbitration Association, if any.

(c) The Independent Accountants shall make a determination as soon as
practicable within 30 days (or such other time as the Parties shall agree in
writing) after their engagement, and their resolution of the Disputed Amounts
and their adjustments to the Initial Closing Statement, Second Closing
Statement, the Initial Post-Closing Adjustment, the Second Post-Closing
Adjustment or the Crestwood Pipeline East Termination Adjustment shall be
conclusive and binding upon the parties hereto.

(d) Any payment of the Initial Post-Closing Adjustment or the Second
Post-Closing Adjustment, as applicable shall (A) be due (x) within five Business
Days of acceptance of the Initial Closing Statement or Second Closing Statement,
as applicable, or (y) if there are Disputed Amounts, then within five Business
Days of the resolution described in Section 2.9(a) above; and (B) be paid by
wire transfer of immediately available funds to such account as is directed by
CEGPS or Crestwood, as the case may be. The amount of any Initial Post-Closing
Adjustment or Second Post-Closing Adjustment shall bear interest from and
including the Initial Closing Date or Second Closing Date, as applicable, to but
excluding the date of payment at a rate per annum equal to the Prime Rate as set
forth in the Wall Street Journal as of the Initial Closing Date or Second
Closing Date, as applicable. Such interest shall be calculated daily on the
basis of a 365-day year and the actual number of days elapsed. Either Party
shall have the right to immediately exercise its Payable Distribution Right in
satisfaction of any amounts the other Party has not paid pursuant to this
Section 2.9(d).

2.10 Second Closing Termination Adjustment. The “Crestwood Pipeline East
Termination Adjustment” shall be an amount equal to the sum of (i) 50% of
(A) the Initial Closing Crestwood Pipeline East Working Capital minus
(B) $400,000, minus (ii) 50% of the Initial Closing Crestwood Pipeline East
Indebtedness, plus (iii) 50% of the amount of any indebtedness for borrowed
money, accounts payable and other payables of the Initial Contributed Entities
owing to Crestwood Pipeline East as of the Initial Closing. If the transactions
contemplated hereby to occur at the Second Closing are terminated at any time
pursuant to Section 8.2 then (x) if the Crestwood Pipeline East Termination
Adjustment is a positive number, Crestwood shall pay to CEGPS an amount equal to
the Crestwood Pipeline East Termination Adjustment or (y) if the Crestwood
Pipeline East Termination Adjustment is a negative number, CEGPS shall pay to
Crestwood an amount equal to the absolute value of the Crestwood Pipeline East
Termination Adjustment, in each case in accordance with Section 2.9(d), in each
case, upon the later to occur of (a) either five Business Days after the
acceptance or deemed acceptance of the Initial Closing Statement or five
Business Days after the resolution described in Section 2.9(a) or (b) five
Business Days following the date of such termination. The amount of any
Crestwood Pipeline East Termination Adjustment shall bear interest from and
including the Initial Closing Date to but excluding the date of payment at a
rate per annum equal to the Prime

 

24



--------------------------------------------------------------------------------

Rate as set forth in the Wall Street Journal as of the Initial Closing Date.
Such interest shall be calculated daily on the basis of a 365-day year and the
actual number of days elapsed. Either Party shall have the right to immediately
exercise its Payable Distribution Right in satisfaction of any amounts the other
Party has not paid pursuant to this Section 2.10.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF CRESTWOOD

Except as disclosed in the Crestwood Disclosure Schedule, as of the Execution
Date, as of the Initial Closing Date, and, with respect to the transactions to
be consummated at the Second Closing and all matters pertaining to Crestwood
Pipeline East or its assets, as of the Second Closing Date, Crestwood hereby
represents and warrants to CEGPS as follows:

3.1 Organization; Qualification.

(a) Each of Crestwood, Newco, Newco Service Company, and each Contributed Entity
has been duly formed and is validly existing and in good standing as a
corporation or limited liability company, as applicable, under the Law of its
jurisdiction of formation with all requisite corporate or limited liability
company, as applicable, power and authority to own, lease or otherwise hold and
operate its properties and assets and to carry on its business as presently
conducted. Each of Crestwood, Newco, Newco Service Company, and each Contributed
Entity is duly qualified and in good standing to do business as a foreign
corporation or foreign limited liability company, as the case may be, in each
jurisdiction in which the conduct or nature of its business or the ownership,
leasing, holding or operating of its properties makes such qualification
necessary, except such jurisdictions where the failure to be so qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to have a Contributed Entity Material Adverse Effect.

(b) Crestwood has made available to CEGPS complete and correct copies of the
Governing Documents of Newco, Newco Service Company and each Contributed Entity.

3.2 Authority. Crestwood has all requisite power and authority to execute and
deliver this Agreement and to carry out its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by Crestwood of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of Crestwood, and no other organizational proceeding on the
part of Crestwood or any Affiliate thereof is necessary to consummate the
transactions contemplated by this Agreement. This Agreement has been duly
executed and delivered by Crestwood and, assuming the due authorization,
execution and delivery hereof by CEGPS, constitutes a legal, valid and binding
agreement of Crestwood, enforceable against Crestwood in accordance with its
terms (except insofar as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law)).

3.3 No Violation; Consents and Approvals. Except for matters described in
clauses (b), (c), (d) or (e) below that (x) would not be material to Newco and
the Contributed Entities,

 

25



--------------------------------------------------------------------------------

taken as a whole, or (y) would not have a material adverse effect on the ability
of Crestwood and its Affiliates including Newco and the Contributed Entities to
consummate the transactions contemplated hereby or the ability of Crestwood to
perform its material obligations hereunder, neither the execution and delivery
by Crestwood of this Agreement, nor the consummation by Crestwood of the
transactions contemplated hereby, will (a) violate or conflict with any
provision of the Governing Documents of Crestwood, Newco, Newco Service Company
or any of the Contributed Entities, (b) require any consent, approval,
authorization or permit of, registration, declaration or filing with, or
notification to, any Governmental Entity, (c) require any consent, approval or
authorization of or notification to, any counterparty to, or result in any
breach of or constitute a default (or an event that, with notice or lapse of
time or both, would become a default) under, or give to others any right of
termination, cancellation, amendment or acceleration of any obligation or the
loss of any benefit under, any Contributed Entity Permit or any Contract to
which Crestwood or any of its Affiliates, including Newco, Newco Service Company
and the Contributed Entities, is a party or by or to which any of their
properties are bound, (d) result in the creation of an Encumbrance upon or
require the sale of or give any Person the right to acquire any of the Equity
Interests of Newco or Newco Service Company or any of the assets of Newco, Newco
Service Company or any of the Contributed Entities, or restrict, hinder, impair
or limit the ability of Newco or any of the Contributed Entities to carry on
their businesses as and where they are being carried on, or (e) violate or
conflict with any Law applicable to Crestwood or any of its Subsidiaries,
including Newco, Newco Service Company and the Contributed Entities.

3.4 Capitalization.

(a) (i) From the Execution Date through immediately prior to the Initial
Contributed Entities Contribution, Crestwood owns and will own all of the Equity
Interests of each of the Initial Contributed Entities and Newco Service Company
free and clear of all Encumbrances excluding Permitted Encumbrances and
restrictions on transfer generally arising under applicable securities Laws;
(ii) following the consummation of the Initial Contributed Entities
Contribution, Newco will own all of the Equity Interests of each of the Initial
Contributed Entities and 20% of the Equity Interests of Newco Service Company
free and clear of all Encumbrances excluding restrictions on transfer generally
arising under applicable securities Laws or arising under the Governing
Documents of Newco Service Company; (iii) from the Execution Date through
immediately prior to the Crestwood Pipeline East Contribution, Crestwood will
own all of the Equity Interests of Crestwood Pipeline East free and clear of all
Encumbrances excluding Permitted Encumbrances and restrictions on transfer
generally arising under applicable securities Laws; (iv) following the
consummation of the Crestwood Pipeline East Contribution, Newco will own all of
the Equity Interests of Crestwood Pipeline East Contribution free and clear of
all Encumbrances excluding restrictions on transfer generally arising under
applicable securities Laws; and (v) from the Execution Date through the Initial
Closing, Crestwood owns and will own all of the Equity Interests of Newco free
and clear of all Encumbrances excluding Permitted Encumbrances and restrictions
on transfer generally arising under applicable securities Laws.

(b) The Equity Interests of Newco, Newco Service Company and the Contributed
Entities have been duly authorized and validly issued in accordance with
applicable Laws and the Governing Documents of such Contributed Entity, are
fully paid, non-assessable and were not issued in violation of, and are not
subject to, any pre-emptive or similar rights.

 

26



--------------------------------------------------------------------------------

(c) Except as contemplated by this Agreement, (i) there are no outstanding
options, warrants, subscriptions, puts, calls or other rights, Contracts,
arrangements or commitments (pre-emptive, contingent or otherwise) obligating
Crestwood or any of its Affiliates (including Newco, Newco Service Company and
the Contributed Entities) to offer, issue, sell, redeem, repurchase, otherwise
acquire or transfer, pledge or encumber any Equity Interests in Newco, Newco
Service Company or any of the Contributed Entities, (ii) there are no
outstanding securities or obligations of any kind that are convertible into or
exercisable or exchangeable for any Equity Interests in Newco, Newco Service
Company or any of the Contributed Entities, and none of Newco, Newco Service
Company or any of the Contributed Entities has any obligation of any kind to
issue any additional Equity Interests or to pay for or repurchase any Equity
Interests, (iii) there are no outstanding equity appreciation rights, phantom
equity, profit sharing or similar rights, Contracts, arrangements or commitments
based on the value of the equity, book value, income or any other attribute of
Newco, Newco Service Company or any of the Contributed Entities, (iv) there are
no outstanding bonds, debentures or other evidence of Indebtedness of any of
Crestwood or any of its Affiliates (including Newco, Newco Service Company and
the Contributed Entities), having the right to vote (or that are exchangeable
for or convertible or exercisable into securities having the right to vote) with
the holders of Equity Interests in Newco, Newco Service Company or any of the
Contributed Entities on any matter and (v) there are no agreements among holders
of Equity Interests, proxies, voting trusts, rights to require registration
under securities Laws or other arrangements or commitments to which Crestwood or
any of its Affiliates, including Newco, Newco Service Company and the
Contributed Entities, is a party or by which any of their Equity Interests are
bound with respect to the voting, disposition or registration of any outstanding
Equity Interests of Newco, Newco Service Company or any of the Contributed
Entities.

(d) Except with respect to the ownership of any equity or debt securities
between or among Newco and the Contributed Entities, none of the Contributed
Entities owns, any Investment in any Person.

3.5 Compliance with Applicable Laws.

(a) Except for any such matter that would not be material to the Contributed
Entities, taken as a whole, (i) each of the Contributed Entities and Newco
Service Company is, and since October 7, 2013 has been, in material compliance
with all applicable Laws, and (ii) neither Crestwood nor any of its Affiliates,
including Newco, Newco Service Company and any Contributed Entity, has received
any written communication from a Governmental Entity since October 7, 2013 that
alleges that Newco, Newco Service Company or any Contributed Entity is not or
was not in compliance in any material respect with any applicable Laws. Newco
is, and since its date of formation has been, in compliance with all applicable
Laws in all material respects.

(b) Since January 1, 2011 and except as would not reasonably be expected to
result in liability to Crestwood, the Contributed Entities, Newco, Newco Service
Company or any of its Subsidiaries, (i) there has been no action taken by
Crestwood, any of its Affiliates,

 

27



--------------------------------------------------------------------------------

Newco or any of the Contributed Entities or any officer, director, or employee,
or any agent, representative, sales intermediary, or other third party of
Crestwood, any of its Affiliates, Newco or any of the Contributed Entities, in
each case, acting on behalf of Crestwood, any of its Affiliates, Newco or any of
the Contributed Entities in violation of any applicable Anti-Corruption Law,
(ii) none of Crestwood, any of its Affiliates, Newco or any of the Contributed
Entities has been convicted of violating any Anti-Corruption Laws or, to
Crestwood’s Knowledge, subjected to any investigation by a Governmental Entity
for violation of any applicable Anti-Corruption Laws, (iii) none of Crestwood,
any of its Affiliates, Newco or any of the Contributed Entities has conducted or
initiated any internal investigation or made a voluntary, directed, or
involuntary disclosure to any Governmental Entity regarding any alleged act or
omission arising under or relating to any noncompliance with any Anti-Corruption
Law, and (iv) none of Crestwood, any of its Affiliates, Newco or any of the
Contributed Entities has received any written notice, request or citation for
any actual or potential noncompliance with any Anti-Corruption Law.

3.6 Certain Contracts and Arrangements.

(a) Section 3.6(a) of the Crestwood Disclosure Schedule sets forth a true and
complete list, as of the Execution Date, of the following Contracts (including
currently effective amendments and modifications thereto) to which any of the
Contributed Entities is a party, whether written or oral (collectively, the
“Material Agreements”), categorized by subsection number below:

(i) Contracts for transportation, storage, construction, interconnection,
compression, marketing, trading or other similar services with respect to
hydrocarbons that have resulted in or would reasonably be expected to result in
payments to or from any Contributed Entity of at least $2,000,000 in the fiscal
year ended December 31, 2015 or in any future year;

(ii) Contracts under which services in the nature of pipeline or facility
operating services are provided by third parties to Newco or any of the
Contributed Entities;

(iii) Contracts with respect to indebtedness for borrowed money, in each case,
for amounts in excess of $1,000,000 (other than Contracts solely between or
among the Contributed Entities and interest rate swap agreements);

(iv) Hedge Contracts that would reasonably be expected to result in exposure to
the Contributed Entities in excess of $1,000,000;

(v) Contracts by which any Contributed Entity is obligated to sell or lease (as
lessor) any of its assets that have resulted in or would reasonably be expected
to result in aggregate payments to the Contributed Entities in excess of
$1,000,000 in the fiscal year ended December 31, 2015 or in any future year;

(vi) real property leases related to any natural gas pipeline, storage
facilities or compression and appurtenant facilities calling for aggregate
payments by the Contributed Entities of amounts greater than $2,000,000 in the
fiscal year ended December 31, 2015 or in any future year (other than leases
solely between or among the Contributed Entities) (collectively, “Leases”);

 

28



--------------------------------------------------------------------------------

(vii) partnership, strategic alliance or joint venture Contracts (including
joint marketing or development Contracts);

(viii) Contracts (A) limiting the ability of any of the Contributed Entities to
compete in any line of business or with any Person or in any geographic area or
during any period of time or (B) except as contemplated by any FERC tariff of
any Contributed Entity, (x) providing any contract counterparty or other third
party any right of first refusal, right of first offer, or most-favored-nation
rights or (y) under which any Contributed Entity is required to procure goods or
services from a third party on an exclusive basis;

(ix) Contracts pursuant to which any Contributed Entity is a lessor or a lessee
of any tangible personal property, or holds or operates any tangible personal
property owned by another Person, except for any lease of personal property
under which the aggregate annual rent or lease payments by or to the Contributed
Entities do not exceed $1,000,000;

(x) Contracts relating to any acquisition or disposition by any Contributed
Entity of any business or Equity Interests that was consummated since January 1,
2013;

(xi) Contracts that prohibit any Contributed Entity from making cash
distributions in respect of its Equity Interests, other than restrictions in the
Governing Documents of such entity; and

(xii) Contracts (other than those listed in (i) through (xi)) that would
reasonably be expected to result in aggregate payments by or to the Contributed
Entities of more than $2,000,000 during any future fiscal year.

(b) Except to the extent that enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
proceeding in equity or at law), each of the Material Agreements (i) constitutes
the legal, valid and binding obligation of the applicable Contributed Entity
and, to Crestwood’s Knowledge, each other party thereto, and (ii) is enforceable
in accordance with its terms against the Contributed Entities, and to
Crestwood’s Knowledge, each other party thereto and is in full force and effect.

(c) There is no breach or default under any Material Agreement by any
Contributed Entity, or to the Knowledge of Crestwood, any other party thereto,
or, to the Knowledge of Crestwood, any event, occurrence, condition or act
(including the consummation of the transactions contemplated hereby) that, with
notice or lapse of time or both, would, or would reasonably be expected to,
constitute a breach or default on the part of any of the parties thereto, except
such events of default and other events as to which requisite waivers or
consents have been obtained or as would not be material to Newco and the
Contributed Entities, taken as a whole. Except as would not be material to Newco
and the Contributed Entities, taken as a whole, no counterparty to any Material
Agreement is, as a result of a credit or performance impairment, (i) obligated
to provide or cause to be provided, without request or demand by any Contributed
Entity, any security or credit support that has not been provided or
(ii) obligated to provided or cause to be provided, upon request or demand by
any Contributed Entity, any security or credit support that has not been
provided, if such request or demand has been made.

 

29



--------------------------------------------------------------------------------

(d) Except as would not be material to Newco and the Contributed Entities, taken
as a whole, to Crestwood’s Knowledge (i) there are no renegotiations of any
amounts paid or payable to any Contributed Entity under current or completed
Material Agreements with any Person having the contractual or statutory right to
require such renegotiation and there are no pending or threatened demands for
any such renegotiation and (ii) no party to any such Material Agreement has
provided Crestwood or any of its Affiliates, including Newco and the Contributed
Entities, with written notice of intent to cancel or materially and adversely
modify or amend such Material Agreement.

(e) True and complete copies of all Material Agreements have been delivered or
made available to CEGPS.

3.7 Legal Proceedings. There are no pending, or, to the Knowledge of Crestwood,
threatened, Actions against or affecting Crestwood or any of its Subsidiaries,
including Newco, Newco Service Company and the Contributed Entities, or any of
their properties, assets, operations or business except, in each case, as would
not (i) be material to the Contributed Entities, taken as a whole, or (ii) have
a material adverse effect on the ability of Crestwood and its Affiliates,
including Newco, Newco Service Company and the Contributed Entities, to
consummate the transactions contemplated hereby or the ability of Crestwood to
perform its material obligations hereunder. Except as would not be material to
the Contributed Entities, taken as a whole, none of Crestwood or any of its
Subsidiaries, including Newco, Newco Service Company and the Contributed
Entities, is a party or subject to or in default under any judgment, order,
injunction or decree of any Governmental Entity or arbitration tribunal
applicable to it or any of its properties, assets, operations or business.
Except as would not be material to the Contributed Entities, taken as a whole,
there is no pending or to the Knowledge of Crestwood threatened investigation of
or affecting Newco, Newco Service Company or any of the Contributed Entities or
any of their properties, assets, operations or business by any Governmental
Entity. There are no pending or threatened Actions by any Contributed Entity
against any third party.

3.8 Environmental Matters. Except for any such matter that would not be material
to the Contributed Entities, taken as a whole:

(a) The operations of each of the Contributed Entities are, and since October 7,
2013 have been, conducted in compliance with all Environmental Laws;

(b) To the Knowledge of Crestwood, no circumstances exist with respect to the
business of the Contributed Entities that gives rise to an obligation by any
Contributed Entity to investigate, remediate, monitor or otherwise address the
presence on-site or offsite of any Hazardous Materials, or that would otherwise
reasonably be expected to give rise to any liability under Environmental Laws,
except as currently being performed under applicable Law or permit requirements;

 

30



--------------------------------------------------------------------------------

(c) None of the Contributed Entities is the subject of any outstanding written
agreements (including consent orders and settlement agreements) with any
Governmental Entity or other Person imposing liability or obligations with
respect to any environmental matter;

(d) None of Crestwood or its Subsidiaries, including the Contributed Entities,
has received any written communication from any Person alleging the violation of
or liability under any Environmental Law by or of the Contributed Entities or
requesting, with respect to the Contributed Entities, information with respect
to an investigation pursuant to any Environmental Law; and

(e) There has been no Release of any Hazardous Material by the Contributed
Entities from or in connection with the properties or operations of the
Contributed Entities that has resulted or would reasonably be expected to result
in liability under Environmental Laws or a claim for damages or compensation by
any Person, and, to the Knowledge of Crestwood, there has been no Release of any
Hazardous Material by any third party from or in connection with the properties
or operations of the Contributed Entities that that has resulted or would
reasonably be expected to result in liability under Environmental Laws or a
claim for damages or compensation by any Person, including in connection with
any third-party or off-site treatment, storage or disposal of Hazardous
Material.

3.9 Title to Properties; Sufficiency of Assets.

(a) Section 3.9(a) of the Crestwood Disclosure Schedule sets forth a true and
complete list, as of the Execution Date, of the real property held in fee or
leased by the Contributed Entities that is necessary to conduct their business
in the manner currently conducted (collectively, the “Material Real Property”).
Each of the Contributed Entities has good, valid, and marketable title to all
Material Real Property held in fee and good and valid leasehold interest to all
Material Real Property that is leased by the Contributed Entities, in each case,
free and clear of all Encumbrances except Permitted Encumbrances. Neither Newco,
Newco Service Company nor any one or more of the Contributed Entities has any
real estate or ownership interests in, or any obligation or liability relating
to, any brine pond located in Schuyler County, New York.

(b) Each of the Contributed Entities has all consents, easements, rights-of-way,
permits or licenses from each Person as are reasonably sufficient to enable such
Contributed Entity to conduct its business in the manner currently conducted
(collectively, the “Rights-of-Way”), (i) subject to such limitations,
qualifications, reservations and encumbrances as may be set forth in
Section 3.9(b) of the Crestwood Disclosure Schedule and (ii) except for such
Rights-of-Way the absence of which would not, individually or in the aggregate,
reasonably be expected to result in a Contributed Entity Material Adverse
Effect.

(c) There are no pending Actions against the Contributed Entities to modify the
zoning classification of, or to condemn or take by power of eminent domain,
(i) all or any of the Material Real Property, except as would not be material to
the Contributed Entities, taken as a whole, or (ii) all or any of the material
subsurface and mineral rights for (A) the operation of the existing
FERC-certificated storage facilities of the Contributed Entities or (B) the
development of the FERC-certificated storage facility expansion projects of the
Contributed Entities.

 

31



--------------------------------------------------------------------------------

(d) No Person has any right or option to purchase any of the Material Real
Property or any portion thereof.

(e) The Material Real Property, Rights-of-Way and any property subject to any
Lease collectively encompass all of the real property and rights reasonably
necessary for the operation of the business of the Contributed Entities in the
manner currently conducted.

(f) To Crestwood’s Knowledge, all material buildings, structures, fixtures and
other improvements located on the real property of the Contributed Entities are
in material compliance with all applicable Laws, including those pertaining to
zoning, building, and the disabled.

(g) Except as would not be material to the Contributed Entities, taken as a
whole, each of the Contributed Entities owns, or has a valid leasehold interest
in, all buildings, structures, fixtures, other improvements, equipment, personal
property and other assets as are reasonably sufficient to conduct its business
in the manner currently conducted. Except as would not have a Contributed Entity
Material Adverse Effect, all of the buildings, structures, fixtures, other
improvements, equipment, personal property and other tangible assets that
constitute the property or assets owned or leased by the Contributed Entities
are (i) structurally sound with no material defects, (ii) in good condition and
repair and not in need of repair, except for ordinary wear and tear and ordinary
or routine maintenance, and (iii) suitable for use by the Contributed Entities
to conduct their respective businesses in the manner currently conducted.

(h) The Contributed Entities own, or have a valid leasehold interest in, all
material subsurface and mineral rights as are reasonably sufficient (i) to
operate the existing FERC-certificated storage facilities of the Contributed
Entities in the manner currently conducted and (ii) for the development and
operation of (A) the FERC-certificated storage facility expansion projects of
the Contributed Entities and (B) the reservoirs referred to and known as the
Racht Pool, the Brenchley-Cook Pool, and the Nichols-Mead Pool located in Tioga
County, New York.

3.10 Insurance. None of Crestwood or any of its Affiliates, including Newco,
Newco Service Company and the Contributed Entities, has received any notice from
any insurer or agent of such insurer of the cancellation or termination of any
material insurance policy pursuant to which any Contributed Entity is insured (a
“Contributed Entity Insurance Policy”), except to the extent replaced by a
reasonably comparable policy prior to the Initial Closing. Section 3.10(a) of
the Crestwood Disclosure Schedule sets forth a true and correct list of all
Contributed Entity Insurance Policies in force and effect as of the date hereof.
The Contributed Entities are in compliance with the terms of all Contributed
Entity Insurance Policies in all material respects, and, except with respect to
reservation of rights letters received from insurers in the ordinary course of
business, there are no material claims by Crestwood or any of its Subsidiaries,
including Newco and the Contributed Entities, under any such Contributed Entity
Insurance Policy as to which any insurance company is denying liability or
defending under a reservation of rights clause. Section 3.10(b) of the Crestwood
Disclosure Schedule sets forth a list of all material claims, if any, made by
the Contributed Entities since January 1, 2013 against any insurer in respect of
coverage under any insurance policy.

 

32



--------------------------------------------------------------------------------

3.11 Tax Matters.

(a) Each of the Contributed Entities has filed (or joined in the filing of) when
due all Tax Returns required by applicable Law to be filed by or with respect to
it, and all such Tax Returns were true correct and complete in all material
respects as of the time of such filing.

(b) Except for Taxes being contested in good faith by appropriate proceedings,
none of which contested Taxes are material, all Taxes that are due and payable
by any of the Contributed Entities (regardless of whether shown on any Tax
Return) have been paid or will be timely paid.

(c) No deficiencies for Taxes with respect to any Contributed Entity has been
claimed, proposed or assessed by any Tax authority.

(d) There is no action, suit, proceeding, investigation, audit or claim now
pending against, or with respect to, any of the Contributed Entities in respect
of any Tax or Tax assessment, nor has any claim for additional Tax or Tax
assessment been asserted in writing by any Tax authority.

(e) No written claim has been made by any Tax authority in a jurisdiction where
any of the Contributed Entities does not currently file a Tax Return that it is
or may be subject to any Tax in such jurisdiction.

(f) There is no outstanding request for any extension of time within which to
pay any Taxes or file any Tax returns with respect to any Taxes of or with
respect to any Contributed Entity.

(g) There is no outstanding waiver or extension of any applicable statute of
limitations for the assessment or collection of any Taxes with respect to any of
the Contributed Entities.

(h) None of the Contributed Entities is a party to any agreement, whether
written or unwritten, providing for the payment of Taxes, Tax losses,
entitlements to Tax refunds or similar Tax matters.

(i) No Contributed Entity has any liability for the Taxes of any Person
(i) under Treasury Regulations Section 1.1502-6 (or any similar provision of
state, local or foreign law), (ii) as a transferee or successor, (iii) by
contract or (iv) otherwise.

(j) Each of the Contributed Entities has withheld and paid all Taxes required to
be withheld in connection with any amounts paid or owing to any creditor,
independent contractor or other third party.

 

33



--------------------------------------------------------------------------------

(k) There are no Tax liens on any of the assets of the Contributed Entities,
except for liens for Taxes not yet due or for Taxes being contested in good
faith by appropriate proceedings.

(l) The Contributed Entities have not (i) participated in any listed
transactions or any other reportable transaction within the meaning of Treasury
Regulations Section 1.6011-4, or (ii) engaged in any transaction that gives rise
to a registration obligation under Section 6111 of the Code or a list
maintenance obligation under Section 6112 of the Code.

(m) The Contributed Entities have obtained and retained any and all resale sales
tax exemption certificates or other documentation required to establish that all
reported exempt sales by such entities are exempt from sales, transfer or
similar taxes.

(n) Each Contributed Entity, other than Crestwood Storage, Inc., is, and at all
times since its formation has been, properly treated as an entity disregarded as
separate from its owner or as a partnership for U.S. federal income tax
purposes, and each of the Contributed Entities that is classified as a
partnership for U.S. federal income Tax purposes has in effect an election under
Section 754 of the Code. None of the Contributed Entities has made any filing
with any Tax authority, including Form 8832 with the IRS, to be treated as an
association taxable as a corporation for income Tax purposes.

(o) Crestwood Storage, Inc. is properly treated as an association taxable as a
corporation for U.S. federal income tax purposes. Crestwood Storage, Inc. is
not, and has never been (i) a “controlled foreign corporation” within the
meaning of Section 957 of the Code and the Treasury Regulations promulgated
thereunder, or (ii) a “passive foreign investment company” within the meaning of
Section 1297 of the Code and the Treasury Regulations promulgated thereunder.

(p) No Contributed Entity will be required to include any item of income in, or
exclude any items of deduction from, taxable income for any taxable period (or
portion thereof) ending on or after each Applicable Closing Date as a result of
(i) a change in method of accounting for a taxable period ending prior to such
Applicable Closing Date, including by reason of application of Section 481 of
the Code (or an analogous provision of state, local or foreign law), (ii) a
“closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign law), (iii) an
installment sale or open transaction disposition made on or prior to such
Applicable Closing Date, or (iv) a prepaid amount received on or prior to such
Applicable Closing Date.

3.12 Employment and Benefits Matters. None of the Contributed Entities has any
employees. None of the Contributed Entities’ sponsors, maintains or contributes
to any Employee Benefit Plan and none of the Contributed Entities has any
liability pursuant to Title IV of ERISA (including due to its status as a member
of the same “controlled group” as another entity pursuant to Section 4001(a)(4)
of ERISA). Except as would not be material to the Contributed Entities, taken as
a whole, each of the Contributed Entities has correctly classified those
individuals performing services for such Contributed Entity as leased employees,
independent contractors or agents and has no liability with respect to any
misclassification of a person performing services for such Contributed Entity as
a leased employee rather than a common-law employee or as an independent
contractor rather than as an employee.

 

34



--------------------------------------------------------------------------------

3.13 Financial Statements; Books and Records; Undisclosed Liabilities; No
Operation.

(a) Attached hereto as Section 3.13(a) of the Crestwood Disclosure Schedule are
true, correct and complete copies of (i) the unaudited consolidated balance
sheets and statements of income of the Contributed Entities as of and for the
fiscal years ended December 31, 2015 and December 31, 2014 and (ii) the
unaudited consolidated balance sheet and statement of income of the Contributed
Entities as of and for the two-month period ended as of February 29, 2016 (the
“Interim Financial Statements” and, collectively, with the financial statements
referred to in clause (i), the “Financial Statements”). Each of the Financial
Statements (including the notes thereto, if any) (x) has been prepared from, and
is consistent with, the books and records of the Contributed Entities,
(y) fairly presents in all material respects the financial position of the
Contributed Entities as of the dates thereof and the operating results of the
Contributed Entities for the periods reflected therein and (z) has been prepared
in accordance with GAAP consistently applied throughout the periods covered
thereby in accordance with past custom and practice of the Contributed Entities
(subject to the absence of footnotes and, in the case of the Interim Financial
Statements, normal year-end adjustments that are not material).

(b) Complete copies of the minute books of the Contributed Entities for 2013,
2014 and 2015 have been made available to outside counsel and other advisors to
CEGPS. All of such minute books contain true and correct copies of all material
actions taken at all meetings of the board of directors, members or managers, as
the case may be, of each of the Contributed Entities, as applicable, and of all
written consents executed in lieu of such meetings.

(c) None of the Contributed Entities have any liabilities, other than
(i) liabilities reserved for or reflected on the balance sheet included in the
Interim Financial Statements, (ii) liabilities that are not material, either
individually or in the aggregate, to the Contributed Entities, taken as a whole,
and have arisen after February 29, 2016 in the ordinary course of business, and
(iii) liabilities under Contracts (other than liabilities resulting from a
breach of or default by a Contributed Entity under any such Contracts).

(d) Newco does not hold any assets, interests or Investments, except, following
the consummation of the transactions contemplated by Section 2.1(a) and
Section 2.1(f), the Equity Interests in the Contributed Entities currently held
by Crestwood. Newco does not have any liabilities other than, following the
consummation of the transactions contemplated by Section 2.1(a) and
Section 2.1(f), liabilities incidental to its ownership of the Equity Interests
in the Initial Contributed Entities and Crestwood Pipeline East, respectively.

(e) Section 3.13(e) of the Crestwood Disclosure Schedule lists, as of the date
hereof, all instruments of Indebtedness of the Contributed Entities and the
total amount of Indebtedness under each such instrument. As of the date hereof,
the Contributed Entities do not have any Indebtedness other than as listed on
Section 3.13(e) of the Crestwood Disclosure Schedule.

 

35



--------------------------------------------------------------------------------

(f) Newco Service Company does not hold any assets, interests or Investments,
except as contemplated by Section 5.15. Newco Service Company does not have any
liabilities other than, following the consummation of the transactions
contemplated by Section 5.15, liabilities relating to compensation or benefits
of the Newco Employees or other immaterial liabilities incidental to the
employment of the Newco Employees.

3.14 No Changes or Material Adverse Effects. (a) Between February 29, 2016 and
the Execution Date, the business of the Contributed Entities, taken as a whole,
has been conducted in the ordinary course of business, (b) subsequent to
February 29, 2016, there has not been any change, event or occurrence that has
had or would reasonably be expected to have a Contributed Entity Material
Adverse Effect or, with respect to the Second Closing, a Crestwood Pipeline East
Material Adverse Effect and (c) between February 29, 2016 and the Execution
Date, the Contributed Entities have not taken any action which, if taken after
the date hereof, would require the consent of CEGPS pursuant to Section 5.1.

3.15 Regulation. Neither Crestwood nor any of the Contributed Entities is, nor
following the consummation of the transactions contemplated by this Agreement
will Crestwood or any of the Contributed Entities be, an “investment company” or
a company “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

3.16 Energy Regulatory Matters; Permits.

(a) Each of Arlington and Stagecoach is a “natural-gas company” as that term is
defined in Section 2 of the Natural Gas Act of 1938, as amended (the “Natural
Gas Act”). Except for Arlington and Stagecoach, none of the Contributed Entities
is a “natural-gas company” as that term is defined in Section 2 of the Natural
Gas Act. Except for Arlington and Stagecoach, none of the Contributed Entities
has operated or provided services in a manner that would subject its rates and
terms of service to FERC jurisdiction pursuant to the Natural Gas Act or the
Natural Gas Policy Act of 1978 (the “NGPA”). Each of Arlington and Stagecoach
is, and since October 7, 2013 has been, in compliance in all material respects
with the applicable provisions of the Natural Gas Act, the NGPA, the rules and
regulations promulgated by FERC pursuant to the Natural Gas Act and the NGPA,
the terms and conditions of any and all tariffs, the provisions of any and all
statements of operating conditions, and any and all orders and authorizations
issued by FERC, in each case as applicable to them.

(b) None of the Contributed Entities is a public utility, transmitting utility,
electric utility or electric utility company as those terms are defined under
the Federal Power Act, 16 U.S.C. §§ 791a-825r, and the regulations promulgated
by FERC thereunder, or a common carrier under the Interstate Commerce Act
implemented by FERC pursuant to 49 U.S.C. § 60502 and the regulations
promulgated by FERC thereunder. None of the Contributed Entities is a holding
company or a public-utility holding company as defined in the Public Utility
Holding Company Act of 2005, 42 U.S.C. §§ 16451-16453, and the regulations
promulgated by FERC thereunder, and, except for Crestwood Pipeline East LLC,
none of the Contributed Entities is a public utility, gas corporation, electric
corporation or similar entity under the Laws of any state, tribal or local
government.

 

36



--------------------------------------------------------------------------------

(c) Except for general industry proceedings, including audits or reviews of
individual companies arising from general industry rulemaking proceedings, there
are no pending or, to Crestwood’s Knowledge, threatened FERC administrative or
regulatory proceedings, including (i) any rate proceeding under Section 4 or
Section 5 of the Natural Gas Act, (ii) any Section 7 certificate proceedings
under the Natural Gas Act, or (iii) any investigations, complaints, audits,
self-reports or show cause proceedings under the Natural Gas Act or the NGPA, in
any such case, to which any of the Contributed Entities is a party that would be
material to the Contributed Entities, taken as a whole.

(d) The Contributed Entities are, and since October 7, 2013 have been, in
possession of all franchises, tariffs, grants, authorizations, licenses,
permits, easements, variances, exemptions, consents, certificates, approvals and
orders from Governmental Entities necessary and sufficient to own, lease and
operate their properties and to carry on their businesses as they are now being
conducted (collectively, the “Contributed Entity Permits”), except where the
failure to be in possession of such Contributed Entity Permits would not be
material to the Contributed Entities, taken as a whole. All Contributed Entity
Permits are in full force and effect, except as would not be material to the
Contributed Entities, taken as a whole. None of the Contributed Entities is in
conflict with, or in default or violation of, any of the Contributed Entity
Permits, except for any such conflicts, defaults or violations that would not,
individually or in the aggregate, be material to the Contributed Entities, taken
as a whole.

(e) Except for general non-discrimination, reporting and open access
obligations, no Contributed Entity is subject to regulation by any State
Regulatory Authority as a public utility and neither the rates nor the terms of
service offered by any of the Contributed Entities is subject to regulation by
any State Regulatory Authority.

3.17 Business Relationships with Crestwood. Neither Crestwood nor any of its
Affiliates (excluding the Contributed Entities), directly or indirectly
(including via an agreement between the operator under any current operating and
maintenance services agreements or similar arrangements with Crestwood or any
such Affiliate), (a) owns or otherwise has interest in any material asset,
tangible or intangible, that is used in Contributed Entities’ business, (b) has
any payable, receivable or other intercompany account owing to or from any
Contributed Entity, or (c) is a party to any Contract or commitment (whether
written or oral) with any Contributed Entity (each such ownership or other
interest, payable, receivable or account or Contract or commitment, an
“Affiliated Transaction”).

3.18 Bankruptcy. No bankruptcy, reorganization or arrangement proceedings are
pending against, being contemplated by, or to the Knowledge of Crestwood,
threatened against Crestwood, Crestwood Parent, Newco, Newco Service Company or
any Contributed Entity.

3.19 Brokers’ Fees. None of Crestwood, its Affiliates, Newco or any of the
Contributed Entities has incurred any liability for any advisory, brokerage,
finder, success, deal completion or similar fees or commissions in connection
with the transactions contemplated by this Agreement and for which CEGPS, any of
CEGPS’s Affiliates, Newco, Newco Service Company or any Contributed Entity could
be responsible.

 

37



--------------------------------------------------------------------------------

3.20 Investment Intent. Crestwood is acquiring the Membership Interest to be
issued to Crestwood pursuant to Article II for investment for its own account
and not with a view to, or for sale in connection with, any distribution or
other disposition thereof. Crestwood has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in such Membership Interest and is capable of bearing
the economic risks of such investment. Crestwood is aware that the Membership
Interest has not been registered, and will not be registered, under the
Securities Act or under any state or foreign securities Laws.

3.21 Intellectual Property. The material Contributed Entity Intellectual
Property is listed on Section 3.21 of the Crestwood Disclosure Schedule. Except
as would not be material to the Contributed Entities, taken as a whole, (i) each
of the Contributed Entities owns and possesses, free and clear of all
Encumbrances (other than Permitted Encumbrances), good title to or is licensed
or otherwise has the right to use all material Intellectual Property currently
used in their respective businesses, (ii) since October 7, 2013, none of the
Contributed Entities has infringed on the Intellectual Property Rights of any
other Person, (iii) since October 7, 2013, to Crestwood’s Knowledge, no Person
has infringed on the Intellectual Property Rights of any Contributed Entity and
(iv) no Actions are pending or, to Crestwood’s Knowledge, threatened in writing
against any Contributed Entity (A) with respect to the ownership, use or
validity of any Contributed Entity Intellectual Property or (B) involving a
claim of infringement of any Intellectual Property Rights of any third party.

3.22 Limitation of Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE III, CRESTWOOD IS NOT
MAKING ANY OTHER REPRESENTATIONS WARRANTIES, WRITTEN OR ORAL, STATUTORY, EXPRESS
OR IMPLIED, CONCERNING THE BUSINESS, ASSETS, OR LIABILITIES OF ANY CONTRIBUTED
ENTITY, INCLUDING, IN PARTICULAR, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF CEGPS

Except as disclosed in the CEGPS Disclosure Schedule, as of the Execution Date,
as of the Initial Closing Date, and, with respect to the transactions to be
consummated at the Second Closing and all matters pertaining to Crestwood
Pipeline East or its assets, as of the Second Closing Date, CEGPS hereby
represents and warrants to Crestwood as follows:

4.1 Organization; Qualification. CEGPS has been duly formed and is validly
existing and in good standing as a limited liability company under the Law of
its jurisdiction of formation with all requisite corporate power and authority
to own, lease or otherwise hold and operate its properties and assets and to
carry on its business as presently conducted. CEGPS is duly qualified and in
good standing to do business as a foreign limited liability company in each
jurisdiction in which the conduct or nature of its business or the ownership,
leasing, holding or operating of its properties makes such qualification
necessary, in each case, except such jurisdictions where the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a CEGPS Material Adverse Effect.

 

38



--------------------------------------------------------------------------------

4.2 Authority. CEGPS has all requisite power and authority to execute and
deliver this Agreement and to carry out its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by CEGPS of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of CEGPS, and no other organizational proceeding on the part of CEGPS or
any Affiliate thereof is necessary to consummate the transactions contemplated
by this Agreement. This Agreement has been duly executed and delivered by CEGPS
and constitutes a legal, valid and binding agreement of CEGPS, enforceable
against CEGPS in accordance with its terms (except insofar as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)).

4.3 No Violation; Consents and Approvals. Except for matters described in
clauses (b), (c), (d) or (e) below that would not, individually or in the
aggregate, reasonably be expected to have a CEGPS Material Adverse Effect,
neither the execution and delivery by CEGPS of this Agreement, nor the
consummation by CEGPS of the transactions contemplated hereby, will (a) violate
or conflict with any provision of the Governing Documents of CEGPS, (b) require
any consent, approval, authorization or permit of, registration, declaration or
filing with, or notification to, any Governmental Entity, (c) require any
consent, approval or authorization of or notification to, any counterparty to,
or result in any breach of or constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under, or give to
others any right of termination, cancellation, amendment or acceleration of any
obligation or the loss of any benefit under, any material permit or Contract to
which CEGPS or any of its Affiliates is a party or by or to which any of their
properties are bound, (d) result in the creation of an Encumbrance upon or
require the sale of or give any Person the right to acquire any of the assets of
CEGPS or any of its Subsidiaries, or restrict, hinder, impair or limit the
ability of CEGPS or any of its Subsidiaries to carry on their businesses as and
where they are being carried on, or (e) violate or conflict with any Law
applicable to CEGPS or any of its Subsidiaries.

4.4 Sufficient Funds. CEGPS will have as of the Initial Closing, sufficient cash
or other sources of immediately available funds to enable it to make the Initial
CEGPS Contribution. CEGPS will have as of the Second Closing, sufficient cash or
other sources of immediately available funds to enable it to make the Second
CEGPS Contribution.

4.5 Brokers’ Fees. Neither CEGPS nor any of its Affiliates has incurred any
liability for any advisory, brokerage, finder, success, deal completion or
similar fees or commissions in connection with the transactions contemplated by
this Agreement and for which Crestwood, any of Crestwood’s Affiliates, Newco, or
any Contributed Entity could be responsible.

4.6 Investment Intent. CEGPS is acquiring the Membership Interest to be issued
to CEGPS pursuant to Article II for investment for its own account and not with
a view to, or for sale in connection with, any distribution or other disposition
thereof. CEGPS has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the

 

39



--------------------------------------------------------------------------------

merits and risks of its investment in such Membership Interest and is capable of
bearing the economic risks of such investment. CEGPS is aware that the
Membership Interest has not been registered, and will not be registered, under
the Securities Act or under any state or foreign securities Laws.

4.7 Limitation of Representations and Warranties. EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN THIS ARTICLE IV, CEGPS IS NOT MAKING ANY OTHER
REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED,
CONCERNING THE BUSINESS, ASSETS, OR LIABILITIES OF CEGPS.

ARTICLE V

ADDITIONAL AGREEMENTS AND COVENANTS

5.1 Conduct of Business. Except (i) as otherwise expressly permitted by this
Agreement, (ii) as otherwise required by Law, or (iii) as set forth in
Section 5.1 of the Crestwood Disclosure Schedule, without the prior written
consent of CEGPS (which consent will not be unreasonably withheld, delayed or
conditioned), Crestwood agrees that from the Execution Date through the Initial
Closing Date with respect to the Initial Contributed Entities and through the
Second Closing Date with respect to Crestwood Pipeline East:

(a) Crestwood, with respect to the business of the Contributed Entities, shall,
and shall cause the Contributed Entities and Newco to, except as otherwise
permitted under this Section 5.1, (i) conduct the business of such Contributed
Entities in the ordinary course of business (including with respect to capital
expenditures), (ii) use commercially reasonable efforts to preserve intact the
present business operations and organizations and material rights and franchises
of such Contributed Entities, and to preserve the material relationships and
goodwill of such Contributed Entities with customers, suppliers and others
having business dealings with them, (iii) maintain and keep the material
properties and assets of such Contributed Entities in as good repair and
condition, as at the Execution Date, subject to ordinary wear and tear, and
(iv) maintain in full force and effect all material Contributed Entity Permits.

(b) Without limiting the generality of Section 5.1(a), except as otherwise
expressly permitted by this Agreement, Crestwood will cause Newco, Newco Service
Company and each of the Contributed Entities not to:

(i) make any material change in the conduct of its business;

(ii) make any change in its Governing Documents;

(iii) (A) issue, deliver or sell, or authorize or propose the issuance, delivery
or sale of, any of its Equity Interests, or securities convertible into its
Equity Interests, or subscriptions, rights, warrants or options to acquire or
other agreements or commitments of any character obligating it to issue any such
Equity Interests or other rights described in Section 3.4(c) or (B) amend any of
the terms of any such Equity Interests or other securities outstanding as of the
Execution Date;

 

40



--------------------------------------------------------------------------------

(iv) (A) declare, set aside or pay any dividend or distribution in respect of
its Equity Interests other than any dividend or other distribution (1) payable
solely in cash prior to the Initial Closing or, with respect to Crestwood
Pipeline East, the Second Closing, or (2) to settle intra-company accounts in
connection with the termination of any Affiliated Transaction pursuant to
Section 5.11, (B) split, combine or reclassify any of its Equity Interests or
issue or authorize the issuance of any other Equity Interests in respect of, in
lieu of or in substitution for any of its Equity Interests, or (C) purchase,
redeem or otherwise acquire, directly or indirectly, any of its Equity
Interests;

(v) merge into or with any other Person;

(vi) form any Subsidiary or acquire, through merger, consolidation, or
acquisition of stock or assets or otherwise, any Person or all or substantially
all of the business or assets of any Person, or acquire any interest in or
contribute any assets to any partnership or joint venture or enter into any
similar arrangement;

(vii) (A) enter into any Contract that would be a Material Agreement if it had
been entered into prior to the Execution Date, (B) modify, renew, extend, change
or amend in any material respect any Material Agreement or waive any material
rights or claims under any Material Agreement, or (C) terminate any Material
Agreement (not including the expiration of any Material Agreement in accordance
with its terms); provided, however, that this Section 5.1(b)(vii) shall not
apply to any Material Agreement that will be terminated or cancelled at or prior
to the Applicable Closing in accordance with the terms of this Agreement;

(viii) purchase any Equity Interests of or make any Investment in any Person,
other than (A) of another Contributed Entity or (B) capital contributions to
settle intra-company accounts in connection with the termination of any
Affiliated Transaction pursuant to Section 5.11;

(ix) (A) create, issue, incur, assume or guarantee any Indebtedness, (B) grant
any option, warrant or right to purchase any debt securities, (C) issue any
guarantees or provide any other credit support for the benefit of any other
Person, other than in the ordinary course of business or to comply with the
terms of applicable Law or any Contract to which any Contributed Entity is a
party, or (D) issue any securities convertible into or exchangeable for any debt
securities, other than, in each case, for intercompany debt solely between
Contributed Entities for existing projects under development;

(x) (A) acquire, sell, assign, transfer, abandon, license, lease, permit to
lapse, or otherwise dispose of, directly or indirectly, any property or assets
having a fair market value in excess of $1,000,000 in the aggregate, except for
(1) natural gas sales in the ordinary course of business and (2) dispositions of
inventory or worn-out or obsolete equipment for fair value in the ordinary
course of business or (B) grant any security interest with respect to, mortgage,
pledge or otherwise encumber any assets, other than Permitted Encumbrances;

(xi) terminate or modify any Rights-of-Way except in the ordinary course of
business and to the extent that the remaining Rights-of-Way are not rendered
insufficient to operate the business of the Contributed Entities;

 

41



--------------------------------------------------------------------------------

(xii) settle any Actions (A) for damages to the extent such settlements in the
aggregate assess damages in excess of $2,000,000 (other than any Action to the
extent insured net of deductibles, or to the extent covered by an indemnity
obligation not subject to dispute or adjustment from a solvent indemnitor), or
(B) that impose any material restrictions, limitation or obligations on any
Contributed Entity;

(xiii) except as required on an emergency basis for the safety of persons,
property, or the environment, make capital expenditures in excess of $1,000,000
in the aggregate over the amounts listed for the projects set forth on
Section 5.1(b)(xiii) of the Crestwood Disclosure Schedule;

(xiv) make, change or revoke any material Tax election; change an annual
accounting period; adopt or change any material accounting method with respect
to Taxes; file any amended Tax Return; enter into any closing agreement; settle
or compromise any material Tax claim or assessment; or consent to any extension
or waiver of the limitation period applicable to any claim or assessment with
respect to Taxes;

(xv) make any change to its financial reporting and accounting methods other
than as required by a change in GAAP or a change in Law;

(xvi) hire any employees or become obligated under any Employee Benefit Plan,
employment Contract or collective bargaining agreement;

(xvii) cancel or terminate any Contributed Entity Insurance Policy or allow any
coverage under any Contributed Entity Insurance Policy to lapse, unless
simultaneously with such cancellation, termination, or lapse, replacement
policies underwritten by insurance or re-insurance companies of nationally
recognized standing in the United States provide coverage at least substantially
equivalent to the coverage under the cancelled, terminated or lapsed Contributed
Entity Insurance Policy are in full force and effect;

(xviii) enter into or amend or modify any Affiliated Transaction (other than in
connection with the termination thereof in accordance with Section 5.11 or the
Management Agreement in accordance with the terms thereof);

(xix) adopt or vote to adopt a plan of complete or partial dissolution or
liquidation or resolutions providing for or authorizing a liquidation,
dissolution, amalgamation, merger, consolidation, restructuring,
recapitalization, or other reorganization; or

(xx) agree or commit to do any of the foregoing.

(c) Notification of Certain Events. From the Execution Date through the
Applicable Closing Date, each Party shall promptly notify the other Party in
writing of (i) any event, condition or circumstance of which the notifying Party
has Knowledge and that would reasonably be expected to result in any
representation or warranty of the notifying Party contained in this Agreement to
be inaccurate in any material respect as of the Applicable Closing Date (or, in
the case of any representation or warranty made as of a specified date, as of
such specified date), (ii) any event, condition or circumstance of which the
notifying Party has Knowledge that could reasonably be expected to result in any
of the conditions set forth in

 

42



--------------------------------------------------------------------------------

Article VI not being satisfied on or prior to the Applicable Closing Date, and
(iii) any material breach by the notifying Party of any covenant contained in
this Agreement; provided, however, that the delivery of any notice pursuant to
this Section 5.1(c) shall not limit or otherwise affect the remedies available
hereunder to the notified Parties or the conditions set forth in Article VI.

5.2 Access to Information; Confidentiality.

(a) Subject to Section 5.2(b) and applicable Laws, upon reasonable Notice,
Crestwood shall (and shall cause Newco, Newco Service Company and the
Contributed Entities to) afford to CEGPS and its Affiliates and its and their
officers, employees, counsel, accountants and other authorized representatives
and advisors reasonable access, during normal business hours from the Execution
Date until the Applicable Closing Date, to the properties, books, Contracts and
records of Newco Service Company, the Initial Contributed Entities or Crestwood
Pipeline East, as applicable; provided, further, that CEGPS and its Affiliates
shall not prior to the Initial Closing (i) initiate contact with clients,
customers, or suppliers of the Contributed Entities for the purpose of
discussing the transactions contemplated hereby without the prior written
consent of Crestwood (which consent shall not be unreasonably withheld,
conditioned, or delayed) or (ii) perform invasive or subsurface investigations
of the real property owned or occupied by the Contributed Entities. Crestwood
shall have a right to have a representative present at all times of any
inspections, interviews and examinations conducted at or in the offices or other
facilities or properties of the Contributed Entities. To the fullest extent
permitted by Law, neither Crestwood nor any of its Affiliates shall be
responsible or liable to CEGPS or any of its Affiliates for injuries sustained
by its or their officers, employees, counsel, accountants and other
representatives and advisors in connection with the access provided pursuant to
this Section 5.2(a), and Crestwood and its Affiliates shall be indemnified and
held harmless by CEGPS for any losses suffered by CEGPS, its Affiliates, or its
or their officers, employees, counsel, accountants or representatives in
connection with any such injuries, including personal injury, death or physical
property damage. THIS INDEMNIFICATION IS EXPRESSLY INTENDED TO APPLY
NOTWITHSTANDING ANY NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR
OTHER FAULT OR STRICT LIABILITY ON THE PART OF CRESTWOOD OR ITS AFFILIATES
(INCLUDING THE CONTRIBUTED ENTITIES), EXCEPTING ONLY INJURIES ACTUALLY RESULTING
ON THE ACCOUNT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF CRESTWOOD OR ITS
AFFILIATES (INCLUDING THE CONTRIBUTED ENTITIES).

(b) CEGPS acknowledges that certain information received pursuant to
Section 5.2(a) will be non-public or proprietary in nature and as such will be
deemed to be “Confidential Information” for purposes hereof. Prior to the
Initial Closing with respect to Confidential Information relating to the Initial
Contributed Entities and Newco Service Company and prior to the Second Closing
with respect Confidential Information relating to Crestwood Pipeline East, CEGPS
shall, and shall ensure that its Affiliates and its and their officers,
employees, counsel, accountants, and other authorized representatives and
advisors, hold in strict confidence any Confidential Information received and
shall not, and shall ensure that its Affiliates and its and their officers,
employees, counsel, accountants, and other authorized representatives and
advisors do not, disclose any Confidential Information to any Person, except for
disclosures (i) to comply with any Laws (including applicable stock exchange or
quotation system requirements), (ii) of information that CEGPS has received from
a source independent of

 

43



--------------------------------------------------------------------------------

Crestwood and its Affiliates, representatives, and advisors, provided that CEGPS
reasonably believes that such source obtained such information without breach of
any obligation of confidentiality, (iii) to existing and prospective lenders,
existing and prospective investors, attorneys, accountants, consultants and
other representatives of CEGPS, provided, however, that CEGPS shall be
responsible for the use and disclosure of any such information by such parties,
or (iv) of public information. For the avoidance of doubt, the obligation of
CEGPS to hold in confidence the Confidential Information relating to the Initial
Contributed Entities and Newco Service Company pursuant to this Section 5.2(b)
shall expire upon the Initial Closing, and the obligation of CEGPS to hold in
confidence the Confidential Information relating to Crestwood Pipeline East
pursuant to this Section 5.2(b) shall expire upon the Second Closing.

5.3 Certain Filings.

(a) As promptly as practicable following the Execution Date (and in any event no
later than 10 Business Days following the Execution Date), (x) the Parties
shall, to the extent required, (i) make their required respective filings under
the HSR Act with the Federal Trade Commission and the Antitrust Division of the
U.S. Department of Justice, which filings will include a request for early
termination of any applicable waiting period, (ii) after such filings are made,
make any other required submissions under the HSR Act, (iii) use all
commercially reasonable efforts to cooperate with one another in making all such
filings that are required or advisable and timely seeking all such consents,
permits, authorizations, approvals or HSR Clearance and (iv) use all
commercially reasonable efforts to take, or cause to be taken, all other actions
and do, or cause to be done, all other things necessary, proper or advisable to
consummate and make effective the transactions contemplated hereby, including
taking all such further action as reasonably may be necessary to resolve such
objections, if any, as the Federal Trade Commission, the Antitrust Division of
the Department of Justice, state antitrust enforcement authorities or
competition authorities of any other nation or other jurisdiction or any other
Person may assert under relevant antitrust or competition Laws with respect to
the transactions contemplated hereby and (y) the Parties hereto shall make all
required filings or applications necessary to obtain any consents required to be
obtained from the NYPSC in connection with the transactions contemplated by this
Agreement. Each of Crestwood and CEGPS shall pay 50% of all filing fees under
the HSR Act.

(b) Notwithstanding the foregoing or any other provision of this Agreement, in
no event will Crestwood, CEGPS or any of their respective Affiliates be required
to enter into or offer to enter into any divestiture, hold-separate, business
limitation or similar agreement or undertaking in connection with this Agreement
or the transactions contemplated by this Agreement.

(c) Subject to Section 5.3(b), Crestwood and CEGPS shall cooperate fully with
respect to any filing, submission or communication with a Governmental Entity
having jurisdiction over the transactions contemplated by this Agreement. Such
cooperation shall, to the extent permitted by applicable Law, include each
Party: (i) providing, in the case of oral communications with a Governmental
Entity, advance notice to the other Parties of any such communication and an
opportunity for the other Parties to participate to the extent practicable;
(ii) providing, in the case of written communications, other than the HSR filing
itself or other written communications containing confidential or competitively
sensitive information

 

44



--------------------------------------------------------------------------------

concerning such Party or its Affiliates or the transactions contemplated by this
Agreement, an opportunity for the other Parties to comment on any such
communication and providing the other Parties with a final copy of all such
communications subject to restrictions pursuant to relevant antitrust or
competition Laws on the sharing of certain information; and (iii) complying
promptly with any request for information from a Governmental Entity (including
an additional request for information and documentary material).

5.4 Reasonable Efforts; Further Assurances. From and after the Execution Date,
upon the terms and subject to the conditions hereof (including Section 5.3),
each of the Parties shall use all reasonable efforts to take, or cause to be
taken, all appropriate action, and to do or cause to be done, all things
necessary, proper or advisable under applicable Laws to consummate and make
effective the transactions contemplated by this Agreement as promptly as
practicable. Without limiting or effect to the other terms of this Agreement,
the Parties hereto agree that, from time to time, whether before, at or after
the Applicable Closing Date, each of them will execute and deliver, or cause to
be executed and delivered, such instruments of assignment, transfer, conveyance,
endorsement, direction or authorization as may be necessary to consummate and
make effective the transactions contemplated by this Agreement as of the
Applicable Closing Date. Without limiting the generality of the foregoing,
(a) prior to the Applicable Closing Date, Crestwood will, and will cause the
Contributed Entities to, give the notices and use commercially reasonable
efforts to obtain the consents (but without any obligation to pay any money or
otherwise give anything of value to obtain any such consent) set forth on
Section 3.3 of the Crestwood Disclosure Schedule, and (b) (i) as soon as
practicable, and whether before or after the Applicable Closing Date, Crestwood
will, and will cause its Affiliates to, transfer to Newco or a Contributed
Entity, at no cost, any assets, properties, Contracts (including the US Salt
Lease), or rights owned or held by Crestwood or any of its Affiliates (other
than Newco and the Contributed Entities) and used solely in connection with the
business or affairs of the Contributed Entities and (ii) until such time as such
assets, properties, Contracts or rights are transferred to Newco or a
Contributed Entity, Crestwood will and will cause its Affiliates to, at no cost,
reasonably maintain such assets, properties, contracts (including the US Salt
Lease) or rights and provide Newco and the Contributed Entities with the
benefits thereof.

5.5 No Public Announcement. On the Execution Date, the Parties shall issue a
joint press release with respect to the execution of this Agreement, which press
release shall be in the form agreed by the Parties. The Parties shall consult
with each other before issuing, and give each other the opportunity to review
and comment upon, any press release or other public statements with respect to
the transactions contemplated by this Agreement, and shall not issue any such
press release or make any such public statement prior to such consultation,
except as such Party may reasonably conclude may be required by applicable Law,
court process or by obligations pursuant to any listing agreement with any
national securities exchange or national securities quotation system. The
Parties agree that all formal employee communication programs or announcements
with respect to the transactions contemplated by this Agreement shall be in
forms mutually agreed to by Crestwood and CEGPS (such agreement not to be
unreasonably withheld, conditioned or delayed); provided, however, that no
further mutual agreement shall be required with respect to any such programs or
announcements that are consistent with prior programs or announcements made in
compliance with this Section 5.5.

 

45



--------------------------------------------------------------------------------

5.6 Transfer Taxes; Expenses.

(a) Transfer Taxes. All stock transfer, real estate transfer, documentary,
stamp, recording and other similar Taxes incurred in connection with the
transactions contemplated by this Agreement (“Transfer Taxes”) shall be borne in
equal 50% shares by the Parties.

(b) Expenses. Except as otherwise provided in this Agreement, and regardless of
whether the transactions contemplated by this Agreement are consummated, all
Transaction Expenses incurred by either Party or its Affiliates shall be paid by
such Party and its Affiliates.

5.7 Control of Other Parties’ Businesses. Nothing contained in this Agreement
will give Crestwood, directly or indirectly, the right to control or direct the
business or operations of CEGPS. Nothing contained in this Agreement will give
CEGPS, directly or indirectly, the right to control or direct the business or
operations of Crestwood or of (i) any of Newco Service Company, Newco or the
Initial Contributed Entities prior to the Initial Closing Date or (ii) Crestwood
Pipeline East prior to the Second Closing Date. Prior to the Applicable Closing
Date, each of Crestwood and CEGPS will exercise, consistent with the terms and
conditions of this Agreement, complete control and supervision over its
respective operations and the operations of its respective Subsidiaries. Nothing
in this Agreement, including any of the actions, rights or restrictions set
forth herein, will be interpreted in such a way as to place Crestwood or CEGPS
in violation of any rule, regulation or policy of any Governmental Entity or
applicable Law.

5.8 Insurance. Each of Crestwood and CEGPS shall use commercially reasonable
efforts to agree upon a program of insurance for Newco and its Subsidiaries and
to take or cause to be taken all actions and to do or cause to be done all
things necessary, proper or advisable to cause Newco to obtain such program of
insurance, which may include Newco’s continued coverage under an insurance
program of Crestwood and its Affiliates, effective as of the Initial Closing
Date.

5.9 Credit Support.

(a) Released Credit Support. On or prior to the Initial Closing with respect to
the Initial Contributed Entities, and on or prior to the Second Closing with
respect to Crestwood Pipeline East, or in either case at such later date as the
Parties may agree in writing, Crestwood shall cause Newco to issue or post, or
cause Newco to cause to be issued or posted, such guarantees, letters of credit,
surety, performance or other bonds, cash or other collateral or similar credit
support arrangements (the “Newco Support Instruments”) in a form and amount
sufficient to (i) replace each guarantee, letter of credit, surety, performance,
or other bond, cash or other collateral or similar credit support arrangement
issued or posted by or for the account of Crestwood or any of its Affiliates
(excluding Newco and the Contributed Entities) to support the operations and
obligations of Newco or any Contributed Entity, as set forth on Section 5.9(a)
of the Crestwood Disclosure Schedule (the “Released Support Instruments”) and
(ii) effect the full release or return of the Released Support Instruments and
the full release of each issuer of or obligor under the Released Support
Instruments (excluding Newco and any Contributed Entity) from its obligation or
liability thereunder or in respect thereof. All costs and expenses of or
associated with the Newco Support Instruments shall be borne by Newco and shall
not be Transaction Expenses.

 

46



--------------------------------------------------------------------------------

(b) Retained Credit Support. Crestwood agrees to retain in place, or to cause
its Affiliates to retain in place, unless and until released or returned in
accordance with its terms or as provided in the Newco LLC Agreement, each
guarantee, letter of credit, surety, performance or other bond, cash or other
collateral or similar credit support arrangement issued or posted by or for the
account of Crestwood or any of its Affiliates (excluding Newco and the
Contributed Entities) to support the operations and obligations of Newco or any
Contributed Entity, as set forth on Section 5.9(b) of the Crestwood Disclosure
Schedule.

5.10 No Shop. From the Execution Date through the Initial Closing and, with
respect to Crestwood Pipeline East, through the earlier of Second Closing Date
or the termination of the transactions contemplated hereby to occur at the
Second Closing pursuant to Section 8.2, Crestwood shall not take, nor shall it
permit any of its Affiliates, officers, directors, employees or representatives
to take, any action to solicit, initiate or engage in discussions or
negotiations with, or enter into any agreement with, any Person (other than
CEGPS or any of its Affiliates) concerning any sale of any of the Equity
Interests of the applicable Contributed Entities or Newco, any merger of any of
the applicable Contributed Entities or Newco, or any sale of all or any
significant portion of the assets of any of the applicable Contributed Entities
(each such transaction, an “Acquisition Transaction”). Notwithstanding the
foregoing, Crestwood or any of its Affiliates may respond to any unsolicited
proposal regarding an Acquisition Transaction by indicating that this Agreement
contains an exclusivity agreement pursuant to which Crestwood and its Affiliates
are unable to entertain any proposals or offers or engage in any negotiations or
discussions concerning an Acquisition Transaction for as long as the exclusivity
agreement remains in effect.

5.11 Termination of Certain Affiliated Transactions. On or prior to the Initial
Closing with respect to Newco and the Initial Contributed Entities, and on or
prior to the Second Closing with respect to Crestwood Pipeline East, Crestwood
shall, and shall cause its Affiliates and the applicable Contributed Entities
to, terminate and release all obligations under all Affiliated Transactions
other than those specified in Section 5.11 of the Crestwood Disclosure Schedules
and those set forth in the Management Agreement, in each case without charge to
Newco or the Contributed Entities (unless (a) otherwise expressly set forth on
Section 5.11 of the Crestwood Disclosure Schedule or (b) to the extent any such
charge is reflected as a Current Liability in the calculation of the Initial
Post-Closing Adjustment or, with respect to Crestwood Pipeline East, the Second
Post-Closing Adjustment).

5.12 Casualty Loss.

(a) If any property or asset of any Contributed Entity is damaged or destroyed
(the “Initial Closing Casualty Items”) by casualty loss after the Execution Date
and prior to the Initial Closing (an “Initial Closing Casualty Loss”), Crestwood
shall prepare and deliver to CEGPS no later than 15 days following such event, a
good faith and reasonable estimate of the sum of, without double-counting,
(i) the cost of restoring (including by replacement) the Initial Closing
Casualty Items to a condition substantially similar to its or their condition
immediately prior to such Initial Closing Casualty Loss plus (ii) the amount of
any lost profits reasonably expected after the Initial Closing as a result of
such Initial Closing Casualty Loss, in each case of the foregoing clauses
(i) and (ii), net of and after giving effect to (without double-counting):
(A) the amount of any insurance proceeds reasonably expected to actually be
received by the

 

47



--------------------------------------------------------------------------------

Contributed Entities as a result of the Initial Closing Casualty Loss
(calculated net of reasonable third party out-of-pocket costs and expenses of
such recoveries, including any costs or expenses attributable to increases in
insurance premiums) and (B) any amounts actually expended by Crestwood or any of
its Affiliates (including the Contributed Entities) to repair, replace or
restore any assets or property subject to such Initial Closing Casualty Loss,
provided that such repair, replacement and restoration efforts are reasonably
satisfactory to CEGPS (such calculation, an “Initial Closing Restoration Cost
Calculation”). If CEGPS reasonably objects to the Initial Closing Restoration
Cost Calculation prepared by Crestwood and delivers a Notice of such objection
to Crestwood within 10 days of receipt of the Initial Closing Restoration Cost
Calculation prepared by Crestwood, then Crestwood shall cause an independent
firm selected by Crestwood and reasonably acceptable to CEGPS to prepare, within
a 20-day period, an alternative Initial Closing Restoration Cost Calculation
which shall be final, conclusive and binding on the Parties (the “Initial
Closing Restoration Cost”). If CEGPS fails to object to the Initial Closing
Restoration Cost Calculation prepared by Crestwood within 10 days of having
received such calculation, then the Initial Closing Restoration Cost Calculation
prepared by Crestwood shall be deemed to be the Initial Closing Restoration
Cost. If the Initial Closing or the Initial End Date is expected to occur prior
to the finalization of the Initial Closing Restoration Cost, then the Initial
Closing Date shall be extended, if necessary, to no earlier than the 15th
Business Day after such Initial Closing Restoration Cost is finalized and the
Initial End Date shall be extended to no earlier than the 17th Business Day
after such Initial Closing Restoration Cost is finalized.

(b) If the Initial Closing Restoration Cost is greater than an amount equal to
1% of the Total CEGPS Contribution but does not exceed an amount equal to 12.5%
of the Total CEGPS Contribution, Crestwood shall elect to either (i) repair,
restore or replace such Initial Closing Casualty Items to their prior condition
or (ii) reduce the amount of (A) the Initial CEGPS Contribution by 50% of that
portion of the Initial Closing Restoration Cost that is not attributable to any
Second Closing Casualty Item (such portion, the “Net Initial Closing Contributed
Entities Restoration Cost”) and (B) the Second CEGPS Contribution by 50% of that
portion of the Initial Closing Restoration Cost that is attributable to any
Second Closing Casualty Item (such portion, the “Crestwood Pipeline East
Restoration Cost”) by delivering written Notice to CEGPS within 10 Business Days
after the finalization of the Initial Closing Restoration Cost. If Crestwood
elects to repair, restore or replace such Initial Closing Casualty Items,
Crestwood shall use commercially reasonably efforts to repair, restore or
replace the Initial Closing Casualty Items to their prior condition (which such
repairs, restorations and replacements shall be reasonably satisfactory to
CEGPS) and the Initial Closing shall be delayed until such Initial Closing
Casualty Items are restored. If Crestwood elects to reduce the amount of the
Initial CEGPS Contribution and the Second CEGPS Contribution, such Initial
Closing Casualty Loss shall not otherwise affect the Initial Closing or the
Second Closing. If the Initial Closing Restoration Cost is in excess of an
amount equal to 12.5% of the Total CEGPS Contribution, either Party may elect,
by Notice to the other Party within 10 Business Days after the finalization of
the Initial Closing Restoration Cost, to terminate this Agreement. If neither
Party terminates this Agreement pursuant to the preceding sentence, Crestwood
shall elect to either (i) repair, restore or replace such Initial Closing
Casualty Items to their prior condition or (ii) reduce the amount of (A) the
Initial CEGPS Contribution by 50% of the Net Initial Closing Contributed
Entities Restoration Cost and (B) the Second CEGPS Contribution by 50% of the
Crestwood Pipeline East Restoration Cost. If Crestwood elects to repair, restore
or replace such Initial

 

48



--------------------------------------------------------------------------------

Closing Casualty Items, Crestwood shall use commercially reasonably efforts to
repair, restore or replace the Initial Closing Casualty Items to their prior
condition (which such repairs, restorations and replacements shall be reasonably
satisfactory to CEGPS) and the Initial Closing shall be delayed until such
Initial Closing Casualty Items are restored. If Crestwood elects to reduce the
amount of the Initial CEGPS Contribution and the Second CEGPS Contribution, such
Initial Closing Casualty Loss shall not otherwise affect the Initial Closing or
the Second Closing. If the Initial Closing Restoration Cost is less than an
amount equal to 1% of the Total CEGPS Contribution, neither CEGPS nor Crestwood
shall have the right or option to terminate this Agreement and there shall be no
reduction in the amount of the Initial CEGPS Contribution or the Second CEGPS
Contribution as a result of the Initial Closing Casualty Loss.

(c) If any property or asset of Crestwood Pipeline East is damaged or destroyed
(the “Second Closing Casualty Items”) by casualty loss after the Initial Closing
and prior to the Second Closing (a “Second Closing Casualty Loss”), Crestwood
shall prepare and deliver to CEGPS no later than 15 days following such event, a
good faith and reasonable estimate of the sum of, without double-counting,
(i) the cost of restoring (including by replacement) the Second Closing Casualty
Items to a condition substantially similar to its or their condition immediately
prior to such Second Closing Casualty Loss plus (ii) the amount of any lost
profits reasonably expected after the Second Closing as a result of such Second
Closing Casualty Loss, in each case of the foregoing clauses (i) and (ii), net
of and after giving effect to (without double-counting): (A) the amount of any
insurance proceeds reasonably expected to actually be received by Crestwood
Pipeline East as a result of the Second Closing Casualty Loss (calculated net of
reasonable third party out-of-pocket costs and expenses of such recoveries,
including any costs or expenses attributable to increases in insurance premiums)
and (B) any amounts actually expended by Crestwood or its Affiliates (including
Crestwood Pipeline East) to repair, replace or restore any assets or property
subject to such Second Closing Casualty Loss, provided that such repair,
replacement and restoration efforts are reasonably satisfactory to CEGPS (such
calculation, a “Second Closing Restoration Cost Calculation”). If CEGPS
reasonably objects to the Second Closing Restoration Cost Calculation prepared
by Crestwood and delivers a Notice of such objection to Crestwood within 10 days
of receipt of the Second Closing Restoration Cost Calculation prepared by
Crestwood, then Crestwood shall cause an independent firm selected by Crestwood
and reasonably acceptable to CEGPS to prepare, within a 20-day period, an
alternative Second Closing Restoration Cost Calculation which shall be final,
conclusive and binding on the Parties (the “Second Closing Restoration Cost”).
If CEGPS fails to object to the Second Closing Restoration Cost Calculation
prepared by Crestwood within ten 10 days of having received such calculation,
then the Second Closing Restoration Cost Calculation prepared by Crestwood shall
be deemed to be the Second Closing Restoration Cost. If the Second Closing or
the Second End Date is expected to occur prior to the finalization of the Second
Closing Restoration Cost, then the Second Closing Date shall be extended, if
necessary, to no earlier than the 15th Business Day after such Second Closing
Restoration Cost is finalized and the Second End Date shall be extended to no
earlier than the 17th Business Day after such Second Closing Restoration Cost is
finalized.

(d) If the Second Closing Restoration Cost is greater than an amount equal to 1%
of the Second CEGPS Contribution but does not exceed an amount equal to 12.5% of
the Second CEGPS Contribution, Crestwood shall elect to either (i) repair,
restore or replace such Second Closing Casualty Items to their prior condition
or (ii) reduce the amount of the Second

 

49



--------------------------------------------------------------------------------

CEGPS Contribution by 50% of the Second Closing Restoration Cost by delivering
written Notice to CEGPS within 10 Business Days after the finalization of the
Second Closing Restoration Cost. If Crestwood elects to repair, restore or
replace such Second Closing Casualty Items, Crestwood shall use commercially
reasonable efforts to repair, restore or replace the Second Closing Casualty
Items to their prior condition (which such repairs, restorations and
replacements shall be reasonably satisfactory to CEGPS and shall be paid solely
by Crestwood or any of its Affiliates (other than Newco, Newco Service Company
and the Contributed Entities)) and the Second Closing shall be delayed until
such Second Closing Casualty Items are restored. If Crestwood elects to reduce
the amount of the Second CEGPS Contribution, such Second Closing Casualty Loss
shall not otherwise affect the Second Closing. If the Second Closing Restoration
Cost is in excess of an amount equal to 12.5% of the Second CEGPS Contribution,
either Party may elect, by Notice to the other Party within 10 Business Days
after the finalization of the Second Closing Restoration Cost, to terminate the
transactions contemplated by this Agreement to occur at the Second Closing (but
not this Agreement). If neither Party terminates the transactions contemplated
by this Agreement to occur at the Second Closing pursuant to the preceding
sentence, Crestwood shall elect to either (i) repair, restore or replace such
Second Closing Casualty Items to their prior condition or (ii) reduce the amount
of the Second CEGPS Contribution by 50% of the Second Closing Restoration Cost.
If Crestwood elects to repair, restore or replace such Second Closing Casualty
Items, Crestwood shall use commercially reasonably efforts to repair, restore or
replace the Second Closing Casualty Items to their prior condition (which such
repairs, restorations and replacements shall be reasonably satisfactory to CEGPS
and shall be paid solely by Crestwood or any of its Affiliates (other than
Newco, Newco Service Company and the Contributed Entities)) and the Second
Closing shall be delayed until such Second Closing Casualty Items are restored.
If Crestwood elects to reduce the amount of the Second CEGPS Contribution, such
Second Closing Casualty Loss shall not otherwise affect the Second Closing. If
the Second Closing Restoration Cost is less than an amount equal to 1% of the
Second CEGPS Contribution, neither CEGPS nor Crestwood shall have the right or
option to terminate the transactions contemplated by this Agreement to occur at
the Second Closing and there shall be no reduction in the amount of the Second
CEGPS Contribution as a result of the Second Closing Casualty Loss.

5.13 Condemnation Loss.

(a) If any property or asset of any Contributed Entity is taken by condemnation
after the Execution Date and prior to the Initial Closing (a “Initial Closing
Condemnation Loss”), Crestwood shall prepare and deliver to CEGPS no later than
15 days following such event, a good faith and reasonable estimate of the sum
of, without double-counting, (i) the value of such taken property or asset plus
(ii) the amount of any lost profits reasonably expected after the Initial
Closing as a result of such Initial Closing Condemnation Loss, in each case of
the foregoing clauses (i) and (ii), net of and after giving effect to the amount
of any condemnation awards to be received by the Contributed Entities as a
result of the Initial Closing Condemnation Loss (such calculation, an “Initial
Closing Condemnation Value Calculation”). If CEGPS reasonably objects to the
Initial Closing Condemnation Value Calculation prepared by Crestwood and
delivers a Notice of such objection to Crestwood within 10 days of receipt of
the Initial Closing Condemnation Value Calculation prepared by Crestwood, then
Crestwood shall cause an independent firm selected by Crestwood and reasonably
acceptable to CEGPS to prepare, within a 20-day period, an alternative Initial
Closing

 

50



--------------------------------------------------------------------------------

Condemnation Value Calculation which shall be final, conclusive and binding on
the Parties (the “Initial Closing Condemnation Value”). If CEGPS fails to object
to the Initial Closing Condemnation Value Calculation prepared by Crestwood
within 10 days of having received such calculation, then the Initial Closing
Condemnation Value Calculation prepared by Crestwood shall be deemed to be the
Initial Closing Condemnation Value. If the Initial Closing or the Initial End
Date is expected to occur prior to the finalization of the Initial Closing
Condemnation Value, then the Initial Closing Date shall be extended, if
necessary, to no earlier than the 15th Business Day after such Initial Closing
Condemnation Value is finalized and the Initial End Date shall be extended to no
earlier than the 17th Business Day after such Initial Closing Condemnation Value
is finalized.

(b) If the Initial Closing Condemnation Value is greater than an amount equal to
1% of the Total CEGPS Contribution but does not exceed an amount equal to 12.5%
of the Total CEGPS Contribution, the amount of (A) the Initial CEGPS
Contribution shall be reduced by 50% of that portion of the Initial Closing
Condemnation Value that is not attributable to any Second Closing Condemnation
Items (such portion, the “Net Initial Closing Contributed Entities Condemnation
Value”) and (B) the Second CEGPS Contribution shall be reduced by 50% of that
portion of the Initial Closing Condemnation Value that is attributable to any
Second Closing Condemnation Items (such portion, the “Crestwood Pipeline East
Condemnation Value”) and such condemnation shall not otherwise affect the
Applicable Closing. If the Initial Closing Condemnation Value is in excess of an
amount equal to 12.5% of the Total CEGPS Contribution, either Party may elect,
by Notice to the other Party within 10 Business Days after the finalization of
the Initial Closing Condemnation Value, to terminate this Agreement. If neither
Party terminates this Agreement pursuant to the preceding sentence, the (x) the
Initial CEGPS Contribution shall be reduced by 50% of the Net Initial Closing
Contributed Entities Condemnation Value and (y) the Second CEGPS Contribution
shall be reduced by 50% of Crestwood Pipeline East Condemnation Value and such
Initial Closing Condemnation Loss shall not otherwise affect the Initial Closing
or the Second Closing. If the Initial Closing Condemnation Value is less than an
amount equal to 1% of the Total CEGPS Contribution, neither CEGPS nor Crestwood
shall have the right or option to terminate this Agreement and there shall be no
reduction in the amount of the Initial CEGPS Contribution or the Second CEGPS
Contribution as a result of the Initial Closing Condemnation Loss.

(c) If any property or asset of Crestwood Pipeline East is taken by condemnation
(the “Second Closing Condemnation Items”) after the Initial Closing and prior to
the Second Closing (a “Second Closing Condemnation Loss”), Crestwood shall
prepare and deliver to CEGPS no later than 15 days following such event, a good
faith and reasonable estimate of the sum of, without double-counting, (i) the
value of such taken property or asset plus (ii) the amount of any lost profits
reasonably expected after the Second Closing as a result of such Second Closing
Condemnation Loss, in each case of the foregoing clauses (i) and (ii), net of
and after giving effect to the amount of any condemnation awards to be received
by Crestwood Pipeline East as a result of the Second Closing Condemnation Loss
(such calculation, a “Second Closing Condemnation Value Calculation”). If CEGPS
reasonably objects to the Second Closing Condemnation Value Calculation prepared
by Crestwood and delivers a Notice of such objection to Crestwood within 10 days
of receipt of the Second Closing Condemnation Value Calculation prepared by
Crestwood, then Crestwood shall cause an independent firm selected by Crestwood
and reasonably acceptable to CEGPS to prepare, within a 20-day period, an
alternative Second

 

51



--------------------------------------------------------------------------------

Closing Condemnation Value Calculation which shall be final, conclusive and
binding on the Parties (the “Second Closing Condemnation Value”). If CEGPS fails
to object to the Second Closing Condemnation Value Calculation prepared by
Crestwood within 10 days of having received such calculation, then the Second
Closing Condemnation Value Calculation prepared by Crestwood shall be deemed to
be the Second Closing Condemnation Value. If the Second Closing or the Second
End Date is expected to occur prior to the finalization of the Second Closing
Condemnation Value, then the Second Closing Date shall be extended, if
necessary, to no earlier than the 15th Business Day after such Second Closing
Condemnation Value is finalized and the Second End Date shall be extended to no
earlier than the 17th Business Day after such Second Closing Condemnation Value
is finalized.

(d) If the Second Closing Condemnation Value is greater than an amount equal to
1% of the Second CEGPS Contribution but does not exceed an amount equal to 12.5%
of the Second CEGPS Contribution, the amount of the Second CEGPS Contribution
shall be reduced by 50% of such Second Closing Condemnation Value and such
condemnation shall not otherwise affect the Second Closing. If the Second
Closing Condemnation Value is in excess of an amount equal to 12.5% of the
Second CEGPS Contribution, either Party may elect, by Notice to the other Party
within 10 Business Days after the finalization of the Second Closing
Condemnation Value, to terminate the transactions contemplated by this Agreement
to occur at the Second Closing (but not this Agreement). If neither Party
terminates the transactions contemplated by this Agreement to occur at the
Second Closing pursuant to the preceding sentence, the Second CEGPS Contribution
shall be reduced by 50% of the Second Closing Condemnation Value and such Second
Closing Condemnation Loss shall not otherwise affect the Second Closing. If the
Second Closing Condemnation Value is less than an amount equal to 1% of the
Second CEGPS Contribution, neither CEGPS nor Crestwood shall have the right or
option to terminate the transactions contemplated by this Agreement to occur at
the Second Closing and there shall be no reduction in the amount of the Second
CEGPS Contribution as a result of the Second Closing Condemnation Loss.

5.14 Use of Proceeds. Within 12 months following the Initial Distribution,
Crestwood shall, or shall cause its Affiliates to, retire Indebtedness,
repurchase equity securities or reinvest in its business (or a combination
thereof) in an aggregate amount at least equal to the Initial Distribution.

5.15 Newco Employees. At or prior to the Initial Closing, Crestwood will cause
Newco Service Company to be the employer of (a) the specifically named employees
identified on Section 5.15 of the Crestwood Disclosure Schedule and (b) other
employees with the titles, or serving the functions, specified in Section 5.15
(collectively, the “Newco Employees”); provided, however, that if any Newco
Employee ceases to be an employee of Crestwood or any of its Affiliates prior to
the Initial Closing Date, Crestwood shall use commercially reasonably efforts to
replace such Newco Employee or fill any existing vacancy with a qualified
replacement employee, and following such replacement, such replacement employee
shall be deemed a Newco Employee for purposes of this Agreement. Crestwood
agrees to promptly notify CEGPS of any such replacement. Until the Initial
Closing Date (and thereafter as provided in the Newco LLC Agreement), the Newco
Employees will continue to participate in the compensation and employee benefit
plans and arrangements of Crestwood and its Affiliates.

 

52



--------------------------------------------------------------------------------

5.16 Cooperation with Financing. In connection with any offering of equity or
debt securities, any bank loan (or syndication thereof) or any other financing,
the proceeds of which are to be used to finance all or any portion of the
Initial CEGPS Contribution (or refinance any interim financing used for such
purpose), Crestwood shall cooperate with (including by providing (x) direct
contact with appropriate senior management, representatives and advisors of
Crestwood and (y) unaudited consolidated financial statements (without
footnotes) for the Contributed Entities taken as a whole for the year ended
December 31, 2015 and for each fiscal quarter that has ended at least 40 days
prior to the Initial Closing) and provide any information reasonably required by
CEGPS Parent Guarantor, any Subsidiary thereof or any of their counterparties to
any such financing; provided, however, that (a) all reasonable third-party
non-Affiliate costs incurred by Crestwood or any of its Affiliates in connection
with such cooperation shall be paid or reimbursed by CEGPS, (b) such cooperation
shall not include the preparation of audited financial statements for Crestwood
or any of its Affiliates, or for Newco or any of the Contributed Entities, or
obtaining consents from the auditors of Crestwood or any of its Affiliates to
include any audited financial information in any offering memorandum or other
document or materials. CEGPS acknowledges that obtaining financing of any kind
is not a condition to CEGPS complying with its obligations under this Agreement,
including the obligation of CEGPS to proceed with the Initial Closing or the
Second Closing following the satisfaction or waiver of the conditions in
Section 6.1, Section 6.3, Section 6.4, or Section 6.6, as applicable.

ARTICLE VI

CONDITIONS TO CLOSING

6.1 Conditions to Each Party’s Obligations – Initial Closing. The obligation of
the Parties to proceed with the Initial Closing is subject to the satisfaction
on or prior to the Initial Closing Date of all of the following conditions, any
one or more of which may be waived in writing, in whole or in part, as to a
Party by such Party:

(a) Approvals. The applicable waiting periods under the HSR Act shall have
expired or been terminated (including any extended waiting period arising as a
result of a request for additional information).

(b) No Governmental Restraint. No order, decree or injunction of any
Governmental Entity shall be in effect, and no Law shall have been enacted or
adopted, that enjoins, prohibits or makes illegal the consummation of any of the
transactions contemplated by this Agreement, and no Action with respect to the
transactions contemplated by this Agreement shall be pending that seeks to
restrain, enjoin, prohibit or delay consummation of the transactions
contemplated by this Agreement.

6.2 Conditions to Crestwood’s Obligations – Initial Closing. The obligation of
Crestwood to proceed with the Initial Closing is subject to the satisfaction on
or prior to the Initial Closing Date of all of the following conditions, any one
or more of which may be waived in writing, in whole or in part, by Crestwood (in
its sole discretion):

(a) Representations and Warranties of CEGPS; Performance. (i) The
representations and warranties of CEGPS set forth in Article IV shall be true
and correct as of

 

53



--------------------------------------------------------------------------------

the Execution Date and as of the Initial Closing as if remade on the Initial
Closing Date (except for such representations and warranties made as of a
specific date, which shall be true and correct as of such specific date), except
for such failures to be true and correct (disregarding all Materiality
Requirements set forth therein) that would not, individually or when aggregated
with other such inaccuracies of representations or warranties, reasonably be
expected to have a CEGPS Material Adverse Effect, (ii) the CEGPS Fundamental
Representations shall be true and correct in all respects as of the Execution
Date and as of the Initial Closing as if remade on the date thereof (except for
such representations and warranties made as of a specific date, which shall be
true and correct in all respects as of such date), (iii) CEGPS shall have
performed (or caused to have been performed) in all material respects the
covenants that it is required to perform under this Agreement at or prior to the
Initial Closing, and (iv) a senior executive officer of CEGPS shall have
furnished to Crestwood at the Initial Closing a certificate to such effect.

(b) IRS Form W-9. CEGPS shall have delivered to Crestwood a properly executed
Internal Revenue Service Form W-9, indicating that no withholding is required by
Newco with respect to its future allocations and distributions to CEGPS.

(c) Limited Liability Company Agreements. CEGPS shall have delivered to
Crestwood (i) an executed counterpart of the Newco LLC Agreement, signed by
CEGPS, and (ii) an executed counterpart of the Amended and Restated LLC
Agreement of Newco Service Company in the form to be attached to the Newco LLC
Agreement, signed by CEGPS (on behalf of Newco).

6.3 Conditions to CEGPS’s Obligations – Initial Closing. The obligation of CEGPS
to proceed with the Initial Closing is subject to the satisfaction on or prior
to the Initial Closing Date of all of the following conditions, any one or more
of which may be waived in writing, in whole or in part, by CEGPS (in its sole
discretion):

(a) Representations and Warranties of Crestwood; Performance. (i) The
representations and warranties of Crestwood set forth in Article III (other than
the Crestwood Fundamental Representations and those set forth in
Section 3.14(b)) shall be true and correct as of the Execution Date and as of
the Initial Closing as if remade on the Initial Closing Date (except for such
representations and warranties made as of a specific date, which shall be true
and correct as of such date), except for such failures to be true and correct
(disregarding all Materiality Requirements set forth therein) that would not,
individually or when aggregated with other such inaccuracies of representations
or warranties, reasonably be expected to have a Contributed Entity Material
Adverse Effect, (ii) the Crestwood Fundamental Representations and the
representations and warranties of Crestwood set forth in Section 3.14(b) shall
be true and correct in all respects as of the Execution Date and as of the
Initial Closing as if remade on the date thereof (except for such
representations and warranties made as of a specific date, which shall be true
and correct in all respects as of such date), (iii) Crestwood shall have
performed (or caused to have been performed) in all material respects the
covenants that it is required to perform under this Agreement at or prior to the
Initial Closing, and Crestwood shall have performed (or cause to have been
performed) in all respects the covenants that it is required to perform under
Section 5.15, and (iv) a senior executive officer of Crestwood shall have
furnished CEGPS at the Initial Closing a certificate to such effect.

 

54



--------------------------------------------------------------------------------

(b) Formation of Newco and Newco Service Company; Initial Contributed Entities
Contribution. Crestwood shall have delivered to CEGPS evidence, in form and
substance reasonably satisfactory to CEGPS, that (i) the Certificate of
Formation of Newco shall have been filed with the Secretary of State of the
State of Delaware in accordance with the Limited Liability Company Act of the
State of Delaware, (ii) the Certificate of Formation of Newco Service Company
shall have been filed with the Secretary of State of the State of Delaware in
accordance with the Limited Liability Company Act of the State of Delaware, and
(iii) Crestwood shall have consummated the Initial Contributed Entities
Contribution.

(c) Limited Liability Company Agreements. Crestwood shall have delivered to
CEGPS (i) an executed counterpart of the Newco LLC Agreement, signed by
Crestwood, and (ii) an executed counterpart of the Amended and Restated LLC
Agreement of Newco Service Company in the form to be attached to the Newco LLC
Agreement, signed by Crestwood.

(d) FIRPTA Certificate. Newco shall have received a certificate of Crestwood
meeting the requirements of Treasury Regulations Section 1.1445-2(b)(2)(iv) and
acceptable to CEGPS and Newco that CMLP, the tax regarded owner of Crestwood, is
not a “foreign person” within the meaning of Section 1445 of the Code.

(e) Release of Encumbrances. All Encumbrances on or with respect to Newco, any
one or more of the Initial Contributed Entities, Newco Service Company, and the
Equity Interests in and assets of each of them shall have been released (and
CEGPS shall have received evidence of such release in form and substance
satisfactory to CEGPS), except for such Encumbrances (other than Encumbrances
relating to Indebtedness of Newco, any one of more of the Initial Contributed
Entities, Newco Service Company, Crestwood or any of their respective
Affiliates) that are Permitted Encumbrances. The Initial Contributed Entities,
Newco Service Company and Newco, as applicable, shall be released and removed as
parties and have no liabilities or obligations under the Bank Agreements and the
CMLP Indentures.

(f) Management Agreement. Crestwood shall have delivered to CEGPS the Management
Agreement duly executed by the Operator, Newco, and Newco Service Company.

(g) Credit Rating. The Credit Rating of Crestwood Parent Guarantor shall be B or
higher by S&P and B2 or higher by Moody’s.

6.4 Conditions to Each Party’s Obligations – Second Closing. The obligation of
the Parties to proceed with the Second Closing is subject to the satisfaction on
or prior to the Second Closing Date of all of the following conditions, any one
or more of which may be waived in writing, in whole or in part, as to a Party by
such Party:

(a) Approvals. All consents and approvals of any Governmental Entity set forth
on Section 6.4(a) of the Crestwood Disclosure Schedule shall have been received
and shall have become Final Orders.

(b) No Governmental Restraint. No order, decree or injunction of any
Governmental Entity shall be in effect, and no Law shall have been enacted or
adopted, that enjoins, prohibits or makes illegal the consummation of any of the
transactions contemplated by this Agreement to occur at the Second Closing, and
no Action with respect to the transactions

 

55



--------------------------------------------------------------------------------

contemplated by this Agreement to occur at the Second Closing shall be pending
that seeks to restrain, enjoin, prohibit or delay consummation of the
transactions contemplated by this Agreement to occur at the Second Closing.

6.5 Conditions to Crestwood’s Obligations – Second Closing. The obligation of
Crestwood to proceed with the Second Closing is subject to the satisfaction on
or prior to the Second Closing Date of all of the following conditions, any one
or more of which may be waived in writing, in whole or in part, by Crestwood (in
its sole discretion):

(a) Representations and Warranties of CEGPS; Performance. (i) The
representations and warranties of CEGPS relating to the Second Closing set forth
in Article IV shall be true and correct as of the Execution Date and as of the
Second Closing as if remade on the Second Closing Date (except for such
representations and warranties made as of a specific date, which shall be true
and correct as of such specific date), except for such failures to be true and
correct (disregarding all Materiality Requirements set forth therein) that would
not, individually or when aggregated with other such inaccuracies of
representations or warranties, reasonably be expected to have a CEGPS Material
Adverse Effect, (ii) the CEGPS Fundamental Representations relating to the
Second Closing shall be true and correct in all respects as of the Execution
Date and as of the Second Closing as if remade on the date thereof (except for
such representations and warranties made as of a specific date, which shall be
true and correct in all respects as of such date), (iii) CEGPS shall have
performed (or caused to have been performed) in all material respects the
covenants relating to the Second Closing that it is required to perform under
this Agreement at or prior to the Second Closing, and (iv) a senior executive
officer of CEGPS shall have furnished to Crestwood at the Second Closing a
certificate to such effect.

6.6 Conditions to CEGPS’s Obligations – Second Closing. The obligation of CEGPS
to proceed with the Second Closing is subject to the satisfaction on or prior to
the Second Closing Date of all of the following conditions, any one or more of
which may be waived in writing, in whole or in part, by CEGPS (in its sole
discretion):

(a) Representations and Warranties of Crestwood; Performance. (i) The
representations and warranties of Crestwood relating to Crestwood Pipeline East
or the Second Closing set forth in Article III (other than the Crestwood
Fundamental Representations and those set forth in Section 3.14(b)) shall be
true and correct as of the Execution Date and as of the Second Closing as if
remade on the Second Closing Date (except for such representations and
warranties made as of a specific date, which shall be true and correct as of
such date), except for such failures to be true and correct (disregarding all
Materiality Requirements set forth therein) that would not, individually or when
aggregated with other such inaccuracies of representations or warranties,
reasonably be expected to have a Crestwood Pipeline East Material Adverse
Effect, (ii) the Crestwood Fundamental Representations relating to Crestwood
Pipeline East or the Second Closing and the representations and warranties of
Crestwood set forth in Section 3.14(b) relating to Crestwood Pipeline East or
the Second Closing shall be true and correct in all respects as of the Execution
Date and as of the Second Closing as if remade on the date thereof (except for
such representations and warranties made as of a specific date, which shall be
true and correct in all respects as of such date), (iii) Crestwood shall have
performed (or caused to have been performed) in all material respects the
covenants relating to the Second Closing that it is required to perform under
this Agreement at or prior to the Second Closing, and (iv) a senior executive
officer of Crestwood shall have furnished CEGPS at the Initial Closing a
certificate to such effect.

 

56



--------------------------------------------------------------------------------

(b) Consummation of Initial Closing. The Initial Closing shall have previously
occurred, or shall occur simultaneously with, the Second Closing.

(c) Contribution of Crestwood Pipeline East to Newco. Crestwood shall have
delivered to CEGPS evidence, in form and substance reasonably satisfactory to
CEGPS that Crestwood shall have consummated the contribution described in
Section 2.1(f).

(d) Release of Encumbrances. All Encumbrances on or with respect to Crestwood
Pipeline East and the Equity Interests in and assets of Crestwood Pipeline East
shall have been released (and CEGPS shall have received evidence of such release
in form and substance satisfactory to CEGPS), except for such Encumbrances
(other than Encumbrances relating to Indebtedness of Crestwood Pipeline East,
Crestwood or any of their respective Affiliates) that are Permitted
Encumbrances. Crestwood Pipeline East shall be released and removed as a party
and have no liabilities or obligations under the Bank Agreements and the CMLP
Indentures.

ARTICLE VII

TAX MATTERS; GUARANTIES

7.1 Tax Treatment. The Parties agree that for U.S. federal income tax purposes
and for the purposes of certain state income tax law that incorporates or
follows federal income tax principles, the distribution of (A) the Initial
Distribution to Crestwood shall be made (i) to reimburse Crestwood for
expenditures described in Treasury Regulations Section 1.707-4(d) to the extent
applicable, and (ii) in a transaction subject to treatment under Section 707(a)
of the Code and its implementing Treasury Regulations as in part a sale and in
part a contribution of the assets of the Initial Contributed Entities (other
than the assets of Crestwood Storage, Inc. and Stagecoach Pipeline & Storage
Company, LLC), its Equity Interests in Crestwood Storage Inc. and its Equity
Interests in each of Stagecoach Pipeline & Storage Company, LLC and Newco
Service Company to the extent Treasury Regulations Section 1.707-4(d) is
inapplicable (the amount of such distribution in excess of the amount described
in Section 7.1(i), the “Initial Closing Tax Purchase Price”), and (B) the Second
Distribution to Crestwood shall be made (i) to reimburse Crestwood for
expenditures described in Treasury Regulations Section 1.707-4(d) to the extent
applicable, and (ii) in a transaction subject to treatment under Section 707(a)
of the Code and its implementing Treasury Regulations as in part a sale and in
part a contribution of the assets of Crestwood Pipeline East to the extent
Treasury Regulations Section 1.707-4(d) is inapplicable (the amount of such
distribution in excess of the amount described in Section 7.1(i), the “Second
Closing Tax Purchase Price”). The Parties shall and shall cause Newco to report
any such consideration consistently therewith.

7.2 Contributed Entity Tax Filings. Crestwood shall be responsible for filing or
causing to be filed with the Tax authorities any applicable Tax Returns of any
Contributed Entity covering a taxable period ending before each Applicable
Closing Date with respect to each Contributed Entity, including any U.S. federal
income tax information return required to be filed by such Contributed Entity
for such periods and shall pay all Taxes shown to be due and owing

 

57



--------------------------------------------------------------------------------

thereon. To the extent that such Tax Return is required to be filed after such
Applicable Closing Date, Crestwood shall provide to CEGPS for its review a draft
of any such Tax Return at least ten (10) days prior to the due date for such Tax
Return. In the event that Crestwood is required by applicable Tax law to file a
Tax Return with respect to a Contributed Entity for a Straddle Period, Crestwood
will notify CEGPS of any such Tax Returns. Crestwood shall provide to CEGPS for
its review a draft of any such Tax Return at least twenty (20) days prior to the
due date for such Tax Return and Crestwood shall make such changes to the draft
Tax Return as the CEGPS may reasonably request. The Parties shall cause Newco to
promptly pay to Crestwood all such Taxes allocable to the period or portion
thereof beginning on or after such Applicable Closing Date (if any), whether
such Taxes arise out of the filing of an original return or a subsequent audit
or assessment of Taxes. In the event that Newco is required by applicable Tax
law to file a Tax Return with respect to Contributed Entity for a Straddle
Period, Newco will notify Crestwood and CEGPS of any such Tax Returns. Newco
shall provide to Crestwood and CEGPS for each of their review a draft of any
such Tax Return at least twenty (20) days prior to the due date for such Tax
Return and Newco shall make such changes to the draft Tax Return as Crestwood or
CEGPS may reasonably request. The Parties shall cause Crestwood to promptly pay
to Newco all such Taxes allocable to the period or portion thereof ending on the
day prior to such Applicable Closing Date (if any), whether such Taxes arise out
of the filing of an original return or a subsequent audit or assessment of
Taxes; provided, however, that the foregoing payment obligation shall not apply
to the extent that such Taxes are specifically identified and accounted for in
the determination of Initial Closing Working Capital. In the case of assessments
or subsequent audits of such Taxes for Pre-Closing Tax Periods (other than the
portion of any Straddle Period included in the definition of “Pre-Closing Tax
Period”), Crestwood shall control such assessments or subsequent audits and
shall notify CEGPS in writing and keep CEGPS apprised of the status of same.
Crestwood shall be entitled to all Tax credits and Tax refunds that relate to
any Taxes allocable to any Tax period, or portion thereof, ending before each
Applicable Closing Date. In the event that Newco or Crestwood makes any payment
for which it is entitled to reimbursement under this Article VII, the applicable
Party shall make such reimbursement promptly but in no event later than ten
(10) days after the presentation of a statement setting forth the amount of
reimbursement to which the presenting Party is entitled along with such
supporting evidence as is reasonably necessary to calculate the amount of the
reimbursement.

7.3 Current Tax Period Taxes. In the case of any Straddle Period, the amount of
any Taxes of any Contributed Entity not based upon or measured by income,
activities, events, the level of any item, gain, receipts, proceeds, profits or
similar items for the portion of the Tax period ending on the day prior to the
Applicable Closing Date will be deemed to be the amount of such Taxes for the
entire Tax period multiplied by a fraction, the numerator of which is the number
of days in the Tax period ending on the day prior to the Applicable Closing Date
and the denominator of which is the number of days in such Straddle Period. The
amount of any other Taxes for a Straddle Period that relate to the portion of
the Tax period ending on the day prior to the Applicable Closing Date will be
determined based on an interim closing of the books as of the close of business
on the day prior to the Applicable Closing Date.

 

58



--------------------------------------------------------------------------------

7.4 Allocation of Initial Closing Tax Purchase Price.

(a) Crestwood, CEGPS and Newco agree to allocate the Initial Closing Tax
Purchase Price among the assets of Newco in accordance with Section 1060 of the
Code. Not later than 90 days after the Initial Closing, Crestwood shall deliver
to Newco a statement, allocating the Initial Closing Tax Purchase Price among
the assets of Newco that Newco is deemed to purchase under Section 707 in
accordance with Section 1060 of the Code (the “Initial Closing Tax Allocation
Statement”).

(b) Newco and CEGPS shall have 30 days after receipt of the Initial Closing Tax
Allocation Statement to review and notify Crestwood in writing of any good faith
disagreement with the Initial Closing Tax Allocation Statement. If neither Newco
nor CEGPS timely notifies Crestwood of any such disagreement with the Initial
Closing Tax Allocation Statement within such 30 day period, the Parties shall be
conclusively deemed to have accepted and agreed to the Initial Closing Tax
Allocation Statement. If either Newco or CEGPS notifies Crestwood within such 30
day period of any such disagreement, the Parties shall use commercially
reasonable efforts to resolve such disputes within 30 days. In the event that
the Parties are unable to resolve such disputes within 30 days, Crestwood and
CEGPS shall resolve such disputes in accordance with the procedures set forth in
Section 2.9. Upon resolution of the disputed items, the allocation reflected on
the Initial Closing Tax Allocation Statement shall be adjusted to reflect such
resolution (as finally determined pursuant to this Section 7.4(b), the “Final
Initial Closing Tax Allocation Statement”). The Parties agree to (i) be bound by
the Final Initial Closing Tax Allocation Statement and (ii) act in accordance
with the Final Initial Closing Tax Allocation Statement in the preparation,
filing and audit of any Tax Return (including filing Form 8594 with a federal
income Tax Return for the taxable year that includes the date of the Initial
Closing). Neither Crestwood or Newco shall agree to any proposed adjustment to
the Final Initial Closing Tax Allocation Statement by any Taxing authority
without first giving the other Party prior written notice; provided, however,
that nothing contained herein shall prevent Crestwood or Newco from settling any
proposed deficiency or adjustment by any Taxing authority based upon or arising
out of the Final Initial Closing Tax Allocation Statement, and neither Crestwood
or Newco shall be required to litigate before any court any proposed deficiency
or adjustment by any Taxing authority challenging such Final Initial Closing Tax
Allocation Statement.

7.5 Allocation of Second Closing Tax Purchase Price.

(a) Crestwood, CEGPS and Newco agree to allocate the Second Closing Tax Purchase
Price among the assets of the Crestwood Pipeline East in accordance with
Section 1060 of the Code. Not later than 90 days after the Second Closing,
Crestwood shall deliver to Newco a statement, allocating the Second Closing Tax
Purchase Price among the assets of the Crestwood Pipeline East that Newco is
deemed to purchase under Section 707 in accordance with Section 1060 of the Code
(the “Second Closing Tax Allocation Statement”).

(b) Newco and CEGPS shall have 30 days after receipt of the Second Closing Tax
Allocation Statement to review and notify Crestwood in writing of any good faith
disagreement with the Second Closing Tax Allocation Statement. If neither Newco
nor CEGPS timely notifies Crestwood of any such disagreement with the Second
Closing Tax Allocation Statement within such 30 day period, the Parties shall be
conclusively deemed to have accepted and agreed to the Second Closing Tax
Allocation Statement. If either Newco or CEGPS notifies

 

59



--------------------------------------------------------------------------------

Crestwood within 30 such day period of any such disagreement, the Parties shall
use commercially reasonable efforts to resolve such dispute within 30 days. In
the event that the Parties are unable to resolve such dispute within 30 days,
Crestwood and CEGPS resolve such disputes in accordance with the procedures set
forth in Section 2.9. Upon resolution of the disputed items, the allocation
reflected on the Second Closing Tax Allocation Statement shall be adjusted to
reflect such resolution (as finally determined pursuant to this Section 7.5(b),
the “Final Second Closing Tax Allocation Statement”). The Parties agree to
(i) be bound by the Final Second Closing Tax Allocation Statement and (ii) act
in accordance with the Final Second Closing Tax Allocation Statement in the
preparation, filing and audit of any Tax Return (including filing Form 8594 with
a federal income Tax Return for the taxable year that includes the date of the
Second Closing). Neither Crestwood or Newco shall agree to any proposed
adjustment to the Final Second Closing Tax Allocation Statement by any Taxing
authority without first giving the other Party prior written notice; provided,
however, that nothing contained herein shall prevent Crestwood or Newco from
settling any proposed deficiency or adjustment by any Taxing authority based
upon or arising out of the Final Second Closing Tax Allocation Statement, and
neither Crestwood or Newco shall be required to litigate before any court any
proposed deficiency or adjustment by any Taxing authority challenging such Final
Second Closing Tax Allocation Statement.

7.6 Section 704(c) Schedules. Not later than 45 days following (a) the final
agreement of the Parties as to the Final Initial Closing Tax Allocation
Statement, and (b) the final agreement of the Parties as to the Final Second
Closing Tax Allocation Statement, Newco shall furnish each Party with schedules
detailing the pro forma allocation to each Party of the cost recovery deductions
derived from Newco’s assets over the life of such assets (taking into account
the Gross Asset Value (as such term is defined in the Newco LLC Agreement) of
such assets and Section 704(c) of the Code) as of the Initial Closing and the
Second Closing.

7.7 Payable Distribution Rights. From and after the Initial Closing, (a) each
Party (the “Payee Party”) shall have the right, in addition to all other rights
of the Payee Party pursuant to this Agreement and the other Transaction
Documents, to require Newco to pay directly to the Payee Party any distribution
that would otherwise be payable to the other Party or its transferees (the
“Payor Party”) in satisfaction of any amount owed to Payee Party pursuant to
Section 2.9(d), Section 2.10, or Section 9.3(b) (any such distribution, a
“Payable Distribution” and the Payor Party’s right to such distribution pursuant
to this Section 7.7, the “Payable Distribution Right”) and (b) the Payee Party
shall grant to the Payor Party, pursuant to the Newco LLC Agreement, a security
interest in all Payable Distributions subject to the Payable Distribution Right.
The amount of any Payable Distribution shall bear interest from and including
(x) the date that the Payee Party is required to make any payment of the Initial
Post-Closing Adjustment or Second Post-Closing Adjustment pursuant to
Section 2.9(d), (y) the date that the Payee Party is required to make any
payment of the Crestwood Pipeline East Termination Adjustment pursuant to
Section 2.10, or (z) the date upon which the Payee Party is entitled to
indemnification for any Adverse Consequences pursuant to Section 9.3(b) (any
such date, a “Payable Date”), as applicable, until the date that such Payable
Distribution is paid to the Payee Party but excluding the date of payment at a
rate per annum equal to the Prime Rate as set forth in the Wall Street Journal
plus four percent (4%). Such interest shall be calculated daily on the basis of
a 365-day year and the actual number of days elapsed. The Payee Party shall not
exercise any rights with respect to any Payable Distribution except pursuant to
Section 2.9(d), Section 2.10, this Section 7.7, and Section 9.3(b).

 

60



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION

8.1 Termination of Agreement. Anything herein to the contrary notwithstanding,
this Agreement and the transactions contemplated hereby may be terminated at any
time before the Initial Closing as follows:

(a) By the mutual written agreement of Crestwood and CEGPS;

(b) By Crestwood or CEGPS, upon written notice to the other Party, if any
Governmental Entity of competent jurisdiction shall have issued a final and
nonappealable order permanently enjoining or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement, except that no
Party may terminate this Agreement pursuant to this Section 8.1(b) if its breach
of its obligations under this Agreement proximately contributed to the
occurrence of such order;

(c) By Crestwood, upon written notice to CEGPS, if there shall have been a
breach of any of the covenants or agreements or any inaccuracy of any of the
representations or warranties set forth in this Agreement on the part of CEGPS,
which breach or inaccuracy, either individually or in the aggregate, would
result in the failure of the conditions set forth in Section 6.2(a), unless
(i) such failure is reasonably capable of being cured (A) by the Initial End
Date, if the Initial End Date is not extended in accordance with Section 8.1(e),
or (B) if the Initial End Date is extended in accordance with Section 8.1(e), by
the earlier of (x) the Initial End Date, as extended, and (y) the date that is
90 days following written Notice by Crestwood of such breach or inaccuracy,
(ii) CEGPS is using all reasonable efforts to cure such failure, and (iii) such
failure is cured by the Initial End Date or by the date that is 90 days
following such written Notice, as applicable; provided, that the right to
terminate this Agreement pursuant to this Section 8.1(c) shall not be available
to Crestwood for so long as CEGPS would have the right to terminate this
Agreement pursuant to Section 8.1(d) but for the proviso thereto;

(d) By CEGPS, upon written notice to Crestwood, if there shall have been a
breach of any of the covenants or agreements or any inaccuracy of any of the
representations or warranties set forth in this Agreement on the part of
Crestwood, which breach or inaccuracy, either individually or in the aggregate,
would result in the failure of the conditions set forth in Section 6.3(a),
unless (i) such failure is reasonably capable of being cured (A) by the Initial
End Date, if the Initial End Date is not extended in accordance with
Section 8.1(e), or (B) if the Initial End Date is extended in accordance with
Section 8.1(e), by the earlier of (x) the Initial End Date, as extended, and
(y) the date that is 90 days following written Notice by Crestwood of such
breach or inaccuracy, (ii) CEGPS is using all reasonable efforts to cure such
failure, and (iii) such failure is cured by the Initial End Date or by the date
that is 90 days following such written Notice, as applicable; provided, that the
right to terminate this Agreement pursuant to this Section 8.1(d) shall not be
available to CEGPS for so long as Crestwood would have the right to terminate
this Agreement pursuant to Section 8.1(c) but for the proviso thereto;

 

61



--------------------------------------------------------------------------------

(e) By Crestwood or CEGPS, upon written notice to the other, if the transactions
contemplated by this Agreement shall not have been consummated on or prior to
the date that is 90 days after the Execution Date (as extended in accordance
with this Section 8.1(e), the “Initial End Date”); provided, however, that
(i) if at the Initial End Date the only condition not satisfied or waived is the
condition set forth in Section 6.1(a), the Initial End Date shall automatically
be extended for four months, (ii) Crestwood may not terminate this Agreement
pursuant to this Section 8.1(e) if such failure of consummation is due to the
failure of Crestwood to perform or observe in all material respects the
covenants and agreements hereof to be performed or observed by it, (iii) CEGPS
may not terminate this Agreement pursuant to this Section 8.1(e) if such failure
of consummation is due to the failure of CEGPS to perform or observe in all
material respects the covenants and agreements hereof to be performed or
observed by it and (iv) the Initial End Date shall automatically be extended
pursuant to and in accordance with Section 5.12 in the event of a Casualty Loss
or pursuant to and in accordance with Section 5.13 in the event of a
Condemnation Loss; or

(f) By either Party upon written notice to the other, in accordance with
Section 5.12 in the event of an Initial Closing Casualty Loss or Section 5.13 in
the event of an Initial Closing Condemnation Loss.

8.2 Termination of Second Closing. Anything herein to the contrary
notwithstanding, the transactions contemplated hereby to occur at the Second
Closing (but not this Agreement) may be terminated at any time after the Initial
Closing and prior to the Second Closing as follows:

(a) By the mutual written agreement of Crestwood and CEGPS;

(b) By any of Crestwood or CEGPS, upon written notice to the other Party, if any
Governmental Entity of competent jurisdiction shall have issued a final and
nonappealable order permanently enjoining or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement to occur at the
Second Closing, except that no Party may terminate the transactions contemplated
by this Agreement to occur at the Second Closing pursuant to this Section 8.2(b)
if its breach of its obligations under this Agreement proximately contributed to
the occurrence of such order;

(c) By Crestwood, upon written notice to CEGPS, if there shall have been a
breach of any of the covenants or agreements or any inaccuracy of any of the
representations or warranties set forth in this Agreement relating to the Second
Closing on the part of CEGPS from and after the Initial Closing, which breach or
inaccuracy, either individually or in the aggregate, would result in the failure
of the conditions set forth in Section 6.5(a), unless (i) such failure is
reasonably capable of being cured (A) by the Second End Date, if the Second End
Date is not extended in accordance with Section 8.2(e), or (B) if the Second End
Date is extended in accordance with Section 8.2(e), by the earlier of (x) the
Second End Date, as extended, and (y) the date that is 90 days following written
Notice by Crestwood of such breach or inaccuracy, (ii) CEGPS is using all
reasonable efforts to cure such failure, and (iii) such failure is cured by the
Second End Date or by the date that is 90 days following such written Notice, as
applicable; provided, that the right to terminate the transactions contemplated
by this Agreement to occur at the Second Closing pursuant to this Section 8.3(c)
shall not be available to Crestwood for so long as CEGPS would have the right to
terminate the transactions contemplated by this Agreement to occur at the Second
Closing pursuant to Section 8.3(d) but for the proviso thereto;

 

62



--------------------------------------------------------------------------------

(d) By CEGPS, upon written notice to Crestwood, if there shall have been a
breach of any of the covenants or agreements or any inaccuracy of any of the
representations or warranties set forth in this Agreement relating to the Second
Closing or Crestwood Pipeline East on the part of Crestwood, which breach or
inaccuracy, either individually or in the aggregate, would result in the failure
of the conditions set forth in Section 6.6(a), unless (i) such failure is
reasonably capable of being cured (A) by the Second End Date, if the Second End
Date is not extended in accordance with Section 8.2(e), or (B) if the Second End
Date is extended in accordance with Section 8.2(e), by the earlier of (x) the
Second End Date, as extended, and (y) the date that is 90 days following written
Notice by CEGPS of such breach or inaccuracy, (ii) Crestwood is using all
reasonable efforts to cure such failure, and (iii) such failure is cured by the
Second End Date or by the date that is 90 days following such written Notice, as
applicable; provided, that the right to terminate the transactions contemplated
by this Agreement to occur at the Second Closing pursuant to this Section 8.3(d)
shall not be available to CEGPS for so long as Crestwood would have the right to
terminate the transactions contemplated by this Agreement to occur at the Second
Closing pursuant to Section 8.3(c) but for the proviso thereto;

(e) By Crestwood or CEGPS, upon written notice to the other, if the transactions
contemplated by this Agreement to occur at the Second Closing shall not have
been consummated on or prior to the first anniversary of the Execution Date (the
“Second End Date”); provided, however, that (i) if at the Second End Date the
only condition not satisfied or waived is the condition set forth in
Section 6.4(a), the Second End Date shall automatically be extended for 12
months; (ii) Crestwood may not invoke its termination right pursuant to this
Section 8.2(e) if such failure of consummation is due to the failure of
Crestwood to perform or observe in all material respects the covenants and
agreements hereunder to be performed or observed by it, (iii) CEGPS may not
invoke its termination right pursuant to this Section 8.2(e) if such failure of
consummation is due to the failure of CEGPS to perform or observe in all
material respects the covenants and agreements hereunder to be performed or
observed by it and (iv) the Second End Date shall automatically be extended
pursuant to and in accordance with Section 5.12 in the event of a Second Closing
Casualty Loss or pursuant to and in accordance with Section 5.13 in the event of
a Second Closing Condemnation Loss; or

(f) By either Party upon written notice to the other, in accordance with
Section 5.12 in the event of a Second Closing Casualty Loss or Section 5.13 in
the event of a Second Closing Condemnation Loss.

8.3 Effect of Termination. In the event of termination of this Agreement or the
transactions to be consummated at the Second Closing pursuant to this Article
VIII, all rights and obligations of the Parties under this Agreement or, with
respect to a termination of the Second Closing, all rights and obligations of
the Parties with respect to the Second Closing, shall terminate, except the
provisions of Section 5.2(a), Section 5.2(b), Section 5.6, Section 5.7, Article
VIII, Section 9.2(d), and Article X shall survive such termination; provided,
however, that nothing herein shall relieve any Party hereto from any liability
for any fraud or willful and material breach by such Party of any of its
representations, covenants or agreements set forth in this Agreement prior to
such termination hereof. For the avoidance of doubt, the failure of any

 

63



--------------------------------------------------------------------------------

Party to close on the transactions contemplated by this Agreement when all
conditions to such closing have been duly satisfied or waived, as applicable,
shall constitute a willful and material breach.

ARTICLE IX

INDEMNIFICATION

9.1 General Indemnification Obligations.

(a) Subject to the limitations and other provisions of this Article IX, from and
after the Applicable Closing Date, Crestwood shall indemnify and hold harmless
each of CEGPS, its Affiliates and its and their equityholders, officers,
directors, trustees, employees, managers, advisors, representatives or agents,
and each of their respective successors and permitted assigns (collectively, the
“CEGPS Indemnified Parties”) from and against any and all Adverse Consequences
arising out of, resulting from, or caused by any (i) misrepresentation or breach
of any representation or warranty made by Crestwood in this Agreement or in any
certificate furnished or delivered by Crestwood to CEGPS pursuant to this
Agreement, (ii) breach of any covenant or agreement of Crestwood contained in
this Agreement, (iii) Crestwood Indemnified Tax or (iv) Transaction Expenses to
be paid by Newco, Newco Service Company or any of the Contributed Entities to
the extent not reflected in the calculation of the Initial Post-Closing
Adjustment or the Second Post-Closing Adjustment; provided, however, for
clarity, that for purposes of (i) and (ii) above, Crestwood shall have no
indemnification obligation under this Article IX in respect of matters relating
to Crestwood Pipeline East or its assets unless the Second Closing occurs.

(b) Subject to the limitations and other provisions of this Article IX, from and
after the Applicable Closing, CEGPS shall indemnify and hold harmless each of
Crestwood, its Affiliates and its and their equityholders, officers, directors,
trustees, employees, managers, advisors, representatives or agents, and each of
their respective successors and permitted assigns from and against any and all
Adverse Consequences and incurred by Crestwood arising out of, resulting from,
or caused by any of the following: (i) any misrepresentation or breach of any
representation or warranty made by CEGPS in this Agreement or in any certificate
furnished or delivered by CEGPS to Crestwood pursuant to this Agreement or
(ii) any breach of any covenant or agreement of CEGPS contained in this
Agreement.

(c) THE INDEMNITIES IN THIS ARTICLE IX ARE EXPRESSLY INTENDED TO APPLY
NOTWITHSTANDING ANY NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR
OTHER FAULT OR STRICT LIABILITY ON THE PART OF THE INDEMNIFIED PARTY OR ITS
AFFILIATES EXCEPTING ONLY INJURIES ACTUALLY RESULTING ON THE ACCOUNT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY OR ITS
AFFILIATES.

9.2 Limitations.

(a) (i) All representations and warranties contained in this Agreement or in any
certificate delivered or to be delivered pursuant to this Agreement or in
connection with the transactions contemplated by this Agreement and (ii) all
covenants and agreements contained in

 

64



--------------------------------------------------------------------------------

this Agreement that by their terms are to be performed on or prior to the
Applicable Closing Date shall, in each case, survive the Applicable Closing Date
and shall expire eighteen (18) months following the Applicable Closing Date,
except that the representations and warranties (x) of Crestwood (x) contained in
Section 3.8, Section 3.12, and Section 3.16 shall survive for three (3) years
following the Applicable Closing Date and (y) (1) of Crestwood contained in
Section 3.1, Section 3.2, Section 3.4 and Section 3.19 (collectively, the
“Crestwood Fundamental Representations”), (2) of Crestwood contained in
Section 3.11 and (3) of CEGPS contained in Section 4.1, Section 4.2 and
Section 4.5 (collectively, the “CEGPS Fundamental Representations” and together
with the Crestwood Fundamental Representations, the “Fundamental
Representations”) shall survive for the applicable statute of limitations
period, plus 60 days. The covenants and agreements contained in this Agreement
that by their terms are to be performed by the Parties after the Applicable
Closing Date shall survive the Applicable Closing Date and shall expire 12
months after they are fully performed, except that the covenants and agreements
contained in Article VII shall survive the Applicable Closing Date for the
applicable statute of limitations period, plus 60 days.

(b) Neither Party shall have any right to assert any Claim against the other,
and neither Party shall be required to indemnify the other with respect to any
such Claim, unless (i) the amount of any such Claim is in excess of $250,000
(the “Minimum Claim Amount”) and (ii) until the aggregate dollar amount of all
Adverse Consequences otherwise indemnifiable under all Claims by the Indemnified
Party exceed, in the aggregate, an amount equal to 1% of the Initial CEGPS
Contribution plus, if the Second Closing occurs, an amount equal to 1% of the
Second CEGPS Contribution (the “Indemnity Deductible”), in which case the
Indemnified Party, as applicable, shall be entitled to indemnification only to
the extent such Adverse Consequences exceed the Indemnity Deductible; provided,
however, that the Minimum Claim Amount and Indemnity Deductible shall not apply
to any Claim made in respect of (X) breaches of the Fundamental Representations,
Section 3.11 or 3.12, (Y) pursuant to Section 9.1(a)(ii), Section 9.1(a)(iii),
Section 9.1(a)(iv) or Section 9.1(b)(ii) or (Z) fraud or any indemnification
required pursuant to Section 5.2(a). The aggregate indemnification obligation of
each Party under this Agreement shall be limited to, in the aggregate, an amount
equal to 12.5% of the Initial CEGPS Contribution plus, if the Second Closing
occurs, an amount equal to 12.5% of the Second CEGPS Contribution (the
“Indemnity Cap”); provided, however, that any Claim made in respect of
(X) breaches of the Fundamental Representations or Section 3.11, (Y) pursuant to
Section 9.1(a)(ii), Section 9.1(a)(iii), Section 9.1(a)(iv) or
Section 9.1(b)(ii) or (Z) fraud or any indemnification required pursuant to
Section 5.2(a) shall not be limited by the Indemnity Cap, but shall instead be
limited to an amount equal to the sum of Initial CEGPS Contribution and, if the
Second Closing occurs, the Second CEGPS Contribution.

(c) Except with respect to breaches of any covenants under this Agreement, for
purposes of this Article IX, including the determination of Claims by any
Indemnified Party, any and all references to “material”, “materially”, “in all
material respects”, “material adverse effect”, “Material Adverse Effect”,
materiality or similar qualifications shall be disregarded for purposes of
(i) determining whether a Claim for Adverse Consequences exists and
(ii) calculating the amount of said Claim. For purposes of calculating the
monetary amount of Adverse Consequences for which any Claim may be made, a
credit will be given to the extent of any insurance recovery received by an
Indemnified Party, net of any costs of collection and any resulting increase in
the annual insurance premium.

 

65



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary elsewhere in this Agreement or
provided for under any applicable Law, no Party will, in any event, be liable to
the other Party, under this Agreement for any (i) consequential, incidental, or
indirect damages in each case of this clause (i) that are not the reasonably
foreseeable result of the facts and circumstances giving rise to such damages,
or (ii) special or punitive damages of the other Party, relating to the breach
or alleged breach hereof or otherwise, whether or not the possibility of such
damages has been disclosed to the other Party in advance. The exclusion or
limitation, as applicable, of consequential, incidental, indirect, special, and
punitive damages as set forth in the preceding sentence does not apply to any
such damages sought by third parties against Crestwood or CEGPS, as the case may
be, in connection with Adverse Consequences that may be indemnified pursuant to
this Article IX. For the avoidance of doubt, nothing in this Agreement shall be
deemed to limit Crestwood’s obligations to indemnify the CEGPS Indemnified
Parties for diminution in value of its Membership Interests in Newco; provided,
however, that the Parties agree to take, and to cause Newco or the applicable
Contributed Entity to take, at Crestwood’s expense (any such expense to be
advanced by Crestwood at CEGPS’s request prior to Newco or any Contributed
Entity incurring such expense) such actions as Crestwood reasonably determines
will mitigate such diminution in value, including by repairing or otherwise
curing the matter giving rise to the Claim.

9.3 General Indemnification Procedures.

(a) A Party seeking indemnification pursuant to this Article IX (an “Indemnified
Party”) shall give written notice (the “Claim Notice”) to the Party from whom
such indemnification is sought (the “Indemnifying Party”) of any claim for which
it is seeking indemnity under this Article IX (a “Claim”), but failure to give a
Claim Notice shall not relieve the Indemnifying Party of any Liability hereunder
except to the extent that the Indemnifying Party has suffered actual prejudice
thereby. Any survival period time limitation specified in Section 9.2(a) shall
not apply to a Claim which has been the subject of a Claim Notice from the
Indemnified Party to the Indemnifying Party given in good faith prior to the
expiration of such period.

(b) Within 15 Business Days after receipt of a Claim Notice relating to a claim
other than a third-party Claim, the Indemnifying Party shall deliver to the
Indemnified Party a written response in which the Indemnifying Party will either
(i) agree that the Indemnified Party is entitled to receive all of the Adverse
Consequences at issue in the Claim Notice (subject to all limitations in this
Article IX) or (ii) dispute the Indemnified Party’s entitlement to
indemnification, in either case by delivering to the Indemnified Party a written
notice (an “Objection Notice”) setting forth in reasonable detail each disputed
item, the basis for each such disputed item and certifying that all such
disputed items are being disputed in good faith. If the Indemnifying Party fails
to take either of the foregoing actions within 15 Business Days after delivery
of the Claim Notice, then the Indemnified Party will be entitled to pursue all
available remedies. If the Indemnifying Party delivers an Objection Notice to
the Indemnified Party within 15 Business Days after delivery of the Claim
Notice, then the dispute may be resolved by any legally available means
consistent with the provisions of Section 10.2. In the case where the
Indemnified Party is entitled to the indemnification of Adverse Consequences
under this Agreement, and subject to all limitations in this Article IX, the
Indemnifying Party shall pay such Adverse Consequences to the Indemnified Party
within five Business Days from

 

66



--------------------------------------------------------------------------------

the date on which either (i) the Indemnifying Party has agreed to pay such
Adverse Consequences or (ii) a court of competent jurisdiction shall have issued
a final, non-appealable judgment obligating the Indemnifying Party to pay such
Adverse Consequences. Either Party shall have the right to immediately exercise
the Payable Distribution Right in satisfaction of any amounts the other Party
has not paid pursuant to the previous sentence.

(c) An Indemnifying Party will have the right to defend the Indemnified Party
against any third-party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (i) the Indemnifying Party notifies the
Indemnified Party, in writing within 15 Business Days after the Indemnified
Party has given notice of the Claim, that the Indemnifying Party will defend the
Indemnified Party against the Claim, (ii) the Claim involves only monetary
damages, does not seek an injunction or other equitable relief, and does not
involve criminal or quasi-criminal allegations, and (iii) the Indemnifying Party
properly conducts the defense of the Claim.

(d) So long as the Indemnifying Party is conducting the defense of the Claim in
accordance with Section 9.3(c), (i) the Indemnified Party may retain separate
co-counsel at its sole cost and expense unless the Indemnified Party reasonably
believes a conflict of interest exists (in which case the reasonable fees and
expenses of such co-counsel shall be paid by the Indemnifying Party), and
participate in the defense of the Claim, (ii) the Indemnified Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Claim without the prior written consent of the Indemnifying Party (which
consent shall not be withheld or delayed unreasonably) and (iii) the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Claim without the prior written consent of
the Indemnified Party (which consent shall not be withheld, conditioned or
delayed unreasonably). Notwithstanding the foregoing, the Indemnified Party
shall have no obligation to consent to any settlement unless such settlement is
for only money damages, the full amount of which shall be paid by the
Indemnifying Party and includes, as a condition thereof, an express,
unconditional release of the Indemnified Party and any of its applicable
Affiliates from any liability.

(e) In the event any of the conditions set forth in Section 9.3(c) is or becomes
unsatisfied, but subject to all limitations set forth in this Article IX,
(i) the Indemnified Party may defend against, and consent to the entry of any
judgment or enter into any settlement with respect to the Claim (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party), (ii) the Indemnifying Party will reimburse the Indemnified
Party promptly and periodically for the costs of defending against the Claim
(including reasonable attorneys’ fees and expenses) and (iii) the Indemnifying
Party will remain responsible for any Adverse Consequences the Indemnified Party
may suffer resulting from, arising out of, or caused by the Claim.

9.4 Exclusive Remedy. The remedies provided for in this Article IX shall be the
sole and exclusive remedies from and after the Applicable Closing Date and shall
preclude the assertion by a Party of any other rights or the seeking of any and
all other remedies of any kind whatsoever against the other Party for any claims
based on this Agreement, except with respect to (i) fraud, (ii) the indemnity
rights of Crestwood and its Affiliates under Section 5.2(a), or (ii) the
Parties’ right to seek specific performance pursuant to Section 10.7. In
furtherance of the

 

67



--------------------------------------------------------------------------------

foregoing, Crestwood and CEGPS hereby waive, to the fullest extent permitted by
applicable Law, any and all other rights, claims, and causes of action
(including rights of contributions, if any) that may be based upon, arise out
of, or relate to this Agreement, or the negotiation, execution, or performance
of this Agreement (including any tort or breach of contract claim or cause of
action based upon, arising out of, or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement), known or unknown, foreseen or unforeseen, which exist or may
arise in the future, that it may have against the other arising under or based
upon any Law (including any such Law under or relating to environmental
matters), common law, or otherwise.

ARTICLE X

MISCELLANEOUS

10.1 Notices. Any notice, request, instruction, correspondence or other document
to be given hereunder by any Party to another Party (each, a “Notice”) shall be
in writing and delivered in person or by courier service requiring
acknowledgment of receipt of delivery or mailed by U.S. registered or certified
mail, postage prepaid and return receipt requested, as follows, provided that
copies to be delivered below shall not be required for effective Notice and
shall not constitute Notice:

If to Crestwood, addressed to:

Crestwood Pipeline and Storage Northeast LLC

Two Brush Creek Blvd., Suite 200

Kansas City, Missouri 64112

Attn: William Moore, Senior Vice President – Strategy and Corporate Development

Phone: (816) 714-5439

Email: william.moore@crestwoodlp.com

with a copy to:

Crestwood Equity Partners LP

700 Louisiana Street, Suite 2550

Houston, Texas 77002

Attn: Joel Lambert, Senior Vice President & General Counsel

Phone: (832) 519-2270

Email: joel.lambert@crestwoodlp.com

and

Husch Blackwell LLP

4801 Main St., Suite 1000

Kansas City, MO 64112

Attn: Brogan Sullivan

Phone: (816) 983-8196

Email: brogan.sullivan@huschblackwell.com

 

68



--------------------------------------------------------------------------------

If to CEGPS, addressed to:

Con Edison Gas Pipeline and Storage Northeast, LLC

c/o Con Edison Transmission, Inc.

4 Irving Place

New York, NY 10003

Attention: Joseph P. Oates

                 President

with a copy to:

Consolidated Edison, Inc.

4 Irving Place, Room 1810-S

New York, NY 10003

Attention: Brian E. Cray

                 Deputy General Counsel

and

Latham & Watkins, LLP

885 Third Avenue

New York, NY 10022-4834

Attention: Christopher G. Cross

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Any Party may change any address to which Notice is to be
given to it by giving Notice as provided above of such change of address.

10.2 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) To the maximum extent permitted by applicable Law, all matters relating to
the interpretation, construction, validity and enforcement of this Agreement
shall be governed by and construed and enforced in accordance with the Laws of
the State of Delaware, without regard to principles of conflict of Laws that
would require an application of another state’s Laws. Each of the Parties hereto
agrees that this Agreement involves at least $100,000 and that this Agreement
has been entered into in express reliance upon 6 Del. C. § 2708. Each of the
Parties hereto irrevocably and unconditionally confirms and agrees (i) that it
is and shall continue to be subject to the jurisdiction of the courts of the
State of Delaware and of the federal courts sitting in the State of Delaware and
(ii)(A) to the extent that such Party is not otherwise subject to service of
process in the State of Delaware, to appoint and maintain an agent in the State
of Delaware as such Party’s agent for acceptance of legal process and notify the
other Parties hereto of the name and address of such agent and (B) to the
fullest extent permitted by Law, that service of process may also be made on
such Party by prepaid certified mail with a proof of mailing receipt validated
by the U.S. Postal Service constituting evidence of valid service, and that, to
the fullest extent permitted by applicable Law, service made pursuant to (ii)(A)
or (B) above shall have the same legal force and effect as if served upon such
Party personally within the State of

 

69



--------------------------------------------------------------------------------

Delaware. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY (x) CONSENTS SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED IN THE STATE OF DELAWARE,
INCLUDING THE DELAWARE COURT OF CHANCERY IN AND FOR NEW CASTLE CO (THE “DELAWARE
COURTS”) FOR ANY ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (AND AGREE TO
COMMENCE ANY LITIGATION RELATING THERETO EXCEPT IN SUCH COURTS), (y) WAIVES
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH LITIGATION IN THE DELAWARE COURTS,
AGREES NOT TO PLEAD OR CLAIM IN ANY DELAWARE COURT THAT SUCH LITIGATION BROUGHT
THEREIN HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM AND (z) ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OR RELATING
TO THIS AGREEMENT OR TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

(b) Notwithstanding anything to the contrary contained in this Agreement, each
of the Parties hereto: (i) agrees that it will not bring or support any Person
in any action of any kind or description, whether in law or in equity, whether
in contract or in tort or otherwise, against any of the Financing Sources in any
way relating to this Agreement or any of the transactions contemplated by this
Agreement, including, but not limited to, any dispute arising out of or relating
in any way to the Debt Financing or the performance thereof or the financings
contemplated thereby, in any forum other than the federal and New York state
courts located in the Borough of Manhattan within the City of New York,
(ii) agrees that, except as specifically set forth in the Debt Financing, all
claims or causes of action (whether at law, in equity, in contract, in tort or
otherwise) against any of the Financing Sources in any way relating to the Debt
Financing or the performance thereof or the financings contemplated thereby,
shall be exclusively governed by, and construed in accordance with, the internal
laws of the State of New York, without giving effect to principles or rules or
conflict of laws to the extent such principles or rules would require or permit
the application of laws of another jurisdiction and (iii) hereby irrevocably and
unconditionally waives any right such Party may have to a trial by jury in
respect of any litigation (whether in law or in equity, whether in contract or
in tort or otherwise) directly or indirectly arising out of or relating in any
way to the Debt Financing or the performance thereof or the financings
contemplated thereby. The Financing Sources are intended third party
beneficiaries of this Section 10.2(b).

10.3 Entire Agreement; Amendments and Waivers.

(a) Except for the Confidentiality Agreement and the Transaction Documents, this
Agreement and the exhibits and schedules hereto constitute the entire agreement
between and among the Parties hereto pertaining to the subject matter hereof and
thereof and supersede all prior agreements, understandings, representations,
negotiations and discussions, whether oral or written, of the Parties, and there
are no warranties, representations or other agreements between or among the
Parties in connection with the subject matter hereof except as set forth

 

70



--------------------------------------------------------------------------------

specifically herein or contemplated hereby. Except as expressly set forth in
this Agreement (including the representations and warranties set forth in
Articles III and IV), the Parties acknowledge and agree that none of Crestwood,
CEGPS or any other Person has made, and the Parties are not relying upon, any
covenant, representation or warranty, written or oral, statutory, expressed or
implied, as to the Contributed Entities, or as to the accuracy or completeness
of any information regarding any Party or matter furnished or made available to
any other Party. No supplement, modification or waiver of this Agreement shall
be binding unless executed in writing by the Party to be bound thereby. The
failure of a Party to exercise any right or remedy shall not be deemed or
constitute a waiver of such right or remedy in the future. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (regardless of whether similar), nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided.

(b) Without limiting the foregoing, the Parties and their Affiliates formally
acknowledge and agree that (i) each of the Transaction Documents were or will
be, at the time of execution, and will continue to be, executed and delivered in
connection with each of the other Transaction Documents and the transactions
contemplated thereby, (ii) the performance of each of the Transaction Documents
and expected benefits therefrom are a material inducement to the willingness of
the Parties and their Affiliates to enter into and perform the other Transaction
Documents and the transactions described therein, (c) the Parties and their
Affiliates would not have been willing to enter into any of the Transaction
Documents in the absence of the entrance into, performance of and the economic
interdependence of, the Transaction Documents, (d) the execution and delivery of
each of the Transaction Documents and the rights and obligations of the parties
thereto are interrelated and part of an integrated transaction being effected
pursuant to the terms of the Transaction Documents, (e) irrespective of the form
such documents have taken, or otherwise, the transactions contemplated by the
Transaction Documents are necessary elements of one and the same overall and
integrated transaction, (f) the transactions contemplated by the Transaction
Documents are economically interdependent, and (g) it is the intent of the
Parties and their Affiliates that they have executed and delivered the
Transaction Documents with the understanding that the Transaction Documents
constitute one unseverable and single agreement (except that, in interpreting
any of the Transaction Documents, any reference in such Transaction Document to
“this Agreement” or any similar reference shall mean that particular Transaction
Document only); provided, however, that notwithstanding anything to the contrary
contained in this Section 10.3, (i) nothing in this Section 10.3 shall prohibit,
restrict or otherwise limit any assignment of any Transaction Document (or
rights, duties, obligations or liabilities thereunder) in accordance with its
contractual terms or any permitted change in control of a party thereto (to the
extent permitted by such Transaction Document) and (ii) if a Transaction
Document is wholly or partially assigned by a party thereto that is a CEQP
Entity in accordance with its contractual terms and the assignee does not
constitute a CEQP Entity, other than in connection with a transfer of all or
substantially all of the assets with respect to the natural gas transportation
and storage business of CEQP and all of the CEQP Entities, or a change in
control of CEQP (or its successors or assigns) or a change in control of one or
more CEQP Entities which together own such business, then, from and after the
effective date of such assignment, such Transaction Document (to the extent
assigned) shall constitute an independent instrument that is unrelated to any
other Transaction Document and such Transaction Document (to the extent
assigned) and the transactions contemplated thereby shall no longer be, or be
deemed to be, (A) interrelated with any other Transaction Document, (B) part of
an integrated

 

71



--------------------------------------------------------------------------------

transaction effected pursuant to the terms of the Transaction Documents or
(C) economically interdependent with respect to any other Transaction Documents
or any transactions contemplated by any other Transaction Document. For the
avoidance of doubt, the Parties acknowledge that nothing in this Section 10.3
will affect any provision in any Transaction Document with respect to
assignment, change in control, transfer or similar events.

10.4 Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective permitted
successors and assigns. Nothing in this Agreement, express or implied, is
intended to confer upon any Person other than the Parties hereto and their
respective permitted successors and assigns, any rights, benefits or obligations
hereunder. No Party hereto may assign, transfer, dispose of or otherwise
alienate this Agreement or any of its rights, interests or obligations under
this Agreement (whether by operation of Law or otherwise) without the prior
written consent of the other Party. Any attempted assignment, transfer,
disposition or alienation in violation of this Agreement shall be null, void and
ineffective.

10.5 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of applicable Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement are not affected in any manner
materially adverse to any Party hereto. Upon such determination that any term or
other provision is invalid, illegal, or incapable of being enforced, the Parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties hereto as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the fullest extent possible.

10.6 Execution. This Agreement may be executed in two or more counterparts
(including by facsimile or other electronic transmission), each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

10.7 Specific Performance. The Parties agree that irreparable damage would occur
in the event that a Party does not perform any of the provisions of this
Agreement (including the failure to take such actions as are required of such
party hereunder to consummate the transactions set forth in this Agreement) in
accordance with their specific terms or otherwise breaches such provisions. It
is accordingly agreed that each Party will be entitled to an injunction or
injunctions to prevent breaches of this Agreement by any other Party and,
subject to Section 10.2, to enforce specifically the terms and provisions hereof
against such other Party in any court having jurisdiction, this being in
addition to any other remedy to which the parties are entitled at Law or in
equity. Each of the Parties agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief as contemplated
herein on the basis that the other Parties have an adequate remedy at Law or on
any other basis. For the avoidance of doubt, while Crestwood and CEGPS may
pursue both a grant of specific performance in accordance with this Section 10.7
and the payment of any damages under Section 8.3, under no circumstances shall
Crestwood or CEGPS be permitted or entitled to receive both (a) a grant of
specific performance that results in a Closing and (b) damages under
Section 8.3.

 

72



--------------------------------------------------------------------------------

10.8 No Third Party Beneficiaries. No Person other than the Parties will have
any rights, remedies, obligations or benefits under any provision of this
Agreement, other than the rights conferred on (a) the Indemnified Parties
pursuant to Article IX and (b) Crestwood’s Affiliates pursuant to
Section 5.2(a), and the benefits conferred on the Financing Sources pursuant to
Section 10.2(b). Notwithstanding anything to the contrary herein,
Section 10.2(b), this Section 10.8 and Section 10.9 (and any provision of this
Agreement to the extent that a modification, waiver or termination of such
provision would modify the substance of Section 10.2(b), this Section 10.8 or
Section 10.9) may not be modified, waived or terminated in a manner that impacts
or is adverse in any respect to the Financing Sources without the prior written
consent of the Financing Sources.

10.9 Limitation on Liability of Financing Sources. No Crestwood Related Party
shall have any rights or claims against any Financing Source in connection with
this Agreement, the Debt Financing or the transactions contemplated hereby or
thereby, whether at law or equity, in contract, in tort or otherwise; provided
that, notwithstanding the foregoing, nothing in this Section 10.9 shall in any
way limit or modify the rights and obligations of CEGPS under this Agreement or
any Financing Source’s obligations to CEGPS or its Affiliates under the Debt
Financing.

[Remainder of Page Blank; Signature Page Follows]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
by their respective officer hereunto duly authorized, all as of the date first
written above.

 

CRESTWOOD PIPELINE AND STORAGE NORTHEAST LLC By:  

/s/ Robert G. Phillips

Name:   Robert G. Phillips Title:   Chairman, President & Chief Executive
Officer CON EDISON GAS PIPELINE AND STORAGE NORTHEAST, LLC By: Con Edison Gas
Pipeline and Storage, LLC, its sole member By: Con Edison Transmission, Inc.,
its sole member By:  

/s/ Joseph P. Oates

Name:   Joseph P. Oates Title:   President

 

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

Newco LLC Agreement

 

Exhibit A



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

STAGECOACH GAS SERVICES LLC

A Delaware Limited Liability Company

[●], 2016

 

 

The holders of the Membership Interests represented by this Agreement
acknowledge for the benefit of Stagecoach Gas Services LLC that the Membership
Interests may not be sold, offered, resold, pledged or otherwise transferred if
such transfer would (a) violate the then applicable federal or state securities
laws or rules and regulations of the Securities and Exchange Commission, any
state securities commission or any other governmental authority with
jurisdiction over such transfer, (b) terminate the existence or qualification of
Stagecoach Gas Services LLC under the laws of the State of Delaware, (c) cause
Stagecoach Gas Services LLC to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not already so treated or taxed) or (d) violate the
other restrictions on transfer set forth herein.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2   

Section 1.01

  

Definitions

     2   

Section 1.02

  

Construction

     19   

ARTICLE II ORGANIZATION

     20   

Section 2.01

  

Continuation of the Company

     20   

Section 2.02

  

Name

     20   

Section 2.03

  

Registered Office; Registered Agent; Principal Office; Other Offices

     20   

Section 2.04

  

Purposes

     20   

Section 2.05

  

Powers

     21   

Section 2.06

  

Term

     21   

Section 2.07

  

Title to Company Assets

     21   

Section 2.08

  

No State Law Partnership

     21   

ARTICLE III MEMBERSHIP INTERESTS

     21   

Section 3.01

  

Membership Interests; Additional Members

     21   

Section 3.02

  

No Liability of Members

     23   

Section 3.03

  

Withdrawal of Members

     23   

Section 3.04

  

Record Holders

     23   

Section 3.05

  

No Appraisal Rights

     23   

Section 3.06

  

Representations and Warranties

     24   

Section 3.07

  

Access to Information

     25   

Section 3.08

  

Confidential Information

     25   

Section 3.09

  

Security

     27   

Section 3.10

  

Grant of Security Interest

     28   

ARTICLE IV TRANSFERS OF MEMBERSHIP INTERESTS

     28   

Section 4.01

  

Transfers Generally

     28   

Section 4.02

  

Conditions to Transfers

     30   

Section 4.03

  

Effect of Non-Compliance

     32   

ARTICLE V RIGHTS UPON A PROPOSED TRANSFER OR CHANGE IN CONTROL

     32   

Section 5.01

  

Right of First Offer

     32   

 

i



--------------------------------------------------------------------------------

Section 5.02

  

Right of First Refusal

     33   

Section 5.03

  

Change in Control

     35   

ARTICLE VI CAPITAL CONTRIBUTIONS

     36   

Section 6.01

  

Initial Capital Contributions

     36   

Section 6.02

  

Additional Contributions

     36   

Section 6.03

  

Default

     37   

Section 6.04

  

Preemptive Rights

     38   

Section 6.05

  

Loans

     40   

Section 6.06

  

Return of Contributions

     40   

Section 6.07

  

Capital Accounts

     40   

Section 6.08

  

Approved Credit Support

     40   

ARTICLE VII DISTRIBUTIONS AND ALLOCATIONS

     42   

Section 7.01

  

Distributions

     42   

Section 7.02

  

Allocations

     43   

Section 7.03

  

Special Allocations

     43   

Section 7.04

  

Section 704(c)

     45   

Section 7.05

  

Varying Interests

     45   

Section 7.06

  

Withheld Taxes

     46   

Section 7.07

  

Required Payments

     46   

Section 7.08

  

Limitations on Distributions

     47   

Section 7.09

  

Growth Project True-Up Payments

     47   

ARTICLE VIII BOARD OF DIRECTORS

     50   

Section 8.01

  

Management by Board of Directors

     50   

Section 8.02

  

Board Composition

     50   

Section 8.03

  

Board Meetings; Quorum

     51   

Section 8.04

  

Board Voting

     52   

Section 8.05

  

Notice

     57   

Section 8.06

  

Action by Written Consent of Board

     57   

Section 8.07

  

Conference Telephone Meetings

     57   

Section 8.08

  

Minutes

     57   

Section 8.09

  

Management Committee; Other Board Committees

     57   

Section 8.10

  

Operations

     58   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX OFFICERS

     59   

Section 9.01

  

Elected Officers

     59   

Section 9.02

  

Term of Office

     59   

Section 9.07

  

Removal

     59   

Section 9.08

  

Vacancies

     60   

ARTICLE X BUDGET, MANAGEMENT AGREEMENT, NEWCO SERVICE COMPANY

     60   

Section 10.01

  

Budget

     60   

Section 10.02

  

Management Agreement

     60   

Section 10.03

  

Newco Service Company

     61   

ARTICLE XI CERTAIN DUTIES

     62   

Section 11.01

  

Corporate Opportunities

     62   

Section 11.02

  

Duties

     63   

ARTICLE XII EXCULPATION AND INDEMNIFICATION

     65   

Section 12.01

  

Indemnification

     65   

Section 12.02

  

Liability of Indemnitees

     66   

Section 12.03

  

Other Matters Concerning the Directors

     67   

Section 12.04

  

Priority

     67   

Section 12.05

  

Savings Clause

     68   

Section 12.06

  

Survival

     68   

ARTICLE XIII TAXES

     69   

Section 13.01

  

Tax Returns

     69   

Section 13.02

  

Tax Elections

     69   

Section 13.03

  

Tax Matters Member

     70   

Section 13.04

  

Tax Sharing Agreements

     71   

ARTICLE XIV BOOKS, RECORDS, REPORTS, BANK ACCOUNTS, AND BUDGETS

     72   

Section 14.01

  

Maintenance of Books

     72   

Section 14.02

  

Reports

     72   

Section 14.03

  

Bank Accounts

     73   

Section 14.04

  

Emergencies

     73   

ARTICLE XV DISSOLUTION, WINDING-UP, TERMINATION AND CONVERSION

     74   

Section 15.01

  

Dissolution

     74   

Section 15.02

  

Liquidator

     74   

Section 15.03

  

Liquidation

     74   

 

iii



--------------------------------------------------------------------------------

Section 15.04

  

Certificate of Cancellation of Formation

     75   

Section 15.05

  

Return of Contributions

     75   

Section 15.06

  

Waiver of Partition

     75   

Section 15.07

  

Capital Account Restoration

     75   

ARTICLE XVI GENERAL PROVISIONS

     75   

Section 16.01

  

Offset

     75   

Section 16.02

  

Amendment

     75   

Section 16.03

  

Addresses and Notices; Written Communications

     76   

Section 16.04

  

Further Action

     76   

Section 16.05

  

Binding Effect

     76   

Section 16.06

  

Entire Agreement; Integration

     76   

Section 16.07

  

Waivers

     77   

Section 16.08

  

Third-Party Beneficiaries

     78   

Section 16.09

  

Counterparts

     78   

Section 16.10

  

Governing Law, Forum, Jurisdiction; Waiver of Jury Trial

     78   

Section 16.11

  

Invalidity of Provisions

     79   

Section 16.12

  

Creditors

     80   

Section 16.13

  

Member Governance Provisions

     80   

Section 16.14

  

Specific Performance

     80   

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

STAGECOACH GAS SERVICES LLC

A Delaware Limited Liability Company

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of STAGECOACH GAS SERVICES LLC (the “Company”), dated as of             , 2016
(the “Effective Date”), is adopted, executed and agreed to, for good and
valuable consideration, by Crestwood Pipeline and Storage Northeast LLC, a
Delaware limited liability company, and its successors and permitted assigns
(“Crestwood”), and Con Edison Gas Pipeline and Storage Northeast, LLC, a New
York limited liability company, and its successors and permitted assigns
(“CEGPS”). Crestwood and CEGPS are hereinafter collectively referred to as the
“Parties” and each individually as a “Party.”

RECITALS

WHEREAS, the name of the Company is “STAGECOACH GAS SERVICES LLC”;

WHEREAS, the Company was formed as a Delaware limited liability company by the
filing of a Certificate of Formation (as it may be amended or restated from time
to time, the “Certificate of Formation”) on April 14, 2016, with the Secretary
of State of the State of Delaware pursuant to the Delaware Act (as defined
herein);

WHEREAS, on April 14, 2016 Crestwood entered into the Limited Liability Company
Agreement of the Company (the “Prior Agreement”);

WHEREAS, on April 20, 2016, CEGPS and Crestwood entered into that certain
Contribution Agreement (the “Contribution Agreement”) relating to the formation
and capitalization of the Company; and

WHEREAS, the Initial Closing under the Contribution Agreement is occurring
concurrently with the execution and delivery hereof, and the Parties desire to
amend and restate the Prior Agreement in its entirety as set forth herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
contained herein, the Parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Sections referred to below:

“Additional Contribution” means any Expansion Contribution, Ordinary Course
Contribution, or Extraordinary Contribution.

“Additional Contribution Loan” has the meaning given such term in
Section 6.03(a).

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

(a) Credit to such Capital Account any amounts which such Member is obligated to
restore pursuant to any provision of this Agreement or pursuant to Treasury
Regulation Section 1.704-1(b)(2)(ii)(c) or is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(b) Debit to such Capital Account the items described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

“Affected Member” has the meaning given such term in Section 5.03(a).

“Affected Interest” has the meaning given such term in Section 5.03(a).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with, the Person in question; provided, however, that for
purposes of this Agreement, (a) neither Member (nor any of its other Affiliates)
shall be deemed to be an Affiliate of the Company and its Subsidiaries, and
(b) neither Company nor any of its Subsidiaries shall be deemed to be an
Affiliate of either Member (or any of its other Affiliates).

“Affiliate Transaction” has the meaning given such term in Section 8.04(c)(i).

“Aggregate Tax Rate” has the meaning given such term in
Section 4.01(b)(i)(A)(2).

“Agreement” has the meaning given such term in the introductory paragraph, as
the same may be amended from time to time.

 

2



--------------------------------------------------------------------------------

“Allocation Year” means (a) the Company’s taxable year for U.S. federal income
tax purposes, or (b) any portion of the period described in clause (a) for which
the Company is required to allocate Profits, Losses, and other items of Company
income, gain, loss or deduction for U.S. federal income tax purposes.

“Alternate Director” means any person designated by a Member to act in place of
one or more such Member’s designated Directors.

“Annual Budget” means a budget covering the operations of the Company and its
Subsidiaries for a calendar year, setting forth reasonable line item detail
regarding anticipated revenues and expenditures, including: (a) forecasted
revenues; (b) estimated operating expenditures; (c) estimated capital
expenditures; (d) proposed financing plans for such expenditures; and (e) such
other items as the Board may deem appropriate.

“Appraisal Notice” has the meaning given such term in Section 5.03(b).

“Appraised Value” has the meaning given such term in Section 5.03(b).

“Approved Credit Support” means each guarantee, letter of credit, surety,
performance or other bond, cash or other collateral or similar credit support
arrangement issued or posted by or for the account of a Member or any of its
Affiliates to support the operations and obligations of the Company or any of
its Subsidiaries, to the extent such credit support arrangement is (a) set forth
on Exhibit G attached hereto or (b) approved by the Board.

“Available Cash” means, with respect to any Quarter ending prior to a
Dissolution Event:

(a) the sum of all cash and cash equivalents of the Company and its Subsidiaries
on hand on the date of the determination of Available Cash for such Quarter,
less

(b) the amount of any cash reserves that are established by the Board for
(i) the proper conduct of the business of the Company through the following
Quarter (excluding reserves for future capital expenditures, other than
maintenance capital expenditures), as set forth in the then-effective Initial
Budget or Annual Budget, and (ii) Emergency Expenditures for Emergencies which
have occurred.

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which a Dissolution Event occurs and any subsequent Quarter shall equal zero.

“Bankrupt” or “Bankruptcy Event” means with respect to any Person, that (a) such
Person (i) makes a general assignment for the benefit of creditors; (ii) files a
voluntary bankruptcy petition; (iii) becomes the subject of an order for relief
or is declared insolvent in any federal or state bankruptcy or insolvency
proceedings; (iv) files a petition or answer seeking for such Person a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any applicable law; (v) files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against such Person in a proceeding of the type described in
subclauses (i) through (iv) of this clause (a); or (vi) seeks, consents to, or
acquiesces in the appointment of a trustee, receiver, or liquidator of such
Person or of all or any substantial part of such Person’s properties; or
(b) against such Person, a proceeding seeking

 

3



--------------------------------------------------------------------------------

reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any applicable law has been commenced and
120 days have expired without dismissal thereof or with respect to which,
without such Person’s consent or acquiescence, a trustee, receiver, or
liquidator of such Person or of all or any substantial part of such Person’s
properties has been appointed and ninety (90) days have expired without the
appointment’s having been vacated or stayed, or ninety (90) days have expired
after the date of expiration of a stay, if the appointment has not previously
been vacated.

“Baseline Ownership Percentages” means the Ownership Percentages of the Members,
determined prior to giving effect to Section 7.01(c).

“Board” means the board of directors of the Company.

“Budget Act” means Section 1101 of the Bipartisan Budget Act of 2015.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

“Calculation Period” means the period beginning on the Effective Date and ending
on December 31, 2020.

“Call Exercise Notice” has the meaning given such term in Section 10.03(c).

“Capital Account” means the capital account determined and maintained for each
Member in accordance with Sections 6.06, 7.02 and 7.03.

“Capital Call” has the meaning given such term in Section 6.02(d).

“Capital Contribution” means any cash, cash equivalents or the net fair market
value of contributed property that a Member contributes to the Company or that
is contributed or deemed contributed to the Company on behalf of a Member.

“CEGPS” has the meaning given such term in the introductory paragraph.

“CEGPS Growth Project EBITDA” means the sum of the following monthly
calculations for all months during the Calculation Period: Growth Project EBITDA
for the month multiplied by the Ownership Percentage of CEGPS for such month,
after giving effect to any adjustments to Ownership Percentages set forth in
Section 7.01(c).

“CEGPS Indemnified Party” has the meaning given such term in the Contribution
Agreement.

“CEGPS Required Payment” has the meaning given such term in Section 7.07(b).

“CEQP” means Crestwood Equity Partners LP, a Delaware limited partnership.

 

4



--------------------------------------------------------------------------------

“CEQP Entity” means any Affiliate of CEQP (which shall in any event, subject to
the following exception, include Crestwood and its Affiliates), except for the
Company and any of the Contributed Entities.

“Certificate of Formation” has the meaning given such term in the Recitals.

“Certified Public Accountants” means an independent public accounting firm
registered with the Public Company Accounting Oversight Board selected from time
to time by the Board.

“Change in Control” means, with respect to any Member, (a) any event or
occurrence following which the Member Parent of such Member (determined
immediately prior to such event or occurrence) either (or both) no longer
(i) owns, directly or indirectly, at least twenty percent (20%) of the Economic
Interests of such Member or (ii) Controls such Member; provided, that for
purposes of this clause (a) only, a registered initial public offering on Form
S-1 (or any successor form) under the Securities Act following the date an
applicable Member becomes a Member, and any subsequent registered public
offering under the Securities Act, of the Equity Interests of an Intermediate
Member Parent that results in an Intermediate Member Parent of a Member becoming
the Member Parent of such Member shall not constitute a Change in Control of
such Member; or (b) a Foreclosure Transfer. For the avoidance of doubt, a
Transfer or other disposition of Equity Interests in ConEdison, CEQP, or any
other Member Parent, in each case other than pursuant to a Foreclosure Transfer,
shall not constitute a Change in Control of any Member.

“Change in Control Notice” has the meaning given such term in Section 5.03(a).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commercial Affairs Committee” has the meaning given such term in
Section 8.09(a).

“Committee” has the meaning given such term in Section 8.09(a).

“Company” has the meaning given such term in the introductory paragraph.

“Company Support Instruments” has the meaning given such term in
Section 6.08(b).

“Company Minimum Gain” means the amount of “partnership minimum gain” determined
in accordance with the principles of Treasury Regulation Sections 1.704-2(b)(2)
and 1.704-2(d).

“ConEdison” means Consolidated Edison, Inc., a New York corporation.

“Confidential Information” means information and data (including all copies
thereof) that (a) is furnished or submitted by any of the Members, their
Affiliates, the Operator, or the Company or any of its Subsidiaries, whether
oral, written, or electronic, to the Board, the other Members, their Affiliates,
or the Operator in connection with this Agreement, or (b) relates to the
properties, facilities, equipment, agreements, business or affairs of the
Company or any of its Subsidiaries, including in each case (but without
limitation) market evaluations, market proposals, service designs and pricing,
system design, cost estimating, identification of permits,

 

5



--------------------------------------------------------------------------------

strategic plans, legal documents, environmental studies and requirements, public
and governmental relations planning, identification of regulatory issues and
development of related strategies, legal analysis and documentation, financial
planning, and natural gas reserves and deliverability data. Notwithstanding the
foregoing, the term “Confidential Information” shall not include any information
that:

(a) is in the public domain at the time of its disclosure or thereafter, other
than as a result of a disclosure directly or indirectly by a Member or its
Affiliates in contravention of this Agreement;

(b) is made available to a Member or its Affiliates from a source, which, to
such Member’s or its Affiliate’s knowledge, is not prohibited from disclosing
such information to such Member or its Affiliates by a legal, contractual or
fiduciary obligation owed to the Company or any of its Subsidiaries;

(c) as to any Member or its Affiliates, was in the possession of such Member or
its Affiliates (as evidenced by its written records) prior to the time of its
disclosure and not subject to a separate confidentiality restriction or other
legal, contractual or fiduciary obligation; or

(d) has been independently acquired or developed by a Member or its Affiliates
without use of any Confidential Information.

“Continuing Support Obligation” has the meaning given such term in
Section 6.08(c).

“Contributed Entities” means (a) prior to the Second Closing, the Initial
Contributed Entities, and (b) from and after the Second Closing, the Initial
Contributed Entities and Crestwood Pipeline East.

“Contributing Member” has the meaning given such term in Section 6.03(a).

“Contribution Agreement” has the meaning given such term in the Recitals.

“Contribution Date” has the meaning given such term in Section 6.02(d).

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise. Without limiting the
foregoing:

(a) the right to exercise fifty percent (50%) or more of the voting power of the
Voting Securities of a Person shall be deemed to constitute Control of such
Person;

(b) with respect to any Person the Voting Securities of which are publicly
traded, the right to exercise twenty percent (20%) or more of the voting power
of such Voting Securities shall be deemed to constitute Control of such Person
unless (i) the holder of such voting power disclaims, in any filing with the
Securities and Exchange Commission, an intent to influence control of such
Person, or (ii) any other Person (collectively with its Affiliates) that is not
Controlled by the holder of such voting power

 

6



--------------------------------------------------------------------------------

holds the right to exercise a higher percentage of the voting power of such
Voting Securities, unless such other Person disclaims, in any filing with the
Securities and Exchange Commission, an intent to influence control of the
issuer; and

(c) legal or beneficial ownership of fifty percent (50%) or more of the general
partnership interests of a partnership (whether general or limited) shall
constitute Control of such partnership.

“Crestwood” has the meaning given such term in the introductory paragraph.

“Crestwood Midstream” means Crestwood Midstream Operations LLC, a Delaware
limited liability company.

“Crestwood Pipeline East” means Crestwood Pipeline East LLC, a Delaware limited
liability company.

“Crestwood Required Payment” has the meaning given such term in Section 7.07(a).

“Damage Amount” has the meaning given such term in Section 4.01(b)(i)(A).

“Deadlock” has the meaning given such term in Section 8.04(d)(i).

“Deadlock Notice” has the meaning given such term in Section 8.04(d)(i).

“Default Rate” means a rate per annum equal to the Prime Rate as set forth in
the Wall Street Journal from time to time, plus four percent (4%).

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del C.
Section 18-101, et seq., as amended, supplemented or restated from time to time,
and any successor to such statute.

“Delaware Courts” has the meaning given such term in Section 16.10(b).

“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Allocation Year, except (i) if the Gross Asset
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such Allocation Year and such difference is being
eliminated by use of the “remedial allocation method” as defined in Regulations
Section 1.704-3(d), Depreciation for such period shall be the amount of book
basis recovered for such period under the rules prescribed in Regulations
Section 1.704-3(d) and (ii) with respect to any other asset whose Gross Asset
Value differs from its adjusted basis for federal income tax purposes at the
beginning of such Allocation Year, Depreciation shall be an amount that bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Allocation
Year bears to such beginning adjusted tax basis; provided, however, that if the
federal income tax depreciation, amortization, or other cost recovery deduction
for such Allocation Year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Board.

 

7



--------------------------------------------------------------------------------

“Director” or “Directors” has the meaning given such term in Section 8.02(a).

“Dispute Response” has the meaning given such term in Section 8.04(d)(i).

“Disputed Amounts” has the meaning given such term in Section 7.09(d).

“Dissolution Event” means an event of dissolution of the Company pursuant to
Section 15.01.

“Economic Interest” means a Member’s right to share in the profits, losses or
similar items of, and to receive distributions from, the Company, but does not
include any other rights of a Member including, without limitation, the right to
vote, consent or otherwise participate in the management of the Company, the
right to designate Directors or attend (or be counted for purposes of a quorum
at) meetings of the Board (including through its designees) or Members, or,
except as specifically provided in this Agreement or required under the Delaware
Act, any right to information concerning the business and affairs of the
Company.

“Effective Date” has the meaning given such term in the introductory paragraph.

“Emergency” means a sudden and unexpected event that (a) causes, or risks
causing, damage or injury to any Person, property or the environment or material
violation of applicable law in respect of health, safety or the environment and
(b) is of such a nature that (i) responding through normal operation and
maintenance procedures would be insufficient to address the potential harm
caused by such an event and (ii) obtaining the decision of the Board with
respect thereto prior to the time by which a response prudently should be
commenced would be impracticable.

“Emergency Expenditures” means expenditures which are reasonably necessary to be
expended in order to mitigate or remedy an Emergency.

“Encumbrances” means pledges, restrictions on transfer, proxies and voting or
other agreements, liens, claims, charges, mortgages, leases, easements,
covenants, options, rights of first refusal or offer, security interests or
other legal or equitable encumbrances, limitations or restrictions of any nature
whatsoever.

“Equity Interests” means all shares, participations, capital stock, partnership
or limited liability company interests, units, participations or similar equity
interests issued by any Person (including the right to participate in the
management and business and affairs or otherwise control such Person), however
designated.

“Excess Additional Contribution” has the meaning given such term in
Section 6.03(a).

“Excess Distributions” means, with respect to CEGPS, an amount equal to the
product of (a) two (2) times (b) the cumulative distributions received by CEGPS
pursuant to Section 7.01(b) in excess of its Baseline Ownership Percentage of
the aggregate distributions made to the Members pursuant to Section 7.01(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------

“Expansion Contributions” has the meaning given such term in Section 6.02(a).

“Extraordinary Contributions” has the meaning given such term in
Section 6.02(b).

“Fair Market Value” means, with respect to the Affected Interest or any New
Interests to be sold in accordance with Section 6.03(e), the fair market value
that a willing buyer would pay a willing seller for such Affected Interest or
New Interests, as applicable, with neither such buyer nor such seller under any
compulsion to transact, using an appropriate and generally accepted valuation
method.

“FERC” means the United States Federal Energy Regulatory Commission.

“Finalization Date” has the meaning given such term in Section 7.09(e)(i)(A).

“Foreclosure Transfer” means, with respect to any Member, (a) any direct
Transfer of Equity Interests of such Member or the Membership Interests held by
such Member or (b) any event or occurrence that causes the Member Parent
(determined immediately prior to such event or occurrence) of such Member to
cease being the Member Parent of such Member as a result of any direct or
indirect Transfer of Equity Interests, or (c) any direct Transfer of Equity
Interests in such Member’s Member Parent, in each case of the foregoing (a),
(b) or (c), to one or more lenders or other creditors in connection with, or in
lieu of, the foreclosure by any such lender or other creditor of an Encumbrance
on such Equity Interests or any Bankruptcy Event.

“Foreclosure Transferee” has the meaning given such term in Section 4.02(f).

“Foreclosure Transferor” has the meaning given such term in Section 4.02(f).

“Former Member” has the meaning given such term in Section 6.08(b).

“GAAP” means United States generally accepted accounting principles, as amended
from time to time.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of the asset, as determined by the
contributing Member and the Board, in a manner that is consistent with
Section 7701(g) of the Code; provided that the initial Gross Asset Value of the
Initial Contributed Entities and 20% of the membership interest Newco Service
Company shall be equal to the product of (i) two (2) times (ii) the amount of
the Initial CEGPS Contribution, as such amount may be adjusted pursuant to the
Contribution Agreement, and the initial Gross Asset Value of the membership
interests in Crestwood Pipeline East shall be equal to the product of (i) two
(2) times (ii) the amount of the Second CEGPS Contribution, as such amount may
be adjusted pursuant to the Contribution Agreement;

(b) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values, as determined by the Board, in a
manner that is

 

9



--------------------------------------------------------------------------------

consistent with Section 7701(g) of the Code, as of the following times: (i) the
acquisition of additional Membership Interests by any new or existing Member in
exchange for more than a de minimis Capital Contribution or for the provision of
services; (ii) the distribution by the Company to a Member of more than a
de minimis amount of property other than money as consideration for Membership
Interests; and (iii) the liquidation of the Company within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that
adjustments pursuant to clauses (i) and (ii) above shall be made only if the
Board reasonably determines that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Members in the Company;

(c) The Gross Asset Value of any Company asset distributed to any Member shall
be the gross fair market value (taking Section 7701(g) of the Code into account)
of such asset on the date of distribution; and

(d) The Gross Asset Values of any Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) of the Code or Section 743(b) of the Code, but only
to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)
and the definition of Capital Account hereof; provided, however, that Gross
Asset Values shall not be adjusted pursuant to this subparagraph (d) to the
extent the Board determines that an adjustment pursuant to the foregoing
subparagraph (b) of this definition is necessary or appropriate in connection
with a transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
the foregoing subparagraphs (a), (b) or (d), such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.

“Growth Project” means (a) any capital asset expansion or capital asset
enhancement which increases the commercial operating capacity of the Company’s
or its Subsidiaries’ pre-existing operations (measured immediately prior to
completion of such expansion or enhancement), (b) any greenfield project of the
Company or its Subsidiaries, or (c) any Identified Growth Project, in each case,
that (i) is approved by the Board, (ii) has not previously reached the point of
commercial operation as of the Initial Closing, (iii) is made to increase the
long-term operating capacity or asset base of the Company and its Subsidiaries,
(iv) for which the Company or its Subsidiaries initially enter into only
fee-based contracts with customers for terms approved by the Board, and (v) has
an approved budget of $5 million or more. For the avoidance of doubt and
notwithstanding anything in the foregoing to the contrary, in no event shall
operating or maintenance expenditures (including capital expenditures in
connection therewith) or any assets acquired or built with such expenditures be
considered as Growth Projects.

“Growth Project EBITDA” means, for the Calculation Period, and to the extent
solely attributable to Growth Projects:

(a) the Net Income;

 

10



--------------------------------------------------------------------------------

(b) increased (without duplication) by the following items to the extent
deducted in calculating such Net Income:

(i) interest expense; plus

(ii) income taxes; plus

(iii) depreciation expense; plus

(iv) amortization expense; plus

(v) non-cash expenses, charges and losses, including, without limitation,
(A) non-cash compensation charges or expenses, (B) non-cash losses incurred on
hedging agreements, (C) non-cash foreign currency losses and (D) non-cash lease
accretion expenses; plus

(vi) any other extraordinary or non-recurring charges, expenses and losses
(including, without limitation, arising on account of changes in accounting
principles); plus

(vii) any non-recurring cash expenses relating to investments (excluding, for
the avoidance of doubt, the principal amount or purchase price thereof) to the
extent funded by a designated equity contribution from a member of Newco; and

(c) decreased (without duplication) by the following items to the extent
included in calculating Net Income:

(i) non-cash income and gains, including, without limitation, (A) non-cash
compensation gains, (B) non-cash gains incurred on hedging agreements and
(C) non-cash foreign currency gains; plus

(ii) any other extraordinary or non-recurring income and gains (including,
without limitation, arising on account of changes in accounting principles).

“Growth Project EBITDA Dispute Notice” has the meaning given such term in
Section 7.09(c).

“Growth Project EBITDA Incentive Amount” has the meaning given such term in
Section 7.09(e)(ii).

“Growth Project EBITDA Shortfall Amount” has the meaning given such term in
Section 7.09(e)(i).

“Growth Project EBITDA Statement” has the meaning given such term in
Section 7.09(a).

“Growth Project EBITDA Target” means $57,000,000 of Growth Project EBITDA.

“Growth Project EBITDA Threshold” means $171,000,000 of Growth Project EBITDA.

 

11



--------------------------------------------------------------------------------

“Hedge Contract” means any (a) interest, commodity or currency rate or exchange
protection contracts or transactions, (b) hedges, futures, swaps, collars, puts,
calls, floors, caps, options or similar derivative products or instruments or
(c) other contracts or transactions that are intended to benefit from or reduce
or eliminate the risk of fluctuations in interest rates, currencies or the price
of commodities or any derivatives thereof, in each case, in any form (financial
or physical).

“Identified Growth Project” means the potential projects listed on Exhibit F.

“Included Return” has the meaning given such term in Section 13.04.

“Including Member” has the meaning given such term in Section 13.04.

“Indebtedness” means, with respect to any Person, (a) all liabilities and
obligations of such Person for borrowed money, including the face amount of any
letter of credit supporting the repayment of indebtedness for borrowed money
issued for the account of such Person and obligations under letters of credit
and agreements relating to the issuance of letters of credit or acceptance
financing; (b) all obligations of such Person evidenced by bonds, debentures,
notes or other instruments or debt securities, or by warrants or other rights to
acquire any debt instruments or debt securities of such Person (other than
surety, appeal, or performance bonds issued by third parties to the extent that
such bonds do not constitute or result in the incurrence of reimbursement or
indemnity obligations payable by such Person); (c) all obligations of such
Person to pay the deferred and unpaid purchase price of property or services
(other than trade payables or accruals incurred in the ordinary course of
business); (d) all capitalized lease, leveraged lease, or synthetic lease
obligations of such Person; (e) obligations of such Person under any Hedge
Contract; (f) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (e) above; and (g) indebtedness or obligations of others of the
kinds referred to in clauses (a) through (f) secured by any Encumbrance on or in
respect of any property of such Person.

“Indemnitee” means (a) any Member, in its capacity as a member of the Company
(and, in relation to the foregoing, any Affiliate of such Member), (b) any
Person who is or was a director, officer, fiduciary, trustee, manager or
managing member of the Company or any Subsidiary of the Company, or of any
employee benefit plan of the Company or of any of its Subsidiaries, or (c) any
Person the Board designates as an “Indemnitee” for purposes of this Agreement.

“Independent Accountants” has the meaning given such term in Section 7.09(d).

“Initial Budget” has the meaning given such term in Section 10.01.

“Initial CEGPS Contribution” means CEGPS’s cash contribution to the Company upon
the Initial Closing, as such amount may be adjusted pursuant to the Contribution
Agreement.

“Initial Closing” has the meaning given such term in the Contribution Agreement.

 

12



--------------------------------------------------------------------------------

“Initial Contributed Entities” means (a) Stagecoach Pipeline & Storage Company,
LLC, a New York limited liability company, (b) Arlington Storage Company, LLC, a
Delaware limited liability company, (c) Crestwood Gas Marketing LLC, a Delaware
limited liability company, and (d) Crestwood Storage Inc., a Delaware
corporation.

“Initial Crestwood Contribution” means Crestwood’s contribution to the Company
of the Equity Interests in the Initial Contributed Entities and 20% of the
Equity Interests in Newco Service Company upon the Initial Closing, which
contribution will be deemed to have a fair market value equal to the amount of
the Initial CEGPS Contribution, as such amount may be adjusted pursuant to the
Contribution Agreement.

“Initial Operator” means Crestwood Midstream.

“Interested Member” has the meaning given such term in Section 8.04(c)(i).

“Intermediate Member Parent” means, with respect to any Member, any Person that
Controls such Member and is Controlled by such Member’s Member Parent.

“Key Employees” has the meaning given such term in Section 10.03(e).

“Liquidator” has the meaning given such term in Section 15.02.

“Majority Interest” means, at any given time, Membership Interests representing
more than 50% of the Ownership Percentages then outstanding.

“Management Agreement” has the meaning given such term in Section 10.02(a).

“Management Committee” has the meaning given such term in Section 8.09(a).

“Member” means any Person executing this Agreement as of the Effective Date as a
member of the Company or hereafter admitted to the Company as a member as
provided in this Agreement, but such term does not include any Person who has
ceased to be a member of the Company.

“Member Governance Provisions” has the meaning given such term in
Section 16.13(a).

“Member Indemnitee” has the meaning given such term in Section 12.04.

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulation Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” has the meaning of “partner nonrecourse
debt minimum gain” set forth in Treasury Regulation Section 1.704-2(i)(2).

“Member Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(i), are attributable to a Member Nonrecourse Debt.

 

13



--------------------------------------------------------------------------------

“Member Parent” means (a) in the case of Crestwood, CEQP, unless and until CEQP
either (or both) no longer (i) owns, directly or indirectly, at least twenty
percent (20%) of the Economic Interests of Crestwood or (ii) Controls Crestwood;
(b) in the case of CEGPS, ConEdison, unless and until ConEdison either (or both)
no longer (i) owns, directly or indirectly, at least twenty percent (20%) of the
Economic Interests of CEGPS or (ii) Controls CEGPS; and (c) in the case of any
Member (including Crestwood, but only if CEQP is no longer Crestwood’s Member
Parent, and including CEGPS, but only if ConEdison is no longer CEGPS’s Member
Parent), the Person that (i) owns, directly or indirectly, at least twenty
percent (20%) of the Economic Interests of such Member, (ii) Controls such
Member, and (iii) is not Controlled by any other Person that also owns, directly
or indirectly, at least twenty percent (20%) of the Economic Interests of such
Person. For the avoidance of doubt if no Person satisfies (a), (b) or (c) of
this definition, with respect to ownership and Control of a Member, such Member
shall be its own Member Parent.

“Membership Interest” means the ownership interest of a Member in the Company,
and includes any and all benefits to which such Member is entitled as provided
in this Agreement, together with all obligations of such Member to comply with
the terms and provisions of this Agreement.

“Midstream Activities” means the gathering, compression, transportation,
storage, or transmission of natural gas, including constructing, owning,
maintaining, and operating gathering systems, pipelines, storage facilities and
other assets related thereto.

“Net Income” means, for any period, the net income (or loss) attributable to the
Growth Projects on a consolidated basis determined in conformity with GAAP.

“Net Present Value” means, as of the date of determination, an amount
calculated, taking into account the timing of any payments and the applicable
discount rate set forth in the applicable provision of this Agreement, using the
“XNPV” function in Microsoft Office Excel version 10 or the same function in any
subsequent version of Microsoft Office Excel.

“New Interests” means any (a) Membership Interests issued or to be issued by the
Company after the Effective Date or (b) any other Equity Interests issued or to
be issued by the Company or any of its Subsidiaries after the Effective Date;
provided, that the term “New Interests” shall not include any such Membership
Interests issued or to be issued (v) in connection with any merger,
consolidation, acquisition or any similar transaction or any reorganization or
recapitalization in each case when Membership Interests are issued for or in
respect of previously outstanding Membership Interests, (w) to the selling
Persons in connection with the acquisition by the Company of a Person; provided,
that such Membership Interests or other Equity Interests are issued as
consideration for such acquisition (including issuances to management or
employees of such Person in connection with such acquisition), (x) in any public
offering, (y) as compensation to employees, officers or consultants of the
Company or any Subsidiary of the Company, (z) in connection with the exercise of
any options, rights, or warrants to acquire Membership Interests, or any
appreciation rights relating to Membership Interests; provided that any such
transaction described in the foregoing clauses (v) through (z) is approved in
accordance with this Agreement.

 

14



--------------------------------------------------------------------------------

“New Interests Notice” has the meaning set forth in Section 6.04(b).

“Newco Employees” means employees of Newco Service Company.

“Newco Service Company” means Stagecoach Operating Services LLC, a Delaware
limited liability company.

“Newco Service Company LLC Agreement” has the meaning given such term in
Section 10.03(a).

“Non-Contributing Member” has the meaning given such term in Section 6.03(a).

“Non-Subscribing Member” has the meaning given such term in Section 6.04(d).

“Non-Terminating Member” has the meaning given such term in Section 4.01(b)(i).

“Nonincluding Member” has the meaning given such term in Section 13.04.

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.7521(a)(2).

“Operating Committee” has the meaning given such term in Section 8.09(a).

“Operator” means the Initial Operator or a replacement Operator that is approved
under the terms hereof.

“Ordinary Course Contributions” has the meaning given such term in
Section 6.02(a).

“Ownership Percentage” shall mean, with respect to a Member, the percentage set
forth on Exhibit A hereto, as such percentage is adjusted from time to time as
required or permitted by the provisions of this Agreement.

“Permitted Transfer” means:

(a) With respect to any Member, a direct or indirect Transfer by such Member of
all of its Membership Interest to its Member Parent or to a Subsidiary of its
Member Parent; provided that the foregoing shall not limit any provisions hereof
relating to a Change in Control of a Member;

(b) any direct or indirect Transfer consented to by all of the Members,
including any written waiver of any transfer restrictions which would otherwise
be applicable thereto, which consent may be granted or withheld in the sole
discretion of each Member; or

 

15



--------------------------------------------------------------------------------

(c) with respect to any Member, any Foreclosure Transfer; provided that the
foregoing shall not limit the other Members’ right to elect to exercise their
rights under Section 5.03 upon a Foreclosure Transfer.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Preemptive Rights” has the meaning given such term in Section 6.04(a).

“Price Determination Notice” has the meaning given such term in Section 5.03(a).

“Prior Agreement” has the meaning given such term in the Recitals.

“Profits” and “Losses” means, for each fiscal year or other period, an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;

(b) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code, and not otherwise taken into account in computing Profits or Losses
pursuant to this definition shall be subtracted from such taxable income or
loss;

(c) In the event the Gross Asset Value of any Company asset is adjusted pursuant
to subparagraph (b) or (d) of the definition of Gross Asset Value hereof, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;

(d) Gain or loss resulting from any disposition of property (other than money)
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such fiscal year or other period, computed
in accordance with the definition of Depreciation hereof; and

(f) Notwithstanding any other provision of this definition of “Profits” and
“Losses,” any items which are specially allocated pursuant to Section 7.03 shall
not be taken into account in computing Profits or Losses.

“Proposed Transferee” has the meaning given such term in Section 5.02(b).

 

16



--------------------------------------------------------------------------------

“Proposing Member” has the meaning given such term in Section 4.01(b)(ii).

“Purchase Notice” has the meaning given such term in Section 5.03(c).

“Purchase Price” has the meaning given such term in Section 5.03(a).

“Put Exercise Notice” has the meaning given such term in Section 10.03(d).

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Company, or, with respect to the first fiscal quarter of the Company after the
Effective Date, the portion of such fiscal quarter commencing after the
Effective Date.

“Quorum Failure Meeting” has the meaning give such term in Section 8.03(b).

“Remaining New Interests” has the meaning given such term in Section 6.04(d).

“Representative” means, with respect to any Member, any Director or Alternate
Director designated by such Member in accordance with the terms hereof.

“Required Accounting Practices” means the accounting rules and regulations, if
any, at the time prescribed by the governmental authorities under the
jurisdiction of which the Company is at the time operating and, to the extent of
matters are not covered by such rules and regulations, GAAP.

“Required Allocations” has the meaning given such term in Section 7.03(j).

“Resolution Period” has the meaning given such term in Section 7.09(c).

“Review Period” has the meaning given such term in Section 7.09(b).

“ROFO Acceptance Notice” has the meaning given such term in Section 5.01(c).

“ROFO Interest” has the meaning given such term in Section 5.01(b).

“ROFO Notice” has the meaning given such term in Section 5.01(b).

“ROFO Offer Notice” has the meaning given such term in Section 5.01(c).

“ROFO Price” has the meaning given such term in Section 5.01(c).

“ROFO Seller” has the meaning given such term in Section 5.01(b).

“ROFR Acceptance Notice” has the meaning given such term in Section 5.02(d).

“ROFR Interest” has the meaning given such term in Section 5.02(b).

“ROFR Notice” has the meaning given such term in Section 5.02(b).

“ROFR Offer” has the meaning given such term in Section 5.02(c).

 

17



--------------------------------------------------------------------------------

“ROFR Price” has the meaning given such term in Section 5.02(b).

“ROFR Seller” has the meaning given such term in Section 5.02(b).

“SEC” means the Securities and Exchange Commission.

“Second CEGPS Contribution” means CEGPS’s contribution to the Company upon the
Second Closing under the Contribution Agreement, as such amount may be adjusted
pursuant to the Contribution Agreement.

“Second Closing” has the meaning given such term in the Contribution Agreement.

“Second Crestwood Contribution” means Crestwood’s contribution to the Company of
the Equity Interests in Crestwood Pipeline East, which contribution will be
deemed to have a fair market value equal to the amount of the Second CEGPS
Contribution, as such amount may be adjusted pursuant to the Contribution
Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Standalone Return” has the meaning given such term in Section 13.04.

“Subscribing Member” has the meaning given such term in Section 6.04(d).

“Subsidiary” means, with respect to any Person, any other Person that is
Controlled by such first Person, directly or indirectly through one or more
other Subsidiaries.

“Tax Matters Member” has the meaning given such term in Section 13.03(a).

“Tax Termination” has the meaning given such term in Section 4.01(b).

“Tax Termination Amount” has the meaning given such term in Section 4.01(b)(i).

“Tax Termination Calculation” has the meaning given such term in
Section 4.01(b)(ii).

“Third Anniversary End of the Initial Closing” has the meaning given such term
in Section 7.01(c)(iii).

“Transaction Documents” means this Agreement, the Contribution Agreement, the
Management Agreement, and each other contract, document, certificate or
instrument executed and delivered by the Parties or their respective Affiliates
in connection with the consummation of the transactions contemplated hereby or
therewith.

“Transfer” means, with respect to any asset (including a Membership Interest or
any portion thereof), any transfer, sale, assignment, conveyance, gift,
Encumbrance (other than pursuant to Section 3.10), hypothecation, exchange or
any other disposition by law or otherwise; provided, however, that (a) without
limiting any Change in Control provisions hereof, a Transfer or Encumbrance of
any Equity Interest in any Member or in any Affiliate thereof shall not
constitute a Transfer of the Membership Interest of such Member, and (b) the
granting to a lender that is a financial institution of an Encumbrance on a
Membership Interest or any portion thereof shall not constitute a Transfer.

 

18



--------------------------------------------------------------------------------

“Transferee” means a Person who has received Equity Interests by means of a
direct or, if applicable, indirect Transfer, or by means of a Foreclosure
Transfer; provided, that a Person who receives such Equity Interests through a
Foreclosure Transfer shall be considered a Transferee only to the extent
provided in Section 4.02(f).

“Treasury Regulations” means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Treasury Regulations.

“UCC” has the meaning given such term in Section 3.09.

“Unfunded Additional Contribution” has the meaning given such term in
Section 6.03(a).

“Voting Securities” of a Person shall mean securities of any class of such
Person entitling the holders thereof (without regard to the occurrence of any
contingency) to vote in the election of, or to appoint, members of the board of
directors or other similar governing body of the Person; provided, that if such
Person is a partnership, Voting Securities of such Person shall be the general
partner interests in such Person.

Section 1.02 Construction.

(a) Unless the context requires otherwise: (i) any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa; (ii) references to Articles and Sections refer to Articles and
Sections of this Agreement; (iii) the terms “include,” “includes,” “including”
or words of like import shall be deemed to be followed by the words “without
limitation”; (iv) the terms “hereof,” “herein” or “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement,
(v) the word “or” shall be disjunctive but not exclusive, and (vi) the phrases
“directly or indirectly” or “direct or indirect”, when used in the context of
ownership, holdings, Control, Transfer or the taking of any action, includes
ownership, holdings, Control, Transfer or the taking of such action, as
applicable, through a chain of direct or indirect ownership of Equity Interests
or Control of one or more Persons. The table of contents and headings contained
in this Agreement are for reference purposes only, and shall not affect in any
way the meaning or interpretation of this Agreement. The Board has the power to
construe and interpret this Agreement and to act upon any such construction or
interpretation. Any construction or interpretation of this Agreement by the
Board and any action taken pursuant thereto and any determination made by the
Board in good faith shall, in each case, be conclusive and binding on all
Parties and all other Persons for all purposes.

(b) The Parties hereto have participated jointly in the negotiation and drafting
of this Agreement. No provision of this Agreement will be interpreted in favor
of, or against, any of the Parties to this Agreement by reason of the extent to
which any such Party or its counsel participated in the drafting thereof or by
reason of the extent to which any such provision

 

19



--------------------------------------------------------------------------------

is inconsistent with any prior draft of this Agreement, and no rule of strict
construction will be applied against any Party hereto. This Agreement will not
be interpreted or construed to require any Person to take any action, or fail to
take any action, if to do so would violate any applicable law.

ARTICLE II

ORGANIZATION

Section 2.01 Continuation of the Company.

Crestwood formed the Company as a Delaware limited liability company by the
filing of the Certificate of Formation in the office of the Secretary of State
of the State of Delaware pursuant to the provisions of the Delaware Act. The
Members desire to continue the Company for the purposes and upon the terms and
conditions set forth herein. This Agreement amends and restates in its entirety
and supersedes the Prior Agreement, which shall have no further force and
effect. This Agreement shall become effective on the Effective Date, and, as of
such date, CEGPS is admitted to the Company as a Member and, together with
Crestwood, constitute the Company’s sole Members. The rights, duties,
liabilities and obligations of each Member in its capacity as such shall be as
set forth in this Agreement. All Membership Interests shall constitute personal
property of the owner thereof for all purposes.

Section 2.02 Name.

The name of the Company shall be “STAGECOACH GAS SERVICES LLC.” The Company’s
business may be conducted under any other name or names as determined by the
Board. The words “limited liability company,” “LLC,” or similar words or letters
shall be included in the Company’s name where necessary for the purpose of
complying with the laws of any jurisdiction that so requires. The Board may
change the name of the Company at any time and from time to time.

Section 2.03 Registered Office; Registered Agent; Principal Office; Other
Offices.

Unless and until changed by the Board, the registered office of the Company in
the State of Delaware shall be located at 1209 Orange Street, Wilmington, New
Castle County, Delaware 19801, and the registered agent for service of process
on the Company in the State of Delaware at such registered office shall be The
Corporation Trust Company. The principal office of the Company shall be located
at such place as the Board may from time to time designate by notice to the
Members. The Company may maintain offices at such other place or places within
or outside the State of Delaware as the Board determines to be necessary or
appropriate.

Section 2.04 Purposes.

The purposes of the Company are (a) to engage in Midstream Activities, including
without limitation, to own and operate the natural gas storage and
transportation operations of the Contributed Entities and (b) to engage in any
lawful business or activity for which limited liability companies may be formed
under the Delaware Act.

 

20



--------------------------------------------------------------------------------

Section 2.05 Powers.

The Company shall be empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described in Section 2.04 and
for the protection and benefit of the Company.

Section 2.06 Term.

The term of the Company commenced upon the filing of the Certificate of
Formation in accordance with the Delaware Act and shall continue in existence
until the dissolution of the Company in accordance with the provisions of
Article XV. The existence of the Company as a separate legal entity shall
continue until the cancellation of the Certificate of Formation as provided in
the Delaware Act.

Section 2.07 Title to Company Assets.

Title to the Company’s assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Company as an entity
and no Member, individually or collectively, shall have any ownership interest
in such Company assets or any portion thereof. Each Member irrevocably waives
any right it may have to maintain any action for partition of the property of
the Company.

Section 2.08 No State Law Partnership.

Except to the extent provided in the next sentence, the Members intend that the
Company shall not be a partnership (including, without limitation, a limited
partnership) or joint venture, and that no Member or officer of the Company
shall be a partner or joint venturer of any other Member or officer of the
Company, for any purposes, and this Agreement shall not be construed to the
contrary. Notwithstanding the foregoing, the Members intend the Company to be
taxed as a partnership under the Code, and under applicable state and local tax
laws. Except to the extent otherwise provided herein, each Member and the
Company shall file all tax returns and shall otherwise take all tax and
financial reporting positions in a manner consistent with such treatment unless
otherwise required by law.

ARTICLE III

MEMBERSHIP INTERESTS

Section 3.01 Membership Interests; Additional Members.

(a) The Members own Membership Interests in the Company. In exchange for each
Member’s Capital Contribution to the Company referred to in Section 6.01, the
Company shall issue to each Member the Membership Interest with the Ownership
Percentage set forth opposite such Member’s name on Exhibit A. All membership
interests in the Company shall be certificated in the form attached hereto as
Exhibit E or such other form as the Board may elect. Each certificate evidencing
Membership Interests in the Company shall bear the following legend: “This
Certificate evidences a Membership Interest in the Company and shall be a
security governed by Article 8 of the Uniform Commercial Code as in effect in
the State of

 

21



--------------------------------------------------------------------------------

Delaware and, to the extent permitted by applicable law, each other applicable
jurisdiction.” Such certificates, if any, may set forth designations with regard
to class of interest, capital contribution, voting rights, and any other matter
that the Board deems appropriate. No amendment to this provision shall be
effective until all outstanding Membership Interest certificates have been
surrendered to the Company for cancellation.

(b) The Board shall direct a new certificate or certificates to be issued in
place of any certificate or certificates theretofore issued by the Company
alleged to have been lost, stolen or destroyed, upon the making of an affidavit
of that fact by the party claiming the certificate of Membership Interests to be
lost, stolen or destroyed; provided that, as a condition precedent to the
issuance thereof, the owner of such lost, stolen or destroyed certificate or
certificates, or his legal representative, shall give the Company an indemnity
against any claim that may be made against the Company with respect to the
certificate alleged to have been lost, stolen or destroyed.

(c) A Membership Interest shall represent a Member’s (i) interest in items of
income, gain, loss and deduction of the Company and a right to receive
distributions of the Company’s assets in accordance with the provisions of this
Agreement and (ii) right to vote on Company matters in accordance with the
provisions of the Agreement and designate Representatives.

(d) The Company may issue additional Membership Interests and options, rights,
warrants and appreciation rights relating to the Membership Interests for any
Company purpose at any time and from time to time to such Persons for such
consideration and on such terms and conditions as the Board shall determine in
accordance with Section 8.04.

(e) Each additional Membership Interest authorized to be issued by the Company
pursuant to Section 3.01(c) may be issued in one or more classes, or one or more
series of any such classes, with such designations, preferences, rights, powers
and duties (which may be senior to existing classes and series of Membership
Interests), as shall be fixed by the Board in accordance with Section 8.04,
including (i) the right to share in Company profits and losses or items thereof;
(ii) the right to share in Company distributions; (iii) the rights upon
dissolution and liquidation of the Company; (iv) whether, and the terms and
conditions upon which, the Company may, or shall be required to, redeem the
Membership Interest (including sinking fund provisions); (v) whether such
Membership Interest is issued with the privilege of conversion or exchange and,
if so, the terms and conditions of such conversion or exchange; (vi) the terms
and conditions upon which each Membership Interest will be issued, evidenced by
certificates and assigned or transferred; and (vii) the right, if any, of each
such Membership Interest to vote on Company matters, including matters relating
to the relative rights, preferences and privileges of such Membership Interest.

(f) The Board shall take all actions that it determines to be necessary or
appropriate in connection with (i) each issuance of Membership Interests and
options, rights, warrants and appreciation rights relating to Membership
Interests pursuant to this Section 3.01, (ii) reflecting the admission of such
additional Members in the books and records of the Company as the record holder
of such Membership Interest and (iii) all additional issuances of Membership
Interests, in each case including amending this Agreement and Exhibit A hereof
as

 

22



--------------------------------------------------------------------------------

necessary to reflect any such issuance. The Board, acting pursuant to
Section 8.04, shall determine the relative rights, powers and duties of the
holders of the Membership Interests being so issued. The Board shall do all
things necessary to comply with the Delaware Act and is authorized and directed
to do all things that it determines to be necessary or appropriate in connection
with any future issuance of Membership Interests pursuant to the terms of this
Agreement, including compliance with any statute, rule, regulation or guideline
of any governmental agency.

Section 3.02 No Liability of Members.

Except as required by applicable law or the following sentence, the Members or
any Representatives thereof, in their capacity as such, shall not be personally
liable (whether to the Company, to any of the other Members, to the creditors of
the Company or to any other third Person) for the debts, obligations or
liabilities of the Company. The Members, in their capacity as such, shall be
liable hereunder only to the Company and the other Members and then only for the
express representations, warranties, covenants and agreements of such Member
provided herein. In no case shall the Company or any of its Subsidiaries enter
into any contract or agreement that purports to impose any obligations,
liabilities or restrictions on any Member or any Affiliate thereof, without the
prior, express and written consent or agreement of the Member or of such
Affiliate.

Section 3.03 Withdrawal of Members.

No Member shall have any right to withdraw from the Company; provided, however,
that when a Transferee of a direct Transfer of Membership Interests becomes
registered on the books and records of the Company as the Member with respect to
the Membership Interest so transferred, the Transferring Member shall cease to
be a Member with respect to the Membership Interest so Transferred.

Section 3.04 Record Holders.

The Company shall be entitled to recognize the Person in whose name any
Membership Interest is registered on the books and records of the Company as the
Member with respect to any Membership Interest and, accordingly, shall not be
bound to recognize any equitable or other claim to, or interest in, such
Membership Interest on the part of any other Person, regardless of whether the
Company shall have actual or other notice thereof, except as otherwise provided
by law or any applicable rule, regulation or guideline of any governmental
agency.

Section 3.05 No Appraisal Rights.

No Member shall be entitled to any valuation, appraisal or similar rights with
respect to such Member’s Membership Interest, whether individually or as part of
any class or group of Members, in the event of a merger, consolidation, sale of
the Company or other transaction involving the Company or its securities unless
such rights are expressly provided by the agreement of merger, agreement of
consolidation or other document effectuating such transaction.

 

23



--------------------------------------------------------------------------------

Section 3.06 Representations and Warranties.

Each Member hereby represents and warrants to the Company and each other Member
that:

(a) Power and Authority. Such Member has all requisite power and authority to
enter into this Agreement and to carry out its obligations hereunder. The
execution, delivery and performance by such Member of this Agreement have been
duly authorized by all requisite action on the part of such Member, and no other
action or proceeding on the part of such Member or any Affiliate thereof is
necessary to consummate the transactions contemplated by this Agreement.

(b) No Conflicts. Neither the execution and delivery by such Member of this
Agreement, nor the performance by such Member under this Agreement will
(i) violate, conflict with or result in a breach of any provision of the
governing documents of such Member; (ii) require any consent or approval of any
counterparty to, or violate or result in any breach of or constitute a default
(or an event that, with notice or lapse of time or both, would become a default)
under, or give to others any right of termination, cancellation, amendment or
acceleration of any obligation or the loss of any benefit under, any material
agreement or arrangement to which it is a party or by which it is, or its assets
are, bound; (iii) result in the creation of an Encumbrance (other than pursuant
to Section 3.10) upon or require the sale or give any Person the right to
acquire any of the assets of such Member; or (iv) violate or conflict with any
law applicable to such Member.

(c) Investment Intent. Such Member is acquiring its Membership Interest for
investment for its own account and not with a view to, or for sale in connection
with, any distribution thereof. Such Member (either alone or together with its
advisors) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Membership Interests and is capable of bearing the economic risks of such
investment. Such Member is aware that the Membership Interests have not been
registered, and will not be registered, under the Securities Act or under any
state or foreign securities laws.

(d) No Registration Rights. Such Member is aware that only the Company can take
action to register the Membership Interests in the Company under the Securities
Act, and that the Company is under no such obligation and does not propose or
intend to do so.

(e) Transfer Restrictions. Such Member is aware that this Agreement provides
restrictions on the ability of a Member to directly or indirectly Transfer its
Membership Interest, and such Member will not seek to effect any direct or
indirect Transfer of its Membership Interest or any portion thereof other than
in accordance with such restrictions.

(f) Qualified Investor. Such Member and its Affiliates, taken as a whole, are
able to bear the economic risk of the Member’s investment in the Membership
Interests and have sufficient net worth to sustain a loss of the Member’s entire
investment in the Company without economic hardship if such loss should occur.

 

24



--------------------------------------------------------------------------------

(g) Access to Information. Such Member has had an opportunity to ask questions
and discuss the Company’s business, management and financial affairs with the
Company, and such questions were answered to its satisfaction. Such Member
acknowledges that it is familiar with all aspects of the Company’s business.

Section 3.07 Access to Information.

Each Member shall be entitled to receive any information that it may request
concerning the Company and its Subsidiaries; provided, this Section 3.07 shall
not obligate the Company to create any information that does not already exist
at the time of such request (other than to convert existing information from one
medium to another, such as providing a printout of information that is stored in
a computer database), except as otherwise provided in Section 14.02. Each Member
shall also have the right, upon reasonable notice, and at all reasonable times
during usual business hours, to inspect the properties of the Company and its
Subsidiaries (subject to the Company’s, any of its Subsidiary’s, or the
Operator’s reasonable rules governing health, safety, and security), and to
audit, examine and make copies of the books of account and other records of the
Company and its Subsidiaries. Such right may be exercised through any agent or
employee of such Member designated in writing by it or by an independent public
accountant, engineer, attorney, or other consultant so designated. The Member
making the request shall bear all costs and expenses (including the Company’s,
its Subsidiaries, and any other Member’s costs and expenses) incurred in any
inspection, examination or audit made on such Member’s behalf. The Members agree
to reasonably cooperate, and to cause their respective independent public
accountants, engineers, attorneys and other consultants to reasonably cooperate,
in connection with any such request. Confidential Information obtained pursuant
to this Section 3.07 shall be subject to the provisions of Section 3.08.

Section 3.08 Confidential Information.

(a) Except as permitted by Section 3.08(b), each Member shall (i) keep
confidential all Confidential Information and shall not disclose any
Confidential Information to any Person, including any of its Affiliates, and
(ii) use the Confidential Information only in connection with Company matters or
the internal affairs of such Member.

(b) Notwithstanding Section 3.08(a), but subject to the other provisions of this
Section 3.08, a Member, its Representatives, its Affiliates, and its and their
directors, officers, employees, agents and advisors may make the following
disclosures and uses of Confidential Information:

(i) disclosures to another Member, its Representatives, the Operator or any of
their directors, officers, employees, agents and advisors, in connection with
the business and affairs of the Company or any of its Subsidiaries;

(ii) disclosures in connection with any financing for the Company or any of its
Subsidiaries approved by the Board;

(iii) disclosures to an Affiliate of such Member, and such Affiliate’s
directors, officers, employees, agents and advisors, if such Affiliate,
directors, officers, employees, agents and advisors are informed of the
confidential nature of the Confidential Information and instructed to comply
with Section 3.08(a) hereof with respect to such Confidential Information;

 

25



--------------------------------------------------------------------------------

(iv) disclosures to a Person (other than such Persons addressed in (iii) above),
if such Person has been retained by the Company, any of its Subsidiaries, or the
Operator to provide services to or for the Company or any of its Subsidiaries
and is subject to a confidentiality obligation with the Company, any of its
Subsidiaries, or the Operator, as applicable, obligating such Person to keep
such Confidential Information confidential;

(v) disclosures to (i) a bona-fide potential purchaser of such Member’s
Membership Interest, or (ii) any lender or potential lender to such Member or
its Affiliates, in each case, if such potential purchaser or lender is subject
to a confidentiality agreement with the disclosing Member obligating such
potential purchaser or lender to keep such Confidential Information confidential
and to use such information only in connection with its consideration,
negotiation and execution of such potential acquisition or financing;

(vi) disclosures required, with respect to a Member or an Affiliate of a Member,
pursuant to (i) the Securities Act, and the rules and regulations promulgated
thereunder, (ii) the Exchange Act, and the rules and regulations promulgated
thereunder, (iii) any state securities laws, (iv) any national securities
exchange or automated quotation system, or (v) pursuant to a routine audit or
examination by any regulator or self-regulatory organization that does not
specifically target the Company or any of its Subsidiaries;

(vii) disclosures that a Member is, in the reasonable judgment of such Member’s
counsel, legally compelled to make by deposition, interrogatory, request for
documents, subpoena, civil investigative demand, order of a court of competent
jurisdiction, or similar process, or otherwise by applicable law; provided that,
prior to any such disclosure, such Member shall, to the extent legally
permissible:

(A) provide the Company with prompt notice of such requirements so that one or
more of the Members may seek a protective order or other appropriate remedy or
waive compliance with the terms of this Section 3.08(b)(vii);

(B) consult with Company on the advisability of taking steps to resist or narrow
such disclosure; and

(C) cooperate with the Company and with the other Members in any attempt one or
more of them may make to obtain a protective order or other appropriate remedy
or assurance that confidential treatment will be afforded the Confidential
Information; and in the event such protective order or other remedy is not
obtained, or the other Members waive compliance with the provisions hereof, such
Member agrees (1) to furnish only that portion of the Confidential Information
that, in the advice of such Member’s counsel, such Member is legally required to
disclose, and (2) to exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded such Confidential Information; and

(viii) disclosures otherwise consented to in writing by each Member.

 

26



--------------------------------------------------------------------------------

(c) Each Member shall take such precautionary measures as may be reasonably
required to ensure (and such Member shall be responsible for) compliance with
this Section 3.08 by any of its Representatives, any of its Affiliates, its and
their directors, officers, employees and agents, and any other Persons to which
it may disclose Confidential Information in accordance with this Section 3.08.

(d) At the request of the Company, a Transferring Member who has ceased to be a
Member shall promptly destroy (and provide written confirmation of destruction
to the Company signed by an authorized representative of the former Member
supervising such destruction), or, at the former Member’s option, return to the
Company, all Confidential Information in its possession. Notwithstanding the
immediately-preceding sentence, but subject to the other provisions of this
Section 3.08, a former Member may retain, but not disclose to any other Person,
Confidential Information for the limited purposes of (i) explaining such former
Member’s corporate decisions with respect to the Company, (ii) preparing such
former Member’s financial statements and tax returns (and defending audits,
investigations and proceedings relating thereto) or (iii) complying with
applicable law, regulation, professional standards or document retention
policies; provided, the former Member must keep such retained Confidential
Information confidential in accordance with the terms of this Section 3.08. The
parties hereto understand and agree that the former Member’s computer systems
may automatically back up Confidential Information, and to the extent that such
computer back-up procedures create copies of the Confidential Information, the
former Member may retain such copies in its archival or back-up computer storage
for the period it normally archives backed-up computer records. All Confidential
Information retained pursuant to this Section 3.08 shall remain subject to the
provisions of this Agreement until the same are destroyed, and shall not be
accessed by the former Member during such period of retention other than as
permitted under this Section 3.08.

(e) The Members agree that no adequate remedy at law exists for a breach or
threatened breach of any of the provisions of this Section 3.08, the
continuation of which unremedied will cause the Company and the other Members to
suffer irreparable harm. Accordingly, the Members agree that the Company and the
other Members shall be entitled, in addition to other remedies that may be
available to them at law or in equity, to seek injunctive relief from any breach
or threatened breach of any of the provisions of this Section 3.08 and to
specific performance of their rights hereunder.

(f) The obligations of the Members under this Section 3.08 (including the
obligations of any former Member) shall terminate on the second anniversary of
the end of the term of the Company.

Section 3.09 Security.

For purposes of providing for Transfer of, perfecting an Encumbrance in, and
other relevant matters related to, a Membership Interest, the Membership
Interests will be deemed to be a “security” within the meaning of, and shall be
governed by, (a) Articles 8 and 9 of the Uniform Commercial Code (including
Section 8-102(a)(15) thereof) as in effect from time to time in the State of
Delaware, and (b) Article 8 of the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to Article 8

 

27



--------------------------------------------------------------------------------

thereof as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995. Notwithstanding any provision of this Agreement to the
contrary, to the extent that any provision of this Agreement is inconsistent
with any non-waivable provision of Article 8 of the Uniform Commercial Code as
in effect in the State of Delaware (6 Del. C. § 8-101, et seq.) (the “UCC”),
such provision of Article 8 of the UCC shall control.

Section 3.10 Grant of Security Interest

(a) To secure the Crestwood Required Payment, Crestwood grants, as of the date
hereof, to CEGPS a present and continuing first priority Encumbrance in its
Membership Interest and all proceeds, rights and revenues thereof, under the UCC
of the State of Delaware. CEGPS shall be entitled to all the rights and remedies
of a secured party under the UCC of the State of Delaware with respect to the
security interest granted in this Section 3.10(a). Crestwood authorizes CEGPS to
file, and shall cooperate with, all financing statements and other instruments
that CEGPS may request to effectuate and carry out the preceding provisions of
this Section 3.10(a) and ensure that a perfected, first priority Encumbrance is
in effect as of the date hereof. Crestwood shall indemnify, defend and hold
harmless CEGPS from any liens, claims and encumbrances created or permitted by
Crestwood in respect of Crestwood’s Membership Interest.

(b) To secure the CEGPS Required Payment, CEGPS grants, as of the date hereof,
to Crestwood a present and continuing first priority Encumbrance in its
Membership Interest and all proceeds, rights and revenues thereof, under the UCC
of the State of Delaware. Crestwood shall be entitled to all the rights and
remedies of a secured party under the UCC of the State of Delaware with respect
to the security interest granted in this Section 3.10(b). CEGPS authorizes
Crestwood to file, and shall cooperate with, all financing statements and other
instruments that Crestwood may request to effectuate and carry out the preceding
provisions of this Section 3.10(b) and ensure that a perfected, first priority
Encumbrance is in effect as of the date hereof. CEGPS shall indemnify, defend
and hold harmless Crestwood from any liens, claims and encumbrances created or
permitted by CEGPS in respect of CEGPS’s Membership Interest.

ARTICLE IV

TRANSFERS OF MEMBERSHIP INTERESTS

Section 4.01 Transfers Generally.

(a) No Membership Interest shall be directly or indirectly Transferred, in whole
or in part, unless (i) such direct or indirect Transfer complies with all terms
and conditions of this Article IV, and (ii) such direct or indirect Transfer is
either a Permitted Transfer, or is not prohibited by Article V and is otherwise
is in accordance with Article V.

 

28



--------------------------------------------------------------------------------

(b) In the event that a direct Transfer of a Membership Interest or of any
direct or indirect ownership of a Member results or would result in the
Company’s termination within the meaning of Section 708 of the Code (a “Tax
Termination”):

(i) The Member subject to such Transfer (and the Transferee thereof) or with
respect to which such change of direct or indirect ownership has occurred shall
indemnify and hold harmless each other Member (each a “Non-Terminating Member”)
in an amount (with respect to each Member, the “Tax Termination Amount”) equal
to the sum of:

(A) the product of:

(1) the difference between (x) the net present value as of the date of such Tax
Termination, using a discount rate equivalent to the Default Rate, of the amount
of tax depreciation allocable to such Non-Terminating Member from the Company
for each future taxable period calculated as if such Tax Termination had not
occurred but with all other facts unchanged, minus (y) the net present value as
of the date of such Tax Termination, using a discount rate equivalent to the
Default Rate, of the amount of tax depreciation allocable to such
Non-Terminating Member from the Company for each future taxable period
calculated taking into account such Tax Termination, multiplied by

(2) the sum of the highest marginal federal income tax rate as a percentage of
taxable income applicable to a U.S. corporation for the taxable year in which
the Tax Termination occurs, and four percent (4%) (as a proxy for applicable
state income taxes) (collectively, the “Aggregate Tax Rate”);

(such product of clause (A)(1) and clause (A)(2) the “Damage Amount”),

plus

(B) a gross-up amount calculated as:

(1) (x) the Damage Amount divided by (y)(I) 1.0 minus (II) the Aggregate Tax
Rate, minus

(2) the Damage Amount,

(ii) Not fewer than thirty (30) days prior to a proposed direct or indirect
Transfer that would result in a Tax Termination, the Member subject to such
Transfer (the “Proposing Member”) shall deliver to the Non-Terminating Members a
schedule (the “Tax Termination Calculation”) setting forth the Proposing
Member’s calculation of any amounts to be paid to the Non-Terminating Members
pursuant to Section 4.01(b)(i), and shall make such reasonable changes to the
Tax Termination Calculation as each Non-Terminating Member reasonably requests.
The Members shall work in good faith to resolve any disputes relating to the
schedule delivered herein within ten (10) days. If the Members are unable to
resolve any such dispute, such dispute shall be resolved promptly by a national
accounting firm acceptable to the Members, the costs of which shall be borne
equally by the Members. Upon agreement by the Members as to the Tax Termination
Calculation, or resolution by such national accounting firm of any disputes
thereto, and not later than ten (10) days following the Transfer to which the
Tax Termination Calculation relates, the Proposing Member shall pay to each
Non-Terminating Member such Member’s Tax Termination Amount.

 

29



--------------------------------------------------------------------------------

(iii) Notwithstanding the provisions of Section 4.01(b)(i), no payments shall be
due from one Member to another if a Tax Termination results (A) from a
transaction, or a series of related transactions, where all of the selling
Members collectively are selling 100% of the Member Interests in the Company and
all of the buying parties are not already Members at the time of the sale and
not Affiliates of any of the selling Members, or (B) from a termination of CEQP
within the meaning of Section 708 of the Code.

(c) Any direct or indirect Transfer or purported direct or indirect Transfer of
a Membership Interest not made in accordance with this Article IV and Article V
shall be, to the fullest extent permitted by law, null and void, and the Company
shall have no obligation to recognize any such direct or indirect Transfer or
purported direct or indirect Transfer.

Section 4.02 Conditions to Transfers.

(a) No direct or indirect Transfer of any Membership Interest shall be made if
such direct or indirect Transfer would (i) violate any laws, rules or
regulations applicable to the Company or any of its Subsidiaries (including the
then-applicable federal or state securities laws or rules and regulations of the
SEC, any state securities commission or any other governmental authority with
jurisdiction over such direct or indirect Transfer), (ii) terminate the
existence or qualification of the Company under the laws of the jurisdiction of
its formation, (iii) cause the Company to be treated as an association taxable
as a corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not already so treated or taxed) or (iv) constitute a
breach or violation of, or an event of default under, or give rise to any right
of termination, acceleration or redemption under, or require any consent from
any third Person under (A) any credit agreement, loan agreement, indenture,
mortgage, deed of trust or other similar instrument or document governing
Indebtedness of the Company or any of its Subsidiaries or (B) any other material
contract, instrument, permit, authorization, license, easement, variance,
exemption or approval of the Company or any of its Subsidiaries, but only if, in
either case (A) or (B), such agreement, indenture, mortgage, deed of trust,
instrument, document, contract, instrument, permit, authorization, license
easement, variance, exemption, or approval was either in place as of the
Effective Date or approved by a Director designated by the Member whose
Membership Interest is subject to such direct or indirect Transfer, and unless,
in either case (A) or (B), either (x) a waiver of such breach, violation, event
of default or right, or such consent, as the case may be, has been obtained
prior to such direct or indirect Transfer or (y) if such waiver or consent has
not been obtained prior to such direct or indirect Transfer, the Transferor and
the Transferee jointly and severally agree to indemnify the Company and its
Subsidiaries for any consequences relating thereto, in form and substance
reasonably satisfactory to the Company.

(b) No direct Transfer shall be made unless and until the proposed Transferee
shall have agreed in writing to be bound by the terms of this Agreement as a
Member and provided to the Board (i) its name, address, taxpayer identification
number and any other information reasonably necessary to permit the Company to
file all required federal and state tax returns or reasonably requested by the
Board and (ii) a properly executed IRS Form W-9.

(c) Each Member making or subject to a direct or indirect Transfer and each
Transferee thereof shall be obligated to pay his or its own expenses incurred in
connection with

 

30



--------------------------------------------------------------------------------

such direct or indirect Transfer, and the Company shall not have any obligation
with respect thereto. Each Member making or subject to a direct or indirect
Transfer and the Transferee thereof shall be jointly and severally obligated to
pay or reimburse the Company for all reasonable costs and expenses (including
attorneys’ fees and expenses) incurred by the Company in connection with such
direct or indirect Transfer or proposed direct or indirect Transfer and the
admission of the Transferee as a Member, including the legal fees incurred in
connection therewith, whether or not such direct or indirect Transfer is
consummated.

(d) For the avoidance of doubt, each Member making a direct Transfer and each
Transferee thereof (i) may, subject to Section 4.02(f), Transfer to its
Transferee, as applicable, its right to designate Directors pursuant to Article
VIII, its consent rights under this Agreement and its Preemptive Rights under
this Agreement, (ii) must Transfer to its Transferee its obligation to fund
additional capital contributions in accordance with Article VI, and (iii) must
Transfer to its Transferee its liabilities and obligations under Section 7.07.

(e) No Member shall directly Transfer less than 100% of its Membership Interest.

(f) Any Transferee of a Membership Interest pursuant to a Foreclosure Transfer
(the holder of the Membership Interest subject thereto, a “Foreclosure
Transferee”) shall be a Transferee only, and shall only be entitled to receive,
to the extent Transferred (directly or indirectly) in such Foreclosure Transfer,
the Economic Interest associated with the Membership Interest Transferred
(directly or indirectly) in the Foreclosure Transfer, and such Foreclosure
Transferee shall not be entitled or enabled to exercise, directly or indirectly,
any other rights or powers of a Member (except for any action requiring approval
thereof by the Board in accordance with Section 8.04(b)(i) or
Section 8.04(b)(ix), for which such Foreclosure Transferee shall have the right
to vote with respect to the Membership Interest Transferred (directly or
indirectly) to such Foreclosure Transferee), such other rights, and all
obligations relating to, or in connection with, such Membership Interest
(including, without limitation, the obligation to make Capital Contributions) to
remain with the Transferring Member (a “Foreclosure Transferor”); provided, that
no Foreclosure Transferor (or any Affiliate of a Foreclosure Transferor) nor any
Director appointed by a Foreclosure Transferor (or such an Affiliate of such
Foreclosure Transferor) shall be entitled to vote on, consent to, call for or
approve any matters under this Agreement or in its capacity as a Member, nor be
included in determining whether there is Board approval; provided further, that
a Foreclosure Transferee (i) may become a Member with respect to the Membership
Interest Transferred (directly or indirectly) in the Foreclosure Transfer if
such Foreclosure Transferee is admitted to the Company as a Member pursuant to
the unanimous written consent of the other Members and (ii) may directly
Transfer its Membership Interest to a Transferee that is not a Foreclosure
Transferee or an Affiliate of a Foreclosure Transferee pursuant to and in
accordance with the terms of this Agreement, in which case such Transferee shall
not be subject to the restrictions of this Section 4.02(f). Any Foreclosure
Transfer shall be subject to, and any Membership Interests Transferred (directly
or indirectly) pursuant to a Foreclosure Transfer shall continue to be subject
to, as applicable, this Section 4.02(f), except as otherwise expressly provided
in this Section 4.02(f). For the avoidance of doubt, notwithstanding any other
provision set forth in this Agreement, no pledgee or secured party with respect
to a Membership Interest shall be entitled to vote, consent to or approve any
matters under this Agreement, or appoint (or direct the vote, consent or
approval of) any Director.

 

31



--------------------------------------------------------------------------------

Section 4.03 Effect of Non-Compliance

In addition to the restrictions contained in Section 4.01(b), (a) the Members
acknowledge and agree that (i) an award of money damages would be inadequate for
any breach of the provisions of this Article IV and Article V, (ii) any such
breach would cause the non-breaching parties irreparable harm, (iii) in the
event of any breach or threatened breach of this Article IV or Article V by a
Member, the Members, to the fullest extent permitted by law, will also be
entitled, without the requirement of posting a bond or other security, to seek
equitable relief, including injunctive relief and specific performance and
(iv) such remedies will not be the exclusive remedies for any breach of this
Article IV or Article V but will be in addition to all other remedies available
at law or equity to each of the Members, (b) if a Membership Interest is
purported to be directly or indirectly Transferred in whole or in part in
contravention of Article IV and Article V, the Person to whom such purported
direct or indirect Transfer was made shall not be entitled to any rights as a
Member whatsoever, including, without limitation, any of the following rights:
(i) to participate in the management, business or affairs of the Company,
(ii) to receive any reports or other information from the Company or any of its
Subsidiaries pursuant to this Agreement, (iii) to inspect the Company’s books or
records, (iv) to receive any Membership Interest in the Company, (v) to receive
distributions pursuant to Section 7.01 and (vi) to receive upon the dissolution
and winding up of the Company the net amount otherwise distributable to the
Transferor pursuant to Section 15.03(b) hereof and (c) if an Affected Member
breaches its obligations pursuant to Section 5.03 (including by failing to
consummate a direct Transfer of the Affected Interest), from and after the date
of such breach, such Affected Member shall not be entitled to any rights as a
Member whatsoever, including, without limitation, any of the following rights:
(i) to participate in the management, business or affairs of the Company,
(ii) to receive any reports or other information from the Company or any of its
Subsidiaries pursuant to this Agreement, (iii) to inspect the Company’s books or
records, (iv) to receive any Membership Interest in the Company, (v) to receive
distributions pursuant to Section 7.01 and (vi) to receive upon the dissolution
and winding up of the Company the net amount otherwise distributable to the
Transferor pursuant to Section 15.03(b) hereof, until (x) such Affected Member
satisfies its obligations under Section 5.03 and (y) (1) no Member delivers a
Price Determination Notice in accordance with Section 5.03(a), (2) no Member
delivers a Purchase Notice in accordance with Section 5.03(c) or (3) the direct
Transfer of the Affected Interest is consummated or the agreement regarding the
direct Transfer of the Affected Interest is terminated without fault of the
Affected Member.

ARTICLE V

RIGHTS UPON A PROPOSED TRANSFER OR CHANGE IN CONTROL

Section 5.01 Right of First Offer.

(a) Except for a Permitted Transfer, no Member shall directly Transfer any
Membership Interest unless such Member first complies with the provisions of
Section 5.02, except for a direct Transfer of such Member’s entire Membership
Interest to the extent expressly permitted by this Section 5.01 following
compliance with the terms of this Section 5.01.

 

32



--------------------------------------------------------------------------------

(b) A Member (the “ROFO Seller”) shall at any time have the right, by delivery
of written notice (a “ROFO Notice”) to each other Members, to request that the
other Members specify the purchase price (which must be in cash), and other
terms and conditions on which such other Member is willing to purchase all, but
not less than all, of the ROFO Seller’s Membership Interest (the “ROFO
Interest”).

(c) Within thirty (30) days following delivery of a ROFO Notice, any such other
Member may offer to purchase all, but not less than all, of the ROFO Interest by
providing written notice to the ROFO Seller (a “ROFO Offer Notice”), specifying
the purchase price, in cash (the “ROFO Price”), and other terms and conditions
on which such other Member is willing to purchase the ROFO Interest. The ROFO
Seller shall have thirty (30) days following the delivery of a ROFO Offer Notice
to elect to accept any such offer by delivery of written notice of such
acceptance to the applicable Member (a “ROFO Acceptance Notice”).

(d) If the ROFO Seller delivers a ROFO Acceptance Notice within thirty (30) days
following delivery of the ROFO Offer Notice, each such party and the Company
shall use its commercially reasonable efforts to obtain, as promptly as possible
thereafter, any and all consents, approvals and authorizations of any
governmental authority required to be obtained in order to consummate such sale
and purchase. A sale and purchase of the ROFO Interest to a Member pursuant to
this Section 5.01 shall be made at the offices of the Company on or before the
later of (i) the date that is one hundred and twenty (120) days following
delivery of the ROFO Acceptance Notice or (ii) the date that is five
(5) Business Days following receipt of all consents, approvals, and
authorizations of any governmental authority required to be obtained in order to
consummate such sale and purchase.

(e) If no Member delivers a ROFO Offer Notice within thirty (30) days after
receiving the ROFO Notice, or if the ROFO Seller does not accept an offer from
any Member within thirty (30) days after receiving the ROFO Offer Notice, the
ROFO Seller may, during the next 180 days, directly Transfer the ROFO Interest
to a third party Transferee for an all cash purchase price not less than the
highest ROFO Price offered by any other Member, and upon material terms no more
favorable in the aggregate to the proposed transferee than those specified in
the ROFO Offer Notice, provided that such direct Transfer complies with all
other applicable terms and restrictions of this Agreement, including Article IV.
For the avoidance of doubt, Section 5.02 shall not apply to such direct
Transfer.

Section 5.02 Right of First Refusal.

(a) Except for a Permitted Transfer or a Transfer of a ROFO Interest permitted
by Section 5.01, no Member shall directly Transfer any Membership Interest
unless such Member first complies with the provisions of this Section 5.02.

(b) Except for a Permitted Transfer or a Transfer of a ROFO Interest permitted
by Section 5.01, in the event that a Member (a “ROFR Seller”) receives a bona
fide offer from a third party (a “Proposed Transferee”) for a direct Transfer of
all of the ROFR Seller’s Membership Interest (the “ROFR Interest”), and the ROFR
Seller desires to accept such offer, the ROFR Seller shall first provide a
notice (a “ROFR Notice”) to the other Members, specifying the identity of the
Proposed Transferee, the purchase price proposed by such third

 

33



--------------------------------------------------------------------------------

party for the ROFR Interest (the “ROFR Price”), and the material terms and
conditions of such proposed direct Transfer; provided, however, that
notwithstanding anything in this Section 5.02 to the contrary, (i) the ROFR
Seller shall not be permitted to directly Transfer the ROFR Interest to the
Proposed Transferee if the ROFR Price includes any consideration other than cash
and (ii) the terms of such direct Transfer shall otherwise be in accordance with
Article IV hereof.

(c) Delivery of the ROFR Notice to the other Members shall constitute an offer
(a “ROFR Offer”) by the ROFR Seller to sell the ROFR Interest to the other
Members at the ROFR Price, in cash, and upon the other material terms and
conditions of the proposed direct Transfer to the Proposed Transferee; provided,
however, that the ROFR Offer (i) shall not include any terms or conditions that
do not directly relate to a sale and direct Transfer of the Membership
Interests, (ii) shall not include any terms or conditions the performance or
satisfaction of which are dependent upon the identity or status of, or other
circumstances specific to, the Proposed Transferee, (iii) shall be deemed to
include, as a condition to the consummation of such direct Transfer, receipt of
such approvals of governmental authorities as may be required by law for a
direct Transfer of the Membership Interests by the ROFR Seller to the applicable
Member and (iv) shall otherwise be in accordance with Article IV hereof. The
ROFR Offer shall remain outstanding for a period of thirty (30) days after the
delivery of the ROFR Notice.

(d) Each Member (other than the ROFR Seller) shall have thirty (30) days
following delivery of a ROFR Notice to elect to accept such ROFR Offer by
delivery of written notice of such acceptance to the ROFR Seller (a “ROFR
Acceptance Notice”). In the event that more than one such Member delivers a ROFR
Acceptance Notice and satisfies the conditions to closing thereunder, the rights
to purchase the ROFR Interest shall be allocated among such Members upon the
closing of such sale in proportion to their then-existing Ownership Percentages
or in such other proportion as such Members may agree.

(e) If one or more such Members delivers a ROFR Acceptance Notice within thirty
(30) days following delivery of the ROFR Notice, each such party and the Company
shall use its commercially reasonable efforts to obtain, as promptly as possible
thereafter, any and all consents, approvals and authorizations of any
governmental authority required to be obtained in order to consummate such sale
and purchase. A sale and purchase of the ROFR Interest to one or more Members
pursuant to this Section 5.02 shall be made at the offices of the Company on or
before the later of (i) the date that is one hundred and twenty (120) days
following delivery of the ROFR Acceptance Notice or (ii) the date that is five
(5) Business Days following receipt of all consents, approvals, and
authorizations of any governmental authority required to be obtained in order to
consummate such sale and purchase.

(f) If no Member delivers a ROFR Acceptance Notice within thirty (30) days after
receiving the ROFR Notice, the ROFR Seller shall be permitted to directly
Transfer the ROFR Interest to the Proposed Transferee upon the terms in the ROFR
Notice, provided, that (i) such direct Transfer complies with all other
applicable terms and restrictions of this Agreement, including Article IV, and
(ii) such direct Transfer occurs on or before the later of (i) the date that is
one hundred and fifty (150) days following delivery of the ROFR Acceptance
Notice or (ii) the date that is five (5) Business Days following receipt of all
consents, approvals, and authorizations of any governmental authority required
to be obtained in order to consummate such sale and purchase.

 

34



--------------------------------------------------------------------------------

Section 5.03 Change in Control

(a) In the event of any Change in Control with respect to a Member (the
“Affected Member”), the Affected Member shall promptly notify the other Members
in writing of such Change in Control (a “Change in Control Notice”). At any time
following a Change in Control of a Member, and prior to the date that is ten
(10) days following delivery by the Affected Member of a Change in Control
Notice, any other Member shall have the right to deliver to the Affected Member
and all other Members written notice of its election (a “Price Determination
Notice”) to require determination of the price (the “Purchase Price”) at which
each other Member shall have the right (exercisable at its sole option and
discretion) to purchase (i) all of the Membership Interest held by the Affected
Member or (ii) if such Change in Control is attributable to a Foreclosure
Transfer, up to all of, but not less than 50% of, the Membership Interest held
by the Affected Member (in each case, the “Affected Interest”) pursuant to this
Section 5.03.

(b) If the Members are unable to agree in writing upon the Purchase Price for
the Affected Interest within thirty (30) days following delivery of a Price
Determination Notice, then either party may deliver written notice to the other
of its election to require an independent determination of the Purchase Price
(an “Appraisal Notice”). Within ten (10) days following delivery of an Appraisal
Notice, the Affected Member shall appoint an independent expert and the other
Members (acting by a majority of their collective Ownership Percentages) shall
appoint an independent expert. Within five (5) days following delivery of an
Appraisal Notice, the two experts appointed pursuant to the foregoing shall
select a third independent expert. The fees and expenses of each of the three
independent experts shall be borne 50% by the Affected Member and 50% by the
Members who delivered a Price Determination Notice. Each such expert shall have
reasonable access to the Company’s and its Subsidiaries’ facilities, books and
records and, within thirty (30) days following the appointment of the third
expert, shall deliver to each Member its report setting forth its independent
determination of the Fair Market Value of the Affected Interest (each, an
“Appraised Value”). For purposes of this Section 5.03, the “Purchase Price” for
the Affected Interest shall be (A) such amount as may be agreed upon by the
Members, or (B) absent such agreement, an amount equal to the average of the two
Appraised Values that are closest in amount to each other.

(c) For a period of thirty (30) days following the determination of the Purchase
Price pursuant to Section 5.03(b), each Member (other than the Affected Member)
shall have the right to elect to purchase all, and not less than all, of the
Affected Interest for a price equal to the Purchase Price as determined pursuant
to Section 5.03(b), by delivering written notice of such election (a “Purchase
Notice”) to the Affected Member and each other Member. In the event that more
than one such Member delivers a Purchase Notice and satisfies the conditions to
closing thereunder, the rights to purchase the Affected Interest shall be
allocated among such Members upon the closing of such sale in proportion to
their then-existing Ownership Percentages or in such other proportion as such
Members may agree.

(d) If one or more Members delivers a Purchase Notice to the Affected Member
within thirty (30) days following determination of the Purchase Price pursuant
to Section 5.03(b), each such party and the Company shall use its commercially
reasonable efforts to obtain, as promptly as possible thereafter, any and all
consents, approvals and authorizations

 

35



--------------------------------------------------------------------------------

of any governmental authority required to be obtained in order to consummate
such sale and purchase. A sale and purchase of the Affected Interest to one or
more Members pursuant to this Section 5.03 shall be made at the offices of the
Company on or before the later of (i) the date that is one hundred and fifty
(150) days following the determination of the Purchase Price pursuant to
Section 5.03(b) or (ii) the date that is five (5) Business Days following
receipt of all consents, approvals, and authorizations of any governmental
authority required to be obtained in order to consummate such sale and purchase.
Such purchase and sale shall be effected by the Affected Member’s delivery of
the Affected Interest, free and clear of all Encumbrances (other than pursuant
to Section 3.10 and restrictions imposed by the governing documents of the
Company and securities laws), to the applicable Member(s), against payment of
the Purchase Price to the Affected Member in immediately available funds.

(e) In the event that no Member delivers either (i) a Price Determination Notice
within ten (10) days of its receipt of a Change in Control Notice or (ii) a
Purchase Notice to the Affected Member within thirty (30) days following
determination of the Purchase Price pursuant to Section 5.03(b), the Members’
right to purchase any portion of the Affected Interest as a result of the Change
in Control that gave rise to such right shall be deemed waived.

ARTICLE VI

CAPITAL CONTRIBUTIONS

Section 6.01 Initial Capital Contributions.

(a) As of the Effective Date and pursuant to the terms of the Contribution
Agreement, Crestwood contributed to the Company the Initial Crestwood
Contribution and CEGPS contributed to the Company the Initial CEGPS
Contribution.

(b) Unless the Second Closing is terminated in accordance with the Contribution
Agreement, upon the Second Closing and pursuant to the terms of the Contribution
Agreement, Crestwood shall contribute to the Company the Second Crestwood
Contribution and CEGPS shall contribute to the Company the Second CEGPS
Contribution.

Section 6.02 Additional Contributions.

(a) From and after the Effective Date, each Member shall make additional cash
Capital Contributions to the Company for purposes of (i) funding any new
projects or the expansion of any existing project of the Company or its
Subsidiaries, in each case, as may be approved by the Board from time to time
(“Expansion Contributions”) and (ii) funding maintenance or other expenditures
of the Company or its Subsidiaries incurred in the ordinary course of business
approved by the Board from time to time (“Ordinary Course Contributions”).

(b) From and after the Effective Date and at such times and in such amounts as
may be determined by the Board, the Members shall make additional cash Capital
Contributions to the Company (“Extraordinary Contributions”) that have been
determined by the Board to be reasonably necessary (i) for the Company or any of
its Subsidiaries to comply with applicable law or any contract to which the
Company or any of its Subsidiaries is a party or (ii) to fund any Emergency
Expenditures.

 

36



--------------------------------------------------------------------------------

(c) All Additional Contributions shall be made by the Members pro rata in
accordance with each Member’s Ownership Percentage (at the time the amount of
such Additional Contribution is determined).

(d) The Company shall issue a written request to each Member for the making of
Additional Contributions (a “Capital Call”) promptly upon the approval thereof
in accordance with this Section 6.02. Each Capital Call shall contain the
following information: (i) the purpose for which the requested Additional
Contributions will be used, and whether the requested Additional Contributions
are Expansion Contributions, Ordinary Course Contributions, or Extraordinary
Contributions; (ii) the total amount of Additional Contributions requested from
all Members; (iii) the amount of Additional Contribution requested from the
Member to whom the request is addressed (which such amount shall be in
accordance with the Ownership Percentage of such Member); and (iv) the date on
which payments of the Additional Contribution are due (which date shall not be
less than fifteen (15) Business Days following the date the Capital Call is
given) (a “Contribution Date”) and the method of payment; provided that such
date and method shall be the same for each of the Members.

(e) No Member shall be required to make any Capital Contribution other than as
set forth in Section 6.01 and this Section 6.02.

Section 6.03 Default.

(a) In the event any Member (the “Non-Contributing Member”) fails to pay in
full, on or before the applicable Contribution Date, any Additional Contribution
required to be made by it (an “Unfunded Additional Contribution”), any Member
that has timely made its Additional Contribution in full (a “Contributing
Member”) may elect to (i) loan to the Company an amount equal to all or any
portion of the Unfunded Additional Contribution (an “Additional Contribution
Loan”), (ii) make an additional Capital Contribution in an amount equal to all
or any portion of the Unfunded Additional Contribution (an “Excess Additional
Contribution”) by (x) delivering written notice to the Company within five
(5) Business Days following the Contribution Date and (y) paying such Additional
Contribution Loan amount or Excess Additional Contribution amount to the Company
within ten (10) Business Days following the Contribution Date or (iii) in the
event that the Contributing Members do not elect to loan or fund any portion of
the Unfunded Additional Contribution pursuant to clause (i) or (ii) of this
Section 6.03(a), cause the Company to use its commercially reasonable efforts to
sell New Interests in accordance with Section 6.03(e) in an amount equal to all
or any portion of the Unfunded Additional Contribution; provided, however, for
the avoidance of doubt, the Contributing Member shall not be entitled to
(x) make any Additional Contribution Loan or Excess Additional Contribution,
individually or collectively, in an amount that exceeds such Unfunded Additional
Contribution, or (y) cause the Company sell New Interests in an amount that
exceeds such Unfunded Additional Contribution.

(b) If any Contributing Member elects to make an Additional Contribution Loan,
such Additional Contribution Loan shall bear interest at the Default Rate,
compounded weekly. All principal and accrued interest on outstanding Additional
Contribution Loans shall be repaid by the Company in advance of any
distributions to the Members. No approval of the Board or of any Directors shall
be required for an Additional Contribution Loan.

 

37



--------------------------------------------------------------------------------

(c) In the event that the Contributing Member elects to make an Excess
Additional Contribution, then effective as of the Contribution Date:

(i) The Gross Asset Value of all Company assets, and consequently the Capital
Accounts of all Members, shall be adjusted pursuant to subparagraph (b) of the
definition of Gross Asset Value herein (disregarding the proviso thereto) to
reflect any unrealized gain or unrealized loss attributable to such Company
assets, as if such unrealized gain or unrealized loss had been recognized on an
actual sale of such assets immediately prior to such adjustment and had been
allocated to the Members at such time pursuant to Section 7.02;

(ii) Following application of Section 6.03(c)(i), the Ownership Percentage of
each Member shall be automatically adjusted as of such date to equal the
percentage obtained by dividing (A) the Capital Account of such Member (after
giving effect to Section 6.03(c)(i) and any such Additional Contributions and
Excess Additional Contributions made by such Member) by (B) the aggregate
Capital Accounts of all Members (in each case, after giving effect to
Section 6.03(c)(i) and all such Additional Contributions and Excess Additional
Contributions made by the Members); provided, however, that for purposes of the
foregoing, except in the case of Ordinary Course Contributions (and Excess
Additional Contributions in respect thereof), the amount of any such Additional
Contributions and Excess Additional Contributions shall be deemed to be two
hundred and fifty percent (250%) of the actual amount thereof; and

(iii) The Company shall amend Exhibit A hereto to reflect the foregoing
adjustments, and all future allocations of Profits and Losses and distributions
from the Company will be made based on the Members’ Ownership Percentages as
adjusted pursuant to the foregoing, until further adjusted in accordance with
this Agreement.

(d) The provisions of this Section 6.03 shall constitute the sole rights,
obligations, liabilities and remedies of the Company and the Members, including
the Non-Contributing Members and the Contributing Members, with respect to any
failure by a Member to make an Additional Contribution as and when required.

(e) In the event that the Contributing Members do not elect to loan or fund the
full amount of the Unfunded Additional Contribution in accordance with
Section 6.03(a), the Company (acting at the direction of the Contributing
Members) shall use commercially reasonable efforts to sell New Interests of any
class or series (with such features as the Contributing Members may determine)
as soon as reasonably practicable (but subject to Section 6.04) at an issue
price that implies no less than 95% of the Company’s Fair Market Value as
determined by an independent nationally recognized investment bank or valuation
or appraisal firm unless the Board determines not to pursue a sale of such New
Interests in accordance with Section 8.04(b) within twenty (20) Business Days
following the Contribution Date.

Section 6.04 Preemptive Rights.

(a) Subject to and without limiting the other terms of this Agreement, the
Company grants to each Member, and each Member shall have the right to purchase,
in

 

38



--------------------------------------------------------------------------------

accordance with the procedures set forth herein, up to such Member’s pro rata
portion (based on each Member’s Ownership Percentage at the time of the
applicable New Interests Notice) of any New Interests which the Company may,
from time to time, propose to issue and sell (hereinafter referred to as the
“Preemptive Rights”).

(b) In the event that the Company proposes to issue or sell New Interests, the
Company shall notify each Member in writing with respect to the proposed New
Interests to be issued or sold (the “New Interests Notice”). Each New Interests
Notice shall set forth: (i) the number and class of New Interests proposed to be
issued or sold by the Company and their purchase price, (ii) such Member’s pro
rata portion of New Interests and (iii) any other material term, including any
applicable regulatory requirements and, if known, the expected date of
consummation of the issuance and sale of the New Interests (which date, in any
event shall be no earlier than thirty (30) days following the date of delivery
of the New Interests Notice).

(c) Each Member shall be entitled to exercise its Preemptive Rights to purchase
such New Interests by delivering an irrevocable written notice to the Company
within ten (10) days from the date of receipt of any New Interests Notice
specifying the number of New Interests to be subscribed, which in any event can
be no greater than such Member’s pro rata portion of such New Interests, at the
price and on the terms and conditions specified in the New Interests Notice.

(d) Each Member exercising its right to purchase its entire pro rata portion of
New Interests being issued (each a “Subscribing Member”) shall have a right of
over-allotment such that if any other Member fails to exercise its Preemptive
Right to purchase its entire pro rata portion of New Interests (each, a
“Non-Subscribing Member,” including any Member that fails to exercise its right
to purchase its entire pro rata share of Remaining New Interests, as described
below), such Subscribing Member may purchase its pro rata share, based on the
relative Ownership Percentage then owned by the Subscribing Members, of those
New Interests in respect to which the Non-Subscribing Members have not exercised
their Preemptive Right (the “Remaining New Interests”) by giving written notice
to the Company within three (3) Business Days from the date that the Company
provides written notice of the amount of New Interests as to which such
Non-Subscribing Members have failed to exercise their rights to purchase. The
Company shall reoffer any Remaining New Interests to the Members in successive
rounds (without regard to the time periods specified in the foregoing
provisions) until such time as the Members have collectively agreed to purchase
all of the New Interests being issued or all of the Members are Non-Subscribing
Members in the last round of offers.

(e) If the Members do not elect within the applicable notice periods described
above to exercise their Preemptive Rights with respect to any of the New
Interests proposed to be sold by the Company, the Company shall have one hundred
and twenty (120) days after the expiration of all such notice periods to sell or
to enter into an agreement to sell such unsubscribed New Interests proposed to
be sold by the Company, at a price and on material terms no more favorable to
the purchaser than those offered to the Members pursuant to this Section 6.04.

 

39



--------------------------------------------------------------------------------

(f) No Member will be required to take up and pay for any New Interests pursuant
to the Preemptive Right unless all New Interests (other than those to be taken
up by the Member) are sold, whether to the other Members or pursuant to
Section 6.04(e) above.

Section 6.05 Loans.

Any Member may loan funds to the Company only in accordance with the approval
thereof by the Board in accordance with Section 8.04 or as otherwise provided in
Section 6.03. Loans by a Member to the Company will not be treated as Capital
Contributions but will be treated as debt obligations having such terms as are
approved in accordance with Section 8.04.

Section 6.06 Return of Contributions.

Except as expressly provided herein, no Member is entitled to the return of any
part of its Capital Contributions or to be paid interest in respect of either
its Capital Account or its Capital Contributions. An unrepaid Capital
Contribution is not a liability of the Company or of any Member. A Member is not
required to contribute or to lend any cash or property to the Company to enable
the Company to return any Member’s Capital Contributions.

Section 6.07 Capital Accounts.

A separate capital account (“Capital Account”) shall be established, determined
and maintained for each Member in accordance with the substantial economic
effect test set forth in Treasury Regulation § 1.704-l(b)(2), which provides, in
part, that a Capital Account shall be:

(a) increased by (i) the amount of money contributed by the Member to the
Company; (ii) the fair market value of any property contributed by the Member to
the Company (net of liabilities secured by such contributed property); and
(iii) allocations to the Member of the Company income and gain (or items
thereof), including income and gain exempt from tax; and

(b) decreased by (i) the amount of money distributed to the Member by the
Company, including any Crestwood Required Payment pursuant to Section 7.07(a)
and any CEGPS Required Payment pursuant to Section 7.07(b); (ii) the fair market
value of any property distributed to the Member by the Company (net of
liabilities secured by such distributed property); (iii) allocations to the
Member of expenditures of the Company not deductible in computing its taxable
income and not properly capitalized for federal income tax purposes; and
(iv) allocations to the Member of Company loss and deduction (or items thereof).

In the case of an additional Capital Contribution by an existing or newly
admitted Member, the Capital Accounts of the Members shall be adjusted as of the
date of such Capital Contribution.

Section 6.08 Approved Credit Support.

(a) The Annual Budget shall include the reasonable, out-of-pocket costs incurred
by a Member or any of its Affiliates to provide Approved Credit Support, which
such cost shall be reimbursed by the Company to such Member or such Affiliate.
If the Member or any of its Affiliates makes any good faith payment required
pursuant to any Approved Credit

 

40



--------------------------------------------------------------------------------

Support, or if any draw upon any Approved Credit Support is made, the payment or
draw amount shall be treated as a loan to the Company by the Member or such
Affiliate. Such loan will bear interest at the Default Rate from the date of
payment or draw, and must be repaid in full before any additional distributions
are made to the Members.

(b) At such time as a Member ceases to be a Member and has no Affiliate that is
a Member (such Member, upon ceasing to be a Member, a “Former Member”), the
Company shall use commercially reasonable efforts to (i) effect the full release
and return of the Approved Credit Support provided by the Former Member and its
Affiliates and (ii) effect the full release of each issuer of or obligor under
such Approved Credit Support (excluding Newco and any Contributed Entity) from
its obligations and liabilities thereunder or in respect thereof, including by
offering that the Company issue or post, or cause one of its Subsidiaries to
issue or post, replacement credit support, including guarantees, letters of
credit, surety, performance or other bonds, cash or other collateral or similar
credit support arrangements (the “Company Support Instruments”). The Former
Member shall reasonably cooperate with the Company with respect to the
foregoing.

(c) If the Company is not successful, following the use of commercially
reasonable efforts, in effecting the full release and return of any Approved
Credit Support provided by the Former Member and its Affiliates, and the full
release of each issuer of or obligor under such Approved Credit Support
(excluding Newco and any Contributed Entity), as provided in Section 6.08(b)
(such Approved Credit Support, a “Continuing Support Obligation”), then:

(i) the Former Member shall cause such Continuing Support Obligation to remain
outstanding, and the Company shall continue to reimburse the Former Member and
its relevant Affiliates for the reasonable, out-of-pocket costs incurred by the
Former Member and such Affiliates to provide such Continuing Support Obligation,
until such Continuing Support Obligation is released and returned pursuant to
Section 6.08(b);

(ii) from and after the time such Former Member ceases to be a Member, the
Company shall continue to use commercially reasonable efforts to effect promptly
the full release and return of such Continuing Support Obligation and the full
release of the Former Member and its Affiliates from such Continuing Support
Obligation;

(iii) the Company shall fully reimburse and otherwise indemnify and hold
harmless the Former Member and its Affiliates from and against any good faith
payment made pursuant to, and any draw upon, such Continuing Support Obligation
(such reimbursement to be made within ten (10) days following written notice to
the Company from the Former Member of such payment or draw); and

(iv) the Company shall not, and shall cause its Subsidiaries not to, effect any
amendments or modifications or any other changes to the contracts or obligations
secured by such Continuing Support Obligation, or otherwise take any action that
would reasonably be expected to increase, extend or accelerate the liability of
the Former Member and its Affiliates under such Continuing Support Obligation,
without, in any such case, such Former Member’s prior written consent.

 

41



--------------------------------------------------------------------------------

ARTICLE VII

DISTRIBUTIONS AND ALLOCATIONS

Section 7.01 Distributions.

(a) On the Effective Date, the Company shall distribute to Crestwood an amount
in cash equal to the Initial CEGPS Contribution and, immediately upon the Second
Closing, the Company shall distribute to Crestwood an amount in cash equal to
the Second CEGPS Contribution; provided, however, that in each case such amounts
shall be subject to adjustment and true-up as provided in the Contribution
Agreement.

(b) Except as otherwise provided in Section 7.07 or Section 15.03, and after
giving effect to any adjustments to Ownership Percentages set forth in
Section 7.01(c), within thirty (30) days following the end of each Quarter,
commencing with the Quarter in which the Effective Date occurs, an amount equal
to 100% of the Available Cash as of the end of such Quarter, subject to Sections
6.03(b), shall be distributed to all Members simultaneously pro rata in
accordance with each Member’s Ownership Percentage (as of the end of such
Quarter) in accordance with this Article VII.

(c) Notwithstanding any other provision of this Agreement, with respect to any
period prior to the Third Anniversary End of the Initial Closing, the Ownership
Percentages shall be deemed to be adjusted as follows solely for purposes of
Section 7.01 (and not for purposes of determining voting or other rights):

(i) For the period from the Effective Date through the end of the Quarter in
which the first anniversary of the Initial Closing occurs, (A) the Ownership
Percentage represented by the Membership Interest issued to CEGPS shall be
deemed for purposes of Section 7.01 to be equal to the Ownership Percentage of
such Membership Interest plus 15%, and (B) the Ownership Percentage represented
by the Membership Interest issued to Crestwood shall be deemed for purposes of
Section 7.01 to be equal to the Ownership Percentage of such Membership Interest
minus 15%.

(ii) For the period following the end of the Quarter in which the first
anniversary of the Initial Closing occurs through the end of the Quarter in
which the second anniversary of the Initial Closing occurs, (A) the Ownership
Percentage represented by the Membership Interest issued to CEGPS shall be
deemed for purposes of Section 7.01 to be equal to the Ownership Percentage of
such Membership Interest plus 15%, and (B) the Ownership Percentage represented
by the Membership Interest issued to Crestwood shall be deemed for purposes
Section 7.01 to be equal to the Ownership Percentage of such Membership Interest
minus 15%.

(iii) For the period following the end of the Quarter in which the second
anniversary of the Initial Closing occurs through the end of the Quarter in
which the third anniversary of the Initial Closing occurs (the end of such
Quarter, the “Third Anniversary End of the Initial Closing”), (A) the Ownership
Percentage represented by the Membership Interest issued to CEGPS shall be
deemed for purposes of Section 7.01(b) to be equal to the Ownership Percentage
of such Membership Interest plus 10%, and (B) the Ownership

 

42



--------------------------------------------------------------------------------

Percentage represented by the Membership Interest issued to Crestwood shall be
deemed for purposes of Section 7.01 to be equal to the Ownership Percentage of
such Membership Interest minus 10%.

(iv) Following the Third Anniversary End of the Initial Closing, all
distributions made pursuant to Section 7.01 shall be made in accordance with the
Members’ Ownership Percentages without any adjustments pursuant to this
Section 7.01(c).

(d) Subject to Section 7.01(c) and Section 7.07, each distribution in respect of
Membership Interests shall be paid by the Company only to the holder of record
of such Membership Interests as of the record date set for such distribution.
Such payment shall constitute full payment and satisfaction of the Company’s
liability in respect of such payment, regardless of any claim of any Person who
may have an interest in such payment by reason of an assignment or otherwise.

Section 7.02 Allocations.

After giving effect to the allocations set forth in Section 7.03, Profits and
Losses for any Allocation Year shall be allocated to the Members in accordance
with the Members’ Ownership Percentages.

Section 7.03 Special Allocations.

(a) If there is a net decrease in Company Minimum Gain during any Allocation
Year, each Member shall be allocated items of Company income and gain for such
Allocation Year (and, if necessary, subsequent Allocation Years) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(f)(6),
1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision. This
Section 7.03(a) is intended to comply with the Company Minimum Gain chargeback
requirement in Treasury Regulation Section 1.704-2(f) and shall be interpreted
consistently therewith.

(b) Except as provided in Treasury Regulation Section 1.704-2(i)(4), if there is
a net decrease in Member Nonrecourse Debt Minimum Gain during any Allocation
Year, any Member with a share of Member Nonrecourse Debt Minimum Gain at the
beginning of such Allocation Year shall be allocated items of Company income and
gain for such Allocation Year (and, if necessary, subsequent Allocation Years)
in the manner and amounts provided in Treasury Regulation Sections 1.704-2(i)(4)
and 1.704-2(j)(2)(ii), or any successor provisions. This Section 7.03(b) is
intended to comply with the chargeback of items of income and gain requirement
in Treasury Regulation Section 1.704-2(i)(4) and shall be interpreted
consistently therewith

(c) In the event that any Member unexpectedly receives any adjustments,
allocations, or distributions described in Treasury Regulation Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
items of Company income and gain will be allocated to the Member in an amount
and manner sufficient to eliminate, to the extent required by the Regulations,
the Adjusted Capital Account Deficit of the Member as quickly as possible;
provided that an allocation pursuant to this Section 7.03(c) will be made only
if and to the extent that the Member would have an Adjusted Capital Account
Deficit after all other allocations

 

43



--------------------------------------------------------------------------------

provided for in this Article VII have been tentatively made as if this
Section 7.03(c) were not in this Agreement. This Section 7.03(c) is intended to
constitute a qualified income offset described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

(d) In the event any Member has an Adjusted Capital Account Deficit at the end
of any Allocation Year, such Member shall be specially allocated items of
Company gross income and gain in the amount of its Adjusted Capital Account
Deficit as quickly as possible; provided, that an allocation pursuant to this
Section 7.03(d) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article VII have been tentatively made as if Section 7.03(c) and
this Section 7.03(d) were not in this Agreement.

(e) Nonrecourse Deductions for any Allocation Year shall be allocated to the
Members pro rata in accordance with each Member’s Ownership Percentage.

(f) Member Nonrecourse Deductions for any Allocation Year shall be allocated
100% to the Member that bears the economic risk of loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulation Section 1.704-2(i). If more
than one Member bears the economic risk of loss with respect to a Member
Nonrecourse Debt, such Member Nonrecourse Deductions attributable thereto shall
be allocated between or among such Members in accordance with the ratios in
which they share such economic risk of loss.

(g) For purposes of Treasury Regulation Section 1.752-3(a)(3), the Members agree
that Nonrecourse Liabilities of the Company shall be allocated to the Members
pro rata in accordance with each Member’s Ownership Percentage.

(h) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734(b) or 743(b) of the Code is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
item of gain or loss shall be specially allocated to the Members in a manner
consistent with the manner in which their Capital Accounts are required to be
adjusted pursuant to such Section of the Treasury Regulations.

(i) Gross income of the Company for any Allocation Year shall be allocated to
CEGPS in an amount equal to the excess, if any, of (i) the Excess Distributions
made to CEGPS with respect to the current and all prior Allocation Years, over
(ii) the cumulative amount of gross income allocated to CEGPS for all prior
Allocation Years.

(j) Notwithstanding any other provision of this Section 7.03, the allocations
set forth in Sections 7.03(a), (b), (c), (d), (e), (f) and (h) (the “Required
Allocations”) shall be taken into account so that, to the extent possible, the
net amount of items of gross income, gain, loss and deduction allocated to each
Member pursuant to Sections 7.02 and 7.03, together, shall be equal to the net
amount of such items that would have been allocated to each such Member

 

44



--------------------------------------------------------------------------------

under Section 7.02 and Section 7.03 had the Required Allocations and this
Section 7.03(j) not otherwise been provided in this Agreement. The Company may
take into account future Required Allocations that, although not yet made, are
likely to offset other Required Allocations previously made.

(k) The allocations in Section 7.02, this Section 7.03 and Section 7.05, and the
provisions of this Agreement relating to the maintenance of Capital Accounts,
are included to ensure compliance with requirements of the federal income tax
law (and any applicable state income tax laws). Such provisions are intended to
comply with Treasury Regulations Sections 1.704-1 and 1.704-2 and shall be
interpreted and applied in a manner consistent with such Treasury Regulations
and any amendment or successor provision thereto. The Members shall cause
appropriate modifications to be made if unanticipated events might otherwise
cause this Agreement not to comply with such Treasury Regulations, so long as
such modifications do not cause a material change in the relative economic
benefit of the Members under this Agreement.

Section 7.04 Section 704(c).

In accordance with Section 704(c) of the Code and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Gross Asset Value (computed in accordance with the definition of
same under this Agreement). In the event the Gross Asset Value of any Company
asset is adjusted pursuant to subparagraph (b) of the definition of Gross Asset
Value hereof, subsequent allocations of income, gain, loss, and deduction with
respect to such asset shall take account of any variation between the adjusted
basis of such asset for federal income tax purposes and its Gross Asset Value in
the same manner as under Section 704(c) of the Code and the Treasury Regulations
thereunder. Any elections or other decisions relating to such allocations shall
be made by the Board in any manner that reasonably reflects the purpose and
intention of this Agreement; provided that the Company shall use the remedial
method set forth in Treasury Regulation Section 1.704-3(d). Allocations pursuant
to this Section 7.04 are solely for purposes of federal, state, and local taxes
and shall not affect, or in any way be taken into account in computing, any
Member’s Capital Account or share of Profits, Losses, other items, or
distributions pursuant to any provision of this Agreement.

Section 7.05 Varying Interests.

All items of income, gain, loss, deduction or credit shall be allocated, and all
distributions shall be made, to the Persons shown on the records of the Company
to have been Members as of the last calendar day of the period for which the
allocation or distribution is to be made. Notwithstanding the foregoing, if
during any taxable year there is a change in any Member’s Ownership Percentage,
the Members agree that their allocable shares of such items for the taxable year
shall be determined on any method determined by the Board to be permissible
under Code Section 706 and the related Treasury Regulations to take account of
the Members’ varying Ownership Percentages.

 

45



--------------------------------------------------------------------------------

Section 7.06 Withheld Taxes.

All amounts withheld pursuant to the Code or any provision of any state or local
tax law with respect to any payment, distribution or allocation to the Company
or the Members shall be treated as amounts distributed to the Members pursuant
to this Article VII for all purposes of this Agreement. The Company is
authorized to withhold from distributions, or with respect to allocations, to
the Members and to pay over to any federal, state or local government any
amounts required to be so withheld pursuant to the Code or any provision of any
other federal, state or local law and shall allocate such amounts to those
Members with respect to which such amounts were withheld.

Section 7.07 Required Payments.

(a) Notwithstanding any provision in Section 7.01 to the contrary, in the event
any amount is payable (i) by Crestwood to CEGPS or a CEGPS Indemnified Party
pursuant to the terms of the Contribution Agreement or (ii) by Crestwood to
CEGPS pursuant to the terms of this Agreement (in each case, including any
adjustments, damages or indemnity payments) (any such amount, a “Crestwood
Required Payment”), and any such Crestwood Required Payment is not paid by
Crestwood, any subsequent distributions due and owing to Crestwood pursuant to
this Agreement shall first be paid to CEGPS in the amount of such Crestwood
Required Payment in advance of any further distributions to Crestwood; provided,
however, that the Parties acknowledge and agree that any amounts paid to CEGPS
pursuant to this sentence are being paid to CEGPS directly as a matter of
convenience and that such distributions shall be treated as distributions to
Crestwood for all purposes under this Agreement (including for the purposes of
maintaining capital accounts and for the determination of Excess Distributions).
The amount of any Crestwood Required Payment payable by Crestwood under
Section 7.07(a)(i) shall bear interest pursuant to the terms and conditions of
the Contribution Agreement and any Crestwood Required Payment attributable to
this Agreement shall bear interest from and including the date that Crestwood is
required to make any such payment until the date that such Crestwood Required
Payment is fully paid to CEGPS but excluding the date of payment at a rate per
annum equal to the Prime Rate as set forth in the Wall Street Journal plus four
percent (4%). Such interest shall be calculated daily on the basis of a 365 day
year and the actual number of days elapsed. For the avoidance of doubt, no
approval of the Board or of any Directors shall be required for any such
payment. In addition to the foregoing, any payment made in accordance with this
Section 7.07 shall be treated as a distribution of cash to Crestwood in the
amount of such payment to CEGPS.

(b) Notwithstanding any provision in Section 7.01 to the contrary, in the event
any amount is payable (i) by CEGPS to Crestwood or any Person entitled to
indemnification by CEGPS pursuant to the terms of the Contribution Agreement or
(ii) by CEGPS to Crestwood pursuant to the terms of this Agreement (in each
case, including any adjustments, damages or indemnity payments) (any such
amount, a “CEGPS Required Payment”), and any such CEGPS Required Payment is not
paid by CEGPS, any subsequent distributions due and owing to CEGPS pursuant to
this Agreement shall first be paid to Crestwood in the amount of such CEGPS
Required Payment in advance of any further distributions to CEGPS; provided,
however, that the Parties acknowledge and agree that any amounts paid to
Crestwood pursuant to this sentence are being paid to Crestwood directly as a
matter of convenience and that such distributions shall be

 

46



--------------------------------------------------------------------------------

treated as distributions to CEGPS for all purposes under this Agreement
(including for the purposes of maintaining capital accounts and for the
determination of Excess Distributions). The amount of any CEGPS Required Payment
payable by CEGPS under Section 7.07(b)(i) shall bear interest pursuant to the
terms and conditions of the Contribution Agreement and any CEGPS Required
Payment attributable to this Agreement shall bear interest from and including
the date that CEGPS is required to make any such payment until the date that
such CEGPS Required Payment is fully paid to Crestwood but excluding the date of
payment at a rate per annum equal to the Prime Rate as set forth in the Wall
Street Journal plus four percent (4%). Such interest shall be calculated daily
on the basis of a 365-day year and the actual number of days elapsed. For the
avoidance of doubt, no approval of the Board or of any Directors shall be
required for any such payment. In addition to the foregoing, any payment made in
accordance with this Section 7.07(b) shall be treated as a distribution of cash
to CEGPS in the amount of such payment to Crestwood.

Section 7.08 Limitations on Distributions.

Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not make a distribution to any Member on account of its interest
in the Company if such distribution would violate Section 18-607 of the Delaware
Act or other applicable law. All distributions required to be made under this
Agreement shall be made subject to Sections 18-607 and 18-804 of the Delaware
Act.

Section 7.09 Growth Project True-Up Payments

(a) Crestwood shall, or shall cause the Operator to, calculate, prepare and
deliver to CEGPS a statement setting forth in reasonable detail the good faith
calculation of the Growth Project EBITDA for the Calculation Period and a
certificate of the Chief Financial Officer of Crestwood or the Operator, as
applicable, that the Growth Project EBITDA was calculated in accordance with the
definition thereof (the “Growth Project EBITDA Statement”) no later than five
(5) Business Days after the audited financial statements are finalized for the
fiscal year ending December 31, 2020.

(b) After receipt of the Growth Project EBITDA Statement, CEGPS shall have
forty-five (45) days (the “Review Period”) to review the Growth Project EBITDA
Statement. During the Review Period, CEGPS and CEGPS’s accountants shall have
full access to the books and records of the Company and its Subsidiaries and the
personnel of, and work papers prepared by, the Company, its Subsidiaries, and
their respective accountants (and Crestwood shall cause CEGPS and CEGPS’s
accountants to have full access to the books and records of the Operator and the
personnel of, and work papers prepared by, the Operator and its accountants, in
each case to the extent relating to the Company or any of its Subsidiaries) as
CEGPS may reasonably request for the purpose of reviewing the Growth Project
EBITDA Statement and preparing an initial Growth Project EBITDA Dispute Notice.

(c) On or prior to the last day of the Review Period, CEGPS may object to the
Growth Project EBITDA Statement by delivering to Crestwood a written statement
setting forth CEGPS’s objections in reasonable detail, indicating each disputed
item or amount and the basis for CEGPS’s disagreement therewith, together with
reasonable supporting documentation and

 

47



--------------------------------------------------------------------------------

calculations (the “Growth Project EBITDA Dispute Notice”). If CEGPS fails to
deliver a Growth Project EBITDA Dispute Notice before the expiration of the
Review Period, the Growth Project EBITDA Statement as delivered to CEGPS will be
deemed to be correct and mutually agreed upon by the Parties and the Growth
Project EBITDA set forth in such Growth Project EBITDA Statement will be final
and binding on the Parties. If CEGPS delivers the Growth Project EBITDA Dispute
Notice before the expiration of the Review Period, CEGPS and Crestwood shall
negotiate in good faith to resolve such objections within thirty (30) days after
the delivery of the Growth Project EBITDA Dispute Notice (the “Resolution
Period”), and, if the same are so resolved within the Resolution Period, the
Growth Project EBITDA, with such changes as may be agreed to in writing by CEGPS
and Crestwood, shall be final and binding.

(d) If Crestwood and CEGPS fail to reach an agreement (i) with respect to all of
the matters set forth in the Growth Project EBITDA Dispute Notice before
expiration of the Resolution Period, then any amounts remaining in dispute
(“Disputed Amounts”) shall be submitted for resolution to an independent
nationally recognized accounting firm mutually agreed upon by CEGPS and
Crestwood, or failing such agreement, CEGPS and Crestwood shall engage the
American Arbitration Association to appoint, an independent nationally
recognized accounting firm other than Crestwood’s accountants, the Operator’s
accountants or CEGPS’s accountants (the “Independent Accountants”) who, acting
as experts and not arbitrators, shall resolve the Disputed Amounts only and make
any adjustments to the Growth Project EBITDA. The Parties agree that all
adjustments shall be made without regard to materiality. The Independent
Accountants shall only decide the specific items under dispute by the Parties
and their decision for each Disputed Amount must be within the range of values
assigned to each such item in the Growth Project EBITDA Statement and the Growth
Project EBITDA Dispute Notice, respectively. The fees and expenses of the
Independent Accountants shall be paid by Crestwood, on the one hand, and by
CEGPS, on the other hand, based upon the percentage that the amount actually
contested but not awarded to Crestwood or CEGPS, respectively, bears to the
aggregate amount actually contested by Crestwood and CEGPS. Each of Crestwood
and CEGPS shall pay fifty percent (50%) of the fees and expenses of the American
Arbitration Association, if any.

(e) (i) If, during the Calculation Period, the Growth Projects generate CEGPS
Growth Project EBITDA of less than the Growth Project EBITDA Target, Crestwood
shall pay to CEGPS an amount equal to (x) the Growth Project EBITDA Target minus
(y) the CEGPS Growth Project EBITDA (the “Growth Project EBITDA Shortfall
Amount”), which amount Crestwood shall pay to CEGPS as follows:

(A) within five (5) Business Days following the finalization of the Growth
Project EBITDA (the “Finalization Date”) in accordance with this Section 7.09,
Crestwood shall pay to CEGPS an amount equal to either (I) the Growth Project
EBITDA Shortfall Amount or (II) one third (1/3) of the Growth Project EBITDA
Shortfall Amount;

(B) if under clause (A) of this Section 7.09(e)(i), Crestwood pays one third
(1/3) of the Growth Project EBITDA Shortfall Amount, then no later than
January 1, 2022, Crestwood shall pay to CEGPS an amount that calculated as of
the date of such payment, and after giving effect to a discount rate of 11%,
would cause the Net Present Value (as of January 1, 2021) of such payment to be
equal to one third (1/3) of the Growth Project Shortfall Amount; and

 

48



--------------------------------------------------------------------------------

(C) if under clause (A) of this Section 7.09(e)(i), Crestwood pays one third
(1/3) of the Growth Project EBITDA Shortfall Amount, then no later than
January 1, 2023, Crestwood shall pay to CEGPS an amount that calculated as of
the date of such payment, and after giving effect to a discount rate of 11%,
would cause the Net Present Value (as of January 1, 2021) of such payment to be
equal to one third (1/3) of the Growth Project Shortfall Amount.

(ii) If, during the Calculation Period, the Growth Projects generate CEGPS
Growth Project EBITDA in excess of the Growth Project EBITDA Threshold, CEGPS
shall pay to Crestwood an amount equal to the lesser of (x) CEGPS Growth Project
EBITDA minus (2) the Growth Project EBITDA Threshold, and (y) $57,000,000 (such
lesser amount, the “Growth Project EBITDA Incentive Amount”), which amount CEGPS
shall pay to Crestwood as follows:

(A) within five (5) Business Days following the Finalization Date, CEGPS shall
pay to Crestwood an amount equal to either (I) the Growth Project EBITDA
Incentive Amount or (II) one third (1/3) of the Growth Project EBITDA Incentive
Amount;

(B) if under clause (A) of this Section 7.09(e)(ii), CEGPS pays one third
(1/3) of the Growth Project EBITDA Incentive Amount, then no later than
January 1, 2022, CEGPS shall pay to Crestwood an amount that calculated as of
the date of such payment, and after giving effect to a discount rate of 11%,
would cause the Net Present Value (as of January 1, 2021) of such payment to be
equal to one third (1/3) of the Growth Project EBITDA Incentive Amount; and

(C) if under clause (A) of this Section 7.09(e)(ii), CEGPS pays one third
(1/3) of the Growth Project EBITDA Incentive Amount, then no later than
January 1, 2023, CEGPS shall pay to Crestwood an amount that calculated as of
the date of such payment, and after giving effect to a discount rate of 11%,
would cause the Net Present Value (as of January 1, 2021) of such payment to be
equal to one third (1/3) of the Growth Project EBITDA Incentive Amount.

(iii) If, during the Calculation Period, the Growth Projects generate CEGPS
Growth Project EBITDA greater than or equal to the Growth Project EBITDA Target
but less or equal to the Growth Project EBITDA Threshold, neither Crestwood nor
CEGPS shall be entitled to receive, and neither Crestwood nor CEGPS shall be
required to pay, any adjustments pursuant to this Section 7.09.

(f) All payments made under this Section 7.09 shall be paid by in immediately
available funds by wire transfer to the account designated in writing by the
Party receiving such payment.

 

49



--------------------------------------------------------------------------------

ARTICLE VIII

BOARD OF DIRECTORS

Section 8.01 Management by Board of Directors.

(a) All powers to conduct, direct and manage all activities of the Company shall
be fully vested in the Members, acting exclusively through the Board and their
Representatives on the Board. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the Company
shall be exclusively vested in the Board, and the Members shall act solely
through the Board. Decisions or actions taken by the Board in accordance with
the provisions of this Agreement shall constitute decisions or actions by the
Company and the Members and shall be binding on each Member.

(b) No Member, in its capacity as such, shall participate in the operation,
management or control of the Company’s business, transact any business in the
Company’s name or have the power to sign documents for or otherwise bind the
Company, except to the extent specifically authorized with respect to any matter
by resolution of the Board.

(c) No Director, in his or her individual capacity as such, shall have the
authority to manage the Company or approve matters relating to, or otherwise to
bind, the Company, such powers being reserved to a Director acting through the
Board, and to such other committees of the Board, and officers and agents of the
Company, as may be designated by the Board.

Section 8.02 Board Composition.

(a) General. The Board shall be composed of two directors appointed by each
Member, each of whom shall be a natural person (each such person a “Director”
and collectively, the “Directors”). The Directors shall not constitute
“managers” of the Company within the meaning of the Delaware Act. A Director
need not be a Member or an officer of the Company.

(b) Designation of Directors and Alternate Directors.

(i) Each Member each shall be permitted to designate two (2) natural persons to
serve as Directors.

(ii) In addition, each Member shall be permitted to designate an Alternate
Director in connection with any meeting of the Board by notifying the other
Members in writing at or prior to such meeting or at the time of any action to
be taken pursuant to Section 8.06. Each Alternate Director so designated shall
serve in place of one of such Member’s designated Directors at such meeting of
the Board or in connection with any action or approval of the Board, and the
presence of such Alternate Director shall be the equivalent of the presence of
one of such Member’s designated Directors for all purposes under this Agreement.
When serving in such capacity as a Director, each Alternate Director shall be
entitled to all of the rights and obligations of a Director as set forth in this
Agreement and all references to a Director shall be read to include an Alternate
Director.

 

50



--------------------------------------------------------------------------------

(iii) The Representatives of each Member as of the Effective Date are set forth
on Exhibit B.

(iv) The collective voting power of the Representatives appointed by a Member
will equal the Ownership Percentage owned by such Member.

(v) Subject to Section 4.02(f), a Transferee of a direct Transfer of a Member’s
entire Membership Interest shall automatically succeed to the rights of the
Transferring Member to designate, appoint and remove Representatives hereunder,
including any Representatives previously appointed by the Transferring Member.

(c) Removal; Resignation; Vacancies.

(i) Each Representative may be removed and replaced, with or without cause, at
any time by the Member that designated him or her, in such Member’s sole
discretion, and shall not be removed or replaced by any other means. A Member
who removes any Representative of such Member shall promptly notify the other
Members of the removal and the name of its replacement Representative.

(ii) A Representative may resign at any time, such resignation to be made in
writing and to take effect immediately or on such later date as may be specified
therein.

(iii) If any Representative designated by a Member shall cease to serve as a
Representative for any reason, the vacancy resulting thereby shall be filled by
another natural person designated by that Member; provided that such Member
would, at such time, otherwise be permitted to designate a Representative
pursuant to Section 8.02(b).

(d) Changes in Size. The number of Directors constituting the full Board may be
increased or decreased from time to time by unanimous vote of the Members;
provided, however, that (i) for so long as at least two Members are permitted to
designate Directors in accordance with Section 8.02(b), the Members shall be
entitled to appoint an equal number of Directors; and (ii) the number of
Directors shall automatically be increased by one upon the admission of a new
Member pursuant to the terms of this Agreement.

Section 8.03 Board Meetings; Quorum.

(a) The Board shall meet at least quarterly at the offices of the Company (or
such other place as determined by the Board), with the participation of such
officers of the Company as such Representative may request. Special meetings of
the Board, to be held at the offices of the Company (or such other place as
shall be determined by the Board), shall be called at the direction of any one
Director. Attendance of a Director at a meeting shall constitute a waiver of
notice of such meeting, except where a Director attends a meeting for the
express purpose of objecting to the transaction of any business on the ground
that such meeting is not properly called or convened. The reasonable costs and
expenses incurred by the Directors in connection with any meeting of the Board
shall be borne and paid by the Company (and any Director may obtain
reimbursement from the Company for any such reasonably documented costs and
expenses).

 

51



--------------------------------------------------------------------------------

(b) The presence (in person or participating in accordance with Section 8.07) of
at least one Director (or Alternate Director) appointed by each Member that,
collectively, with the Directors (or Alternate Directors) present in person or
participating in accordance with Section 8.07 appointed by any other Members,
control a majority of the voting power in accordance with Section 8.02(b)(iv)
shall be necessary to constitute a quorum for the transaction of business at any
meeting of the Board; provided, that no Member shall have the right to dispute
the lack of the foregoing quorum requirement in respect of a duly called meeting
of the Board for which at least ten (10) days’ prior written notice has been
given to all Directors (a “Quorum Failure Meeting”) if the Directors (or
Alternate Directors) appointed by such Member have failed to attend the two
immediately prior duly called meetings of the Board (and provided that at least
ten (10) days’ prior written notice shall have been given to all Directors for
such meetings) and a quorum at such two immediately prior duly called meetings
and the Quorum Failure Meeting would have been present but for such failure. In
the absence of a quorum for any such meeting, a majority of the Directors (or
Alternate Directors) present thereat may adjourn such meeting from time to time
until a quorum shall be present or, in the case of a Quorum Failure Meeting,
would have been present but for the failure of the Directors (or Alternate
Directors) appointed by a Member to attend the Quorum Failure Meeting as
provided in the previous sentence. However, notwithstanding anything to the
contrary herein, no business may be transacted at, and no other action may be
taken at, any Quorum Failure Meeting (or any adjourned Quorum Failure Meeting)
unless the notice for such meeting included an agenda that specified the purpose
of the meeting, including the consideration of such business transaction or
other action. For the avoidance of doubt, if any Director is absent from a Board
meeting, then, except as otherwise provided herein, the attending Director(s)
(or Alternate Director(s)) appointed by the same Member that appointed such
absent Director (or Alternative Director) will vote such Member’s entire
Ownership Percentage.

Section 8.04 Board Voting.

(a) General; Majority Voting. On all matters requiring the vote or action of the
Board, any action undertaken by the Board must be authorized by the affirmative
vote of (i) one or more Directors that are entitled to vote at least a majority
of the Ownership Percentages except as otherwise provided in Section 8.04(c)
with respect to Affiliate Transactions or (ii) at a Quorum Failure Meeting, all
Directors present at such meeting except that any Affiliate Transactions shall
only require the approval of the Directors present at such meeting who are not
Representatives of the Interested Member.

(b) Actions Requiring Approval of the Board. Except as otherwise provided by
this Agreement, the Company shall not, shall not permit any Subsidiary of the
Company to, and shall not authorize or permit any officer or agent of the
Company or any of its Subsidiaries on behalf of the Company or any of its
Subsidiaries to, effect any material action or any action outside of the
ordinary course of business, including any of the following actions, without
Board approval, except to the extent approval authority is expressly delegated
by the Board pursuant to a resolution of the Board or the terms of an agreement
specifically approved by the Board that specifically grants the authority to
engage in the applicable action (excluding any grant of plenary or similar
authority):

(i) engage in any business activity other than Midstream Activities;

 

52



--------------------------------------------------------------------------------

(ii) incur any Indebtedness or enter into any definitive agreement providing for
the incurrence of any Indebtedness, other than any Additional Contribution Loan;

(iii) sell, transfer, lease (as lessor), abandon or otherwise dispose of (i) any
assets with a value in excess of $2,000,000 or (ii) any Equity Interests in the
Company or any Subsidiary, in either case other than to the Company or any
Subsidiary (other than in accordance with Section 6.03);

(iv) form or dissolve any Subsidiary of the Company;

(v) acquire (A) any Equity Interests in any Person or (B) any assets or rights
that constitute substantially all of the assets or rights of any Person, or that
are operated by any Person as a separate business, division, or asset group;

(vi) merge, consolidate, or reorganize;

(vii) enter into any partnership or joint venture;

(viii) amend, modify or waive any provisions of the Certificate of Formation,
this Agreement (other than revisions permitted by Section 16.02), or the
constituent documents of any Subsidiary of the Company;

(ix) dissolve or liquidate, or file any voluntary petition for bankruptcy;

(x) undertake any public offering of securities or any registration of any
offering or securities under the Securities Act;

(xi) admit any new Member (other than in connection with any New Interests
issued in accordance with Section 6.03(e) and Section 6.04 to any Person other
than any of the Members) or redeem any Membership Interest;

(xii) authorize or permit any Capital Contribution or make any Capital Call
other than in accordance with Section 6.02, or approve any non-cash Capital
Contribution, in each case other than by the Company or any of its Subsidiaries
to a Subsidiary of the Company;

(xiii) make determinations of Available Cash or, other than distributions by any
Subsidiary of the Company to another Subsidiary of the Company or to the
Company, make any dividend or distribution on Equity Interests other than in
accordance with this Agreement;

(xiv) agree to any restrictions on the ability of the Company or any Subsidiary
to make dividends or distributions on Equity Interests;

(xv) appoint or remove the Certified Public Accountants;

 

53



--------------------------------------------------------------------------------

(xvi) change any accounting or tax policy (other than as required by Required
Accounting Practices or applicable law);

(xvii) subject to Section 8.04(c), remove the Operator or appoint any successor
Operator;

(xviii) initiate any litigation or other dispute resolution proceeding
reasonably expected to involve claims of more than $1,000,000 individually, or
agree to any settlement or compromise of any claim or proceeding (A) in which
the aggregate amount claimed by the Company or any of its Subsidiaries with
respect to such claim or proceeding exceeds $1,000,000, (B) requiring aggregate
payments by the Company or any of its Subsidiaries with respect to such claim or
proceeding in excess of $1,000,000, (C) involving any admission by, or any
finding against, the Company or any of its Subsidiaries of criminal wrongdoing,
or (D) that restricts the conduct of business by the Company or any of its
Subsidiaries;

(xix) approve or amend the Annual Budget, or any other material capital or
operating budget of the Company or any of its Subsidiaries;

(xx) take any action that would reasonably be expected to cause the Annual
Budget, or any capital budget of the Company or any of its Subsidiaries in
excess of $5 million, then in effect to be exceeded in the aggregate by more
than ten percent (10%), except for Emergency Expenditures and reimbursement or
indemnity obligations to any Member, any Former Member, or any Affiliate of any
Member or Former Member with respect to the cost of or any payment under or draw
upon any Approved Credit Support or any Continuing Support Obligation;

(xxi) except to the extent reasonably contemplated in the Annual Budget then in
effect, or in any delegation of approval policy approved by the Board and then
in effect, enter into any contract under which expected revenues are expected to
exceed $5,000,000 annually or $25,000,000 during the life of such contract;

(xxii) enter into any Hedge Contract;

(xxiii) make any material filing with any governmental authority, other than in
the ordinary course of business;

(xxiv) issue any New Interests, other than pursuant to Section 6.03(e), or enter
into any agreement that provides for or contemplates the issuance of Membership
Interests pursuant to transactions of the nature described in the proviso in the
definition of “New Interests” in Section 1.01; and

(xxv) such other matters as the Board may determine from time to time by
resolution in accordance with Section 8.04(a).

 

54



--------------------------------------------------------------------------------

(c) Affiliate Transactions.

(i) No contract or transaction between the Company, any of its Subsidiaries or
the Operator (for the benefit or account of the Company or any of its
Subsidiaries), on the one hand, and any Member or Affiliate of a Member, on the
other hand, or in which a Member or an Affiliate of a Member otherwise has a
financial interest (other than by reason of its ownership of Membership
Interests in the Company) shall be void or voidable by reason of the financial
interest of any Member or Affiliate of any Member therein; provided, however,
that with respect to any contract or transaction between the Company, any of its
Subsidiaries or the Operator (for the benefit or account of the Company or any
of its Subsidiaries), on the one hand, and any Member Parent or Subsidiary of a
Member Parent, on the other hand, or in which a Member Parent or a Subsidiary of
a Member Parent otherwise has a financial interest (other than by reason of its
ownership of Membership Interests in the Company) (each, an “Affiliate
Transaction” and such Member, the “Interested Member”) (A) the Interested Member
or its Representatives fully and fairly disclose any such Affiliate Transaction
and its material terms promptly to the other Members, the Company, and the
Operator and (B) none of the Company, any Subsidiary thereof or the Operator
(for the benefit or account of the Company or any of its Subsidiaries) shall
enter into, amend, waive any provision of, or terminate any Affiliate
Transaction other than on terms that are no less favorable in the aggregate to
the Company, such Subsidiary or the Operator (for the benefit or account of the
Company or any of its Subsidiaries), as applicable, than as would have been
reasonably expected to be obtained from a Person that is not an Interested
Member, a Member Parent or a Subsidiary of a Member Parent.

(ii) The Company, its Subsidiaries and the Operator shall not enter into, amend,
waive any provision of, or terminate any Affiliate Transaction other than with
the approval of the Board that includes the affirmative vote of all of the
Directors (or Alternate Directors) who are not Representatives of the Interested
Member; provided, however, that if such Affiliate Transaction is an Affiliate
Transaction with respect to all Members, the entry into, amendment, waiver any
provision of, or termination of such Affiliate Transaction shall be valid if
approved by all Directors (or Alternate Directors) so long as each Member or its
Directors fully and fairly disclose the material terms of such Affiliate
Transaction to the other Members, the Company, and the Operator. Approval of an
Affiliate Transaction or of the amendment, waiver of any provision of, or
termination of such Affiliate Transaction by all of the Directors (or Alternate
Directors) who are not Representatives of the Interested Member shall constitute
conclusive evidence of the satisfaction of Section 8.04(c)(i) with respect to
the fairness to the Company, its Subsidiaries or the Operator, as applicable, of
such Affiliate Transaction or such amendment, waiver of any provision, or
termination thereof. Nothing herein shall be deemed to prohibit an Interested
Member or any of its Representatives from participating in any discussion or
negotiation regarding, or any vote of the Board to enter into, amend, waive any
provision of, or terminate, any Affiliate Transaction.

(iii) Enforcement of Affiliate Transactions. Notwithstanding any other provision
of this Agreement, the Board, acting solely with the approval of a majority of
the voting power of the Directors who are not Representatives of the Interested
Member, shall have the right and authority to cause the Company, any Subsidiary
thereof or the Operator, as applicable, to pursue or enforce any remedy and
exercise any other rights of the Company,

 

55



--------------------------------------------------------------------------------

such Subsidiary or the Operator under an Affiliate Transaction. In the case of
any Affiliate Transaction that is an Affiliate Transaction with respect to all
Members, if one of such Members or an Affiliate thereof is in breach or other
default of its obligations under such Affiliate Transaction, the Board, acting
solely with the approval a majority of the voting power of the Directors who are
not Representatives of such breaching or defaulting Member, shall have the right
to cause the Company, the applicable Subsidiary thereof or the Operator, as
applicable, to pursue or enforce any remedy or exercise any other rights of the
Company, such Subsidiary or the Operator, as applicable, under such Affiliate
Transaction.

(d) Board Deadlock; Dispute Resolution.

(i) In the event that the Board is unable to obtain the requisite vote under
Section 8.04(a) for the approval of any matter, which deadlock, if unresolved,
could reasonably be expected to have a material and adverse impact on the
Company or its prospects, including the payment of distributions in accordance
with Article VII (each such event, a “Deadlock”), either Member may give the
other Member written notice (a “Deadlock Notice”) of such Deadlock. Within five
(5) days after receipt of the Deadlock Notice, the receiving Member shall submit
to the other Member a written response (a “Dispute Response”). The Deadlock
Notice and the Dispute Response shall each include (A) a statement setting forth
the position of the Member giving the notice and a summary of arguments
supporting such position and (B) the name and title of a senior representative
of such Member who has authority to settle the Deadlock. The Deadlock Notice
shall also include a description of the alleged Deadlock that is reasonably
sufficient for the other Member to determine the basis of the alleged Deadlock.
Within five (5) days of the delivery of the Dispute Response, the senior
representatives of both Members shall meet or communicate by telephone at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, and shall negotiate in good faith to resolve the Deadlock.

(ii) If such Deadlock has not been resolved within thirty (30) days following
delivery of the Dispute Response, then each Member agrees to have executives who
have authority to resolve the Dispute and who are at a higher level of
management than the senior representatives addressed in (i) above (A) meet or
communicate by telephone at a mutually acceptable time and place, and thereafter
as often as they reasonably deem necessary and (B) negotiate in good faith to
resolve the Deadlock.

(iii) If the executives are unable to resolve the Dispute within thirty
(30) days after they have met pursuant to clause (ii) above, then such Dispute
shall be submitted to mediation if either Party so requests in writing. Any
mediation, unless otherwise agreed by the Parties, shall be carried out within
forty-five (45) days following the date of a written request therefor. Each
Party shall bear one-half of the costs and expenses of any mediator, including
any costs incurred by such mediator that are attributable to the consultation of
any third party; provided, however, that each Party shall bear its own legal
fees and costs of preparing for mediation.

(iv) Notwithstanding anything herein to the contrary, until a Deadlock is
resolved, each Member agrees to continue to perform its obligations under this
Agreement and to cause its Representatives to continue to perform their
obligations under this Agreement.

 

56



--------------------------------------------------------------------------------

Section 8.05 Notice.

Written notice of all regular meetings of the Board shall be given to all
Directors at least ten (10) days prior to the regular meeting of the Board and
one Business Day prior to any special meeting of the Board. All notices and
other communications to be given to Directors shall be sufficiently given for
all purposes hereunder if in writing and received by hand, courier or overnight
delivery service, or three (3) days after being mailed by certified or
registered mail, return receipt requested, with appropriate postage prepaid, or
received by email, and shall be directed to the address or email address as such
Director shall designate by notice to the Company and each Member. Except as
provided in Section 8.03(b), neither the business to be transacted at, nor the
purpose of, any regular or special meeting of the Board need be specified in the
notice of such meeting. A meeting may be held at any time without notice if all
the Directors are present or if those not present waive notice of the meeting
either before or after such meeting.

Section 8.06 Action by Written Consent of Board.

To the extent permitted by applicable law, the Board may act without a meeting,
without notice and without a vote, if a consent or consents in writing, setting
forth the action so taken, shall be signed by a Director or Directors having not
less than the minimum number of votes that would be necessary to authorize or
take such action at a duly held meeting of the Board. All actions taken by the
Board in the form of a written consent shall be distributed to each Director
upon the taking of such action.

Section 8.07 Conference Telephone Meetings.

Directors may participate in a meeting of the Board or any committee thereof by
means of conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear each other, and such
participation in a meeting shall constitute presence in person at such meeting.

Section 8.08 Minutes.

All decisions and resolutions of the Board shall be reported in the minutes of
its meetings, which shall state the date, time and place of the meeting (or the
date of the written consent in lieu of a meeting), the persons present at the
meeting, the resolutions put to a vote (or the subject of a written consent) and
the results of such voting (or written consent). The minutes of all meetings of
the Board shall be kept at the principal office of the Company.

Section 8.09 Management Committee; Other Board Committees.

(a) There shall be a management committee of the Company (the “Management
Committee”), comprised of one or more subcommittees (each, together with the
Management Committee, a “Committee”), including as of Effective Date, a
“Commercial Affairs Committee” and an “Operating Committee”). Each Committee
shall have two (2) members appointed by each Member. Each member of each
Committee shall be a natural person who may

 

57



--------------------------------------------------------------------------------

nor may not be a Director or Alternate Director appointed by such Member. Each
Committee shall have co-chairmen, with each Member entitled to appoint one
co-chairman. The initial members and co-chairmen of the Commercial Affairs
Committee and the Operating Committee are set forth on Exhibit H attached
hereto. At any time and for any or no reason, a Member may remove or replace any
member of any Committee appointed by such Member, upon notice to the other
Members. The role of the Committees will be to facilitate communications and
cooperation among the Members with regard to the business and affairs of the
Company and its Subsidiaries, and each Committee will have such specific
responsibilities as may be delegated or assigned to it by the Board; provided,
however, that (i) no Committee shall have the authority to bind the Company to
any obligation or liability, and (ii) no action may be taken by any Committee
except upon the unanimous approval of all members thereof. Each Committee will
have regular meetings at least quarterly, and special meetings of any Committee
may be called at the direction of any member of such Committee. Notice of
meetings of any Committee shall be given to each member of such Committee in the
manner provided in Section 8.05. Meetings of a Committee may include the
participation of such subject matter experts as any member of such Committee
reasonably deems appropriate. Each Committee may establish rules for its
governance, including with respect to the roles and responsibilities of the
co-chairmen, provided such rules do not contravene the requirements of this
Section 8.09(a). The members of each Committee will not be compensated by the
Company, but the Company will reimburse the reasonable out-of-pocket costs
incurred by the member of such Committee to attend any meeting thereof.

(b) The Board may establish committees of the Board and may delegate any of its
responsibilities to such committees, except as prohibited by applicable law.
Each Member shall appoint one or more Directors to each such committee in the
same proportion as such Members have the right to designate Directors.

(c) All of the members of any committee shall constitute a quorum for the
transaction of business of such committee, provided that in all cases a quorum
shall require at least one member of such committee appointed by each Member.
Except as otherwise required by law, all decisions of a committee shall require
the affirmative vote of at least a majority of the committee members at any
meeting at which a quorum is present.

(d) A majority of the members of any committee may determine its action and fix
the time and place of its meetings unless the Board shall otherwise provide.
Notice of such meetings shall be given to each member of the committee in the
manner provided for in Section 8.05. Subject to Section 8.09(a), the Board shall
have power at any time to dissolve any such committee.

Section 8.10 Operations.

(a) The Directors and officers of the Company shall take steps and actions
necessary to cause the Company and its Subsidiaries, collectively, to
(a) maintain books and records, bank accounts and financial statements separate
from any other Person, including the Members, (b) not commingle its assets with
those of any other Person, including the Members, (c) conduct its business in
its own name, (d) pay its own expenses and liabilities out of its own funds,
(e) observe all organizational formalities required under the Delaware Act,
(f) not

 

58



--------------------------------------------------------------------------------

guarantee or become obligated for, or pledge its assets for, the debts or
liabilities of any of its Members, or hold out its credit as being available to
satisfy the obligations of its Members, (g) conduct its business in offices
which are physically segregated from those of its Affiliates or, if unable to be
segregated, allocate fairly and reasonably any overhead for shared office space,
(h) use its own distinct stationary, invoices and checks, (i) at all times hold
itself out to the public and all other Persons as a legal entity separate from
any other Person and correct any known misunderstanding regarding its separate
identity, (j) have a mailing address and telephone and telecopy numbers
different than those of its Members, (k) be duly qualified and in good standing
as a foreign company under applicable law in each state in which its assets are
located and such qualification is necessary or advisable, (l) except as
otherwise provided herein, not permit any Person, including the Members, to
control its daily business decisions, (m) maintain an arm’s length relationship
with its Affiliates, (n) except as contemplated by any Transaction Documents or
other contract or agreement entered into for such purpose, pay the salaries of
its own employees and (o) maintain adequate capital for its operation and
business purposes at all times.

(b) Neither this Section 8.10 nor any other provision of this Agreement shall
limit, restrict, or impose any requirements upon Operator, solely in its
capacity as Operator, with respect to any business, operations or activities of
Operator of any nature, including for or with its Affiliates or any other
Person; provided, however, that (i) the activities of the Operator conducted
pursuant to the Management Agreement or otherwise undertaken by the Operator on
behalf of the Company or any of its Subsidiaries shall be subject to the
requirements of this Agreement and of the Management Agreement, and (ii) the
Operator shall be subject to Section 11.01 hereof so long as the Operator is an
Affiliate of a Member.

ARTICLE IX

OFFICERS

Section 9.01 Elected Officers.

The executive officers of the Company shall serve at the pleasure of the Board.
Such officers shall have the authority and duties delegated to each of them,
respectively, by the Board from time to time. The elected officers of the
Company shall be such officers as the Board from time to time may deem proper,
including, initially, a President, a Treasurer, and a Secretary. The officers of
the Company as of the Effective Date are set forth on Exhibit D attached hereto.

Section 9.02 Term of Office.

Each officer shall hold office until such person’s successor shall have been
duly elected and qualified or until such person’s death, resignation, or removal
pursuant to Section 9.03.

Section 9.03 Removal.

Any officer elected, or agent appointed, by the Board may be removed, with or
without cause, by the Board at any time in its sole discretion. No elected
officer shall have any contractual rights against the Company for compensation
by virtue of such election, except as otherwise provided in an employment
contract or under an employee deferred compensation plan.

 

59



--------------------------------------------------------------------------------

Section 9.04 Vacancies.

Any newly created office and any vacancy in any office for any reason may be
filled by the Board.

Section 9.05 Officers of Subsidiaries.

Promptly following the Effective Date, and for so long as Crestwood and CEGPS
each hold an Ownership Percentage of fifty percent (50%), Crestwood and CEGPS
shall, and shall cause their respective Representatives to, take such actions as
may be necessary to cause each Subsidiary of the Company to have an equal number
of directors (if applicable), managers (if applicable) and officers designated
by each of Crestwood and CEGPS. Otherwise, the directors (if applicable),
managers (if applicable) and officers of each Subsidiary of the Company shall be
selected by the Board, and the Members shall, and shall cause their respective
Representatives to, take such actions as may be necessary to implement such
selections.

ARTICLE X

BUDGET, MANAGEMENT AGREEMENT, NEWCO SERVICE COMPANY

Section 10.01 Budget

Attached hereto as Exhibit C is the initial budget (the “Initial Budget”) for
the Company and its Subsidiaries that sets forth reasonable line item detail
regarding anticipated expenditures, including: (i) estimated operating
expenditures; (ii) estimated capital expenditures; (iii) the proposed financing
plans for such expenditures; and (iv) such other items as are set forth therein,
for the period from the Effective Date through December 31, 2016. At such
reasonable time prior to the expiration of the Initial Budget, and each year
thereafter, the Board shall cause to be prepared the Annual Budget for the
following year, which Annual Budget will be presented to the Board on or before
September 15 of the preceding year for approval in accordance with
Section 8.04(b)(xix). The Board shall cause the Annual Budget to be prepared and
approved for distribution to the Members by November 1 prior to the calendar
year to which such Annual Budget applies, and finally approved by December 1
prior to the calendar year to which such Annual Budget applies, for each
calendar year during the term of this Agreement. If the Budget is not approved
by the Board prior to the date when such Budget is to become effective, the
Company shall continue to use the Initial Budget or Annual Budget then in
effect, extrapolated to a 12-month budget period in the case of the use of the
Initial Budget, except that (x) any items of the proposed Annual Budget that
previously were approved by the Board shall be given effect in substitution of
the corresponding items in the Annual Budget for the previous year, (y) any
one-time or non-recurring items and the corresponding budget entries therefor
shall be deleted, and (z) all other categories of expenses from the Initial
Budget or Annual Budget for the previous period or year, as applicable, shall be
increased by five percent (5%).

Section 10.02 Management Agreement.

(a) As of the Effective Date, the Company has entered into an Operating and
Maintenance Agreement with the Operator and Newco Service Company, in a form
that has been approved by the Members (such agreement and any other services
agreement entered into by the Company and any replacement Operator that is
approved under the terms hereof, the “Management Agreement”).

 

60



--------------------------------------------------------------------------------

(b) Subject to Section 10.02(c), the Management Agreement shall not be
terminated, and the Operator shall not be removed, except in accordance with the
terms of the Management Agreement; provided, however, that so long as the
Operator is an Affiliate of a Member, any determination by the Company with
respect thereto shall be made pursuant to Section 8.04(c).

(c) Upon any termination of the Management Agreement or resignation or removal
of the Operator, a successor Operator shall be selected by the Board and, until
a successor Operator has been selected and assumed responsibility for providing
its services, the authority, power, and rights of the Operator shall vest in,
and be exercisable by, the Board. A successor Operator shall have all authority,
power, and rights of the Operator as provided in the Management Agreement
entered into by the Company and such successor Operator. The Company shall cause
the former Operator to transfer to the successor Operator custody of all assets,
books and records of the Company.

Section 10.03 Newco Service Company.

(a) On the Effective Date, Crestwood and CEGPS (on behalf of the Company) shall
cause the limited liability company agreement of Newco Service Company to be
amended and restated in the form attached hereto as Exhibit I (the “Newco
Service Company LLC Agreement”). Until the purchase by the Company of all the
Equity Interests held by Crestwood in Newco Service Company pursuant to
Section 10.03(c) or Section 10.03(d), CEGPS shall have the right to appoint, on
behalf of the Company, the directors of Newco Service Company that the Company
has the right to appoint pursuant to the Newco Service Company LLC Agreement.

(b) From and after the Effective Date and until the purchase by the Company of
all of the Equity Interests held by Crestwood in Newco Service Company pursuant
to Section 10.03(c) or 10.03(d), the Newco Employees will continue to
participate in the compensation and employee benefit plans and arrangements of
Crestwood and its Affiliates. Following such purchase, the Newco Employees will
participate in compensation and employee benefit plans and arrangements of the
Company, Newco Service Company, CEGPS or Affiliates of CEGPS. The Parties agree
to, and agree to cause the Company to, cooperate and work together in good faith
to prepare for the transition, as soon as reasonably practicable, of the Newco
Employees from participating in the compensation and employee benefit plans and
arrangements of Crestwood and its Affiliates to participating in compensation
and employee benefit plans and arrangements of the Company, Newco Service
Company, CEGPS or Affiliates of CEGPS.

(c) CEGPS shall have the right, exercisable in its sole discretion, to cause the
Company to purchase upon such election from Crestwood all of the Equity
Interests held by Crestwood in Newco Service Company for a purchase price of
$1.00, exercisable upon written notice from CEGPS (on behalf of the Company) to
Crestwood (the “Call Exercise Notice”). The Call Exercise Notice shall specify a
date for such purchase, which shall be at least ninety (90) days after the
delivery of the Call Exercise Notice, and Crestwood agrees to sell and convey
such Equity Interests to the Company, free and clear of all Encumbrances, and
CEGPS agrees to cause

 

61



--------------------------------------------------------------------------------

the Company to purchase such Equity Interests from Crestwood, on the later to
occur of (i) the date specified in the Call Exercise Notice and (ii) the date on
which the Company is prepared for the participation of the Newco Employees in
compensation and employee benefit plans and arrangements of the Company, Newco
Service Company, CEGPS or Affiliates of CEGPS.

(d) Crestwood shall have the right, exercisable in its sole discretion, to cause
the Company to purchase upon such election from Crestwood all of the Equity
Interests held by Crestwood in Newco Service Company for a purchase price of
$1.00, exercisable upon written notice from Crestwood to CEGPS (on behalf of the
Company) at any time after which neither Crestwood nor any of its Affiliates is
the Operator (the “Put Exercise Notice”). The Put Exercise Notice shall specify
a date for such purchase, and CEGPS agrees to cause the Company to purchase such
Equity Interests from Crestwood, and Crestwood agrees to sell and convey such
Equity Interests to the Company, free and clear of all Encumbrances, on the
later to occur of (i) the date specified in the Put Exercise Notice and (ii) the
date on which the Company is prepared for the participation of the Newco
Employees in compensation and employee benefit plans and arrangements of the
Company, Newco Service Company, CEGPS or Affiliates of CEGPS.

(e) The Company shall reimburse and otherwise indemnify and hold harmless
Crestwood and its Affiliates for (i) all costs and expenses incurred by
Crestwood and its Affiliates to the extent arising from or related to the
participation of the Newco Employees in the compensation and employee benefit
plans and arrangements of Crestwood and its Affiliates and (ii) all other
losses, claims, damages, obligations, liabilities, costs, and expenses to the
extent arising from or related to the acts or omissions of the Newco Employees,
in either case (i) or (ii), to the extent such losses, claims, damages,
liabilities, costs or expenses (y) arise at any time after which neither
Crestwood nor any of its Affiliates is the Operator under the Management
Agreement and (z) would have been reimbursable or indemnifiable by the Company
under the Management Agreement if they had arisen during the term thereof.

(f) For a period of two (2) years following the Effective Date, neither Party
will, or will permit any of its Affiliates (other than Newco Service Company)
to, without the consent of the other Party, hire any Newco Employee who is
identified on Exhibit J attached hereto or who is designated by the Board from
time to time as a Newco Employee to which this Section 10.03(f) applies (the
“Key Employees”). However, to permit Key Employees to consider and accept career
advancement opportunities with a Member and its Affiliates, either Party may
replace a Key Employee with a qualified replacement employee approved in writing
by the other Party (such approval not to be unreasonably withheld), whereupon
such Key Employee may become an employee of the first Party or any of its
Affiliates notwithstanding anything to the contrary contained in this
Section 10.03(f). Following such replacement, the replacement employee shall be
a Key Employee for purposes of this Section 10.03(f).

ARTICLE XI

CERTAIN DUTIES

Section 11.01 Corporate Opportunities.

(a) Except as set forth in Section 11.01(b), (i) each Member, Director, and
officer of the Company and their respective Affiliates shall have the right to
engage in businesses

 

62



--------------------------------------------------------------------------------

of every type and description and other activities for profit and to engage in
and possess an interest in other business ventures of any and every type or
description, whether in businesses engaged in or anticipated to be engaged in by
the Company or any Subsidiary of the Company, independently or with others,
including business interests and activities in direct competition with the
business and activities of the Company or any Subsidiary of the Company, and
none of the same shall constitute a breach of this Agreement or any duty
otherwise existing at law, in equity or otherwise, to the Company or any Member,
(ii) no Member, Director, or officer of the Company or any of their respective
Affiliates shall have any duty or obligation to present or offer to the Company
the opportunity to consider or participate in any business activity or venture,
and (iii) neither of the Company, nor any Member nor any other Person shall have
any rights, by virtue of this Agreement or the business relationship established
hereby, in or to any business ventures or activities of any Member, Director or
officer of the Company or of any of their respective Affiliates.

(b) Notwithstanding Section 11.01(a), during the term of the Company,
Section 11.01(a) shall apply, with respect to any Identified Growth Project,
(i) to CEGPS and its Affiliates only if the Directors who are representatives of
Crestwood (A) do not approve pursuit of such Identified Growth Project by the
Company or a Subsidiary thereof within thirty (30) days following receipt of all
information that is requested by any such Director within thirty (30) days
following the initial presentation of the Identified Growth Project to the
Board, or (B) vote at any time to discontinue pursuit of such Identified Growth
Project by the Company and any Subsidiaries thereof, or (ii) to Crestwood and
its Affiliates only if the Directors who are representatives of CEGPS (A) do not
approve pursuit of such Identified Growth Project by the Company or a Subsidiary
thereof within thirty (30) days following receipt of all information that is
requested by any such Director within thirty (30) days following the initial
presentation of the Identified Growth Project to the Board, or (B) vote at any
time to discontinue pursuit of such Identified Growth Project by the Company and
any Subsidiaries thereof. Except as provided in clause (i) or (ii) of this
Section 11.01(b), each Identified Growth Project shall be an opportunity that
only the Company or a Subsidiary thereof may pursue and Crestwood and CEGPS
shall not, and shall cause their respective Member Parent and Member Parent’s
Subsidiaries not to, directly or indirectly, own, invest in, develop, construct,
operate or otherwise pursue, whether alone or with any other Person, such
Identified Growth Project. For the avoidance of doubt, nothing in this
Section 11.01, including the pursuit or failure to pursue any one or more
Identified Growth Project or any satisfaction of clause (i) or (ii) of this
Section 11.01(b) with respect to any one or more Identified Growth Project,
shall affect the obligations of Crestwood pursuant to Section 7.09.

Section 11.02 Duties.

(a) Subject to compliance with the terms and conditions of this Agreement,
whenever a Member makes a determination or takes or declines to take any other
action in its capacity as a Member, whether under this Agreement or any other
agreement contemplated hereby or otherwise, then such Member shall be entitled,
to the fullest extent permitted by law, to make such determination or to take or
decline to take such other action free of any duty (including any fiduciary
duty) or obligation whatsoever to the Company, any Member or Director, and the
Member shall not, to the fullest extent permitted by law, be required to act
pursuant to any other standard under the Delaware Act or any other law, rule or
regulation or at

 

63



--------------------------------------------------------------------------------

equity, it being the intent of all Members that, subject to such Member’s
compliance with the express terms and conditions of this Agreement, such Member,
in its capacity as a Member, shall have the right to make such determination
solely on the basis of its own interests.

(b) Subject to, and as limited by the provisions of this Agreement, the Members,
Directors and officers of the Company, in the performance of their duties as
such, shall not, to the fullest extent permitted by the Delaware Act and other
applicable law, owe any duties (including fiduciary duties) as a Member,
Director or officer of the Company, notwithstanding anything to the contrary
existing at law, in equity or otherwise; provided, however, that each Member,
Director and officer of the Company shall act in accordance with the implied
contractual covenant of good faith and fair dealing. In furtherance of the
foregoing and to the fullest extent permitted by the Delaware Act, a
Representative, in performing his duties and obligations as a Director under
this Agreement, shall (i) owe no fiduciary or similar duty or obligation
whatsoever to the Company, any Member (other than the Member designating such
Representative) or the other Directors, and (ii) be entitled to act or omit to
act at the direction of the Member that designated such Representative,
considering only such factors, including the separate interests of the Member,
as such Representative or Member chooses to consider, and any action of a
Representative or failure to act, taken or omitted in good faith reliance on the
foregoing provisions shall not, as between the Company and the other Members, on
the one hand, and the Representative or Member designating such Representative,
on the other hand, constitute a breach of any duty (including any fiduciary or
other similar duty, to the extent such exists under the Delaware Act or any
other applicable law) on the part of such Representative or Member to the
Company or any other Representative or Member of the Company. Notwithstanding
any duty otherwise existing at law or in equity, any matter approved by the
Board in accordance with the provisions shall not be deemed to be a breach of
any duties owed by the Board or any Director to the Company or the Members.

(c) The provisions of this Agreement, to the extent that they restrict,
eliminate or otherwise modify the duties (including fiduciary duties) and
liabilities of an officer of the Company or a Member or Director otherwise
existing at law, in equity or by operation of the preceding sentences, are
agreed by the Company and the Members to replace such duties and liabilities of
such officer, Member or Director. The Members (in their own names and in the
name and on behalf of the Company), acknowledge, affirm and agree that (i) none
of the Members would be willing to make an investment in the Company or enter
into this Agreement, and no Representative would be willing to so serve on the
Board, in the absence of this Section 11.02, and (ii) they have reviewed and
understand the provisions of Section 18-1101(b) and (c) of the Delaware Act.

(d) Nothing in this Agreement is intended to or shall eliminate any implied
contractual covenant of good faith and fair dealing, the requirement not to
waste Company assets or otherwise relieve or discharge any Representative or
Member from liability to the Company or the Members on account of such Member’s
breach of the terms and conditions hereof, or any fraudulent or intentional
misconduct of such Representative or Member.

 

64



--------------------------------------------------------------------------------

ARTICLE XII

EXCULPATION AND INDEMNIFICATION

Section 12.01 Indemnification.

(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees, in their capacity as
such, shall be indemnified and held harmless by the Company from and against any
and all losses, claims, damages, liabilities, joint or several, expenses
(including legal fees and expenses), judgments, fines, penalties, interest,
settlements or other amounts arising from any and all threatened, pending or
completed claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, and whether formal or informal and
including appeals, in which any Indemnitee may be involved, or is threatened to
be involved, as a party or otherwise, by reason of its status as an Indemnitee
and acting (or refraining to act) in such capacity; provided, that the
Indemnitee shall not be indemnified and held harmless pursuant to this Agreement
if there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Agreement, the Indemnitee
breached the terms of this Agreement, acted in bad faith or engaged in fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was unlawful; provided further, no indemnification
pursuant to this Section 12.01 shall be available to the Members or their
Affiliates with respect to its or their obligations incurred pursuant to the
Contribution Agreement (other than obligations incurred by such Member on behalf
of the Company) or the Management Agreement. Any indemnification pursuant to
this Section 12.01 shall be made only out of the assets of the Company, it being
agreed that the Members shall not be personally liable for such indemnification
and shall have no obligation to contribute or loan any monies or property to the
Company to enable it to effectuate such indemnification.

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 12.01(a) in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Company prior to a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 12.01, the Indemnitee is not entitled
to be indemnified upon receipt by the Company of any undertaking by or on behalf
of the Indemnitee to repay such amount if it shall be ultimately determined that
the Indemnitee is not entitled to be indemnified as authorized by this
Section 12.01.

(c) The indemnification provided by this Section 12.01 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of a Majority Interest or of the Board, as a matter of law,
in equity or otherwise, both as to actions in the Indemnitee’s capacity as an
Indemnitee and as to actions in any other capacity, and shall continue as to an
Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee.

(d) The Company may purchase and maintain insurance, on behalf of the Company,
its Affiliates, the Indemnitees and such other Persons as the Company shall
determine,

 

65



--------------------------------------------------------------------------------

against any liability that may be asserted against, or expense that may be
incurred by, such Person in connection with the Company’s or any of its
Affiliate’s activities or such Person’s activities on behalf of the Company or
any of its Affiliates, regardless of whether the Company would have the power to
indemnify such Person against such liability under the provisions of this
Agreement.

(e) For purposes of this Section 12.01, the Company shall be deemed to serve as
a fiduciary of an employee benefit plan of the Company whenever the performance
by it of its duties to the Company also imposes duties on, or otherwise involves
services by, it to the plan or participants or beneficiaries of the plan; excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute “fines” within the meaning of
Section 12.01(a); and action taken or omitted by it with respect to any employee
benefit plan in the performance of its duties for a purpose reasonably believed
by it to be in the best interest of the participants and beneficiaries of the
plan shall be deemed to be for a purpose that is in the best interests of the
Company.

(f) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 12.01 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.

(g) The provisions of this Section 12.01 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

(h) Any amendment, modification or repeal of this Section 12.01 or any provision
hereof shall be prospective only and shall not in any manner terminate, reduce
or impair the right of any past, present or future Indemnitee to be indemnified
by the Company, nor the obligations of the Company to indemnify any such
Indemnitee under and in accordance with the provisions of this Section 12.01 as
in effect immediately prior to such amendment, modification or repeal with
respect to claims arising from or relating to matters occurring, in whole or in
part, prior to such amendment, modification or repeal, regardless of when such
claims may arise or be asserted.

(i) TO THE FULLEST EXTENT PERMITTED BY THIS SECTION 12.01, THE PROVISIONS OF THE
INDEMNIFICATION PROVIDED IN THIS SECTION 12.01 ARE INTENDED BY THE MEMBERS TO
APPLY EVEN IF SUCH PROVISIONS HAVE THE EFFECT OF EXCULPATING THE INDEMNITEE FROM
LEGAL RESPONSIBILITY FOR THE CONSEQUENCES OF SUCH PERSON’S NEGLIGENCE, FAULT OR
OTHER CONDUCT.

Section 12.02 Liability of Indemnitees.

(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Company, the Members or
any other Persons who have acquired interests in the Membership Interests, for
losses sustained or liabilities incurred as a result of any act or omission of
an Indemnitee unless there has been a

 

66



--------------------------------------------------------------------------------

final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter in question, the Indemnitee breached
the terms of this Agreement, acted in bad faith or engaged in fraud, willful
misconduct or, in the case of a criminal matter, acted with knowledge that the
Indemnitee’s conduct was criminal.

(b) To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Company or to the
Members, the Indemnitee acting in connection with the Company’s business or
affairs shall not be liable to the Company or to any Member for its good faith
reliance on the provisions of this Agreement, and the provisions of this
Agreement, to the extent that they restrict, eliminate or otherwise modify the
duties and liabilities, including fiduciary duties, of any Indemnitee otherwise
existing at law or in equity, are agreed by the Members to replace such other
duties and liabilities of the Indemnitee.

(c) Any amendment, modification or repeal of this Section 12.02 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Indemnitees under this Section 12.02 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

Section 12.03 Other Matters Concerning the Directors.

(a) The Directors may rely upon, and shall be protected in acting or refraining
from acting upon, any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties.

(b) The Directors may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers and other consultants and advisers
selected by the Directors, and any act taken or omitted to be taken in reliance
upon the advice or opinion of such Persons as to matters that the Directors
reasonably believe to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such advice or opinion.

Section 12.04 Priority.

The Company hereby acknowledges that each Indemnitee that is entitled to
indemnification, advancement of expenses or insurance and who is or was a
director, officer, fiduciary, trustee, manager or managing member of a Member or
any of its Affiliates or employee benefit plans (each such Person, a “Member
Indemnitee”), may have certain rights to indemnification, advancement of
expenses or insurance provided by or on behalf of such Member or one of its
Affiliates. Notwithstanding anything to the contrary in this Agreement or
otherwise, (i) the Company is the indemnitor of first resort (i.e., the
Company’s obligations to each Member Indemnitee are primary and any obligation
of such Member or any of its Affiliates to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by each Member
Indemnitee are secondary), (ii) the Company will be required to advance the

 

67



--------------------------------------------------------------------------------

full amount of expenses incurred by each Member Indemnitee and will be liable
for the full amount of any and all losses, claims, damages, liabilities, joint
or several, expenses (including legal fees and expenses), judgments, fines,
penalties, interest, settlements or other amounts arising from any and all
threatened, pending or completed claims, demands, actions, suits or proceedings,
whether civil, criminal, administrative or investigative, and whether formal or
informal and including appeals, in which any Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise to the extent legally
permitted and as required by this Article XII, without regard to any rights each
Member Indemnitee may have against such Member or Affiliate of such Member and
(iii) the Company irrevocably waives, relinquishes and release such Member and
its Affiliates from any and all claims against such Member or Affiliates of such
Member for contribution, subrogation or any other recovery of any kind in
respect thereof. Notwithstanding anything to the contrary in this Agreement or
otherwise, no advancement or payment by such Member or any of its Affiliates to
or on behalf of a Member Indemnitee with respect to any claim for which such
Member Indemnitee has sought indemnification or advancement of expenses from the
Company will affect the foregoing and such Member and its Affiliates will have a
right of contribution or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of such Member Indemnitee against the
Company. The Affiliates of any of the Members are express and intended third
party beneficiaries of this Section 12.04.

Section 12.05 Savings Clause.

If this Article XII or any portion hereof shall be invalidated on any ground by
any court or other governmental authority of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless all Indemnitees from and
against any and all losses, claims, damages, liabilities, joint or several,
expenses (including legal fees and expenses), judgments, fines, penalties,
interest, settlements or other amounts arising from any and all threatened,
pending or completed claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, and whether formal or informal
and including appeals, in which any Indemnitee may be involved, or is threatened
to be involved, as a party or otherwise, by reason of its status as an
Indemnitee and acting (or refraining to act) in such capacity to the full extent
permitted by any applicable portion of this Article XII that shall not have been
invalidated and to the fullest extent permitted by applicable law.

Section 12.06 Survival.

The provisions of this Article XII shall survive the termination or amendment of
this Agreement and are intended to be for the benefit of, and shall be
enforceable by, the Indemnitees and their respective successors, heirs and
assigns (which shall be express and intended third party beneficiaries),
notwithstanding any provision of Section 16.8 to the contrary.

 

68



--------------------------------------------------------------------------------

ARTICLE XIII

TAXES

Section 13.01 Tax Returns.

The Board shall prepare and timely file or cause to be prepared and filed (on
behalf of the Company) all federal, state, local and foreign tax returns
required to be filed by the Company. Each Member shall furnish to the Company
all pertinent information in its possession relating to the Company’s operations
that is necessary to enable the Company’s tax returns to be timely prepared and
filed. The Company shall bear the costs of the preparation and filing of its
returns. Not less than fifteen (15) days prior to the due date (as extended) of
the Company’s federal income tax return or any state income tax return, the
return proposed by the Company to be filed by the Company shall be furnished to
the Members for review. In addition, not more than ten (10) days after the date
on which the Company files its federal income tax return or any state income tax
return, a copy of the return so filed shall be furnished to the Members. The
Company shall deliver to each of its Members the following information,
schedules and tax returns: (i) at least fifteen (15) days prior to the due date
that any corporation estimated quarterly tax payments are due, an estimate of
the U.S. Federal and state income quarterly tax obligations of each person who
was a Member at any time during such calendar quarter, (ii) within sixty
(60) days after the Company’s year-end, a draft Schedule K-1, and (iii) within
ninety (90) days of the Company’s year-end, a final Schedule K-1, along with
copies of all other federal, state, or local income tax returns or reports filed
by the Company for the previous year as may be required as a result of the
operations of the Company. In addition, the Company shall provide, to the extent
reasonably available, such other information as a Member may reasonably request
for purposes of complying with applicable tax reporting requirements that arises
as a result of its Membership Interest.

Section 13.02 Tax Elections.

(a) The Company shall make the following elections on the appropriate tax
returns:

(i) to adopt as the Company’s taxable year the calendar year;

(ii) to adopt the accrual method of accounting;

(iii) if a distribution of the Company’s property as described in Section 734 of
the Code occurs or upon a transfer of a Membership Interest as described in
Section 743 of the Code occurs, to elect, pursuant to Section 754 of the Code,
to adjust the basis of the Company’s properties; and

(iv) any other election the Board may deem appropriate.

(b) Neither the Company nor any Member shall make an election for the Company to
be excluded from the application of the provisions of subchapter K of chapter 1
of subtitle A of the Code or any similar provisions of applicable state law and
no provision of this Agreement shall be construed to sanction or approve such an
election.

 

69



--------------------------------------------------------------------------------

Section 13.03 Tax Matters Member.

(a) Crestwood shall act as the “tax matters partner” of the Company pursuant to
Section 6231(a)(7) of the Code (the “Tax Matters Member”). The Tax Matters
Member shall take such action as may be necessary to cause to the extent
possible each Member to become a “notice partner” within the meaning of
Section 6223 of the Code. The Tax Matters Member shall inform each Member of all
significant matters that may come to its attention in its capacity as Tax
Matters Member by giving notice thereof on or before the fifteenth
(15th) Business Day after becoming aware thereof and, within that time, shall
forward to each Member copies of all significant written communications it may
receive in that capacity.

(b) Any reasonable cost or expense incurred by the Tax Matters Member in
connection with its duties, including the preparation for or pursuance of
administrative or judicial proceedings, shall be paid by the Company.

(c) The Tax Matters Member shall not enter into any extension of the period of
limitations for making assessments on behalf of any Member without first
obtaining the consent of such Member. The Tax Matters Member shall not bind any
Member to a settlement agreement without obtaining the consent of such Member.
Any Member that enters into a settlement agreement with respect to any Company
item (as described in Section 6231(a)(3) of the Code in respect of the term
“partnership item”) shall notify the other Members of such settlement agreement
and its terms within ninety (90) days from the date of the settlement.

(d) No Member shall file a request pursuant to Section 6227 of the Code for an
administrative adjustment of Company items for any taxable year without first
notifying the other Members. If the Board consents to the requested adjustment,
the Tax Matters Member shall file the request for the administrative adjustment
on behalf of the Members. If such consent is not obtained within thirty
(30) days from such notice, or within the period required to timely file the
request for administrative adjustment, if shorter, any Member may file a request
for administrative adjustment on its own behalf. Any Member intending to file a
petition under Sections 6226, 6228 or other Section of the Code with respect to
any item involving the Company shall notify the other Members of such intention
and the nature of the contemplated proceeding. In the case where the Tax Matters
Member is intending to file such petition on behalf of the Company, such notice
shall be given to each other Member ninety (90) days prior to filing and the Tax
Matters Member shall obtain the consent of the other Members to the forum in
which such petition will be filed prior to filing, which consent shall not be
unreasonably withheld or delayed.

(e) If any Member intends to file a notice of inconsistent treatment under
Section 6222(b) of the Code, such Member shall give reasonable notice under the
circumstances to the other Members of such intent and the manner in which the
Member’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Members.

(f) For taxable years beginning after December 31, 2017, the “partnership
representative” (as such term is used in Section 6223 of the Code as amended by
the Budget Act) shall be the Person that would have been the Tax Matters Member
as determined under Section 13.03(a). The partnership representative shall cause
the Company to, with the consent of the

 

70



--------------------------------------------------------------------------------

Members, make the election under Section 6221(b) of the Code (as amended by the
Budget Act) with respect to determinations of adjustments at the partnership
level and take any other action such as filings, disclosures and notifications
necessary to effectuate such election. If the election described in the
preceding sentence is not available and to the extent applicable, if the Company
receives a notice of final partnership adjustment as described in Section 6226
of the Code (as amended by the Budget Act), the partnership representative shall
cause the Company to, with the consent of the Members, make the election under
Section 6226(a) of the Code (as amended by the Budget Act) with respect to the
alternative to payment of imputed underpayment by the Company and take other
action such as filings, disclosures and notifications necessary to effectuate
such election. Each Member agrees (i) to cooperate with the partnership
representative and to provide any information reasonably requested by the
partnership representative in connection with a Company-level tax audit of any
taxable period during which such Member was a Member of the Company, and (ii) to
indemnify and hold harmless the Company from and against any liability with
respect to such Member’s proportionate share of any tax liability (including
related interest and penalties) imposed at the Company level in connection with
a Company-level tax audit of a taxable period during which such Member was a
Member of the Company, regardless of whether such Member is a member of the
Company in the year in which such tax is actually imposed on the Company or
becomes payable by the Company as a result of such audit. The Board shall
reasonably determine a Member’s proportionate share of any such tax liability,
taking into account the relevant facts and any information provided by such
Member that would reduce such liability. A Member’s cooperation and
indemnification obligations pursuant to this Section 13.03(f) shall survive the
termination of a Member’s participation in the Company and the termination,
dissolution and winding up of the Company

Section 13.04 Tax Sharing Agreements.

If any Member is required to include the income, receipts or related items of
the Company in a combined or consolidated return (the “Included Return”) filed
by such Member (the “Including Member”), then (a) the Including Member shall pay
the tax due in connection with such Included Return; (b) the Company shall
promptly pay the Including Member the amount of tax that the Company would have
been required to pay if the Company had filed a hypothetical “standalone” return
(the “Standalone Return”) for such period; and (c) the Including Member will
indemnify and hold harmless the Company and the other Members (the “Nonincluding
Members”) against any liability for tax of its combined or consolidated group in
excess of the amounts in clause (b), including any liabilities relating to other
parties joining in the Included Return. The Including Member shall provide a
copy of such Standalone Return to each Nonincluding Members for such
Nonincluding Member’s review and reasonable comment not later than thirty
(30) days prior to the due date (including applicable extensions) of the
Included Return. Tax administration and controversy matters with respect to any
such taxes shall be handled by the Including Member; provided that the Including
Member shall keep the Nonincluding Members reasonably informed of developments
that affect the amount of tax computed with respect to the Standalone Return and
provide each Nonincluding Member with a reasonable opportunity to comment on any
communication to the tax authorities related to the portion of any tax
attributable to such Standalone Return, taking into account any reasonable
comments of such Nonincluding Member.

 

71



--------------------------------------------------------------------------------

ARTICLE XIV

BOOKS, RECORDS, REPORTS, BANK ACCOUNTS, AND BUDGETS

Section 14.01 Maintenance of Books.

(a) The Board shall cause to be kept a record containing the minutes of the
proceedings of the meetings of the Board and of the Members, appropriate
registers and such books of records and accounts as may be necessary for the
proper conduct of the business of the Company.

(b) The books of account of the Company shall be (i) maintained on the basis of
a fiscal year that is the calendar year, (ii) maintained on an accrual basis in
accordance with Required Accounting Practices, consistently applied and
(iii) audited by the Certified Public Accountants at the end of each calendar
year.

Section 14.02 Reports.

(a) As soon as practicable, but in no event later than forty-five (45) days
after the close of each fiscal year of the Company, the Board shall cause to be
mailed or made available, by any reasonable means, to each holder of record of a
Membership Interest as of a date selected by the Board, an annual report
containing (i) consolidated financial statements of the Company and its
Subsidiaries for such fiscal year of the Company, presented in accordance with
GAAP, including a balance sheet and statements of operations, company equity and
cash flows, such statements to be audited by the Certified Public Accountants,
(ii) a comparison of the Company’s actual performance with the Annual Budget and
any written business plan and (iii) such other information as may be required by
applicable law or as the Board determines to be necessary or appropriate. In
addition, if needed to comply with the Exchange Act and the rules and
regulations promulgated thereunder, the Company shall deliver to any member,
upon request, a preliminary (subject to review) unaudited consolidated balance
sheet and consolidated income statement thirty-five (35) days after the close of
each fiscal year.

(b) As soon as practicable, but in no event later than thirty-five (35) days
after the close of each Quarter except the last Quarter of each fiscal year, the
Board shall cause to be mailed or made available, by any reasonable means to
each holder of record of a Membership Interest, as of a date selected by the
Board, a report containing (i) unaudited consolidated financial statements of
the Company and its Subsidiaries (subject to the absence of footnotes and normal
year-end adjustments), (ii) a comparison of the Company’s actual performance
with the Annual Budget and any written business plan and (iii) such other
information as may be required by applicable law or as the Board determines to
be necessary or appropriate. In addition, if needed to comply with the Exchange
Act and the rules and regulations promulgated thereunder, the Company shall
deliver to any member, upon request, a preliminary (subject to review) unaudited
consolidated balance sheet and consolidated income statement thirty (30) days
after the close of each Quarter.

(c) As soon as practicable, but in no event later than four (4) Business Days
after the end of each calendar month, the Board shall cause to be made
available, by any reasonable means, to each holder of record of a Membership
Interest as of a date selected by the

 

72



--------------------------------------------------------------------------------

Board, a report containing (i) the estimated net income of the Company and its
Subsidiaries for such immediately preceding calendar month, determined in
accordance with GAAP, and (ii) such other information as may be required by
applicable law or as the Board determines to be necessary or appropriate.

(d) As soon as practicable, but in no event later than thirty (30) days after
the end of each calendar month, the Board shall cause to be made available, by
any reasonable means, to each holder of record of a Membership Interest as of a
date selected by the Board, a report containing (i) the actual net income of the
Company and its Subsidiaries for such immediately preceding calendar month,
determined in accordance with GAAP, and (ii) such other information as may be
required by applicable law or as the Board determines to be necessary or
appropriate.

(e) The Company shall timely prepare and deliver to any Member, upon request,
all of such additional financial statements, notes thereto and additional
financial information as may be required in order for each Member or an
Affiliate of such Member to comply with any reporting requirements under (i) the
Securities Act and the rules and regulations promulgated thereunder, (ii) the
Exchange Act and the rules and regulations promulgated thereunder, and (iii) any
national securities exchange or automated quotation system. The reasonable
incremental cost to the Company of preparing and delivering such additional
financial statements, notes thereto and additional financial information,
including any required incremental audit fees and expenses, shall be reimbursed
to the Company by the Member requesting such reports.

(f) The Company will keep the Members reasonably apprised of the status of the
business of the Company and its Subsidiaries, including any material adverse
developments or issues related thereto or in connection therewith.

Section 14.03 Bank Accounts.

Funds of the Company shall be deposited in such banks or other depositories as
shall be designated from time to time by the Board. All withdrawals from any
such depository shall be made only as authorized by the Board and shall be made
only by check, wire transfer, debit memorandum or other written instruction.

Section 14.04 Emergencies.

The Company, for itself or on behalf of its Subsidiaries, shall take any and all
actions required or appropriate in response to an Emergency, and the Company is
expressly authorized to make Emergency Expenditures and incur expenses without
prior authorization or approval of the Board, when reasonably necessary to deal
with Emergencies. In the event of an Emergency, the Company shall notify the
Board and each Member of the Emergency within 24 hours of its knowledge of such
Emergency or as soon as reasonably practicable thereafter, setting forth the
nature of the Emergency, the corrective action taken or proposed to be taken,
and the actual or estimated cost and expense associated with such corrective
action. Each Member shall designate representatives to be included in an
electronic notice system that shall be implemented and maintained by the Company
to notify parties of Emergencies, and all notifications made under such system
shall be deemed to meet any and all applicable notice requirements under the
terms of this Agreement.

 

73



--------------------------------------------------------------------------------

ARTICLE XV

DISSOLUTION, WINDING-UP, TERMINATION AND CONVERSION

Section 15.01 Dissolution.

The Company shall dissolve, and its affairs shall be wound up, upon:

(a) an election to dissolve the Company by the unanimous consent of the Board;

(b) the entry of a decree of judicial dissolution of the Company pursuant to the
provisions of the Delaware Act; or

(c) at any time there are no Members, unless the Company is continued without
dissolution in accordance with the Delaware Act.

Section 15.02 Liquidator.

Upon dissolution of the Company, the Board shall select one or more Persons to
act as liquidator of the Company (the “Liquidator”). The Liquidator (if other
than the Board) shall be entitled to receive such compensation for its services
as may be approved by the Board. Except as expressly provided in this
Article XV, the Liquidator selected in the manner provided herein shall have and
may exercise, without further authorization or consent of any of the Members,
all of the powers conferred upon the Board under the terms of this Agreement
(but subject to all of the applicable limitations, contractual and otherwise,
upon the exercise of such powers, other than the limitation on transferring
assets set forth in Section 8.04(b)) necessary or appropriate to carry out the
duties and functions of the Liquidator hereunder for and during the period of
time required to complete the winding up and liquidation of the Company as
provided for herein.

Section 15.03 Liquidation.

The Liquidator shall proceed to dispose of the assets of the Company, discharge
its liabilities, and otherwise wind up its affairs in such manner and over such
period as determined by the Liquidator, subject to Section 18-804 of the
Delaware Act and the following:

(a) The assets may be disposed of by public or private sale or by distribution
in kind to one or more Members on such terms as the Liquidator and such Member
or Members may agree. The Liquidator may defer liquidation or distribution of
the Company’s assets for a reasonable time if it determines that an immediate
sale or distribution of all or some of the Company’s assets would be impractical
or would cause undue loss to the Members. The Liquidator may distribute the
Company’s assets, in whole or in part, in kind if it determines that a sale
would be impractical or would cause undue loss to the Members.

(b) Liabilities of the Company include amounts owed to the Liquidator as
compensation for serving in such capacity and amounts to Members otherwise than
in respect of

 

74



--------------------------------------------------------------------------------

their distribution rights under Article VII. With respect to any liability that
is contingent, conditional or unmatured or is otherwise not yet due and payable,
the Liquidator shall either settle such claim for such amount as it thinks
appropriate or establish a reserve of cash or other assets to provide for its
payment. When paid, any unused portion of the reserve shall be distributed as
additional liquidation proceeds.

(c) All property and all cash in excess of that required to discharge
liabilities as provided in Section 15.03(b) shall be distributed to the Members
in accordance with the Member’s positive Capital Account balances after giving
effect to all allocations, contributions, and distributions for all prior
periods.

Section 15.04 Certificate of Cancellation of Formation.

Upon the completion of the distribution of Company cash and property as provided
in Section 15.03 in connection with the liquidation of the Company, the Company
shall be terminated and the Certificate of Formation and all qualifications of
the Company as a foreign limited liability company in jurisdictions other than
the State of Delaware shall be canceled and such other actions as may be
necessary to terminate the Company shall be taken.

Section 15.05 Return of Contributions.

It is expressly understood that the return of any Capital Contributions of the
Members shall be made solely from Company assets.

Section 15.06 Waiver of Partition.

To the maximum extent permitted by law, each Member hereby irrevocably waives
during the term of the Company any right that it may have to maintain any action
to partition any property of the Company.

Section 15.07 Capital Account Restoration.

No Member shall have any obligation to restore any negative balance in its
Capital Account upon liquidation of the Company.

ARTICLE XVI

GENERAL PROVISIONS

Section 16.01 Offset.

Whenever the Company is to pay any sum to any Member, including distributions
pursuant to Article VII, any amounts that Member owes the Company, as determined
by the Board, may be deducted from that sum before payment.

Section 16.02 Amendment.

(a) Except as provided in Section 16.02(b), this Agreement shall not be altered
modified or changed except by a written amendment approved by each Member.

 

75



--------------------------------------------------------------------------------

(b) The Board may make any amendment to this Agreement and Exhibit A as
necessary to (i) reflect any issuance of New Interests, additional Membership
Interests or other Equity Interests, any redemption or purchase of Membership
Interests, New Interests or other Equity Interests, or any other change in the
Membership Interests, other Equity Interests, or Ownership Percentages as
provided herein, or (ii) make administrative changes that do not adversely
impact any Member’s rights under this Agreement or the value of the Company.

Section 16.03 Addresses and Notices; Written Communications.

(a) Any notice, demand, request, report or other materials required or permitted
to be given or made to a Member under this Agreement shall be in writing and
shall be deemed given or made when delivered in person or when sent by first
class United States mail or by other means of written communication to such
Member at the address set forth on Exhibit A.

(b) If a Member shall consent to receiving notices, demands, requests, reports
or other materials via electronic mail, any such notice, demand, request, report
or other materials shall be deemed given or made when delivered or made
available via such mode of delivery. An affidavit or certificate of making of
any notice, payment or report in accordance with the provisions of this
Section 16.03 executed by the Company or the mailing organization shall be prima
facie evidence of the giving or making of such notice, payment or report.

(c) Any notice to the Company shall be deemed given if received by the Company
at the principal office of the Company designated pursuant to Section 2.03. The
Company may rely and shall be protected in relying on any notice or other
document from a Member or other Person if believed by it to be genuine.

(d) The terms “in writing”, “written communications,” “written notice” and words
of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.

Section 16.04 Further Action.

The Parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

Section 16.05 Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns.

Section 16.06 Entire Agreement; Integration.

This Agreement and the other Transaction Documents supersede all prior
understandings, agreements, or representations by or among the Parties, written
or oral with respect to the subject matter hereof and thereof. Without limiting
the foregoing, the Parties and their Affiliates formally acknowledge and agree
that (a) each of the Transaction Documents were, at the time of execution, and
continue to be, executed and delivered in connection with each of the other

 

76



--------------------------------------------------------------------------------

Transaction Documents and the transactions contemplated thereby, (b) the
performance of each of the Transaction Documents and expected benefits therefrom
are a material inducement to the willingness of the Parties and their Affiliates
to enter into and perform the other Transaction Documents and the transactions
described therein, (c) the Parties and their Affiliates would not have been
willing to enter into any of the Transaction Documents in the absence of the
entrance into, performance of and the economic interdependence of, the
Transaction Documents, (d) the execution and delivery of each of the Transaction
Documents and the rights and obligations of the parties thereto are interrelated
and part of an integrated transaction being effected pursuant to the terms of
the Transaction Documents, (e) irrespective of the form such documents have
taken, or otherwise, the transactions contemplated by the Transaction Documents
are necessary elements of one and the same overall and integrated transaction,
(f) the transactions contemplated by the Transaction Documents are economically
interdependent, and (g) it is the intent of the Parties and their Affiliates
that they have executed and delivered the Transaction Documents with the
understanding that the Transaction Documents constitute one unseverable and
single agreement (except that, in interpreting any of the Transaction Documents,
any reference in such Transaction Document to “this Agreement” or any similar
reference shall mean that particular Transaction Document only); provided,
however, that notwithstanding anything to the contrary contained in this
Section 16.06, (i) nothing in this Section 16.06 shall prohibit, restrict or
otherwise limit any assignment of any Transaction Document (or rights, duties,
obligations or liabilities thereunder) in accordance with its contractual terms
or any permitted change in control of a party thereto (to the extent permitted
by such Transaction Document) and (ii) if a Transaction Document is wholly or
partially assigned by a party thereto that is a CEQP Entity in accordance with
its contractual terms and the assignee does not constitute a CEQP Entity, other
than in connection with a transfer of all or substantially all of the assets
with respect to the natural gas transportation and storage business of CEQP and
all of the CEQP Entities, or a change in control of CEQP (or its successors or
assigns) or a change in control of one or more CEQP Entities which together own
such business, then, from and after the effective date of such assignment, such
Transaction Document (to the extent assigned) shall constitute an independent
instrument that is unrelated to any other Transaction Document and such
Transaction Document (to the extent assigned) and the transactions contemplated
thereby shall no longer be, or be deemed to be, (A) interrelated with any other
Transaction Document, (B) part of an integrated transaction effected pursuant to
the terms of the Transaction Documents or (C) economically interdependent with
respect to any other Transaction Documents or any transactions contemplated by
any other Transaction Document. For the avoidance of doubt, the parties
acknowledge that nothing in this Section 16.06 will affect any provision in any
Transaction Document with respect to assignment, change in control, transfer or
similar events.

Section 16.07 Waivers.

No failure by any Party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy upon a breach thereof shall constitute a waiver of any such breach, of
any subsequent breach thereof, or of any breach of any other covenant, duty,
agreement or condition.

 

77



--------------------------------------------------------------------------------

Section 16.08 Third-Party Beneficiaries.

Each Member agrees that (a) any Indemnitee shall be entitled to assert rights
and remedies hereunder as a third-party beneficiary hereto with respect to those
provisions in Article XII of this Agreement affording a right, benefit or
privilege to such Indemnitee, (b) any Affiliate of any Member shall be entitled
to assert rights and remedies hereunder as a third-party beneficiary hereto with
respect to those provisions in Section 12.04 of this Agreement affording a
right, benefit or privilege to such Indemnitee, (c) Directors and officers of
the Company shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions in this
Agreement affording a right, benefit or privilege to such Directors and officers
and (d) Former Members and their Affiliates shall be entitled to assert rights
and remedies hereunder as a third-party beneficiary hereto with respect to those
provisions in Section 6.08(c) of this Agreement affording a right, benefit or
privilege to such Former Members and their Affiliates. Except as expressly
provided by the foregoing, the provisions of this Agreement are for the
exclusive benefit of the Members and their respective successors and permitted
assigns, and this Agreement is not intended to benefit, create any rights in, or
be enforceable by any other Person, including any creditor of the Company.

Section 16.09 Counterparts.

This Agreement may be executed in counterparts (including by facsimile or other
electronic transmission), all of which together shall constitute an agreement
binding on all the Parties, notwithstanding that all such Parties are not
signatories to the original or the same counterpart. Each Party shall become
bound by this Agreement immediately upon affixing its signature hereto.

Section 16.10 Governing Law, Forum, Jurisdiction; Waiver of Jury Trial.

(a) To the maximum extent permitted by applicable law, all matters relating to
the interpretation, construction, validity and enforcement of this Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware, without regard to principles of conflict of laws that
would require an application of another state’s laws. Each of the Parties hereto
agrees that this Agreement involves at least $100,000 and that this Agreement
has been entered into in express reliance upon 6 Del. C. § 2708. Each of the
Parties hereto irrevocably and unconditionally confirms and agrees (i) that it
is and shall continue to be subject to the jurisdiction of the courts of the
State of Delaware and of the federal courts sitting in the State of Delaware and
(ii)(A) to the extent that such Party is not otherwise subject to service of
process in the State of Delaware, to appoint and maintain an agent in the State
of Delaware as such Party’s agent for acceptance of legal process and notify the
other Parties hereto of the name and address of such agent and (B) to the
fullest extent permitted by law, that service of process may also be made on
such Party by prepaid certified mail with a proof of mailing receipt validated
by the U.S. Postal Service constituting evidence of valid service, and that, to
the fullest extent permitted by applicable law, service made pursuant to (ii)(A)
or (B) above shall have the same legal force and effect as if served upon such
Party personally within the State of Delaware.

 

78



--------------------------------------------------------------------------------

(b) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY (i) CONSENTS SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED IN THE STATE OF DELAWARE,
INCLUDING THE DELAWARE COURT OF CHANCERY IN AND FOR NEW CASTLE COUNTY (THE
“DELAWARE COURTS”) FOR ANY ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(AND AGREE TO COMMENCE ANY LITIGATION RELATING THERETO EXCEPT IN SUCH COURTS),
(ii) WAIVES OBJECTION TO THE LAYING OF VENUE OF ANY SUCH LITIGATION IN THE
DELAWARE COURTS, AGREES NOT TO PLEAD OR CLAIM IN ANY DELAWARE COURT THAT SUCH
LITIGATION BROUGHT THEREIN HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM AND
(iii) ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OR RELATING TO THIS AGREEMENT OR TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.

(c) Each of the Parties:

(i) irrevocably agrees that any claims, suits, actions or proceedings
(A) arising out of or relating in any way to this Agreement (including any
claims, suits or actions to interpret, apply or enforce the provisions of this
Agreement or the duties, obligations or liabilities among the Parties, or the
rights or powers of, or restrictions on, the Parties or the Company),
(B) asserting a claim of breach of a fiduciary duty owed by any director,
officer, or other employee of the Company, or owed by the Company, to the
Parties, (C) asserting a claim arising pursuant to any provision of the Delaware
Act or (D) asserting a claim governed by the internal affairs doctrine shall be
exclusively brought in the Delaware Courts, in each case regardless of whether
such claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims; and

(ii) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding.

Section 16.11 Invalidity of Provisions.

If any provision or part of a provision of this Agreement is or becomes for any
reason, invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions and part thereof contained herein
shall not be affected thereby and this Agreement shall, to the fullest extent
permitted by law, be reformed and construed as if such invalid, illegal or
unenforceable provision, or part of a provision, had never been contained
herein, and such provision or part reformed so that it would be valid, legal and
enforceable to the maximum extent possible.

 

79



--------------------------------------------------------------------------------

Section 16.12 Creditors.

None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Company.

Section 16.13 Member Governance Provisions.

(a) The certificate of incorporation, bylaws, certificate of formation,
operating agreement, partnership certificate, partnership agreement or similar
organizational documents of each Member shall contain provisions requiring, and
such Member covenants, that: (i) such Member will not carry on any business or
activities other than its ownership of Equity Interests in the Company and
activities in connection therewith and (ii) such Member will (A) maintain its
own separate books and records, (B) not commingle its assets with those of any
other Person, (C) conduct its business in its own name, (D) strictly comply with
all organizational formalities to maintain its separate existence, and (E) file
its own tax returns, if any, as may be required under applicable law, to the
extent (1) not part of a consolidated group filing a consolidated return or
returns or (2) not treated as a division for tax purposes of another taxpayer,
and pay any taxes so required to be paid under applicable law and (G) pay the
salaries of its own employees, if any (collectively, the “Member Governance
Provisions”).

(b) Each Member will at all times comply with, and keep in full force and
effect, the Member Governance Provisions of its organizational documents and
will not amend, waive or modify the Member Governance Provisions of its
organizational documents or amend, waive or modify any other provision of its
organizational documents if it would have the effect of amending, waiving or
modifying the Member Governance Provisions (including, in each case, by way of
merger or consolidation).

(c) Upon the reasonable request of another Member, each Member will provide such
other Member with a certified copy of its certificate of incorporation, bylaws,
certificate of formation, operating agreement, partnership certificate,
partnership agreement or similar organizational documents including the Member
Governance Provisions.

(d) At any time upon reasonable request by the Company or another Member, each
Member will provide a certificate signed by an executive officer of such Member
certifying as to the compliance by Crestwood with this Section 16.13, together
with such supporting details as may reasonably be requested by the Company or
such other Member.

(e) Any Transferee of a direct Transfer of a Member’s Membership Interests shall
agree to be bound by, and be required to comply with, this Section 16.13 to the
same extent as such Member.

Section 16.14 Specific Performance.

The Parties agree that irreparable damage would occur in the event that a Party
does not perform any of the provisions of this Agreement (including the failure
to take such actions as are required of such Party hereunder to consummate the
transactions set forth in this Agreement) in accordance with their specific
terms or otherwise breaches such provisions. It is accordingly agreed that each
Party will be entitled to an injunction or injunctions to prevent breaches of
this

 

80



--------------------------------------------------------------------------------

Agreement by any other Party and, subject to Section 16.10, to enforce
specifically the terms and provisions hereof against such other Party in any
court having jurisdiction, this being in addition to any other remedy to which
the Parties are entitled at law or in equity. Each of the Parties agrees that it
will not oppose the granting of an injunction, specific performance or other
equitable relief as contemplated herein on the basis that the other Parties have
an adequate remedy at law or on any other basis. For the avoidance of doubt, the
Parties acknowledge and agree that the remedies in this Section 16.14 are in
addition to, and not in lieu of, any other rights and remedies granted in this
Agreement (including in Sections 3.08(e), 4.03(a), 6.03, 8.03 and 8.04) with
respect to equitable relief, including injunctive relieve and specific
performance for breaches or violations, or threatened breaches or violations, of
this Agreement.

[Signature pages follow.]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Members have executed this Agreement as of the Effective
Date.

 

MEMBERS: CRESTWOOD PIPELINE AND STORAGE NORTHEAST LLC By:  

 

Name:   Title:   CON EDISON GAS PIPELINE AND STORAGE NORTHEAST, LLC   By:   Con
Edison Gas Pipeline and Storage, LLC, its sole member     By:   Con Edison
Transmission, Inc., its sole member       By:  

 

        Joseph P. Oates         President

[Signature Page to Amended and Restated Stagecoach Gas Services LLC Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

Management Agreement

 

Exhibit B



--------------------------------------------------------------------------------

 

 

MANAGEMENT

AGREEMENT

 

 

 

By and Among

STAGECOACH GAS SERVICES LLC

CRESTWOOD MIDSTREAM OPERATIONS LLC

and

STAGECOACH OPERATING SERVICES LLC

            , 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

1.01

   Specific Definitions      1   

1.02

   Other Terms      6   

1.03

   Construction      7    ARTICLE II APPOINTMENT OF CRESTWOOD MIDSTREAM      7
  

2.01

   Appointment of Crestwood Midstream      7   

2.02

   Delegation of Authority      7    ARTICLE III DUTIES OF CRESTWOOD MIDSTREAM
     7   

3.01

   General Statement of Crestwood Midstream’s Duties and Authority      7   

3.02

   Crestwood Midstream Personnel      8   

3.03

   ServiceCo Employees      9   

3.04

   Procurement      10   

3.05

   Access to Records and Facilities      11   

3.06

   Liens      11   

3.07

   Compliance with Law      12    ARTICLE IV TERM; TERMINATION      12   

4.01

   Term      12   

4.02

   Termination      12   

4.03

   Effect of Termination      14   

4.04

   Payments Upon Termination      14   

4.05

   Survival      15    ARTICLE V BUDGETS, AUTHORIZATIONS AND APPROVALS      15
  

5.01

   Annual Budget      15   

5.02

   Extraordinary Expenditures      15   

5.03

   Payment      16   

5.04

   Disputed Charges      16   

5.05

   Reports      17   

5.06

   No Obligation of Crestwood Midstream to Perform if Payment is Not Made     
17   

5.07

   Audits      17    ARTICLE VI INSURANCE      18   

6.01

   Insurance      18    ARTICLE VII INDEMNITY      19   

7.01

   Exculpation      19   

7.02

   Indemnification of Crestwood Midstream      19   

7.03

   Indemnification of Newco      20   

7.03

   Legal Fees, Etc., Procedures      20   

7.05

   Waiver of Certain Damages      22   

7.06

   Losses Net of Insurance      22   

7.07

   Survival      22    ARTICLE VIII FORCE MAJEURE      22   

8.01

   Effect of Force Majeure      22   

8.02

   Nature of Force Majeure      22   

8.03

   Limitation      23   



--------------------------------------------------------------------------------

8.04

   Resumption of Normal Performance      23   

8.05

   Strikes and Lockouts      23    ARTICLE IX DISPUTE RESOLUTION      23   

9.01

   Disputes      23   

9.02

   Negotiations to Resolve Disputes      23   

9.03

   Mediation      24   

9.04

   Survival      24    ARTICLE X GENERAL PROVISIONS      24   

10.01

   Relationship      24   

10.02

   Assignment      24   

10.03

   Subcontracts      24   

10.04

   Representations and Warranties of Crestwood Midstream      25   

10.05

   Representations and Warranties of Newco and ServiceCo      25   

10.06

   Notice      26   

10.07

   Amendments; Waiver      27   

10.08

   Severability      27   

10.09

   Governing Law; Forum; Jurisdiction; Waiver of Jury Trial      27   

10.10

   Entire Agreement      28   

10.11

   Headings      28   

10.12

   Recourse      28   

10.13

   Third-Party Beneficiaries      28   

10.14

   Confidential Information      28   

10.15

   Time of Essence      29   

10.16

   Counterparts      29   

Exhibit A – Initial Annual Budget

Schedule 3.01(b) – Services

Schedule 3.01(d) – Restricted Actions

Schedule 3.03 – Key Employees

Schedule 5.01(a) – Accounting Procedures

Schedule 6.01(a) – Insurance Coverage



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into as of the
         day of             , 2016 (“Effective Date”) by and among Stagecoach
Gas Services LLC, a Delaware limited liability company (“Newco”), Crestwood
Midstream Operations LLC, a Delaware limited liability company (“Crestwood
Midstream”), and Stagecoach Operating Services LLC, a Delaware limited liability
company (“ServiceCo”). Newco, Crestwood and ServiceCo may be referred to herein
collectively as the “Parties” and individually as a “Party”.

RECITALS

WHEREAS, Newco desires that Crestwood Midstream, and Crestwood Midstream desires
to, provide management, commercial and administrative services for the
Facilities (as defined herein) and otherwise manage the day-to-day operations of
the Business (as defined herein);

WHEREAS, Crestwood Midstream and Newco jointly own ServiceCo and desire that
ServiceCo, and ServiceCo desires to, provide certain services in connection with
the operation of the Facilities and the Business; and

WHEREAS, this Agreement sets forth the terms and conditions governing the
obligations and relationship of the Parties with respect to such services.

NOW THEREFORE, in consideration of the premises and of the respective covenants,
representations and warranties herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

1.01 Specific Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings when capitalized in this Agreement:

“Accounting Procedures” shall have the meaning set forth in Section 5.01(a).

“Agreement” shall have the meaning set forth in the introductory paragraph.

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with, the Person in question; provided,
however, that for purposes of this Agreement, neither Newco nor any Affiliate
thereof shall be deemed to be an Affiliate of Crestwood Midstream or of any of
its Affiliates, and neither Crestwood Midstream nor any Affiliate thereof shall
be deemed to be an Affiliate of Newco or any of its Affiliates. ServiceCo shall
be deemed to be an Affiliate of Crestwood Midstream only for so long as
Crestwood Midstream or any of its Affiliates owns at least eighty percent
(80%) of the equity interests in ServiceCo, and thereafter shall be deemed to be
an Affiliate of Newco.



--------------------------------------------------------------------------------

“Annual Budget” shall mean a budget covering the operations of Newco and its
Subsidiaries for a Calendar Year, setting forth reasonable line item detail
regarding anticipated revenues and expenditures, including: (a) forecasted
revenues; (b) estimated operating expenditures; (c) estimated capital
expenditures; (d) proposed financing plans for such expenditures; (e) a
comparison to the previous year’s Annual Budget; (f) detail on the workforce,
including FTE details and plans; (g) Crestwood Midstream’s cost allocation
details; and (h) such other items as Newco may deem appropriate.

“Applicable Law” shall mean any statute, law, ordinance, code, rule, rule of
common law or regulation of any Governmental Authority and any applicable
permit, franchise, certificate, license, authorization, order, decision,
injunction, judgment, award and decree or consent of or agreement with any
Governmental Authority applicable to any Company, any of the Facilities or any
action taken, or to be taken, pursuant to this Agreement.

“Best Efforts” shall mean the taking of all reasonable and necessary steps,
including the expenditure of such time, the expenditure of commercially
reasonable amounts of funds and the commitment of qualified personnel, that is
reasonable and necessary for the causation or prevention of an event or
condition that reasonably would have been taken in similar circumstances by a
prudent Person of established reputation engaged in the same or a similar
business.

“Board” shall mean the board of directors of Newco.

“Budget” shall mean any Annual Budget or any other budget approved by Newco.

“Business” shall mean the business and activities of the Companies, including
the operation, maintenance and construction of the Facilities; the marketing and
contracting of the gathering, compression, storage, transportation and
transmission services provided by the Facilities; and all matters incident to
the foregoing.

“Business Day” shall mean Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America or the State of New York shall not be regarded as a Business Day.

“Calendar Year” shall mean a year beginning with the first day of January and
ending with the last day of December.

“Claim” shall mean any allegation, claim, civil, administrative or criminal
action, proceeding, charge or prosecution.

“Claim Notice” shall have the meaning set forth in Section 7.04(b).

“Code” shall mean the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder.

“Companies” shall mean Newco and each of its Subsidiaries (as the same may exist
from time to time), and “Company” shall mean any one of them.



--------------------------------------------------------------------------------

“Confidential Information” shall have the meaning set forth in Section 10.14.

“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of Voting Securities, by contract or otherwise. Without
limiting the foregoing: (a) the right to exercise fifty percent (50%) or more of
the voting power of the Voting Securities of a Person shall be deemed to
constitute Control of such Person; (b) with respect to any Person the Voting
Securities of which are publicly traded, the right to exercise twenty percent
(20%) or more of the voting power of such Voting Securities shall be deemed to
constitute Control of such Person unless (i) the holder of such voting power
disclaims, in any filing with the Securities and Exchange Commission, an intent
to influence control of such Person, or (ii) any other Person (collectively with
its Affiliates) that is not Controlled by the holder of such voting power holds
the right to exercise a higher percentage of the voting power of such Voting
Securities, unless such other Person disclaims, in any filing with the
Securities and Exchange Commission, an intent to influence control of the
issuer; and (c) legal or beneficial ownership of fifty percent (50%) or more of
the general partnership interests of a partnership (whether general or limited)
shall constitute Control of such partnership.

“Crestwood Midstream” shall have the meaning set forth in the introductory
paragraph.

“Crestwood Midstream Parties” shall have the meaning set forth in Section 7.02.

“Crestwood Services” shall mean those activities, duties and responsibilities
delegated by Newco to Crestwood Midstream and provided by Crestwood Midstream
pursuant to this Agreement.

“Delaware Courts” shall have the meaning set forth in Section 10.09(c).

“Dispute” shall have the meaning set forth in Section 9.01.

“Effective Date” shall have the meaning set forth in the introductory paragraph.

“EHS Requirements” shall mean all federal, state, local and foreign statutes,
regulations, ordinances and other provisions having the force or effect of Law,
all judicial and administrative Orders and determinations, all contractual
obligations, all common law and all policies and procedures of Crestwood
Midstream and, to the extent provided to Crestwood Midstream, of the Companies
concerning public health and safety, worker health and safety, and pollution or
protection of the environment, including all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, each as amended and as now or
hereafter in effect.

“Extraordinary Expenditures” shall have the meaning set forth in Section
5.02(b).

“Facilities” shall mean all of the equipment, machinery, facilities and other
assets related thereto owned, operated, maintained or constructed by or for any
of the Companies (as the same



--------------------------------------------------------------------------------

may exist from time to time), including those relating to or used in connection
with the gathering, compression, transportation, storage or transmission of
natural gas. For the avoidance of doubt, (a) as of the Effective Date, the
Facilities include (i) the Stagecoach Natural Gas Storage Facility, the MARC I
Pipeline, and the North-South Facilities, all of which are owned by Stagecoach
Pipeline & Storage Company LLC, and (ii) the Thomas Corners Natural Gas Storage
Facility, the Adrian Field Natural Gas Storage Facility, and the Seneca Lake
Natural Gas Storage Facility, all of which are owned by Arlington Storage
Company, LLC, (b) upon the Second Closing under (and as defined in) that certain
Contribution Agreement between the Members, the East Pipeline, which is owned by
Crestwood Pipeline East LLC and (c) after the Effective Date, the Facilities
include any development, construction and operations set forth in a Budget.

“FERC” shall mean the Federal Energy Regulatory Commission or any successor
agency.

“Fiscal Year” shall mean the Calendar Year.

“Force Majeure” shall have the meaning set forth in Section 8.02.

“GAAP” means United States generally accepted accounting principles, as amended
from time to time.

“Governmental Authority” shall mean any (a) multinational, federal, national,
provincial, tribal, territorial, state, regional, municipal, local or other
government, governmental or public department, central bank, court, tribunal,
arbitral body, commission, administrative agency, board, bureau or agency,
domestic or foreign, (b) subdivision, agent, commission, board, or authority of
any of the foregoing, or (c) quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under, or for the account of, any
of the foregoing, in each case, that has jurisdiction or authority with respect
to the applicable party. For the avoidance of doubt, the term “Governmental
Authority” shall include the FERC, NYPSC, PHMSA, NYSDEC and PADEP.

“Initial Period” shall have the meaning set forth in Section 4.01.

“Key Employees” shall have the meaning set forth in Section 3.03(b)(ii).

“Losses” shall mean losses, charges, damages, liabilities, claims, demands,
suits, judgments, fines, penalties and costs of any kind or character (including
reasonable attorneys’ fees and expenses).

“Material Agreements and Policies” shall mean this Agreement, the Newco LLC
Agreement, the material Services Agreements and any written policies or
procedures of Crestwood Midstream and, to the extent provided to Crestwood
Midstream, of the Companies with respect to the Facilities (including any
management, operational or maintenance policies or procedures).

“Material Procurement Contract” means any material contract for the sale or
lease to the Company of goods or services necessary for the construction,
operation or maintenance of the Facilities (and, for the avoidance of doubt, not
the performance of general and administrative services) that the Companies are
not reasonably likely to be able to replace in the ordinary course of business
on reasonably comparable terms.



--------------------------------------------------------------------------------

“Member” shall mean a member of Newco.

“Newco” shall have the meaning set forth in the introductory paragraph.

“Newco LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of Newco dated as of the date hereof, between Crestwood Pipeline and
Storage Northeast LLC, a Delaware limited liability company, and Con Edison Gas
Pipeline and Storage Northeast, LLC, a New York limited liability company, as
the same may be amended and restated from time to time.

“Newco Parties” shall have the meaning set forth in Section 7.03.

“NYPSC” shall mean the New York Public Service Commission or any successor
agency.

“NYSDEC” shall mean the New York State Department of Environmental Conservation
or any successor agency.

“PADEP” shall mean the Pennsylvania Department of Environmental Protection or
any successor agency.

“Party” and “Parties” shall have the meanings set forth in the introductory
paragraph.

“Person” shall mean an individual or a corporation, firm, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

“PHMSA” shall mean the U.S. Department of Transportation, Pipeline and Hazardous
Materials Safety Administration or any successor agency.

“Prime Rate” means a floating rate per annum that is equal to the interest rate
publicly quoted by The Wall Street Journal (in the box entitled “Money Rates”)
from time to time as the prime commercial or similar reference interest rate,
with adjustments in that varying rate to be made on the same date as any
published change in that rate. In the event The Wall Street Journal ceases to
publish the Prime Rate, then the Prime Rate shall be obtained from a similar
publication selected by Newco and Crestwood Midstream.

“Prudent Operating Practices” shall mean those practices, methods, acts and
equipment, as from time to time are engaged in, used or approved by a
significant portion of the industry operating in the United States, with respect
to the specific system or practice in question, to operate and maintain pipeline
and storage systems or equipment lawfully and with safety, dependability,
efficiency and economy.

“Reimbursement Amount” shall have the meaning set forth in Section 5.03.



--------------------------------------------------------------------------------

“Renewal Period” shall have the meaning set forth in Section 4.01.

“Rights of Way” shall mean consents, easements, rights of way, permits or
licenses of the Companies.

“ServiceCo” shall have the meaning set forth in the introductory paragraph.

“ServiceCo Employees” shall mean the employees of ServiceCo.

“ServiceCo Services” shall have the meaning set forth in Section 3.01(c).

“Services” shall mean all or any of the Crestwood Services and the ServiceCo
Services.

“Services Agreements” shall mean gathering, processing, storage, transportation,
transmission or other natural gas services agreements entered into between any
Company and any Person.

“Storage and Transportation Activities” shall mean the compression,
transportation, storage, or transmission of natural gas, including constructing,
owning, maintaining, and operating gathering systems, pipelines, storage
facilities and other assets related thereto.

“Subsidiary” shall mean, with respect to any Person, any other Person that is
Controlled by such first Person, directly or indirectly through one or more
other Subsidiaries. ServiceCo shall be deemed to be a Subsidiary of Crestwood
Midstream only for so long as Crestwood Midstream or any of its Affiliates owns
at least eighty percent (80%) of the equity interests in ServiceCo, and
thereafter shall be deemed to be a Subsidiary of Newco.

“Tariff” shall mean, at any given time during the term of this Agreement, any
tariff (and any applicable rates, rules and regulations) of any Company, and any
Services Agreements, in each case on file with and accepted or approved by the
FERC or any other Governmental Authority having jurisdiction, as such may be
modified from time to time.

“Third Party” shall mean a Person other than a Party or an Affiliate of a Party.

“Third Party Claim” shall have the meaning set forth in Section 7.04(c).

“Voting Securities” of a Person shall mean securities of any class of such
Person entitling the holders thereof (without regard to the occurrence of any
contingency) to vote in the election of, or to appoint, members of the board of
directors or other similar governing body of the Person; provided, that if such
Person is a partnership, Voting Securities of such Person shall be the general
partner interests in such Person.

1.02 Other Terms. Other capitalized terms defined elsewhere in this Agreement
shall have the meanings ascribed to such terms when capitalized throughout this
Agreement. Capitalized terms used but not defined in this Agreement shall have
the meanings given to them in the Newco LLC Agreement.



--------------------------------------------------------------------------------

1.03 Construction. Unless the context requires otherwise: (a) the gender (or
lack of gender) of all words used in this Agreement includes the masculine and
feminine; (b) references to Articles and Sections refer to Articles and Sections
of this Agreement; (c) references to Schedules and Exhibits, if any, refer to
the Schedules and Exhibits attached to this Agreement, each of which is made a
part hereof for all purposes; (d) references to laws refer to such laws as they
may be amended from time to time, and references to particular provisions of a
law include any corresponding provisions of any succeeding law; (e) references
to money refer to legal currency of the United States of America; (f) the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (g) “shall” and “will” have equal force and effect; (h) the words
“include,” “including,” or “includes” shall be read to be followed by the words
“without limitation” or words having similar import; and (i) the word “or” will
have the inclusive meaning represented by the phrase “and/or”.

ARTICLE II

APPOINTMENT OF CRESTWOOD MIDSTREAM

2.01 Appointment of Crestwood Midstream. Newco, on behalf of itself and the
other Companies, hereby appoints Crestwood Midstream, and Crestwood Midstream
hereby accepts such appointment, on the terms and conditions set forth herein,
to oversee the operation and maintenance of the Facilities and manage the
day-to-day operations of the Business on behalf of the Companies from and after
the Effective Date.

2.02 Delegation of Authority. Subject to the overall management, supervision and
control by Newco, Newco, on behalf of itself and the other Companies, delegates
to Crestwood Midstream, and Crestwood Midstream hereby assumes, full
responsibility and authority for the proper and efficient performance of those
duties and responsibilities set forth in ARTICLE III. Newco shall cooperate with
and assist, Crestwood Midstream in every commercially reasonable and proper way
to permit Crestwood Midstream to carry out its duties under this Agreement or
otherwise with respect to the Facilities.

ARTICLE III

DUTIES OF CRESTWOOD MIDSTREAM

3.01 General Statement of Crestwood Midstream’s Duties and Authority.

(a) Standard of Performance by Crestwood Midstream. Crestwood Midstream shall
perform its duties and obligations under this Agreement in accordance with
Prudent Operating Practices, including standards and procedures at least as high
as the standards applied by Crestwood Midstream’s Affiliates in connection with
their own Storage and Transportation Activities. Crestwood Midstream shall
comply in all respects with all Tariffs, orders, directives and regulations of
Governmental Authorities applicable to the Companies and the Facilities.
Crestwood Midstream shall use its Best Efforts to comply with the terms and
provisions of any material contract or agreement provided to or implemented by
Crestwood Midstream and entered into by or on behalf of the Companies, including
the Material Agreements and Policies and material Rights of Way. Crestwood
Midstream shall at all times act in good faith and in a commercially reasonable
manner with respect to the proper operation, protection of and accounting for
the Facilities. Notwithstanding the foregoing, Crestwood



--------------------------------------------------------------------------------

Midstream shall not be in breach of this Agreement or have any other liability
by reason of or resulting from (i) any failure of Newco to timely authorize any
action for which the consent of Newco is required hereunder; (ii) any failure of
Newco to timely take any action that, pursuant to Applicable Law or otherwise,
can be taken only by Newco; provided, that Crestwood Midstream shall use Best
Efforts to alert and, if requested, assist Newco in respect of such action;
(iii) any action the cost of which is not within a Budget and has not otherwise
been approved or paid by Newco (except for Extraordinary Expenditures that
Crestwood Midstream is authorized to make in accordance with Section 5.02); or
(iv) any action, or failure to take action, by any Company contrary to Crestwood
Midstream’s instruction hereunder to take, or to refrain from taking, such
action; provided that any such action instructed by Crestwood Midstream is
consistent with, and not in violation of, any of the following (provided, that
if any of the following are inconsistent with each other, precedence shall be
given in the following order of priority): Applicable Law, Material Agreements
and Policies, applicable insurance policies, and manufacturers’ warranties.

(b) General Duties of Crestwood Midstream. Subject to the overall management,
supervision and control by Newco, and subject to the Budget procedures under
this Agreement and limitations on authority expressly set forth herein,
Crestwood Midstream shall provide or arrange for the provision of all
commercial, operations, maintenance, construction, administrative and general
services for the Facilities and otherwise manage the day-to-day operation of the
business of the Companies, including conducting the activities set forth on
Schedule 3.01(b) as necessary to perform its duties and obligations under this
Agreement and any activities reasonably requested by Newco with respect to the
business of the Companies; provided, however, that Crestwood Midstream shall
supervise and oversee, but shall not itself perform, the ServiceCo Services.

(c) ServiceCo Services. The Parties acknowledge and agree that ServiceCo shall
provide to Newco, under the day-to-day supervision and oversight of Crestwood
Midstream, the same dedicated operating, maintenance and other services that the
ServiceCo Employees provided to the Companies prior to their employment by
ServiceCo, along with any other services that may evolve therefrom over time
(the “ServiceCo Services”).

(d) Limitations on Authority. All rights, duties, and responsibilities not
delegated to Crestwood Midstream or ServiceCo under this Agreement will be
retained exclusively by Newco. Except to the extent expressly approved by Newco
in writing, neither Crestwood Midstream nor ServiceCo shall take (i) any action
that requires the approval of the Board pursuant to the Newco LLC Agreement,
including the actions set forth on Schedule 3.01(d), except to the extent
expressly approved by the Board in writing or (ii) any such additional actions
as may be specified in writing from time to time by Newco.

3.02 Crestwood Midstream Personnel.

(a) Employment and Selection. Personnel engaged in the Crestwood Services,
whether management, salaried, hourly, full-time, part-time, temporary or casual,
shall be employees or agents of Crestwood Midstream or an Affiliate of Crestwood
Midstream (except to the extent such personnel are leased as provided below).
Crestwood Midstream shall use reasonable care to select qualified, competent and
trustworthy personnel in hiring the personnel employed directly by Crestwood
Midstream or any Affiliate of Crestwood Midstream. Newco



--------------------------------------------------------------------------------

shall have the right to demand, upon reasonable cause shown, that Crestwood
Midstream restrict or remove any Person or Persons from performing the Crestwood
Services. Crestwood Midstream shall direct any employee leasing company to use
reasonable care to select qualified, competent and trustworthy personnel in
hiring any operating, service and maintenance personnel of the Facilities who
are employed by such employee leasing company. Except in the direction and
supervision of Crestwood Midstream as provided in this Agreement, Newco shall
have no right to direct or supervise such personnel. The hiring of an employee
leasing company by Crestwood Midstream shall be subject to the following terms
and conditions:

(i) The contract with the employee leasing company shall be directly with
Crestwood Midstream, and Newco shall not be obligated to the employee leasing
company under such contract;

(ii) The leasing of such personnel shall not relieve or excuse Crestwood
Midstream from its duty to direct and supervise such personnel in connection
with the operation, maintenance and management of the Facilities, or from any
other duty or obligation; and Crestwood Midstream shall be liable to Newco for
acts or omissions by such personnel to the same extent as if such personnel were
direct employees of Crestwood Midstream;

(iii) The contract for employee leasing must terminate on or before any
expiration or termination of this Agreement however caused; and

(iv) The contract shall contain such provisions regarding indemnification of
Newco for loss or claims, insurance, and other risks and matters as Newco shall
reasonably require or approve.

(b) Shared and Dedicated Employees. The personnel utilized by Crestwood
Midstream for the performance of the Crestwood Services that are employees of
Crestwood Midstream or of any of its Affiliates shall not be required to be
dedicated solely to providing the Crestwood Services and may, at the discretion
of Crestwood Midstream, be employed by Crestwood Midstream or its Affiliates to
perform duties unrelated to the Crestwood Services or the Companies. If such
personnel utilized by Crestwood Midstream for providing Crestwood Services
hereunder also perform duties unrelated to the Service or the Companies,
Crestwood Midstream and Newco shall allocate the costs associated with such
personnel in accordance with the Accounting Procedures attached hereto.

3.03 ServiceCo Employees.

(a) The Parties agree that the ServiceCo Employees shall provide the ServiceCo
Services to Newco, under the day-to-day supervision and oversight of Crestwood
Midstream.

(b) The oversight and supervisory responsibility of Crestwood Midstream with
respect to the ServiceCo Employees will include hiring, evaluating,
disciplining, terminating, replacing, compensating, establishing the reporting
relationships of, establishing the decision-making authority of (including by
adopting a delegation of authority policy for), and managing the day-to-day
activities and duties of the ServiceCo Employees; provided however, that:

(i) the aggregate bonus pool or other compensation incentives for the ServiceCo
Employees shall be as determined by Newco in good faith from time to time;



--------------------------------------------------------------------------------

(ii) Crestwood Midstream shall not cause ServiceCo to terminate the employment
of, replace or make any materially adverse change to the employment terms or
conditions of, those ServiceCo Employees who are (A) set forth on Schedule 3.03
attached hereto or (B) are specified by Newco from time to time, by written
notice to Crestwood Midstream, as key ServiceCo Employees for which such
authority is reserved exclusively to Newco (the “Key Employees”);

(iii) Newco shall have the right to cause ServiceCo to terminate the employment
of any ServiceCo Employee for reasonable cause shown, provided that Newco has
consulted in advance with Crestwood Midstream regarding such termination; and

(iv) Crestwood Midstream shall implement career development policies or programs
and compensation plans for the Key Employees, consult with the Board or
applicable Committee with respect thereto, and not alter, amend, delay or change
any such career development plan or compensation plan without the prior written
consent of Newco.

(c) For so long as Crestwood Midstream or any of its Affiliates owns at least
eighty percent (80%) of the equity interests in ServiceCo, the ServiceCo
Employees shall continue to participate in the applicable employee benefits
plans of Crestwood Midstream and its Affiliates, and all compensation, benefits
and other costs of employment of the ServiceCo Employees shall be paid by
Crestwood Midstream, subject to reimbursement of 100% of such costs by Newco
under this Agreement. Upon and after such time as Crestwood Midstream and its
Affiliates, collectively, cease to own at least eighty percent (80%) of the
equity interests in ServiceCo, the ServiceCo Employees shall cease to
participate in the applicable employee benefits plans of Crestwood Midstream and
its Affiliates, and all compensation, benefits and other costs of employment of
the ServiceCo Employees shall be the responsibility solely of Newco and
ServiceCo to arrange; provided, however, that Crestwood Midstream shall continue
to provide administrative services with respect thereto to the extent requested
by Newco, but shall not serve or act as a trustee or other fiduciary with
respect to any such employee benefits plans.

3.04 Procurement.

(a) Crestwood Midstream shall purchase, contract for, enter into equipment
leases for or make other arrangements for all equipment, utilities, materials
and supplies, maintenance and other services necessary for the construction,
operation and maintenance of the Facilities using Crestwood Midstream’s
reasonable efforts to obtain advantageous prices, terms, rebates, discounts and
other benefits. Any Material Procurement Contract shall be entered into



--------------------------------------------------------------------------------

directly by Newco or the applicable Company, unless otherwise agreed by Newco
and Crestwood Midstream on a case by case basis or as part of a broader
approval, provided that if Crestwood Midstream contracts in its name it shall
use commercially reasonable efforts to enter into such contract upon terms which
(i) permit the assignment of such contract to Newco (or the applicable Company)
without requiring any Third Party consent, and (ii) include Newco (or the
applicable Company) as a third party beneficiary thereunder. For any Material
Procurement Contract entered into by Crestwood Midstream prior to the Effective
Date, unless otherwise agreed by Newco and Crestwood Midstream on a case by case
basis or as part of a broader approval, Crestwood Midstream shall use
commercially reasonable efforts to cause any negotiated renewal or extension of
such contract to (i) permit the assignment of such contract to Newco (or the
applicable Company) without requiring any Third Party consent, and (ii) include
Newco (or the applicable Company) as a third party beneficiary thereunder.

(b) Newco shall have the right to require that Crestwood Midstream use
competitive bidding procedures reasonably acceptable to Newco for any purchase,
contract, equipment lease or other arrangement for obtaining equipment,
consumable supplies, utilities, maintenance and other services, materials and
supplies necessary for the construction, operation or maintenance of the
Facilities (and, for the avoidance of doubt, not the performance of general and
administrative services) if the reasonably estimated expenditure for any such
item shall exceed $100,000. Any Member or Affiliate thereof shall have the right
to bid on providing services, materials and supplies for the construction,
operation or maintenance of the Facilities; provided, however, that any
services, materials and supplies provided for the operation and maintenance of
the Facilities shall be provided at the cost of the Member or the Member’s
Affiliate.

(c) Notwithstanding anything to the contrary in this Section 3.04, Crestwood
Midstream shall not enter into any equipment lease or other contract in
violation of credit agreements or indentures to which Newco is subject.

3.05 Access to Records and Facilities. The books and records kept by Crestwood
Midstream for the Facilities shall be maintained at such locations as Crestwood
Midstream designates in writing to Newco from time to time. Crestwood Midstream
shall make available to Newco, its agents, consultants, accountants and
attorneys, during normal business hours, all books and records pertaining to the
Facilities, shall promptly respond to any questions of Newco with respect to
such books and records, shall confer with Newco at all reasonable times, upon
request, concerning operation of the Facilities and shall assist and cooperate
with Newco’s auditors in the conduct of any audit of the Facilities’ financial
condition and results of operations. Newco and Crestwood Midstream will work in
good faith to implement prudent backup and retention procedures for all books
and records pertaining to the Facilities, and such procedures shall provide that
copies of all books and records pertaining to the Facilities shall be kept at an
agreed location.

3.06 Liens. Crestwood Midstream shall use all reasonable efforts to prevent any
liens or encumbrances from being filed against the Facilities which arise from
any maintenance, repair, alteration, improvement, renewal or replacement in or
to the Facilities; provided, however, that the foregoing shall not require that
Crestwood Midstream expend its own funds unless such lien arises as a result of
the fraud, malfeasance, gross negligence, willful misconduct



--------------------------------------------------------------------------------

or material breach of this Agreement by Crestwood Midstream. Crestwood Midstream
shall cooperate fully in obtaining the release of any such liens, and if a lien
arises as a result of the fraud, malfeasance, gross negligence, willful
misconduct or material breach of this Agreement by Crestwood Midstream,
Crestwood Midstream shall bear the cost of obtaining the release of the lien and
any other costs or expenses related to the lien. Notwithstanding the foregoing,
Crestwood Midstream shall have the right to contest by appropriate proceedings
conducted diligently and in good faith the amount or validity of any lien
arising from the maintenance, repair, alteration, improvement, renewal or
replacement in and to the Facilities; provided, however, that nothing contained
herein shall prevent Newco from contesting the amount or validity of any lien or
encumbrance in its own right.

3.07 Compliance with Law. Crestwood Midstream shall perform the Crestwood
Services and carry out its responsibilities hereunder, and shall require all of
its employees and contractors, subcontractors, and materialmen furnishing labor,
material or services for the Facilities, in compliance with the following
(provided, that if any of the following are inconsistent with each other,
precedence shall be given in the following order of priority): Applicable Law,
Material Agreements and Policies, applicable insurance policies, and
manufacturers’ warranties; provided, however, that Crestwood Midstream shall
have the right to contest by proper legal proceedings, the validity of any such
law, ordinance, rule, regulation, order, decision or requirement and may
postpone compliance therewith to the extent and in the manner provided by law
until final determination of any such proceedings. Crestwood Midstream shall do
nothing which in the exercise of reasonable prudence would foreseeably increase
the cost of Newco’s insurance premiums or reduce the insurance coverage on or in
respect of the Facilities or its operation or maintenance or cause Newco to lose
or be denied insurance coverage of any kind.

ARTICLE IV

TERM; TERMINATION

4.01 Term. Unless earlier terminated pursuant to Section 4.02, this Agreement
shall remain in effect from the Effective Date until May 31, 2021 (the “Initial
Period”) and shall thereafter automatically be extended for successive
three-year periods (each a “Renewal Period”) unless Newco provides written
notice of non-renewal to Crestwood Midstream, or Crestwood Midstream provides
written notice of non-renewal to Newco, in either case at least six (6) months
prior to the end of the Initial Period or Renewal Period then in effect (as
applicable).

4.02 Termination.

(a) This Agreement will terminate automatically without further action by any
Party upon the dissolution of Newco in accordance with the Newco LLC Agreement.

(b) Newco may terminate this Agreement upon ten (10) days’ prior written notice
to Crestwood Midstream, if (i) there shall have been a material breach of this
Agreement on the part of Crestwood Midstream, and Crestwood Midstream has failed
to cure such breach within sixty (60) days following written notice by Newco to
Crestwood Midstream of such breach; (ii) Crestwood Midstream demonstrates a
clear intention not to continue with the



--------------------------------------------------------------------------------

performance of all or any material part of the Crestwood Services, unless
(A) Newco shall have consented in writing thereto or (B) such discontinuation
results from an event of Force Majeure (provided that Crestwood Midstream
complies with its obligations under Article VIII with respect thereto) or any
failure by Newco to perform its obligations hereunder; (iii) in the reasonable
judgment of Newco, Crestwood Midstream becomes incapable of providing the
Crestwood Services in accordance with this Agreement; (iv) the aggregate equity
interests in Newco that are owned directly or indirectly by Crestwood Midstream
or any of its Affiliates, on a combined basis, are less than 25% of the
outstanding equity interests of Newco; or (v) the aggregate amount of fines,
damages and liabilities paid by Newco, either directly or through payments to
Crestwood Midstream under Section 7.02, to Third Parties, and damage to the
property or assets of the Companies, arising from Crestwood Midstream’s acts or
omissions, to the extent such fines, damages and liabilities are neither the
subject of Crestwood Midstream indemnification of Newco pursuant to Section 7.03
nor reimbursed by insurance proceeds or any other Third Party, exceeds five
million dollars ($5,000,000) in any twelve-month period.

(c) This Agreement will terminate automatically without further action by Newco
or any other Party if (i) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (A) the liquidation, reorganization,
dissolution, or other similar relief in respect of Crestwood Midstream under any
Applicable Law now or hereafter in effect or (B) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Crestwood
Midstream under any Applicable Law, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; or (ii) Crestwood Midstream
shall (A) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under Applicable Law now or
hereafter in effect, (B) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(i) above, (C) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Crestwood
Midstream, (D) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (E) make a general assignment for the
benefit of creditors or (F) take any action for the purpose of effecting any of
the foregoing.

(d) Crestwood Midstream may terminate this Agreement upon ten (10) days’ prior
written notice to Newco, if there shall have been a material breach of this
Agreement on the part of Newco, and Newco has failed to cure such breach
(i) within ten (10) days following written notice by Crestwood Midstream to
Newco of such breach if such breach involves the failure of Newco to pay any
amounts due under this Agreement for reimbursement of Extraordinary
Expenditures; (ii) within twenty (20) days following written notice by Crestwood
Midstream to Newco of such breach if such breach involves the failure of Newco
to pay any amounts due under this Agreement other than for reimbursement of
Extraordinary Expenditures; or (iii) within sixty (60) days following written
notice by Crestwood Midstream to Newco of such breach in the event of any other
breach.

(e) Either Party may terminate this Agreement upon the sale or other disposal by
the Companies of substantially all of the Facilities, or by Newco of all equity
interests in its Subsidiaries, or in the event that the Companies permanently
abandon or permanently shut down all of the Facilities. For the avoidance of
doubt, the Parties acknowledge and agree that this Agreement shall not apply to
any Facilities or Subsidiaries sold or otherwise disposed of in a transaction
involving less than substantially all of the Facilities or such equity
interests.



--------------------------------------------------------------------------------

4.03 Effect of Termination. Upon the termination or expiration of this
Agreement:

(a) Subject to an extension of this Agreement, at Newco’s request, on mutually
agreeable terms and of a duration reasonably sufficient to enable transition to
a replacement operator, Crestwood Midstream shall be discharged of its ongoing
duties and obligations hereunder and shall submit to Newco a final accounting of
its operations under this Agreement. At the request of Newco, Crestwood
Midstream shall cooperate in an audit and/or inventory of all materials relating
to the Facilities which Newco shall conduct or cause to be conducted. Crestwood
Midstream shall deliver to any successor operator all records, reports and data
related to the Facilities that are in the possession of Crestwood Midstream or
its Affiliates. The termination of this Agreement shall not affect (i) any
right, obligation or liability which has accrued under this Agreement on or
before the effective date of such termination, subject to any rights of set off,
or (ii) the indemnification obligations described in ARTICLE VII. All amounts
owed to Crestwood Midstream upon termination of this Agreement shall be paid to
Crestwood Midstream within 30 days of such termination.

(b) Crestwood Midstream shall cooperate with Newco in an effort to achieve an
efficient transition, and shall promptly deliver to Newco, or such other Person
or Persons as Newco may direct in accordance with Newco’s instructions, and take
all steps necessary or desirable to put Newco in full control of original
contracts, books and records, insurance policies, records, electronic data,
files and folios of every kind and description, including without limitation,
segregated electronic data in a mutually agreed format pertaining to the
Business, whether relating to past, current or prospective customers, contracts,
maintenance, repairs or otherwise, and all other things, items or information
reasonably necessary or appropriate to the continuing operation and maintenance
of the Facilities. Crestwood Midstream will provide reasonable access to its
systems, data and personnel as may be necessary for Newco and/or its third party
providers to set up replacement services and to coordinate switchovers to such
replacement services from those provided hereunder. Crestwood Midstream shall
use reasonable efforts to assist in the assignment of all contracts that are
assignable by Crestwood Midstream, and that are used solely in the operation of
the Facilities, to Newco or such Person or Persons as Newco may direct;
provided, however to the extent that such contracts are not assignable, or are
not used solely in the operation of the Facilities, Crestwood Midstream will
cooperate and assist Newco in taking steps to allow the services underlying the
contracts to continue. Nothing in this Agreement, however, will obligate
Crestwood Midstream to provide Newco or any other Person access to Crestwood
Midstream’s systems, software, or proprietary information after the date
Crestwood Midstream ceases to be the operator of the Facilities.

4.04 Payments Upon Termination. If this Agreement is terminated or expires, then
any unpaid Reimbursement Amount with respect to any month or portion of a month
prior to the effective date of such termination shall be paid as provided in
Section 5.03. All payments shall be made to Crestwood Midstream within thirty
(30) days of the effective date of such termination. Any rights under this
Section 4.04 shall not be construed to negate, abridge or reduce other rights or
obligations which would otherwise exist. In the event that funded Reimbursement
Amounts have not been spent in accordance with this Agreement, such amount shall
be refunded by Crestwood Midstream to Newco within thirty (30) days of the
effective date of such termination.



--------------------------------------------------------------------------------

4.05 Survival. The terms of Section 4.03 and Section 4.04 shall survive the
termination of this Agreement.

ARTICLE V

BUDGETS, AUTHORIZATIONS AND APPROVALS

5.01 Annual Budget.

(a) Annual Budget. The Parties acknowledge and agree that Exhibit A reflects the
Annual Budget for the balance of 2016. Crestwood Midstream shall use its Best
Efforts to submit to Newco a proposed Annual Budget for each subsequent Fiscal
Year on or before September 15 of the preceding year. Each proposed Annual
Budget shall include such supporting documentation and data as reasonably
requested by Newco and be in a form established or approved by Newco from time
to time. Such forms shall contain the types of information included in prior
Annual Budgets and reflect substantially similar methodologies to those used in
the preparation of such prior Annual Budgets. Each Annual Budget shall itemize
the expected costs and expenses Crestwood Midstream anticipates will be required
to be incurred in providing the Services by individual line items in accordance
with the procedures set forth in Schedule 5.01(a) (the “Accounting Procedures”).

(b) Approval by Newco. Newco shall prepare and approve the final Annual Budget
by December 1 of the calendar year in which Crestwood Midstream submitted a
proposed Annual Budget pursuant to clause (a) above. If the Annual Budget is not
approved by Newco prior to the date when such Annual Budget is to become
effective, Crestwood Midstream shall continue to use the Annual Budget then in
effect, extrapolated to a 12-month budget period in the case of the use of the
Annual Budget for 2016, except that (x) any items of the proposed Annual Budget
that previously were approved by the Board shall be given effect in substitution
of the corresponding items in the Annual Budget for the previous year, (y) any
one-time or non-recurring items and the corresponding budget entries therefor
shall be deleted, and (z) all other categories of expenses from the Annual
Budget for 2016 or the Annual Budget for the previous period or year, as
applicable, shall be increased by five percent (5%).

(c) Other Budgets. Crestwood Midstream will prepare such additional budgets as
any Member (on behalf of Newco) requests from time, including for Growth
Projects (as defined in the Newco LLC Agreement). Each such Budget shall be
subject to approval by Newco.

5.02 Expenditures.

(a) Budgeted Expenditures. Each Budget approved by Newco and then in effect
shall constitute authorization for Crestwood Midstream to incur the costs
contained in such Budget. During any period covered by any Budget, Crestwood
Midstream (i) shall not authorize any expenditures if, at the time of such
authorization, such expenditures would be reasonably expected to cause the total
expenditures during the period covered by the Budget to be in excess of 110% of
the total amount of such Budget, unless such expenditures are approved in
writing by



--------------------------------------------------------------------------------

Newco or are Extraordinary Expenditures; provided that Crestwood Midstream shall
not have any liability or otherwise be in breach hereunder for any failure by
Crestwood Midstream to authorize any such excess expenditures (other than
Extraordinary Expenditures) that Newco declines to approve in writing to the
extent that Crestwood notifies Newco of the potential for such liability or
breach in connection with seeking Newco’s approval for the excess expenditures
(other than Extraordinary Expenditures), and (ii) shall promptly report to Newco
in writing any anticipated deviation from any Budget by an aggregate amount of
more than ten percent (10%). No less than frequently than quarterly with respect
to the Annual Budget, and no less frequently than monthly with respect to any
capital project Budget in excess of $5,000,000, Newco and Crestwood Midstream
shall review together such Budget for planning purposes and for comparison with
actual results.

(b) Extraordinary Expenditures. In the event of an emergency arising out of a
fire or other event, circumstance or condition that gives rise to a life
threatening situation, or a safety, environmental or regulatory noncompliance
concern, or that would cause Newco to be in commercial default of a material
contract, Crestwood Midstream shall be authorized to take such actions as are
necessary and reasonable in the judgment of Crestwood Midstream to mitigate the
life threatening situation or safety, environmental, regulatory or default
concern. Crestwood Midstream agrees that it shall make diligent efforts (if
circumstances permit) to inform Newco of the cause of such emergency and the
actions Crestwood Midstream proposes to take in response thereto, as soon as
practicable and within 24 hours of such emergency (or immediately, if such
emergency involves the presence at the premises of any Company of government or
law enforcement representatives). Such notification shall not, however, be a
condition limiting Crestwood Midstream’s authority to take any such actions and
make any related expenditures. Crestwood Midstream’s costs to mitigate the life
threatening safety, commercial default, environmental or regulatory concern
(“Extraordinary Expenditures”) shall be reimbursed by Newco except to the extent
such emergency was caused by the gross negligence, fraud, willful misconduct of
this Agreement by Crestwood Midstream.

5.03 Payment. Subject to the provisions and procedures described in this
Agreement regarding the authority for expenditures by Crestwood Midstream and
within the limits established by this Agreement, and subject further to any
obligations of Crestwood Midstream to Newco, Newco agrees to pay for all costs
of providing the Services and operating and maintaining the Facilities. Prior to
the beginning of each month, Crestwood Midstream shall furnish to Newco an
invoice setting forth the following (the “Reimbursement Amount”) and Newco shall
pay each such invoice prior to the beginning of such month (or, if later, within
ten (10) days after receipt of the invoice by Newco): (a) taking into account
any previously advanced funds remaining if expenditures were less than Budget,
the expenditures required for the following month pursuant to the Annual Budget
and any other Budget then in effect, or otherwise approved in advance by Newco,
in each case determined in accordance with the Accounting Procedures, and (b) to
the extent not previously paid by Newco, (i) actual expenditures for any month
in excess of the budgeted or approved amount for such month that was paid in
advance pursuant to the foregoing clause (a), (ii) any Extraordinary
Expenditures, and (iii) any other amount authorized by Newco pursuant to this
Agreement.

5.04 Disputed Charges. Newco may take written exception to an invoice submitted
by Crestwood Midstream. Newco shall nevertheless pay any disputed amounts into
an escrow



--------------------------------------------------------------------------------

account to be maintained by Newco. If the amount as to which such written
exception is taken or any part thereof is ultimately determined in accordance
with ARTICLE IX not to be an authorized cost incurred or to be incurred by
Crestwood Midstream in connection with its providing the Services hereunder,
such amount or portion thereof (as the case may be) shall be retained by Newco.
If the amount as to which such written exception is taken or any portion thereof
is ultimately determined in accordance with ARTICLE IX to be an authorized cost
incurred by Crestwood Midstream in connection with its providing the Services
hereunder, such amount or portion thereof (as the case may be) shall be paid to
Crestwood Midstream and shall bear interest from the invoice date until paid in
full at a rate of interest equal to the lesser of the Prime Rate plus 1% per
annum or the maximum rate permitted by Applicable Law.

5.05 Reports.

(a) Crestwood Midstream shall prepare and provide to Newco, on or prior to the
dates required under the Newco LLC Agreement, the monthly, quarterly, annual and
other financial statements and reports required to be delivered to the Members
under the Newco LLC Agreement.

(b) Crestwood Midstream shall prepare and provide to the Management Committee in
a timely manner all commercial and operational reports requested by the
Management Committee that are produced by Crestwood Midstream in the ordinary
course of business.

(c) No later than the fifteenth (15th) day of each calendar month, Crestwood
Midstream shall provide to Newco (A) a risk management update, (B) a summary of
current legal and regulatory matters, (C) the status of any ongoing development
and construction projects, and (D) such other information as Newco may
reasonably request from time to time.

5.06 No Obligation of Crestwood Midstream to Perform if Payment is Not Made. If
Newco does not make payment in accordance with Section 5.03 and Section 5.04,
Crestwood Midstream shall be entitled upon written notice to suspend some or all
of the Services if Newco fails to make such payment within twenty (20) days (or
ten (10) days, in the case of reimbursement of Extraordinary Expenditures) after
written notice by Crestwood Midstream regarding such failure.

5.07 Audits. Newco at its own expense shall have the right to audit all books
and records of Crestwood Midstream relating to the Services provided under this
Agreement as follows:

(a) Newco shall have the right, twice each Fiscal Year, to perform a complete
audit of the books and records of Crestwood Midstream and its Affiliates
relating to the Services and the direct and indirect costs thereof, after giving
written notice at least fifteen (15) Business Days in advance of the proposed
audit. The audit may cover the two (2) Fiscal Years preceding the then current
Fiscal Year. In the absence of a claim for adjustment, the audit rights with
respect to any Fiscal Year shall terminate on and as of the last day of the
second Fiscal Year immediately following the year in question and the bills and
statements rendered for the Fiscal Year in question shall be conclusively
established as correct.



--------------------------------------------------------------------------------

(b) If Newco takes exception to any portion of Crestwood Midstream’s books and
records relating to the Services or the direct or indirect costs thereof, Newco
shall provide Crestwood Midstream with a written report summarizing the
circumstances and reasons for the exceptions taken within forty-five
(45) Business Days following the completion of an examination or audit.
Crestwood Midstream shall have forty-five (45) Business Days from receipt of the
report in which to prepare and submit a written response to the exceptions taken
by Newco. If, after reviewing Crestwood Midstream’s response, any disagreements
between Newco and Crestwood Midstream remain, Newco and Crestwood Midstream
shall resolve such disagreements in the manner provided in ARTICLE IX.

(c) Newco shall have the right to have an independent auditor of its own
choosing perform a Statement on Auditing Standards No. 70 Type II review of the
Services provided by Crestwood Midstream as of the end of each Calendar Year in
sufficient detail to satisfy the legal and regulatory obligations imposed on
Newco’s members.

(d) Newco and the Members shall have the right, upon reasonable advance notice,
to conduct reasonable periodic operational and compliance assessments.

(e) The terms of this Section 5.07 shall survive the termination or expiration
of this Agreement.

ARTICLE VI

INSURANCE

6.01 Insurance.

(a) Crestwood Midstream shall at all times and at its expense carry and maintain
in full force and effect the insurance coverages set forth in Schedule 6.01(a),
which the Parties agree are consistent with Prudent Operating Practices;
provided that Crestwood Midstream may make changes to the insurance coverages
set forth in Schedule 6.01(a) from time to time to the extent that such
insurance coverages as changed remain consistent with Prudent Operating
Practices, and provided that, Crestwood Midstream will provide Newco at least
sixty (60) days’ advance written notice of any material changes.

(b) All insurance coverage required pursuant to (a) above shall be written by
insurance companies reasonably acceptable to Newco and with an AM Best rating of
at least A-, shall be primary with respect to any insurance maintained by
Crestwood Midstream and shall be endorsed to provide sixty (60) Business Days’
advance notice to Crestwood Midstream and Newco of any cancellation, non-renewal
or material change, except that cancellation for non-payment of premium shall
only require ten (10) Business Days’ advance notice to Crestwood Midstream and
Newco.

(c) Insurance coverage required pursuant to Section 6.01(a) and Section 6.01(b)
above shall name Newco, Newco’s Subsidiaries, and ServiceCo as additional
insureds. All coverage of Newco, Newco’s Subsidiaries, and ServiceCo as
additional insureds required hereby shall be primary and non-contributory as to
such additional insureds. All insurance coverage shall contain a waiver of
subrogation as against Newco, Newco’s Subsidiaries, ServiceCo and Crestwood
Midstream and shall contain a standard “Cross Liability”



--------------------------------------------------------------------------------

endorsement. Crestwood Midstream shall cause certificates evidencing the
above-referenced insurance coverage and the additional insured status of Newco,
Newco’s Subsidiaries, and ServiceCo with respect thereto to Newco.

(d) In the event of any bodily injury, death, property damage (including,
without limitation, damage or destruction to the Facilities) or other accident
or harm arising out, relating to, or in any way connected with the Services and
in respect of which any of the insurance coverage required pursuant to
Section 6.01(a) and Section 6.01(b) would provide coverage and/or be a source of
recovery (including, without limitation, defense of claims, payment and
indemnity), taking into account any applicable self-insured retention, Crestwood
Midstream shall promptly provide written notice thereof to (i) Newco, including
the facts surrounding the incident, and (ii) the insurers providing the
applicable insurance coverage required pursuant to Section 6.01(a) and
Section 6.01(b) above, including the facts surrounding the incident, with such
notice to the insurers indicating that coverage under the applicable policies is
intended to be invoked to protect the interests and preserve the rights of
Crestwood Midstream, Newco, Newco’s Subsidiaries, and ServiceCo. Crestwood
Midstream shall cooperate with the insurers and exercise commercially reasonable
efforts to obtain the coverage and recoveries (including, without limitation,
defense of claims, payment and indemnity) available under the applicable
insurance coverage required pursuant to Section 6.01(a) and Section 6.01(b)
above, notwithstanding any rights or obligations that may be available or
applicable to Crestwood Midstream, its Affiliates, Newco, Newco’s Subsidiaries,
or ServiceCo pursuant to Article VII.

ARTICLE VII

INDEMNITY

7.01 Exculpation. To the greatest extent permissible under Applicable Law, the
Crestwood Midstream Parties will not have any liability to Newco, under this
Agreement or otherwise and either directly or pursuant to a Third Party Claim,
for any losses incurred by Newco and arising from the provision of, or the
failure to provide, the Services, except to the extent attributable to the
fraud, gross negligence, willful misconduct, willful breach of this Agreement,
or willful violation of any material EHS Requirements by any Crestwood Midstream
Party. The limitation of liability afforded under this Section 7.01 shall be
without prejudice to Crestwood Midstream’s obligations pursuant to Section 6.01
and Newco’s rights to seek recovery under any insurance policies (including,
without limitation, those required by Section 6.01(a) and Section 6.01(b)).

7.02 Indemnification of Crestwood Midstream. Newco agrees to indemnify, defend
and hold harmless Crestwood Midstream, its Affiliates, and each of their
respective stockholders, owners, members, partners, directors, managers,
employees, officers, agents and representatives (the “Crestwood Midstream
Parties”) from and against any Losses which any Crestwood Midstream Parties
sustain, incur or assume (including Losses related to any Claim which may be
alleged, made, instituted or maintained against any Crestwood Midstream Parties
or any other Party, jointly or severally) to the extent arising from or related
to (a) the acts or omissions of the Newco Parties related to the Services or
(b) the performance of Crestwood Services by Crestwood Midstream or performance
of the ServiceCo Services by ServiceCo, but excluding Losses to the extent
Crestwood Midstream is obligated to indemnify the Newco Parties against



--------------------------------------------------------------------------------

such Losses pursuant to Section 7.03. The indemnity obligations of Newco under
this Section 7.02 shall be offset by the coverage and recoveries (including,
without limitation, defense of claims, payment and indemnity) received by the
Crestwood Midstream Parties under any insurance policies (including those
required by Section 6.01(a) and Section 6.01(b) and shall be without prejudice
to Crestwood Midstream’s obligations pursuant to Section 6.01 and Newco’s rights
to seek recovery under any insurance policies (including, without limitation,
those required by Section 6.01(a) and Section 6.01(b)).

7.03 Indemnification of Newco. Crestwood Midstream agrees to indemnify, defend
and hold harmless Newco and its Affiliates and their respective stockholders,
owners, members, partners, directors, managers, employees, officers, agents and
representatives (the “Newco Parties”) from and against any Losses which the
Newco Parties sustain, incur or assume (including Losses related to any Claim
which may be alleged, made, instituted or maintained against the Newco Parties
or Crestwood Midstream, jointly or severally) to the extent arising from or
related to (a) the gross negligence, fraud, willful misconduct by any Crestwood
Midstream Parties in connection with the Crestwood Services, provided that the
foregoing shall not apply to the gross negligence, fraud, or willful misconduct
by ServiceCo or any ServiceCo Employee except to the extent that such gross
negligence, fraud, willful misconduct was in accordance with the express
instructions of any Crestwood Midstream Party other than ServiceCo or any
ServiceCo Employee; (b) the willful breach of this Agreement, or the willful
violation of any material EHS Requirements by Crestwood Midstream or (c) Claims
by employees of any Crestwood Midstream Party other than by any ServiceCo
Employee.

7.04 Legal Fees, Etc., Procedures.

(a) Each indemnitor under this ARTICLE VII shall reimburse each indemnitee for
any reasonable legal fees and costs, including reasonable attorneys’ fees and
other litigation expenses, reasonably incurred by such indemnitee in connection
with investigating or defending against Claims with respect to which indemnity
is granted hereunder; provided, however, that an indemnitor shall not be
required to indemnify an indemnitee for any payment made by such indemnitee to
any claimant in settlement of Claims unless such payment has been previously
approved by the indemnitor, which approval shall not be unreasonably withheld,
conditioned or delayed.

(b) Following the discovery of any facts or conditions that could reasonably be
expected to give rise to a Loss or Losses for which indemnification is provided
under this Agreement, the indemnitee shall, as promptly as reasonably possible
thereafter, provide written notice (a “Claim Notice”) to the indemnitor setting
forth the specific facts and circumstances, in reasonable detail, relating to
such Loss or Losses and the amount of Loss or Losses (or a good-faith estimate
thereof if the actual amount is not known or not capable of reasonable
calculation); provided, however, that failure to give such Claim Notice on a
timely basis shall not affect the indemnification provided hereunder except to
the extent that the indemnitor shall have been actually and materially
prejudiced as a result of such failure to provide a Claim Notice.

(c) With respect to any indemnification provided for under this Agreement in
respect of, arising out of or involving a claim or demand made by any person
against an indemnitee (a “Third Party Claim”):



--------------------------------------------------------------------------------

(i) Such indemnitee must provide a Claim Notice to the indemnitor of the Third
Party Claim as promptly as reasonably practicable after receipt by such
indemnitee of notice of the Third Party Claim. Thereafter, the indemnitee shall
promptly deliver to the indemnitor copies of all notices and documents
(including court papers) received by the indemnitee relating to the Third Party
Claim; provided, however, that the failure to provide a Claim Notice, or deliver
copies of all notices and documents, in a reasonably timely manner shall not
affect the indemnification provided hereunder except to the extent the
indemnitor shall have been actually prejudiced as a result of such failure.

(ii) If a Third Party Claim is made against an indemnitee, the indemnitee shall
permit the indemnitor to participate in the defense thereof (it being understood
that the indemnitee shall control such defense unless the indemnitor assumes
such defense as provided herein) and, if the indemnitor so chooses and
acknowledges its obligation to indemnify the indemnitee therefor, to assume the
defense thereof with counsel selected by the indemnitor provided that such
counsel is reasonably satisfactory to the indemnitee. Should the indemnitor so
elect to assume the defense of such Third Party Claim, the indemnitor shall not
be liable to the indemnitee for legal expenses subsequently incurred by the
indemnitee in connection with the defense thereof provided the indemnitor does
not seek to assert any limitation on its indemnification responsibility to the
indemnitee. If the indemnitor assumes such defense, the indemnitee shall have
the right to participate in the defense thereof and to employ counsel, at its
own expense, separate from the counsel employed by the indemnitor, it being
understood, however, that the indemnitor shall control such defense subject to
the agreement of the indemnitor and the indemnitee to cooperate in the defense
of such Third Party Claim as provided below. The indemnitor shall be liable for
the fees and expenses of counsel employed by the indemnitee for any period
during which the indemnitor has not assumed the defense thereof or assumes the
defense but asserts any limitation on its obligation to indemnify or defend
which reduces its indemnification actions. If the indemnitor chooses to defend
any Third Party Claim, the Parties shall reasonably cooperate in the defense or
prosecution of such Third Party Claim. Such cooperation shall include the
retention and (upon the indemnitor’s request) the provision to the indemnitor of
records and information which are reasonably relevant to such Third Party Claim
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Whether or not the indemnitor shall have assumed the defense of a Third Party
Claim, the indemnitee shall not admit any liability with respect to, or settle,
compromise or discharge, or consent to the entry of any judgment with respect to
such Third Party Claim without the indemnitor’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed).

(iii) The indemnification obligations of an indemnitor shall be appropriately
reduced to the extent an indemnitee does not use reasonable steps and
commercially reasonable efforts to mitigate any and all Losses, it being
understood and agreed that to the extent any indemnitee undertakes such
mitigation efforts, the costs of such efforts may be included in the calculation
of indemnifiable Losses hereunder.



--------------------------------------------------------------------------------

(iv) In the event that an indemnitee has a right of recovery against any third
party with respect to any Losses in connection with which a payment is made to
such indemnitee by an indemnitor; then (i) such indemnitor shall, to the extent
of such payment, be subrogated to all of the rights of recovery of such
indemnitee against such third party with respect to such Losses; and (ii) such
indemnitee shall execute all papers reasonably required and take all
commercially reasonable action necessary to secure such rights, including the
execution of such documents as are necessary to enable such indemnitor to bring
suit to enforce such rights.

7.05 Waiver of Certain Damages. Notwithstanding anything stated to the contrary
in this Agreement, each Party hereby waives to the fullest extent permitted by
law and no Party shall seek, and an arbitrator appointed under Section 9.03 of
this Agreement may not award, any indirect, special, punitive, exemplary or
consequential damages (including lost profits) resulting from any cause
whatsoever related to or arising from this Agreement, whether arising in
contract, warranty, tort (including negligence), strict liability, indemnity or
otherwise; provided, however, this Section 7.05 shall not limit in any way a
Party’s indemnification rights with respect to a Third Party Claim as provided
herein.

7.06 Losses Net of Insurance. The amount of any Claims for indemnification
pursuant to this ARTICLE VII and elsewhere under this Agreement shall be
determined net of any amounts that are recovered by an indemnified party under
insurance policies with respect to such Losses (net of all reasonable expenses
incurred by the indemnified party in recovering such insurance proceeds).

7.07 Survival. The provisions of this ARTICLE VII shall survive any
cancellation, termination or expiration of this Agreement and shall remain in
full force and effect until such time as the applicable statute of limitation
shall cut off all Claims which are subject to the provisions of this ARTICLE
VII.

ARTICLE VIII

FORCE MAJEURE

8.01 Effect of Force Majeure. In the event that either Crestwood Midstream,
Newco or ServiceCo is rendered unable by reason of an event of Force Majeure to
perform, wholly or in part, any obligation or commitment set forth in this
Agreement, then upon such Party’s giving notice and full particulars of such
event as soon as practicable after the occurrence thereof, the obligations of
the Parties, except for unpaid financial obligations arising prior to such event
of Force Majeure, shall be suspended to the extent that such Party is affected
by such event of Force Majeure.

8.02 Nature of Force Majeure. The term “Force Majeure” as used in this Agreement
shall mean any cause whether of the kind enumerated herein or otherwise, not
reasonably within the control of the Party claiming Force Majeure, such as acts
of God, strikes, lockouts or industrial disputes or disturbances, civil
disturbances, arrests and restraint from rulers of people, interruptions by
government or court orders, present and future valid orders, decisions or
rulings of any government or regulatory entity having jurisdiction, acts of a
public enemy, wars, riots, blockades, insurrections, inability to secure
materials by reason of allocations



--------------------------------------------------------------------------------

promulgated by authorized governmental agencies, epidemics, landslides,
lightning, earthquakes, fire, storms, floods, washouts, inclement weather which
necessitates extraordinary measures and expense (except those Extraordinary
Expenditures that Crestwood Midstream is authorized to spend in accordance with
Section 5.02) to maintain operations, explosions, breakage or accident to
machinery or lines of pipe, freezing of pipelines, inability to obtain or delays
in obtaining materials, supplies, permits, labor, Rights of Way, or the making
of repairs or alterations to pipelines or plants which are not part of the
Facilities.

8.03 Limitation. An event of Force Majeure affecting the performance hereunder
by either Party shall not relieve a Party of liability in the event of its
failure to take all reasonable steps to remedy the situation and to remove the
cause or contingencies affecting such performance in an adequate manner and with
reasonable dispatch.

8.04 Resumption of Normal Performance. Should there be an event of Force
Majeure, the Parties shall cooperate to take all reasonable steps to remedy such
event with all reasonable dispatch to insure resumption of normal performance.

8.05 Strikes and Lockouts. Settlement of strikes and lockouts shall be entirely
within the discretion of the Party affected, and the requirement of Section 8.03
that any event of Force Majeure shall be remedied with all reasonable dispatch
shall not require the settlement of strikes or lockouts by acceding to the
demands of the parties directly or indirectly involved in such strikes or
lockouts when such course is inadvisable in the discretion of the Party having
such difficulty.

ARTICLE IX

DISPUTE RESOLUTION

9.01 Disputes. This ARTICLE IX shall apply to any dispute, claim, or controversy
arising out of or relating to this Agreement (whether arising in contract, tort
or otherwise, and whether arising at law or in equity), or the performance,
breach, validity, interpretation, application, or termination thereof and
(a) any dispute regarding the construction, interpretation, performance,
validity or enforceability of any provision of this Agreement or whether a Party
is in compliance with, or breach of, any provisions of this Agreement, and
(b) the applicability of this ARTICLE IX to a particular dispute (collectively,
a “Dispute”).

9.02 Negotiations to Resolve Disputes. The Parties shall endeavor to resolve any
Dispute in a prompt and equitable manner. In the event a Dispute arises which
the Parties are unable to resolve, the Parties shall, prior to the initiation of
any claim or cause of action, each appoint an officer or representative that has
settlement authority to meet (in person or by teleconference) in an effort to
resolve the Dispute equitably, in good faith and as quickly as reasonably
possible. No settlement shall be binding until reduced to writing and signed by
the Parties. The responsibility of these representatives shall be to resolve the
Dispute or propose a method of resolving the Dispute, if possible. If the
Dispute is not settled or resolved by the earlier of (a) sixty (60) days
following the first meeting of the representatives or (b) at such time as the
representatives unanimously agree that a resolution of the Dispute pursuant to
this Section 9.02 is not possible, then the Parties are free to proceed as set
forth in Section 9.03.



--------------------------------------------------------------------------------

9.03 Mediation. If a Dispute is not resolved pursuant to Section 9.02, then such
Dispute shall be submitted to mediation if either Party so requests in writing.
Any mediation, unless otherwise agreed by the Parties, shall be carried out
within forty-five (45) days following the date of a written request therefor.
Each Party shall bear one-half of the costs and expenses of any mediator,
including any costs incurred by such mediator that are attributable to the
consultation of any third party; provided, however, that each Party shall bear
its own legal fees and costs of preparing for mediation. If the Dispute is not
settled or resolved by the earlier of (a) sixty (60) days following the date of
a written request for mediation or (b) at such time as the representatives
unanimously agree that a resolution of the Dispute pursuant to this Section 9.03
is not possible, then each Party is free to pursue any and all remedies
available to such Party, at law or in equity, by contract or otherwise.

9.04 Survival. The terms of this ARTICLE IX shall survive the termination or
expiration of this Agreement.

ARTICLE X

GENERAL PROVISIONS

10.01 Relationship.

(a) No Agency. Crestwood Midstream shall not be deemed or construed to be, and
shall not be, under any circumstance or for any purpose an agent, joint venturer
or partner of or with any Company by virtue of, or under, this Agreement in
respect of the Facilities.

(b) Duty of Good Faith. In addition to the other requirements of this Agreement,
each Party agrees that it shall at all times act fairly and in good faith in
relation to this Agreement.

(c) Not a Fiduciary. Nothing in this Agreement shall be deemed or construed to
create, and the Parties expressly disclaim the existence of, a fiduciary
relationship pursuant to this Agreement.

10.02 Assignment. This Agreement shall be binding upon each Party and its
respective successors and permitted assigns and shall inure to the benefit of
the Parties. No Party will have the right to assign its rights or obligations
under this Agreement without the prior written consent of the other Parties.
Notwithstanding the foregoing, Crestwood Midstream may assign this Agreement to
an Affiliate with the prior written consent of any other Party, which consent
shall not be unreasonably withheld, conditioned or delayed.

10.03 Subcontracts. Crestwood Midstream may utilize subcontractors to perform
any portion of the Crestwood Services, provided that Crestwood Midstream must
obtain the written consent of Newco with respect to any agreement that requires
the approval of the Board under the Newco LLC Agreement. Unless Newco consents
in writing, Crestwood Midstream shall not be relieved from any of its
obligations or liabilities as a result of utilizing subcontractors to provide
any portion of the Crestwood Services. All subcontractors retained by Crestwood
Midstream solely to provide the Crestwood Services shall be required to maintain
insurance policies consistent with the terms of this Agreement as set forth in
Section 6.01 and provide



--------------------------------------------------------------------------------

certificates of insurance verifying such coverages to Crestwood Midstream and
Newco naming Newco, Newco’s Subsidiaries and Crestwood Midstream as an
additional insured parties. All subcontractors retained by Crestwood Midstream
solely to provide the Crestwood Services shall be retained under terms and
conditions, including indemnification of Newco and Newco’s Subsidiaries, as
Newco shall reasonably require or approve; provided, however, that in no event
shall such indemnities in favor of Newco be less than those provided by
Crestwood Midstream pursuant to Section 7.02.

10.04 Representations and Warranties of Crestwood Midstream. Crestwood Midstream
represents, warrants and agrees as follows:

(a) Organization and Standing. Crestwood Midstream is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware.

(b) Power. Crestwood Midstream has the power to operate and maintain the
Facilities and to carry on all businesses normally incident thereto.

(c) Authorization/Valid Obligation. Crestwood Midstream has the limited
liability company authority to execute, deliver and perform under this
Agreement. The execution, delivery and performance of this Agreement by
Crestwood Midstream has been duly authorized by all necessary limited liability
company action and no additional authorizations are required in connection with
Crestwood Midstream’s execution, delivery and performance of this Agreement.
Neither the execution and delivery of this Agreement nor the consummation of the
transactions herein contemplated will violate the articles of organization,
limited liability company agreement or other governing documents of Crestwood
Midstream or will result in any breach or default under any agreement or other
instrument to which Crestwood Midstream is a party.

(d) Licenses. Crestwood Midstream has or shall timely obtain, at its expense,
all licenses and permits necessary to perform its obligations under this
Agreement and shall pay all taxes, fees or charges imposed on the business
engaged in by Crestwood Midstream hereunder (except for licenses and permits
required by law to be obtained by Newco for the operation of the Facilities
which shall be obtained by Newco at Newco’s expense).

10.05 Representations and Warranties of Newco and ServiceCo. Each of Newco and
ServiceCo represents, warrants and agrees, as to itself, as follows:

(a) Organization and Standing. It is a limited liability company duly formed or
organized, validly existing and in good standing under the laws of the State of
Delaware.

(b) Power. It has the power to own the Facilities and to carry on all business
as is contemplated by this Agreement.

(c) Authorization/Valid Obligation. It has the limited liability company
authority to execute, deliver and perform this Agreement. The execution,
delivery and performance of this Agreement by it has been duly authorized by all
necessary limited liability company action and no additional approvals or
authorizations are required in connection with its



--------------------------------------------------------------------------------

execution, delivery and performance of this Agreement. Neither the execution and
delivery of this Agreement nor the consummation of the transactions herein
contemplated will result in any breach or default under any agreement or other
instrument to which it is a party.

10.06 Notice. All notices or communications required or permitted to be given
hereunder shall be in writing and shall be delivered by hand or sent, postage
prepaid, by registered, certified or express mail, or by reputable overnight
courier service and shall be deemed given upon actual delivery to the following
address for the applicable Party:

If to Crestwood Midstream or ServiceCo:

Crestwood Pipeline and Storage Northeast LLC

Two Brush Creek Blvd., Suite 200

Kansas City, Missouri 64112

Attention: William Moore, Sr. Vice Pres. – Strategy and Corporate Development

with a copy, which shall not constitute notice, to:

Crestwood Equity Partners LP

700 Louisiana Street, Suite 2550

Houston, Texas 77002

Attention: Joel Lambert, Senior Vice President & General Counsel

If to Newco to each of the Members, as follows:

Crestwood Pipeline and Storage Northeast LLC:

Crestwood Pipeline and Storage Northeast LLC

Two Brush Creek Blvd., Suite 200

Kansas City, Missouri 64112

Attention: William Moore, Sr. Vice Pres. – Strategy and Corporate Development

with a copy, which shall not constitute notice, to:

Crestwood Equity Partners LP

700 Louisiana Street, Suite 2550

Houston, Texas 77002

Attention: Joel Lambert, Senior Vice President & General Counsel

Con Edison Gas Pipeline and Storage Northeast, LLC:

Con Edison Gas Pipeline and Storage Northeast, LLC

c/o Con Edison Transmission, Inc.

4 Irving Place

New York, NY 10003

Attention: Joseph P. Oates, President



--------------------------------------------------------------------------------

with a copy, which shall not constitute notice, to:

Consolidated Edison, Inc.

4 Irving Place, Room 1810-S

New York, NY 10003

Attention: Brian E. Cray, Deputy General Counsel

Any Party (or, in the case of Newco, any Member thereof) may change its address
or facsimile number by notice in the manner above to the other Party.

10.07 Amendments; Waiver. None of the covenants, terms or conditions of this
Agreement may be amended or modified except by a written instrument signed by
all Parties. Any consent to or acquiescence in any breach of this Agreement
shall not constitute a waiver of any other or later breach of the same or of any
other covenants, agreements or conditions hereof.

10.08 Severability. If any provision or application of this Agreement to any
Person or circumstance is held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of the provision to other
Persons or circumstances will not be affected and that provision will be
enforced to the greatest extent permitted by law. The preceding sentence of this
Section 10.08 should not be enforced if the consequence of enforcing the
remainder of this Agreement without such illegal or invalid term or provision
would be to cause any Party to lose the material benefit of its economic
bargain.

10.09 Governing Law; Forum; Jurisdiction; Waiver of Jury Trial.

(a) To the maximum extent permitted by Applicable Law, all matters relating to
the interpretation, construction, validity and enforcement of this Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware, without regard to principles of conflict of laws that
would require an application of another state’s laws. Each of the Parties hereto
agrees that this Agreement involves at least $100,000 and that this Agreement
has been entered into in express reliance upon 6 Del. C. § 2708.

(b) Each of the Parties hereto irrevocably and unconditionally confirms and
agrees (i) that it is and shall continue to be subject to the jurisdiction of
the courts of the State of Delaware and of the federal courts sitting in the
State of Delaware and (ii)(A) to the extent that such Party is not otherwise
subject to service of process in the State of Delaware, to appoint and maintain
an agent in the State of Delaware as such Party’s agent for acceptance of legal
process and notify the other Parties hereto of the name and address of such
agent and (B) to the fullest extent permitted by law, that service of process
may also be made on such Party by prepaid certified mail with a proof of mailing
receipt validated by the U.S. Postal Service constituting evidence of valid
service, and that, to the fullest extent permitted by Applicable Law, service
made pursuant to (ii)(A) or (B) above shall have the same legal force and effect
as if served upon such Party personally within the State of Delaware.

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY (i) CONSENTS SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR



--------------------------------------------------------------------------------

STATE COURT LOCATED IN THE STATE OF DELAWARE, INCLUDING THE DELAWARE COURT OF
CHANCERY IN AND FOR NEW CASTLE COUNTY (THE “DELAWARE COURTS”) FOR ANY ACTIONS,
SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (AND AGREE TO COMMENCE ANY
LITIGATION RELATING THERETO EXCEPT IN SUCH COURTS), (ii) WAIVES OBJECTION TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION IN THE DELAWARE COURTS, AGREES NOT TO
PLEAD OR CLAIM IN ANY DELAWARE COURT THAT SUCH LITIGATION BROUGHT THEREIN HAS
BEEN BROUGHT IN ANY INCONVENIENT FORUM AND (iii) ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OR RELATING
TO THIS AGREEMENT OR TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

10.10 Entire Agreement. This Agreement constitutes all of the understandings and
agreements between the Parties of every kind and description whatsoever with
respect to the Services and supersedes all prior understandings, agreements,
commitments, representations and warranties, whether oral or written, of every
kind and description whatsoever and however characterized.

10.11 Headings. The table of contents and article, section and paragraph
headings contained herein are for convenience of reference only and are not
intended to define, limit or describe the scope or intent of any provisions of
this Agreement.

10.12 Recourse. Any claim against Newco that may arise under this Agreement or
otherwise in connection with this Agreement shall be made only against and shall
be limited to Newco’s assets, and any rights to proceed otherwise against the
Members, either individually or collectively, or against any such Member’s or
Members’ assets, as a result of any claim or any obligation arising therefrom,
are hereby waived.

10.13 Third-Party Beneficiaries. The representations, warranties, covenants and
obligations of the Parties are made for the express benefit of the Parties and
the Companies, and any other Persons are not intended to have, nor shall have
the benefit of, any right to seek enforcement or recovery under, any of such
representations, warranties, covenants or obligations except for indemnification
rights and obligations available to the Newco Parties and Crestwood Midstream
Parties pursuant to this Agreement.

10.14 Confidential Information. Crestwood Midstream shall use commercially
reasonable efforts to hold Confidential Information in trust and confidence and
shall not disclose any Confidential Information to any Person except as may be
authorized by Newco in writing or as otherwise required by law (but Crestwood
Midstream must notify Newco promptly of any request for that information before
disclosing it, if practicable). “Confidential Information” means information
relating to the Facilities; provided, however, that Confidential Information
shall not include any information that is contained in the public records,
public filings or is



--------------------------------------------------------------------------------

otherwise publicly disclosed or available other than as the result of a breach
of this Agreement. Notwithstanding the preceding to the contrary, Crestwood
Midstream shall be authorized to disclose Confidential Information to its
Affiliates and their respective advisors, accountants, attorneys, officers,
directors, employees, agents, lenders and other Persons who are under an
obligation not to disclose such information.

10.15 Time of Essence. The Parties hereby agree that time is of the essence for
the transactions contemplated by this Agreement.

10.16 Counterparts. This Agreement may be executed in multiple counterparts
(including by means of facsimile or other electronic transmission), each of
which shall be deemed an original and all of which shall constitute one and the
same instrument.

[REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

NEWCO: STAGECOACH GAS SERVICES LLC By:  

 

Name:  

 

Title:  

 

CRESTWOOD MIDSTREAM: CRESTWOOD MIDSTREAM OPERATIONS LLC By:  

 

Name:  

 

Title:  

 

SERVICECO: STAGECOACH OPERATING SERVICES LLC By:  

 

Name:  

 

Title:  

 